      Case 2:20-cv-00111-RAJ
         Case  1:15-cv-00372-RPDocument 107-21
                                 Document      Filed
                                          8 Filed    09/23/20Page
                                                  05/11/15     Page
                                                                  1 of1 42
                                                                        of 546




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 DEFENSE DISTRIBUTED and                       §                Case No. 15-CV-372-RP
 SECOND AMENDMENT FOUNDATION, INC.,            §
                                               §
                  Plaintiffs,                  §
                                               §
                  v.                           §
                                               §
 U.S. DEPARTMENT OF STATE, et al.,             §
                                               §
                  Defendants.                  §
_______________________________________________§


                   M EMORANDUM OF P OINTS AND A UTHORITIES IN S UPPORT OF
                      P LAINTIFFS’ M OTION FOR P RELIMINARY INJUNCTION

       Come now Plaintiffs, Defense Distributed and Second Amendment Foundation, Inc., by and

through counsel, and submit their Memorandum of Points and Authorities in Support of their

Motion for Preliminary Injunction.

       Dated: May 11, 2015                          Respectfully submitted,

       GURA & POSSESSKY, PLLC                       FISH & RICHARDSON P.C.

       Alan Gura                                    /s/ William B. Mateja
       Virginia Bar No. 68842*                      William T. “Tommy” Jacks
       Gura & Possessky, PLLC                       Texas State Bar No. 10452000
       105 Oronoco Street, Suite 305                William B. Mateja
       Alexandria, Virginia 22314                   Texas State Bar No. 13185350
       703.835.9085 / Fax 703.997.7665              David S. Morris
       alan@gurapossessky.com                       Texas State Bar No. 24032877
                                                    FISH & RICHARDSON P.C.
       Matthew Goldstein                            One Congress Plaza, Suite 810
       D.C. Bar No. 975000*                         111 Congress Avenue
       Matthew A. Goldstein, PLLC                   Austin, Texas 78701
       1012 14th Street NW, Suite 620               (512) 472-5070 (Telephone)
       Washington, DC 20005                         (512) 320-8935 (Facsimile)
       202.550.0040/Fax 202.683.6679                jacks@fr.com
       matthew@goldsteinpllc.com                    dmorris@fr.com
                                                    mateja@fr.com




DOSWASHINGTONSUP00024
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 2 of2 42
                                                                       of 546




       Josh Blackman
       Virginia Bar No. 78292*
       1303 San Jacinto Street
       Houston, Texas 77002
       202.294.9003/Fax: 713.646.1766
       joshblackman@gmail.com

       *Admission pro hac vice pending




DOSWASHINGTONSUP00025
         Case 2:20-cv-00111-RAJ
            Case  1:15-cv-00372-RPDocument 107-21
                                    Document      Filed
                                             8 Filed    09/23/20Page
                                                     05/11/15     Page
                                                                     3 of3 42
                                                                           of 546




                                                        TABLE OF CONTENTS

Preliminary Statement. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Statement of Facts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

           1.          Defendants’ Regulation of “Technical Data”. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

           2.          Defense Distributed’s Publication of Technical Data. . . . . . . . . . . . . . . . . . . . . . . . . 5

           3.          Defendants’ Imposition of a Prior Restraint Against Plaintiffs’ Speech. . . . . . . . . . . 7

                       a.          The Published Files. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

                       b.          The “Ghost Gunner” Files. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

                       c.          The CAD Files. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

                       d.          Prior Restraint on Other Files. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

           4.          Great, Irreparable, and Continuing Harm. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Summary of Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

           I.          Plaintiffs Are Likely to Succeed on the Merits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

                       A.          Congress Never Authorized Defendants’ Censorship of
                                   Privately-Generated, Unclassified Speech. . . . . . . . . . . . . . . . . . . . . . . . . . . 10

                       B.          Defendants Are Violating Plaintiffs’ First Amendment Rights. . . . . . . . . . . 14

                                   1.         Plaintiffs’ Files Constitute Protected Speech.. . . . . . . . . . . . . . . . . . 14

                                   2.         ITAR’s Application to All Public, Unclassified Speech
                                              Containing Technical Data Is Unconstitutionally Overbroad. . . . . 16

                                   3.         Defendants Impose an Unconstitutional Prior Restraint
                                              Against Plaintiffs’ Lawful Speech.. . . . . . . . . . . . . . . . . . . . . . . . . . 19

                                              a.          Unbridled Discretion to Censor Speech. . . . . . . . . . . . . . . . 20

                                              b.          Lengthy Delays and the Lack of Procedural Safeguards. . . 21



                                                                           i



DOSWASHINGTONSUP00026
         Case 2:20-cv-00111-RAJ
            Case  1:15-cv-00372-RPDocument 107-21
                                    Document      Filed
                                             8 Filed    09/23/20Page
                                                     05/11/15     Page
                                                                     4 of4 42
                                                                           of 546




                                   4.         Defendants’ Speech Regulation of Plaintiffs’ Speech Fails
                                              Any Level of First Amendment Scrutiny. . . . . . . . . . . . . . . . . . . . . 23

                       C.          Defendants’ Prior Restraint is Void for Vagueness. . . . . . . . . . . . . . . . . . . . 24

                       D.          Defendants Are Violating Plaintiffs’ Second Amendment Rights.. . . . . . . . 25

                                   1.         The Government Bears the Burden of Proving that Laws
                                              Burdening Second Amendment Rights Pass Heightened
                                              Scrutiny Review.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

                                   2.         The Second Amendment Secures the Right to Produce
                                              Firearms, and to Exchange Technical Data Concerning
                                              Firearms. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

                                   3.         Defendants’ Regulations Fail Any Level of Second
                                              Amendment Scrutiny. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

           II.         Defendants’ Licensing Scheme Irreparably Harms Plaintiffs. . . . . . . . . . . . . . . . . . 29

           III.        The Balance of Equities Favors Granting Injunctive Relief. . . . . . . . . . . . . . . . . . . 30

           IV.         The Public Interest Warrants Injunctive Relief. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

           V.          No Bond or Other Security Is Required as a Condition of
                       Providing Injunctive Relief.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30




                                                                           ii



DOSWASHINGTONSUP00027
        Case 2:20-cv-00111-RAJ
           Case  1:15-cv-00372-RPDocument 107-21
                                   Document      Filed
                                            8 Filed    09/23/20Page
                                                    05/11/15     Page
                                                                    5 of5 42
                                                                          of 546




                                                 TABLE OF AUTHORITIES

Cases

Alexander v. United States,
      509 U.S. 544 (1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Ashcroft v. Free Speech Coalition,
       535 U.S. 234 (2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Awad v. Ziriax,
      670 F.3d 1111 (10th Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Bernstein v. DOC, No. C-95-0582-MHP,
       2004 U.S. Dist. LEXIS 6672 (N.D. Cal. Apr. 19, 2004). . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Bernstein v. U.S. Dep’t of State,
       192 F.3d 1308 (9th Cir. 1999) (en banc). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Bernstein v. U.S. Dep’t of State,
       922 F. Supp. 1426 (N.D. Cal. 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15, 21

Bernstein v. U.S. Dep’t of State,
       945 F. Supp. 1279 (N.D. Cal. 1996) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Bernstein v. U.S. Dep’t of State,
       974 F. Supp. 1288 (N.D. Cal. 1997) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Bernstein v. United States Dep’t of Justice,
       176 F.3d 1132 (9th Cir. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Bowen v. Georgetown Univ. Hospital,
      488 U.S. 204 (1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Burson v. Freeman,
       504 U.S. 191 (1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

Carey v. Pop. Servs. Int’l,
       431 U.S. 678 (1977) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

Catholic Leadership Coalition of Texas v. Reisman,
       764 F.3d 409 (5th Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16, 19

Chesapeake B & M, Inc. v. Harford County,
      58 F.3d 1005 (4th Cir. 1995). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

                                                                    iii



DOSWASHINGTONSUP00028
        Case 2:20-cv-00111-RAJ
           Case  1:15-cv-00372-RPDocument 107-21
                                   Document      Filed
                                            8 Filed    09/23/20Page
                                                    05/11/15     Page
                                                                    6 of6 42
                                                                          of 546




Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc.,
      467 U.S. 837 (1984). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Christensen v. Harris County,
       529 U.S. 576 (2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 14

Citizens United v. FEC,
        558 U.S. 310 (2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

City of Lakewood v. Plain Dealer Publ’g Co.,
        486 U.S. 750 (1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Connally v. General Const. Co.,
      269 U.S. 385 (1926). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

Deerfield Med. Center v. City of Deerfield Beach,
       661 F.2d 328 (5th Cir. 1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

District of Columbia v. Heller,
        554 U.S. 570 (2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25, 26, 29

East Brooks Books, Inc. v. Shelby County,
       588 F.3d 360 (6th Cir. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Elrod v. Burns,
       427 U.S. 347 (1976). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29

Ezell v. City of Chicago,
        651 F.3d 684 (7th Cir. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27, 29

Fantasy Ranch, Inc. v. City of Arlington,
       459 F.3d 546 (5th Cir. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

Forsyth County v. Nationalist Movement,
       505 U.S. 123 (1992) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Freedman v. Maryland,
      380 U.S. 51 (1965). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16, 21, 22

FW/PBS, Inc. v. Dallas,
     493 U.S. 215 (1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Gibson v. Tex. Dep’t of Ins.–Div. of Workers’ Comp.,
       700 F.3d 227 (5th Cir. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19


                                                                    iv



DOSWASHINGTONSUP00029
        Case 2:20-cv-00111-RAJ
           Case  1:15-cv-00372-RPDocument 107-21
                                   Document      Filed
                                            8 Filed    09/23/20Page
                                                    05/11/15     Page
                                                                    7 of7 42
                                                                          of 546




Gorin v. United States,
       312 U.S. 19 (1941) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17, 18

Grayned v. City of Rockford,
      408 U.S. 104 (1972). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

Herceg v. Hustler Magazine, Inc.,
      814 F.2d 1017 (5th Cir. 1987). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Hoechst Diafoil Co. v. Nan Ya Plastics Corp.,
      174 F.3d 411 (4th Cir. 1999). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Holder v. Humanitarian Law Project,
       561 U.S. 1 (2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Hynes v. Mayor & Council of Oradell,
       425 U.S. 610 (1976). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

Immigration and Naturalization Service v. St. Cyr,
      533 U.S. 289 (2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Jackson Women’s Health Org. v. Currier,
       760 F.3d 448 (5th Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Junger v. Daily,
       209 F.3d 481 (6th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Kaepa, Inc. v. Achilles Corp.,
       76 F.3d 624 (5th Cir. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30

Louisiana Pub. Serv. Comm’n v. FCC,
       476 U.S. 355 (1986). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Mance v. Holder, No. 4:14-cv-539-O,
      2015 U.S. Dist. LEXIS 16679 (N.D. Tex. Feb. 11, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . 27

Marceaux v. Lafayette City-Parish Consol. Gov’t,
      731 F.3d 488 (5th Cir. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

Martin v. Harrington & Richardson, Inc.,
       743 F.2d 1200 (7th Cir. 1984). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

McCullen v. Coakley,
      134 S. Ct. 2518 (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23


                                                                      v



DOSWASHINGTONSUP00030
        Case 2:20-cv-00111-RAJ
           Case  1:15-cv-00372-RPDocument 107-21
                                   Document      Filed
                                            8 Filed    09/23/20Page
                                                    05/11/15     Page
                                                                    8 of8 42
                                                                          of 546




Michigan v. EPA,
      268 F.3d 1075 (D.C. Cir. 2001).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Miller v. California,
        413 U.S. 15 (1973). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Nat’l Endowment for the Arts v. Finley,
       524 U.S. 569 (1998). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24

Nat’l Rifle Ass’n of Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms & Explosives,
       700 F.3d 185 (5th Cir. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25, 26, 28

Reliable Consultants, Inc. v. Earle,
       517 F.3d 738 (5th Cir. 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

Richmond Newspapers v. Virginia,
      448 U.S. 555 (1980). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

Riley v. Nat’l Fed. of Blind of N.C.,
        487 U.S. 781 (1988). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

Shuttlesworth v. Birmingham,
        394 U.S. 147 (1969). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Simon & Schuster, Inc. v. Members of the N.Y. State Crime Victims Bd.,
      502 U.S. 105 (1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

Skidmore v. Swift & Co.,
      323 U.S. 134 (1944). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 14

Speiser v. Randall,
       357 U.S. 513 (1958). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Texas v. Seatrain Int’l, S.A.,
       518 F.2d 175 (5th Cir. 1975) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

United States v. Alvarez,
       132 S. Ct. 2537 (2012).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

United States v. Brown,
       218 F.3d 415 (5th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

United States v. Edler Industries,
       579 F.2d 516 (9th Cir. 1978). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17-19


                                                                     vi



DOSWASHINGTONSUP00031
        Case 2:20-cv-00111-RAJ
           Case  1:15-cv-00372-RPDocument 107-21
                                   Document      Filed
                                            8 Filed    09/23/20Page
                                                    05/11/15     Page
                                                                    9 of9 42
                                                                          of 546




United States v. Featherston,
       461 F.2d 1119 (5th Cir. 1972) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

United States v. Henry,
       688 F.3d 637 (9th Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

United States v. Marzzarella,
       614 F.3d 85 (3d Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

United States v. Masciandaro,
       638 F.3d 458 (4th Cir. 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

United States v. Mead Corp.,
       533 U.S. 218 (2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 14

United States v. Playboy Entm’t Group,
       529 U.S. 803 (2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

United States v. Scruggs,
       714 F.3d 258 (5th Cir. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

United States v. Stevens,
       559 U.S. 460 (2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16, 23

Universal City Studios, Inc. v. Corley,
       273 F.3d 429 (2d Cir. 2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Winter v. Natural Res. Def. Council, Inc.,
       555 U.S. 7 (2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10



Statutes, Rules and Regulations

18 U.S.C. § 2339A(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

18 U.S.C. § 794(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

22 C.F.R. Part 120 et seq.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

22 C.F.R. § 120.10. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

22 C.F.R. § 120.10(a)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

22 C.F.R. § 120.10(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 4, 7

                                                                       vii



DOSWASHINGTONSUP00032
        Case 2:20-cv-00111-RAJ
           Case  1:15-cv-00372-RPDocument 107-21
                                   Document      Filed
                                            8 Filed    09/23/20Page
                                                    05/11/15     Page
                                                                    10 10 of 546
                                                                       of 42



22 C.F.R. § 120.11. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 7

22 C.F.R. § 120.11(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

22 C.F.R. § 120.11(a)(7) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

22 C.F.R. § 120.17(a)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

22 C.F.R. § 120.17(a)(4). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 12

22 C.F.R. § 120.4(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 21

22 C.F.R. § 120.41. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

22 C.F.R. § 120.6 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 21

22 C.F.R. § 121.1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 21

22 C.F.R. § 121.1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

22 C.F.R. § 125.4(b)(13). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

22 C.F.R. § 128.1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

22 U.S.C. § 2778(a)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 12

22 U.S.C. § 2778(c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

22 U.S.C. § 2778(e).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

22 U.S.C. § 2778(h). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

Fed. R. Civ. P. 65(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30



Other Authorities

49 Fed. Reg. 47,682 (December 6, 1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 13

74 Fed. Reg. 63497 (December 3, 2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22




                                                                        viii



DOSWASHINGTONSUP00033
       Case 2:20-cv-00111-RAJ
          Case  1:15-cv-00372-RPDocument 107-21
                                  Document      Filed
                                           8 Filed    09/23/20Page
                                                   05/11/15     Page
                                                                   11 11 of 546
                                                                      of 42



Andy Greenberg, “3D-Printed Guns As Art: London Design Museum Buys
      Two ‘Liberator’ Printed Pistols,” Forbes, (Sep. 15, 2013),
      www.forbes.com/sites/andygreenberg/2013/09/15/3d-printed-guns-
      as-art-london-design-museum-buys-two-liberator-printed-pistols
      (last visited May 4, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Chris Anderson, “The New MakerBot Replicator Might Just Change Your World,”
       Wired (Sep. 19, 2012) http://www.wired.com/2012/09/how-makerbots-
       replicator2-will-launch-era-of-desktop-manufacturing/all (last visited
       May 6, 2015).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Eugene Volokh, Crime-Facilitating Speech,
      57 Stan. L. Rev. 1095 (2005).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Geoffrey Fowler, “MakerBot’s Bre Pettis: 3-D Printers Are for ‘Everyone,’”
       Wall St. J. Blog (June 18, 2014) http://blogs.wsj.com/personal-
       technology/2014/06/18/makerbots-bre-pettis-3-d-printers-are-for-
       everyone (last visited May 6, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Mark Wilson, “Artist Warps 3-D Printed Gun Blueprints, Protests Gun Violence,”
      Fast Company (April 15, 2014), http://www.fastcodesign.com/3028300/
      infographic-of-the-day/artist-warps-3-d-printed-gun-blueprints-protests-
      gun-violence (last visited May 5, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Paola Antonelli, “Design and Violence Debate I: Open Source,”
       MOMA (March 27, 2014) http://designandviolence.moma.org/
       design-and-violence-debate-i-open-source (last visited May 4, 2015).. . . . . . . . . . . . . . . . . . 6

Peter Jensen-Haxel, 3D Printers, Obsolete Firearm Supply Controls,
        and the Right to Build Self-Defense Weapons Under Heller,
        42 Golden Gate U. L. Rev. 447 (2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

Rachel Donadio, “A History of the Now, Found in Politically Charged Objects,”
       New York Times (July 6, 2014) http://www.nytimes.com/2014/07/07/
       arts/design/victoria-and-albert-museum-pushes-boundaries-of-collecting.
       html (last visited May 4, 2015).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

The Writings of Thomas Jefferson
      (T.J. Randolph, ed., 1830). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

“Final Commodity Jurisdiction Determinations,”
       https://www.pmddtc.state.gov/commodity_
       jurisdiction/determination.html (last visited May 8, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . 2




                                                                       ix



DOSWASHINGTONSUP00034
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 12 12 of 546
                                                                    of 42



                    M EMORANDUM OF P OINTS AND A UTHORITIES IN S UPPORT OF
                       P LAINTIFFS’ M OTION FOR P RELIMINARY INJUNCTION

                                      P RELIMINARY S TATEMENT

        Contrary to the Justice Department’s advice, and in derogation of rulemaking specifically

designed to prevent such conduct, Defendants impose an unconstitutional prior restraint against

Plaintiffs’ lawful speech. By asserting that Internet postings regarding arms of the kind in common

civilian use for traditional lawful purposes constitute “exports” subject to prepublication approval

license requirements under the International Traffic in Arms Regulations (22 C.F.R. Part 120 et

seq.) (“ITAR”), Defendants plainly violate Plaintiffs’ First, Second, and Fifth Amendment rights,

and those of their customers, visitors and members. A preliminary injunction is warranted.

                                        S TATEMENT OF F ACTS

        1.      Defendants’ Regulation of “Technical Data”

        The State Department’s Directorate of Defense Trade Controls (“DDTC”) administers the

ITAR regime in order to effectuate the President’s limited control over the export of “defense

articles” under the Arms Export Control Act of 1976 (“AECA”), 22 U.S.C. § 2778(a)(1). ITAR’s

“U.S. Munitions List” (“USML”), 22 C.F.R. § 121.1, describes those “defense articles” whose

export requires advance government authorization—including “technical data,” 22 C.F.R. § 120.6.

“Export means,” inter alia, “[s]ending or taking a defense article out of the United States in any

manner, except by mere travel outside of the United States by a person whose personal knowledge

includes technical data,” 22 C.F.R. § 120.17(a)(1), and “[d]isclosing (including oral or visual

disclosure) or transferring technical data to a foreign person, whether in the United States or

abroad,” 22 C.F.R. § 120.17(a)(4). Unauthorized exports are punishable by up to twenty years in

prison, fines of up to $1,000,000, and civil penalties up to $500,000. 22 U.S.C. § 2778(c), (e).



                                                   1



DOSWASHINGTONSUP00035
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 13 13 of 546
                                                                    of 42



        The ITAR’s USML purports to cover twenty-one categories of “technical data,” broadly

defined as information “required for the design, development, production, manufacture, assembly,

operation, repair, testing, maintenance or modification of defense articles.” 22 C.F.R. §

120.10(a)(1). This includes “information in the form of blueprints, drawings, photographs, plans,

instructions or documentation” and “software” “directly related to defense articles,” Id., although it

excludes, inter alia, “general scientific, mathematical, or engineering principles commonly taught in

schools, colleges, and universities, or information in the public domain . . . .” 22 C.F.R. § 120.10(b).

When referring to various types of “technical data,” the USML utilizes additional vague terms, such

as “military application,” see, e.g., 22 C.F.R. § 121.1 at USML paragraphs XII(b), XV(c), and

XVIII(b), which is undefined; and/or “specially designed,” whose definition exceeds 900 words, 22

C.F.R. § 120.41. Moreover, the USML’s Category XXI is a catch-all provision, controlling

“Articles, Technical Data, and Defense Services Not Otherwise Enumerated.” 22 C.F.R. § 121.1 at

USML paragraph XXI(a). These problems in interpreting the scope of ITAR control are aggravated

by the fact that, since 2011, the ITAR has been the subject of over fifty proposed and final published

notices of rulemaking in the Federal Register.

        “[I]f doubt exists as to whether an article or service is covered by the U.S. Munitions List,”

prospective exporters must obtain a “commodity jurisdiction” determination from DDTC. 22 C.F.R.

§ 120.4(a). DDTC reports that over four thousand commodity jurisdiction requests have been

submitted since 2010.1 Defendants identify the Office of Freedom of Information and Security

Review, the predecessor to the Department of Defense Office of Prepublication Review and Security

(“DOPSR”), as the government agency from which persons must obtain prior approval before they


       1
      “Final Commodity Jurisdiction Determinations,” https://www.pmddtc.state.gov/
commodity_jurisdiction/determination.html (last visited May 8, 2015).

                                                   2



DOSWASHINGTONSUP00036
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 14 14 of 546
                                                                    of 42



can publish unclassified technical information subject to ITAR control, regardless of whether the

information is privately created. 22 C.F.R. § 125.4(b)(13). However, neither the Code of Federal

Regulations nor any other public law establishes a timeline for decision, standard of review, or an

appeals process for DOPSR public release determinations. Worsening this situation, DOPSR refuses

to review information that it deems is not clearly subject to the ITAR without a formal commodity

jurisdiction determination.

       Obtaining a commodity jurisdiction determination can take a long time. Reportedly,

nonpublic National Security Council (“NSC”) guidelines establish a sixty-day deadline for DDTC

to render a commodity jurisdiction determination. App. 17. But Government Accountability Office,

Office of Inspector General and Defendant DDTC’s reports show that the NSC guidelines are

routinely disregarded, as commodity jurisdiction requests languish at DDTC awaiting final

determinations for well over a year or more. App. 36-41, 84-86.

       From 1969 to 1984, Footnote 3 to former ITAR Section 125.11 implied a prepublication

approval requirement on privately generated, ITAR-controlled technical data, stating that “[t]he

burden for obtaining appropriate U.S. Government approval for the publication of technical data

falling within the definition in § 125.01, including such data as may be developed under other than

U.S. Government contract, is on the person or company seeking publication.” App. 200. Beginning

in 1978, the U.S. Department of Justice’s Office of Legal Counsel issued a series of publicly-

available opinions advising Congress, the White House, and the State Department that the use of

ITAR to impose a prior restraint on publications of privately generated unclassified information

violates the First Amendment. App. 99-196.

       In 1980, Defendant DDTC’s predecessor, the Department of State Office of Munitions

Control, issued official guidance providing that “[a]pproval is not required for publication of data

                                                   3



DOSWASHINGTONSUP00037
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 15 15 of 546
                                                                    of 42



within the United States as described in Section 125.11(a)(1). Footnote 3 to Section 125.11 does not

establish a prepublication review requirement.” App. 205. Thereafter, the State Department

removed Footnote 3 from ITAR, expressly stating its intent to address First Amendment concerns.

See 49 Fed. Reg. 47,682, 47,683 (December 6, 1984) (“Concerns were expressed, for example, on

licensing requirements as they relate to the First Amendment to the Constitution. The revision seeks

to reflect these concerns . . .”). As such, to the extent ITAR imposed any prepublication approval

requirement on public speech containing unclassified technical information, the requirement was

ostensibly removed in 1984.

       Moreover, as noted supra, ITAR now expressly excludes from its scope information found

in the public domain. See 22 C.F.R. § 120.10(b). A reasonable person reading ITAR’s expansive

definition of “public domain,” 22 C.F.R. § 120.11, would conclude that private speech can thus

enter the public domain without U.S. government approval. This is especially so considering that

“public release . . . after approval by the cognizant U.S. government department or agency,” 22

C.F.R. § 120.11(a)(7) is but one of eight sources of “information which is published and which is

generally accessible or available to the public,” 22 C.F.R. § 120.11(a). Moreover, anyone reading

the ITAR would reason that “cognizant U.S. government department of agency” is only relevant to

information generated under government contracts, and not to privately generated information.

       The Internet contains a large, ever-expanding array of technical information arguably

subject to ITAR control. Simple Google, Amazon, and Yahoo searches reveal all manner of

technical data that might well fit within one or another USML designation published in books,

journals, and other mediums. Indeed, in 1997, the Department of Justice reported to Congress that

       [i]t is readily apparent from our cursory examination that anyone interested in
       manufacturing a bomb, dangerous weapon or weapon of mass destruction can easily obtain
       detailed instructions for fabricating and using such a device. Available sources include not

                                                  4



DOSWASHINGTONSUP00038
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 16 16 of 546
                                                                    of 42



        only publications from the so-called underground press but also manuals written for
        legitimate purposes, such as military, agricultural, industrial and engineering purposes. Such
        information is also readily available to anyone with access to a home computer equipped
        with a modem.

App. 160.

        2.      Defense Distributed’s Publication of Technical Data

        First developed in the 1980s, three-dimensional (“3D”) printing technology allows a

computer to “print” a physical object (as opposed to a two-dimensional image on paper). This

technology was not widely available until open source communities such as the RepRap Project

(www.reprap.org)2 developed inexpensive but capable 3D printers.3 Today, 3D printers are sold at

stores such as Home Depot and Best Buy, and the instructions for printing everything from jewelry

to toys to car parts are shared and exchanged freely online at sites like GrabCAD.com and

Thingiverse.com.

        Plaintiff Defense Distributed was organized and is operated for the purpose of defending the

civil liberty of popular access to arms guaranteed by the United States Constitution through

facilitating global access to, and the collaborative production of, information and knowledge related

to the 3D printing of arms; and to publish and distribute, at no cost to the public, such information

and knowledge on the Internet in promotion of the public interest. App. 1, ¶ 2. Beginning in 2012,

Defense Distributed privately generated, and posted on the Internet for free access by the public,




       2
        Open source communities are online forums through which individuals freely and
collaboratively share their knowledge and discoveries.
       3
         Geoffrey Fowler, “MakerBot’s Bre Pettis: 3-D Printers Are for ‘Everyone,’” Wall St. J.
Blog (June 18, 2014) http://blogs.wsj.com/personal-technology/2014/06/18/makerbots-bre-pettis-3-
d-printers-are-for-everyone (last visited May 6, 2015); Chris Anderson, “The New MakerBot
Replicator Might Just Change Your World,” Wired (Sep. 19, 2012) http://www.wired.com/2012/09
/how-makerbots-replicator2-will-launch-era-of-desktop-manufacturing/all (last visited May 6, 2015)

                                                   5



DOSWASHINGTONSUP00039
      Case 2:20-cv-00111-RAJ
         Case  1:15-cv-00372-RPDocument 107-21
                                 Document      Filed
                                          8 Filed    09/23/20Page
                                                  05/11/15     Page
                                                                  17 17 of 546
                                                                     of 42



technical information about various gun-related items, including a trigger guard, grips, two

receivers, a magazine for AR-15 rifles, and a handgun named “The Liberator” (the “Published

Files”). At the time, there were no publicly known DDTC enforcement actions for the posting of

files on the Internet. Id. ¶ 3.

        The Published Files were downloaded hundreds of thousands of times. App. 2, ¶ 4. The

Liberator files in particular generated national media attention, with coverage in Forbes, CNN, NBC

News, the Wall Street Journal, and even an episode of The Colbert Report. Id. Apart from their

functional aspects, the Published Files have also proven to have artistic and political utility. For

example, one artist has repurposed the Liberator schematics to create a statement protesting gun

violence.4 London’s Victoria & Albert Museum purchased two 3D printed Liberators to display

during its ongoing Design Festival.5 And the Liberator prompted the Museum of Modern Art in New

York to host a debate concerning the intersection of design and violence.6




        4
        Mark Wilson, “Artist Warps 3-D Printed Gun Blueprints, Protests Gun Violence,” Fast
Company (April 15, 2014), http://www.fastcodesign.com/3028300/infographic-of-the-day/artist-
warps-3-d-printed-gun-blueprints-protests-gun-violence (last visited May 5, 2015).
        5
         Andy Greenberg, “3D-Printed Guns As Art: London Design Museum Buys Two 'Liberator'
Printed Pistols,” Forbes, (Sep. 15, 2013), www.forbes.com/sites/andygreenberg/2013/09/15/3d-
printed-guns-as-art-london-design-museum-buys-two-liberator-printed-pistols (last visited May 4,
2015); Rachel Donadio, “A History of the Now, Found in Politically Charged Objects,” New York
Times (July 6, 2014) http://www.nytimes.com/2014/07/07/arts/design/victoria-and-albert-museum-
pushes-boundaries-of-collecting.html (last visited May 4, 2015).
        6
         Paola Antonelli, “Design and Violence Debate I: Open Source,” MOMA (March 27, 2014)
http://designandviolence.moma.org/design-and-violence-debate-i-open-source (last visited May 4,
2015).

                                                    6



DOSWASHINGTONSUP00040
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 18 18 of 546
                                                                    of 42



        3.      Defendants’ Imposition of a Prior Restraint Against Plaintiffs’ Speech

                a.      The Published Files

        On May 8, 2013, Defendant Smith, Chief of Defendant DDTC’s Enforcement Division, sent

Defense Distributed a letter that warned:

        DTCC/END is conducting a review of technical data made publicly available by Defense
        Distributed through its 3D printing website, DEFCAD.org, the majority of which appear to
        be related to items in Category I of the USML. Defense Distributed may have released
        ITAR-controlled technical data without the required prior authorization from the Directorate
        of Defense Trade Controls (DDTC), a violation of the ITAR . . . all such data should be
        removed from public access immediately.

App. 2, ¶ 5; App. 13-14.

        At the time it posted the Published Files, Defense Distributed did not know that the

Defendants would demand to pre-approve its speech. Defense Distributed believed, and continues to

believe, that the United States Constitution guarantees a right to share truthful speech—especially

speech concerning fundamental constitutional rights—in open forums. App. 2, ¶ 6. Moreover, as

noted supra, ITAR specifically excludes from its coverage “technical data” appearing in the “public

domain,” 22 C.F.R. § 120.10(b), the latter term appearing to broadly encompass Defense

Distributed’s activities, see 22 C.F.R. § 120.11. Nevertheless, for fear of criminal and civil

enforcement, Defense Distributed promptly complied with Defendants’ demands and removed all of

the Published Files from its servers. App. 2, ¶ 6.

        Defendants’ letter further directed Defense Distributed to submit the Published Files to

DDTC for review using the “commodity jurisdiction” procedure. App. 2, ¶ 7, App. 14. Defense

Distributed complied with Defendants’ request and filed ten (10) commodity jurisdiction requests

covering the Published Files on June 21, 2013. App. 2, ¶ 7; Exh. 13. Nearly two years later,

Defendants have still not responded to the requests. App. 2, ¶ 7.


                                                     7



DOSWASHINGTONSUP00041
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 19 19 of 546
                                                                    of 42



                b.      The “Ghost Gunner” Files

        On September 25, 2014, Defense Distributed requested DOPSR’s prepublication approval

for public release of files containing technical information on a machine, named the “Ghost

Gunner,” that can be used to manufacture a variety of items, including gun parts (the “Ghost

Gunner Files”). App. 3, ¶ 8; Exh. 14.7 On October 1, 2014, DOPSR informed Defense Distributed

this request for review was refused because DOPSR was unsure whether the Ghost Gunner was

subject to ITAR. DOPSR further recommended that Defense Distributed submit another commodity

jurisdiction request to the Defendants. App. 3, ¶ 8; Exh. 15.

        Defense Distributed submitted another commodity jurisdiction request for the Ghost Gunner

to Defendants on January 2, 2015. App. 3, ¶ 9; Exh. 16. On April 15, 2015, Defendant DDTC

determined that the Ghost Gunner machine, user manual, and operating software are not subject to

ITAR, but that “software, data files, project files, coding, and models for producing a defense article,

to include 80% AR-15 lower receivers, are subject to the jurisdiction of the Department of State in

accordance with [ITAR].” App. 3, ¶ 9; Exh. 17.

                c.      The CAD Files.

        Since September 2, 2014, Defense Distributed has made multiple requests to DOPSR for

prepublication review of certain computer-aided design (“CAD”) files. App. 3-4, ¶ 10; Exhs. 18-21.

On December 31, 2014, nearly four months after the first such review request, DOPSR sent Defense

Distributed two letters stating its refusal to review the CAD files. App. 4, ¶ 10; Exh. 22. The letters

directed Defense Distributed to the DDTC Compliance and Enforcement Division for further


       7
         Any milling machine can be modified to mill components that are unlawful to manufacture,
just as any saw that may be purchased at a hardware store can be used to unlawfully shorten a
shotgun. However, Ghost Gunner does not ship with the jigs and code to manufacture machine guns,
and Defense Distributed has no intention of offering such items for sale. Id.

                                                   8



DOSWASHINGTONSUP00042
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 20 20 of 546
                                                                    of 42



questions on public release of the CAD files. Id. However, because this is not the DDTC division

responsible for issuing licenses or other DDTC authorizations, on January 5, 2015, Defense

Distributed requested Defendants’ guidance on how to obtain authorization from DDTC

Compliance for release of the CAD files. To date, Defendants have not responded to Defense

Distributed’s request for guidance. App. 4, ¶ 11; Exh. 23.

                d.      Prior Restraint on Other Files

        Defense Distributed has and will continue to create and possess other files that contain

technical information, to include design drawings, rendered images, written manufacturing

instructions, and other technical information that Defense Distributed intends to post to open forums

on the Internet. Many of these files are described in the USML. App. 4, ¶ 13.

        Plaintiff Second Amendment Foundation, Inc. (“SAF”), a non-profit membership

organization, has over 650,000 members and supporters nationwide, including in Texas. The

purposes of SAF include promoting the exercise of the right to keep and bear arms; and education,

research, publishing and legal action focusing on the constitutional right to privately own and

possess firearms, and the consequences of gun control. App. 6, ¶ 2. SAF’s members have a keen

interest in accessing, studying, sharing, modifying, and learning from Defense Distributed’s various

files, as well as similar 3D printing files related to firearm that they or other have created, but have

been barred from doing so by Defendants’ actions. Id. ¶ 3; App. 8, ¶ 4; App. 9, ¶ 5; App. 10, ¶ 4;

App. 11, ¶ 5.

        4.      Great, Irreparable, and Continuing Harm

        But for Defendants’ impositions upon the distribution of the Published Files, Ghost Gunner

Files, CAD Files, and Defense Distributed’s other files (collectively, the “Subject Files”), Plaintiffs

would freely distribute the Subject Files and other files relating to Second Amendment arms.

                                                    9



DOSWASHINGTONSUP00043
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 21 21 of 546
                                                                    of 42



Plaintiffs refrain from distributing the Subject Files because they reasonably fear that Defendants

would pursue criminal and civil enforcement proceedings against Plaintiffs for doing so. App. 4-5, ¶

14; App. 7, ¶ 4. Defendants’ threats have thus silenced Plaintiffs. Defendants have deprived

Plaintiffs’ customers, visitors and patrons of access to Plaintiffs’ speech; impeded their ability to

likewise speak on the same subjects; and infringed their right to keep and bear arms.

                                        S UMMARY OF A RGUMENT

        “A plaintiff seeking a preliminary injunction must establish [1] that he is likely to succeed

on the merits, [2] that he is likely to suffer irreparable harm in the absence of preliminary relief, [3]

that the balance of equities tips in his favor, and [4] that an injunction is in the public interest.”

Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (citations omitted). These factors

are measured along a “sliding scale . . . which takes into account the intensity of each [factor] in a

given calculus.” Texas v. Seatrain Int’l, S.A., 518 F.2d 175, 180 (5th Cir. 1975) (citation omitted).

Each of these four factors weighs heavily in Plaintiffs’ favor.

                                                A RGUMENT

I.      P LAINTIFFS ARE L IKELY TO S UCCEED ON THE M ERITS

        A.      C ONGRESS N EVER AUTHORIZED D EFENDANTS’ C ENSORSHIP OF
                P RIVATELY-G ENERATED , U NCLASSIFIED S PEECH .

        “It is axiomatic that an administrative agency’s power to promulgate legislative regulations

is limited to the authority delegated by Congress.” Bowen v. Georgetown Univ. Hospital, 488 U.S.

204, 208 (1988). “[A]n agency literally has no power to act . . . unless and until Congress confers

power upon it.” Louisiana Pub. Serv. Comm’n v. FCC, 476 U.S. 355, 374 (1986). Such authority

“may not be lightly presumed.” Michigan v. EPA, 268 F.3d 1075, 1082 (D.C. Cir. 2001). And

“when a particular interpretation of a statute invokes the outer limits of Congress' power, we expect


                                                     10



DOSWASHINGTONSUP00044
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 22 22 of 546
                                                                    of 42



a clear indication that Congress intended that result.” Immigration and Naturalization Service v.

St. Cyr, 533 U.S. 289, 299 (2001) (citation omitted).

        Defendants have aggrandized for themselves nothing less than a power to censor privately-

generated, unclassified “technical data” on the Internet. Their apparent syllogism holds: (1) the

Internet is available worldwide, and is also available to foreign persons within the United States; (2)

all speech posted to the Internet is thus deemed “exported;” (3) the export of “technical data” may be

licensed and reviewed under ITAR; therefore (4) all “technical data” posted to the Internet is subject

to ITAR controls and procedures. Q.E.D. Before addressing the constitutionality of this breathtaking

regulatory regime, the Court should ask whether Congress granted Defendants such authority. As

the Justice Department and Defendants’ predecessors have opined, that question is answered “no.”

        The only potential source of statutory authority for Defendants’ conduct would be found in

the AECA, which authorizes the President, “[i]n furtherance of world peace and the security and

foreign policy of the United States . . . to control the import and the export of defense articles and

defense services and to provide foreign policy guidance to persons of the United States involved in

the export and import of such articles and services.” 22 U.S.C. § 2778(a)(1). To this end, “[t]he

President is authorized to designate those items which shall be considered as defense articles and

defense services for the purposes of this section and to promulgate regulations for the import and

export of such articles and services.” Id.

        To be sure, Plaintiffs do not suggest that Defendants lack authority under the AECA to

construct a narrowly-tailored regime to regulate the export of certain technical data. Nor do

Plaintiffs suggest that uploading files to the Internet cannot be viewed, in some sense, as an export.

Defendants can bar individuals from emailing classified blueprints for secret weapons systems to a

foreign agent or providing technical assistance to a foreign person on designing defense articles. But

                                                   11



DOSWASHINGTONSUP00045
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 23 23 of 546
                                                                    of 42



that is a very far cry from supposing that AECA authorizes the imposition of an indecipherable prior

restraint against sharing all public speech containing “technical data” on the Internet. And were the

AECA read to contain such a broad grant of prior restraint authority, there would be no reason to

limit that authority to the Internet. Recall that Defendants have broadly defined “export” to

encompass the act of “[d]isclosing (including oral or visual disclosure) . . . technical data to a

foreign person . . . in the United States.” 22 C.F.R. § 120.17(a)(4). Any other publication of

“technical data,” such as those appearing in countless scientific and academic publications, as well

as on television and at the movies, would be subject to Defendants’ prior restraint. No American

could stand on a street corner or public square of any town visited by foreign tourists and declaim

“technical data” without being subject to Defendants’ prior restraint.

        This is doubtless not what Congress had in mind when delegating authority to regulate the

export of defense articles “[i]n furtherance of world peace and the security and foreign policy of the

United States.” 22 U.S.C. § 2778(a)(1). In 1978, not long after the AECA’s enactment, the Justice

Department doubted that the Act authorized a prior restraint against cryptographic speech, and

warned, “It is by no means clear from the language or legislative history of either statute [AECA

and ITAR] that Congress intended that the President regulate noncommercial dissemination of

information, or considered the problems such regulation would engender.” App. 102.

        [W]e wish to emphasize our doubts that the executive branch may validly provide for
        licensing or prior approval of exports of cryptographic information without more explicit
        Congressional authorization. The scope of the existing delegation of authority from Congress
        to the President, as we note above, is somewhat unclear. Before imposing a prior restraint on
        exports of public cryptographic information, we believe that a more clear cut indication of
        Congressional judgment concerning the need for such a measure is in order . . . further
        Congressional authorization would obviously be necessary in order to extend governmental
        controls to domestic as well as foreign disclosures of public cryptographic information.




                                                   12



DOSWASHINGTONSUP00046
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 24 24 of 546
                                                                    of 42



App. 113 (citations omitted); cf. App. 115 (“we are uncertain whether the present legislative

authority for the technical data provisions of ITAR is adequate.”)).

        Defendants might claim that Congress’s statute is purposefully vague and indeterminate,

leaving to them the task of creating regulations governing the export of defense articles—a task

clothed with a fair degree of judicial deference under the rule of Chevron, U.S.A., Inc. v. Natural

Res. Def. Council, Inc., 467 U.S. 837, 842 (1984). But Chevron deference applies only “when it

appears that Congress delegated authority to the agency generally to make rules carrying the force of

law, and that the agency interpretation claiming deference was promulgated in the exercise of that

authority.” United States v. Mead Corp., 533 U.S. 218, 227-28 (2001). In other words, the agency

action entitled to deference must involve the exercise of some delegated process. “[A]djudication or

notice-and-comment rulemaking,” for example, may carry the force of law. Id. at 228. But

“[i]nterpretations such as those in opinion letters—like interpretations contained in policy

statements, agency manuals, and enforcement guidelines, all of which lack the force of law—do not

warrant Chevron-style deference.” Christensen v. Harris County, 529 U.S. 576, 587 (2000)

(citations omitted).

        Defendants’ prior restraint scheme is plainly not the product of its duly adopted rules. To the

contrary, as noted supra, First Amendment concerns prompted the State Department to withdraw the

only ITAR provision potentially authorizing a prior restraint regime in 1984, 49 Fed. Reg. 47,682

(December 6, 1984), four years after advising that the offending provision “does not establish a

prepublication review requirement.” App. 205. The prior restraint scheme has only been hinted at in

Defendants’ threatening letter to Defense Distributed and, perhaps, in Defendants’ internal

enforcement guidelines. “[I]nterpretations contained in formats such as opinion letters are ‘entitled

to respect’ under our decision in Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944), but only to the

                                                  13



DOSWASHINGTONSUP00047
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 25 25 of 546
                                                                    of 42



extent that those interpretations have the ‘power to persuade.’” Christensen, 529 U.S. at 587

(parallel and other citations omitted).

        The weight [accorded to an administrative] judgment in a particular case will depend upon
        the thoroughness evident in its consideration, the validity of its reasoning, its consistency
        with earlier and later pronouncements, and all those factors which give it power to persuade,
        if lacking power to control.

Mead, 533 U.S. at 228.

        Defendants’ prior restraint scheme plainly fails the Skidmore test. There is no evidence that

Defendants, unlike their predecessors and the Department of Justice, ever properly considered the

implications of applying a prior restraint to all speech containing technical data that might be

accessed or overheard by a foreigner. The practice is also starkly inconsistent with earlier

pronouncements, wherein the government took steps to clarify that export controls did not amount to

a prior restraint on private speech. Nor has this prior restraint been consistently applied. Defense

Distributed appears to be the scheme’s only target, other websites containing similar computer files

are apparently unimpeded. App. 4, ¶ 12. Defendants’ actions in imposing a prior restraint on

unclassified and public speech containing “technical data” lie beyond the authority delegated to

them by Congress—assuming Congress could even restrict constitutional rights so broadly.

        B.      D EFENDANTS A RE V IOLATING P LAINTIFFS’ F IRST A MENDMENT R IGHTS.

                1.      Plaintiffs’ Files Constitute Protected Speech.

        “The First Amendment protects works which, taken as a whole, have serious literary,

artistic, political, or scientific value, regardless of whether the government or a majority of the

people approve of the ideas these works represent.” Miller v. California, 413 U.S. 15, 34 (1973).

“[C]omputer code conveying information is ‘speech’ within the meaning of the First Amendment . . .

.” Universal City Studios, Inc. v. Corley, 273 F.3d 429, 449-50 (2d Cir. 2001); see also Junger v.


                                                   14



DOSWASHINGTONSUP00048
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 26 26 of 546
                                                                    of 42



Daily, 209 F.3d 481, 485 (6th Cir. 2000) (“Because computer source code is an expressive means

for the exchange of information and ideas about computer programming, we hold that it is protected

by the First Amendment.”); Bernstein v. United States Dep’t of Justice, 176 F.3d 1132, 1141 (9th

Cir.) (“Bernstein IV”) (“encryption software . . . must be viewed as expressive for First Amendment

purposes, and thus is entitled to the protections of the prior restraint doctrine”), reh’g in banc

granted and opinion withdrawn, 192 F.3d 1308 (9th Cir. 1999).8

        To be sure, Plaintiffs’ speech might be used to facilitate crime,9 but that much is true of

virtually all protected speech. “The prospect of crime . . . by itself does not justify laws suppressing

protected speech.” Ashcroft v. Free Speech Coalition, 535 U.S. 234, 245 (2002).

        The constitutional protection accorded to the freedom of speech and of the press is not based
        on the naive belief that speech can do no harm but on the confidence that the benefits society
        reaps from the free flow and exchange of ideas outweigh the costs society endures by
        receiving reprehensible or dangerous ideas.

Herceg v. Hustler Magazine, Inc., 814 F.2d 1017, 1019 (5th Cir. 1987). Thus, while speech may

be regulated for its hazardous aspects, “first amendment protection is not eliminated simply because

publication of an idea creates a potential hazard.” Id. at 1020. See Eugene Volokh, Crime-

Facilitating Speech, 57 Stan. L. Rev. 1095, 1103 (2005).


        8
          In Bernstein v. U.S. Dep’t of State, 922 F. Supp. 1426 (N.D. Cal. 1996) (“Bernstein I”), a
district court held that the source code for an ITAR-designated cryptographic program constituted
protected First Amendment expression. The court subsequently struck down ITAR in Bernstein v.
U.S. Dep’t of State, 945 F. Supp. 1279 (N.D. Cal. 1996) (“Bernstein II”). When the government
shifted control over the code’s export from the State Department to the Commerce Department, the
plaintiff amended his complaint to challenge the relevant Export Administration Regulations. The
court struck down these regulations as well, Bernstein v. U.S. Dep’t of State, 974 F. Supp. 1288
(N.D. Cal. 1997) (“Bernstein III”), and the Ninth Circuit affirmed that decision in Bernstein IV.
Although the Court granted rehearing en banc, the government amended its regulations to exclude
plaintiff’s code from export controls, mooting the case. See Bernstein v. DOC, No. C-95-0582-
MHP, 2004 U.S. Dist. LEXIS 6672, at *6 & n.2 (N.D. Cal. Apr. 19, 2004).
        9
            It is less obvious that Plaintiffs’ files would be particularly useful to foreign governments.

                                                      15



DOSWASHINGTONSUP00049
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 27 27 of 546
                                                                    of 42



        Furthermore, Defendants bear the burden of proving that Plaintiffs’ speech is somehow

unprotected. See Freedman v. Maryland, 380 U.S. 51, 58 (1965); Speiser v. Randall, 357 U.S.

513, 526 (1958). This they cannot do. This is not a case where the speech itself is inherently

unprotected (e.g., perjury or fraud), or directly and exclusively aids and abets a criminal act. Cf.

United States v. Alvarez, 132 S. Ct. 2537, 2547 (2012). Even were Plaintiffs’ files purely

functional and devoid of expressive content, Americans enjoy a fundamental right to possess the

items described in and that can be created by the operation of Plaintiffs’ files, which are legal to

possess throughout most of the United States, including Texas.

                2.      ITAR’s Application to All Public, Unclassified Speech Containing
                        Technical Data Is Unconstitutionally Overbroad.

        “A statute is overbroad if in banning unprotected speech, a substantial amount of protected

speech is prohibited or chilled in the process.” United States v. Scruggs, 714 F.3d 258, 267 (5th

Cir. 2013) (quotation omitted). A speech restriction is unconstitutional if “no set of circumstances

exists under which [the law] would be valid or . . . the statute lacks any plainly legitimate sweep.”

Catholic Leadership Coalition of Texas v. Reisman, 764 F.3d 409, 426 (5th Cir. 2014) (quoting

United States v. Stevens, 559 U.S. 460, 472 (2010)). A restriction is also unconstitutionally

overbroad if “a substantial number of [the law’s] applications are unconstitutional, judged in

relation to the statute’s plainly legitimate sweep.” Id. (quoting Stevens, 559 U.S. at 473).

        Given Defendants’ sweeping views of what constitutes an “export”—virtually all speech in

the presence of foreigners, including all Internet speech—and their equally broad definition of

“technical data,” ITAR cannot withstand constitutional scrutiny.

        Federal laws criminalizing speech typically require that the targeted speech be made with

intent or knowledge that the information would be used to facilitate criminal conduct, or with


                                                   16



DOSWASHINGTONSUP00050
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 28 28 of 546
                                                                    of 42



knowledge that a particular recipient of the information intends to use it in the furtherance of

criminal activity. The Espionage Act, for example, only punishes those who seek to communicate

“with intent or reason to believe that [the information] is to be used to the injury of the United States

or to the advantage of a foreign nation.” 18 U.S.C. § 794(a); see Gorin v. United States, 312 U.S.

19, 28 (1941) (upholding constitutionality of Espionage Act owing to scienter requirement). And it

is not a crime to provide material support or resources to terrorists, unless one “know[s] or intend[s]

that they are to be used in preparation for, or in carrying out, a violation” of various law. 18 U.S.C.

§ 2339A(a); see Holder v. Humanitarian Law Project, 561 U.S. 1 (2010); see also United States

v. Featherston, 461 F.2d 1119, 1121 (5th Cir. 1972) (upholding convictions for teaching the use or

making of explosives or incendiary devices, as statute “requires those prosecuted to have acted with

intent or knowledge that the information disseminated would be used in the furtherance of a civil

disorder.”).

        A scienter requirement should likewise limit ITAR’s reach in restricting speech. United

States v. Edler Industries, 579 F.2d 516 (9th Cir. 1978). In Edler, the Ninth Circuit overturned a

conviction under the AECA’s predecessor act, and the ITAR regulations then in effect, because the

trial court rejected arguments that the technical data had non-military applications. The act and its

        definition of technical data are susceptible of an overbroad interpretation. Their expansive
        language may be construed to restrict not only the export of arms and information directly
        leading to the production of articles on the Munitions List, but also the interchange of
        scientific and technical information that of itself is without any substantial military
        application.

Edler, 579 F.2d at 520. To avoid the constitutional problem, the court construed ITAR’s reach

narrowly, to “control the conduct of assisting foreign enterprises to obtain military equipment and

related technical expertise. So confined, the statute and regulations are not overbroad [or] an

unconstitutional prior restraint on speech.” Id. at 521.

                                                   17



DOSWASHINGTONSUP00051
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 29 29 of 546
                                                                    of 42



        [T]echnical data must relate in a significant fashion to some item on the Munitions List.
        Moreover, adequate notice to the potential exporter requires that the relationship be clear . . .
        Presumably, Congress intended that the technical data subject to control would be directly
        relevant to the production of a specified article on the Munitions List, not simply vaguely
        useful for the manufacture of arms.

Id. at 520-21. “If the information could have both peaceful and military applications, as Edler

contends that its technology does, the defendant must know or have reason to know that its

information is intended for the prohibited use.” Id. at 521 (citing Gorin, 312 U.S. at 27-28).

        Following Edler, the Department of Justice Office of Legal Counsel issued a memorandum

to the State Department warning of “serious constitutional questions” were ITAR applied to

“transactions in which an ‘exporter’ who is not otherwise connected or concerned with any foreign

enterprise transmits technical data knowing, or having reason to know, that the data may be taken

abroad and used by someone there in the manufacture or use of arms.” App. 121.

        [T[he revised technical data provisions cannot constitutionally be applied to the
        dissemination of technical data by persons having no direct connection with foreign conduct
        in settings in which there is no more than belief or a reasonable basis for believing (1) that a
        foreign national may take the technical data abroad and (2) that the data could be used by
        someone there in the manufacture or use of items on the Munitions List.

App. 128. “For obvious reasons, the best legal solution for the overbreadth problem is for the

Department of State, not the courts, to narrow the regulations.” App. 129; see also App. 131 (1981

DOJ Memorandum to Commerce Dep’t).

        The Department of Justice reiterated these concerns in its 1997 report to Congress,

counseling that prior restraints against Internet publication of bomb-making and use information

violated the First Amendment, unless the publication was made “(i) with the intent that the

information be used to facilitate criminal conduct, or (ii) with the knowledge that a particular

recipient of the information intends to use it in furtherance of criminal activity.” App. 156.




                                                   18



DOSWASHINGTONSUP00052
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 30 30 of 546
                                                                    of 42



       Defendants’ censorship disregards both of these limitations. Plaintiffs are not seeking to help

foreigners build controlled weapons of war. Rather, they are merely communicating with their

fellow Americans, through a website, information regarding simple arms of the kind in common use

for traditional lawful purposes that are themselves constitutionally protected. Had Defense

Distributed designed a new type of diesel engine, that engine’s possible utility in a tank would not

authorize the State Department to prohibit the dissemination of blue prints, CAD files, or even

executable 3D printing files on automotive-themed websites. Cf. Edler, 579 F.2d at 519. There is

simply no telling where Defendants’ censorship might end, unless it ends here.

               3.       Defendants Impose an Unconstitutional Prior Restraint Against
                        Plaintiffs’ Lawful Speech.

       “The classic prior restraint, of course, is an ‘administrative [or] judicial order[] forbidding

certain communications when issued in advance of the time that such communications are to

occur.’” Catholic Leadership Coalition, 764 F.3d at 437 (quoting Alexander v. United States, 509

U.S. 544, 550 (1993) (other citations omitted). Prior restraints are, “in other words, laws which

require a speaker ‘to obtain prior approval for any expressive activities.’” Gibson v. Tex. Dep’t of

Ins.–Div. of Workers’ Comp., 700 F.3d 227, 235 (5th Cir. 2012) (quoting Alexander, 509 U.S. at

550-51). “Prior restraints face a well-established presumption against their constitutionality.”

Marceaux v. Lafayette City-Parish Consol. Gov’t, 731 F.3d 488, 493 (5th Cir. 2013) (quotation

omitted).

       In general, a prior restraint . . . will be upheld only if the government can establish that the
       activity restrained poses either a clear and present danger or a serious and imminent threat to
       a protected competing interest. The government must also establish that the order has been
       narrowly drawn and is the least restrictive means available.

United States v. Brown, 218 F.3d 415, 425 (5th Cir. 2000) (quotations omitted).




                                                  19



DOSWASHINGTONSUP00053
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 31 31 of 546
                                                                    of 42



        “Constitutional invalidity of prior restraints may result from one or both of ‘two evils . . .:

(1) the risk of censorship associated with the vesting of unbridled discretion in government officials;

and (2) ‘the risk of indefinitely suppressing permissible speech’ when a licensing law fails to provide

for the prompt issuance of a license.” East Brooks Books, Inc. v. Shelby County, 588 F.3d 360, 369

(6th Cir. 2009) (quotation omitted); FW/PBS, Inc. v. Dallas, 493 U.S. 215, 225-27 (1990)

(plurality opinion). Defendants’ prior restraint inflicts both evils.

                        a.       Unbridled Discretion to Censor Speech.

        “Statutes or policies” affording government officials “unbridled discretion” to determine

“who may speak and who may not . . . are unconstitutional.” City of Lakewood v. Plain Dealer

Publ’g Co., 486 U.S. 750, 763 (1988) (citations omitted). “[E]ven if the government may

constitutionally impose content-neutral prohibitions on a particular manner of speech, it may not

condition that speech on obtaining a license or permit from a government official in that official’s

boundless discretion.” Id. at 763-64. Accordingly, standards governing prior restraints must be

“narrow, objective and definite.” Shuttlesworth v. Birmingham, 394 U.S. 147, 151 (1969).

Standards involving “appraisal of facts, the exercise of judgment, [or] the formation of an opinion”

are unacceptable. Forsyth County v. Nationalist Movement, 505 U.S. 123, 131 (1992) (quotation

omitted). “Unbridled discretion naturally exists when a licensing scheme does not impose adequate

standards to guide the licensor’s discretion.” Chesapeake B & M, Inc. v. Harford County, 58 F.3d

1005, 1009 (4th Cir. 1995) (en banc).

        ITAR does not meaningfully limit Defendants’ discretion. Reasonable persons must guess at

what “specially designed” or “military application” truly mean and there are no limits to what

DDTC can claim falls under USML Category XXI. Were Defendants able to readily apply their

criteria, perhaps Defense Distributed’s ten pending commodity jurisdiction requests would not

                                                    20



DOSWASHINGTONSUP00054
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 32 32 of 546
                                                                    of 42



remain outstanding for nearly two years. “‘Technical data’ is perhaps the most confusing category of

items regulated by the ITAR since it is defined separately and in relation to defense articles, 22

C.F.R. § 120.10, but is also defined as a defense article when it is covered by the USML. See 22

C.F.R. § 120.6.” Bernstein I, 945 F. Supp. at 1284. Indeed, the regulations explicitly bar

publication of a “Not Otherwise Enumerated” class of “technical data.” 22 C.F.R. § 121.1 at USML

paragraph XXI(b). An unenumerated prior restraint is the very definition of unbridled discretion.

Respectfully, “if doubt exists as to whether [speech] is covered by the U.S. Munitions List,” the

solution should not be found in Defendants’ inscrutable and often interminable “commodity

jurisdiction” procedures. 22 C.F.R. § 120.4(a). Rather, the solution should be found in a judicial

declaration that ITAR’s speech controls must conform to First Amendment requirements.

                        b.      Lengthy Delays and the Lack of Procedural Safeguards.

        “[T]he Supreme Court established three procedural safeguards to protect against the

suppression of constitutionally protected speech by a censorship board.” Fantasy Ranch, Inc. v. City

of Arlington, 459 F.3d 546, 563 (5th Cir. 2006) (citing Freedman).

        First, any restraint before judicial review occurs can be imposed only for a specified brief
        period during which the status quo must be maintained; second, prompt judicial review of
        that decision must be available; and third, the censor must bear the burden of going to court
        to suppress the speech and must bear the burden of proof in court.

Id. (quotation omitted).

        “The ITAR scheme, a paradigm of standardless discretion, fails on every count.” Bernstein

I, 945 F. Supp. at 1289. The DOPSR review process contains no publicly-known timelines in which

the agency must complete its review. Aggravating this situation, in cases where DOPSR refuses to

perform its review because of uncertain export control jurisdiction, as noted above, the period of

time it takes to obtain a commodity jurisdiction request to enable DOPSR review can take months to


                                                  21



DOSWASHINGTONSUP00055
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 33 33 of 546
                                                                    of 42



a year or more. Defense Distributed’s ten commodity jurisdiction requests regarding the previously

Published Files have been pending at DDTC for nearly two years—a long time throughout which

Defense Distributed has been threatened with criminal enforcement should it republish the files.

        And in cases where DOPSR refuses to allow publication and requires that a license be

obtained from Defendants, nothing requires DDTC to issue a licensing decision within a specific and

reasonable period of time. Relevant here, a “Policy on Review Time for License Applications”

established under a 2008 National Security Decision Directive requires that DDTC “complete the

review and adjudication of license applications within 60 days of receipt.” See 74 Fed. Reg. 63497

(December 3, 2009). A two-month delay on the right to speak is per se unreasonable under the First

Amendment. But even were a two-month delay constitutional, this policy contains broad “national

security exceptions” allowing the government plenary authority to override the timeline. This

exception effectively swallows the two month rule, as it applies where “[t]he Department of Defense

has not yet completed its review” and “[w]hen a related export policy is under active review and

pending final determination by the Department of State.” Id. A prior restraint that “permits a delay

without limits” is unconstitutional. Riley v. Nat’l Fed. of Blind of N.C., 487 U.S. 781, 802 (1988).

        And although “only a judicial determination in an adversary proceeding ensures the

necessary sensitivity to freedom of expression, only a procedure requiring a judicial determination

suffices to impose a valid final restraint,” Freedman, 380 U.S. at 59, judicial review of DDTC or

DOPSR actions is non-existent. In fact, ITAR expressly provides that Defendants’ licensing

determinations are not subject to judicial review under the Administrative Procedures Act. 22

C.F.R. § 128.1. And the AECA provides that “[t]he designation . . . of items as defense articles or

defense services for purposes of this section shall not be subject to judicial review.” 22 U.S.C. §

2778(h).

                                                   22



DOSWASHINGTONSUP00056
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 34 34 of 546
                                                                    of 42



                4.      Defendants’ Speech Regulation of Plaintiffs’ Speech Fails Any Level of
                        First Amendment Scrutiny.

        “Premised on mistrust of governmental power, the First Amendment stands against attempts

to disfavor certain subjects or viewpoints.” Citizens United v. FEC, 558 U.S. 310, 340 (2010)

(citations omitted). “[A]s a general matter, the First Amendment means that government has no

power to restrict expression because of its message, its ideas, its subject matter, or its content.”

Stevens, 559 U.S. at 468 (quotation omitted). A speech restriction is “content based if it require[s]

enforcement authorities to examine the content of the message that is conveyed to determine whether

a violation has occurred.” McCullen v. Coakley, 134 S. Ct. 2518, 2531 (2014) (quotation omitted).

This aptly describes Defendants’ prior restraint. Plaintiffs are free to publish whatever they want, on

the Internet or anywhere else, unless Defendants deem the content of Plaintiffs’ speech to be ITAR-

controlled.

        It does not matter that Defendants might claim to be indifferent to any views expressed in

Plaintiffs’ speech. The absence of “illicit legislative intent” or an “improper censorial motive” is

irrelevant when considering that Defendants’ restriction is content-based. Simon & Schuster, Inc. v.

Members of the N.Y. State Crime Victims Bd., 502 U.S. 105, 117 (1991) (quotations omitted).

Defendants have singled out speech about arms—and “the First Amendment’s hostility to

content-based regulation extends not only to a restriction on a particular viewpoint, but also to a

prohibition of public discussion of an entire topic.” Burson v. Freeman, 504 U.S. 191, 197 (1992)

(plurality opinion) (citations omitted).

        “Since [Defendants’ practice] is a content-based speech restriction, it can stand only if it

satisfies strict scrutiny.” United States v. Playboy Entm’t Group, 529 U.S. 803, 813 (2000)

(citation omitted). This much, it cannot do. While Defendants may have a compelling interest in


                                                    23



DOSWASHINGTONSUP00057
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 35 35 of 546
                                                                    of 42



controlling the export of sensitive data related to certain defense articles, the restriction is not

narrowly tailored, reaching vastly more speech than needed to advance the regulatory interest, and

capturing vastly more speech than that intended for a foreign audience.

        C.      D EFENDANTS’ P RIOR R ESTRAINT IS V OID FOR V AGUENESS.

        “It is a basic principle of due process that an enactment is void for vagueness if its

prohibitions are not clearly defined.” Grayned v. City of Rockford, 408 U.S. 104, 108 (1972).

Vagueness doctrine applies with particular force in review of laws dealing with speech. “[S]tricter

standards of permissible statutory vagueness may be applied to a statute having a potentially

inhibiting effect on speech; a man may the less be required to act at his peril here, because the free

dissemination of ideas may be the loser.” Hynes v. Mayor & Council of Oradell, 425 U.S. 610, 620

(1976) (quotations omitted). “Under the First and Fifth Amendments, speakers are protected from

arbitrary and discriminatory enforcement of vague standards.’” Nat’l Endowment for the Arts v.

Finley, 524 U.S. 569, 588 (1998) (citation omitted).

        Defendants’ prepublication approval requirement is by no means self-evident to reasonable

people reading the ITAR. If anything, ITAR’s exclusion of information in the public domain

suggests a variety of avenues by which people might avoid ITAR’s strictures by publishing their

information. The regulatory regime has even been amended to remove the suggestion of a pre-

publication review requirement, the validity of which the Justice Department has repeatedly

questioned. The existence of a catch-all provision, and the need to submit to the opaque commodity

jurisdiction procedures, confirm that persons of “common intelligence must necessarily guess at

[ITAR’s] meaning and differ as to its application.” Connally v. General Const. Co., 269 U.S. 385,

391 (1926) (citations omitted). It thus “violates the first essential of due process of law.” Id.




                                                     24



DOSWASHINGTONSUP00058
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 36 36 of 546
                                                                    of 42



        D.       D EFENDANTS A RE V IOLATING P LAINTIFFS’ S ECOND A MENDMENT R IGHTS.

                 1.     The Government Bears the Burden of Proving that Laws Burdening
                        Second Amendment Rights Pass Heightened Scrutiny Review.

        The Second Amendment functions as a normal constitutional right. As the Supreme Court

demonstrated, some laws will be struck down for conflicting with the right’s core guarantee, without

employing any balancing test. District of Columbia v. Heller, 554 U.S. 570 (2008). In Heller, once

it was determined that the Second Amendment secures a right to have handguns for self-defense, city

ordinances banning handguns and the keeping of functional firearms simply could not survive. “The

Court invalidated the laws because they violated the central right that the Second Amendment was

intended to protect . . . .” Nat’l Rifle Ass’n of Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms &

Explosives, 700 F.3d 185, 193 (5th Cir. 2012) (“NRA”). Other cases lend themselves to different

constitutional tests, e.g., gun licensing laws affording unbridled discretion could be viewed as prior

restraints, and disarmed individuals may raise as-applied challenges based on their personal

circumstances.

        But in large part, when Second Amendment claims arise,

        [a] two-step inquiry has emerged as the prevailing approach: the first step is to determine
        whether the challenged law impinges upon a right protected by the Second Amendment—
        that is, whether the law regulates conduct that falls within the scope of the Second
        Amendment’s guarantee; the second step is to determine whether to apply intermediate or
        strict scrutiny to the law, and then to determine whether the law survives the proper level of
        scrutiny.

NRA, 700 F.3d at 194 (citations omitted). The Fifth Circuit follows this approach in appropriate

cases, Id., and this case appears to be well-suited to this approach.

        “To determine whether a law impinges on the Second Amendment right, we look to whether

the law harmonizes with the historical traditions associated with the Second Amendment guarantee.”

Id. (citations omitted). “If the challenged law burdens conduct that falls outside the Second

                                                   25



DOSWASHINGTONSUP00059
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 37 37 of 546
                                                                    of 42



Amendment’s scope, then the law passes constitutional muster. If the law burdens conduct that falls

within the Second Amendment’s scope, we then proceed to apply the appropriate level of

means-ends scrutiny.” Id. at 195 (citations omitted).

        “[T]he appropriate level of scrutiny depends on the nature of the conduct being regulated

and the degree to which the challenged law burdens the right.” NRA, 700 F.3d at 195 (citations

omitted). But at least in the Fifth Circuit, rational basis review is unavailable. Means-ends scrutiny

in Second Amendment cases must always be heightened scrutiny—strict or intermediate. Id.

                2.      The Second Amendment Secures the Right to Produce Firearms, and to
                        Exchange Technical Data Concerning Firearms.

        There is no question that the Second Amendment secures a right to possess firearms,

including handguns such as the Liberator. See Heller. Because individuals have the right to render

their firearms operable as such (and not be mere paperweights), Heller, 554 U.S. at 630, it follows

that constitutional protection extends to any components necessary to the functioning of one’s

constitutionally-protected firearm.

        But there must be more. “[C]ertain unarticulated rights are implicit in enumerated

guarantees . . . fundamental rights, even though not expressly guaranteed, have been recognized by

the Court as indispensable to the enjoyment of rights explicitly defined.” Richmond Newspapers v.

Virginia, 448 U.S. 555, 579-80 (1980). Because there is a right to possess handguns, there is,

necessarily, a right to acquire them. And the most basic means of acquiring something, is to make it.

Surely, the Second Amendment secures the right to make the arms that might then be kept or

carried. Cf. Martin v. Harrington & Richardson, Inc., 743 F.2d 1200, 1204 (7th Cir. 1984)

(adopting tort doctrines “which would in practice drive [handgun] manufacturers out of business,

would produce a handgun ban by judicial fiat in the face of” a constitutional right to handgun


                                                  26



DOSWASHINGTONSUP00060
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 38 38 of 546
                                                                    of 42



possession.”). If “restricting the ability to purchase an item is tantamount to restricting that item’s

use,” Reliable Consultants, Inc. v. Earle, 517 F.3d 738, 743 (5th Cir. 2008) (footnote omitted), the

same must be said of restricting the ability to manufacture that item.10

        The fact manufactured arms might cross the Nation’s borders does not diminish the right to

arms. “Our citizens have always been free to make, vend and export arms. It is the constant

occupation and livelihood of some of them.” 3 T HE W RITINGS OF T HOMAS J EFFERSON 230 (T.J.

Randolph, ed., 1830). “With organized armories inaccessible to the frontier and low barriers to

entering the trade in all regions, the [early American] public could reasonably have understood a

right to acquire arms through self-production.” Peter Jensen-Haxel, 3D Printers, Obsolete Firearm

Supply Controls, and the Right to Build Self-Defense Weapons Under Heller, 42 Golden Gate U.

L. Rev. 447, 478 (2012).

        In keeping with the familiar rule “vendors and those in like positions . . . have been

uniformly permitted to resist efforts at restricting their operations by acting as advocates for the

rights of third parties who seek access to their market or function,” Carey v. Pop. Servs. Int’l, 431

U.S. 678, 684 (1977) (quotation omitted); Reliable Consultants, 517 F.3d at 743, Plaintiffs are

entitled to assert the Second Amendment rights of their customers and website visitors. “[O]perating

a business that provides Second Amendment services is generally protected by the Second

Amendment.” Mance v. Holder, No. 4:14-cv-539-O, 2015 U.S. Dist. LEXIS 16679, at *25 n.8

(N.D. Tex. Feb. 11, 2015); Ezell v. City of Chicago, 651 F.3d 684, 696 (7th Cir. 2011) (“Action



        10
          In United States v. Henry, 688 F.3d 637 (9th Cir. 2012), the Ninth Circuit rejected a
Second Amendment claim to a homemade machine gun. Notably, the court did not address, let alone
deny that the Second Amendment secures the right to make firearms. Rather, the court held that this
particular type of firearm lies outside the Second Amendment’s scope. Plaintiffs do not claim a right
in any arms or arms components that would lack Second Amendment protection.

                                                   27



DOSWASHINGTONSUP00061
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 39 39 of 546
                                                                    of 42



Target, as a supplier of firing-range facilities, is harmed by the firing-range ban”). And SAF has

associational standing to assert its members Second Amendment rights. Mance, at *11-*12.

                3.      Defendants’ Regulations Fail Any Level of Second Amendment Scrutiny.

        The prior restraint and prohibition of speech relating to the manufacture of firearms and

related components is very much “a salient outlier in the historical landscape of gun control.” NRA,

700 F.3d at 205. Never mind the Framing Era—nothing like this has existed in the United States

until Defendants ordered the Liberator files taken down. As the record shows, ITAR was long ago

amended specifically to remove the suggestion of such prior restraints. And while the Government’s

various opinions over the years have focused on the scheme’s First Amendment problems, the fact

remains that this type of conduct lies well outside American tradition and accepted legal norms.

        “A regulation that threatens a right at the core of the Second Amendment—for example, the

right of a law-abiding, responsible adult to possess and use a handgun to defend his or her home and

family—triggers strict scrutiny.” NRA, 700 F.3d at 195; see also United States v. Masciandaro,

638 F.3d 458, 470 (4th Cir. 2011) (“we assume that any law that would burden the ‘fundamental,’

core right of self-defense in the home by a law-abiding citizen would be subject to strict scrutiny”).

Defendants’ restrictions squarely fit this description, though the outcome would be no different

under intermediate scrutiny, which “requires the government to demonstrate a ‘reasonable fit’

between the challenged regulation and an ‘important’ government objective,” NRA, 700 F.3d at

195, and “may not burden more [conduct] than is reasonably necessary,” United States v.

Marzzarella, 614 F.3d 85, 98 (3d Cir. 2010).

        Again, Plaintiffs do not question that the Government has a compelling interest in regulating

the exportation of arms. But this interest cannot effectively override the traditional, centuries-old

American craft of making arms of the kind to which individuals in this country enjoy a fundamental

                                                   28



DOSWASHINGTONSUP00062
      Case 2:20-cv-00111-RAJ
         Case  1:15-cv-00372-RPDocument 107-21
                                 Document      Filed
                                          8 Filed    09/23/20Page
                                                  05/11/15     Page
                                                                  40 40 of 546
                                                                     of 42



right. If allowing Americans to exchange information useful in the manufacture of Second

Amendment arms carries some risk that the information might be gleaned by a foreign government,

there are nonetheless real limits on the Government’s ability to mitigate that (theoretical) harm. The

later-enacted Second Amendment acts as a limitation on Congress’s authority to regulate foreign

commerce, and not the other way around.

                                                  ***

       Plaintiffs are substantially likely to prevail on at least some if not all of their claims.

II.    D EFENDANTS’ L ICENSING S CHEME IRREPARABLY H ARMS P LAINTIFFS.

       A finding that a constitutional right “‘is either threatened or in fact being impaired’. . .

mandates a finding of irreparable injury.” Deerfield Med. Center v. City of Deerfield Beach, 661

F.2d 328, 338 (5th Cir. 1981) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)). “The loss of

First Amendment freedoms, for even minimal periods of time, unquestionably constitutes irreparable

injury.” Elrod, 427 U.S. at 373-74 (citations omitted). And no constitutional right is so directly

linked to one’s immediate physical well-being as is the right to keep and bear arms. The interest in

self-defense is the “central component of the [Second Amendment] right itself,” Heller, 554 U.S. at

599 (emphasis original). As the Seventh Circuit explained,

       The loss of a First Amendment right is frequently presumed to cause irreparable harm based
       on “the intangible nature of the benefits flowing from the exercise of those rights; and the
       fear that, if those rights are not jealously safeguarded, persons will be deterred, even if
       imperceptibly, from exercising those rights in the future.” The Second Amendment protects
       similarly intangible and unquantifiable interests. Heller held that the Amendment’s central
       component is the right to possess firearms for protection. Infringements of this right cannot
       be compensated by damages.

Ezell, 651 F.3d at 699 (citations and footnote omitted).




                                                   29



DOSWASHINGTONSUP00063
       Case 2:20-cv-00111-RAJ
          Case  1:15-cv-00372-RPDocument 107-21
                                  Document      Filed
                                           8 Filed    09/23/20Page
                                                   05/11/15     Page
                                                                   41 41 of 546
                                                                      of 42



III.    T HE B ALANCE OF E QUITIES F AVORS G RANTING INJUNCTIVE R ELIEF.

        While Plaintiffs suffer irreparable harm when their fundamental rights are violated, an

injunction would not harm Defendants at all. First, it appears that Defendants have thus far targeted

only Defense Distributed’s website with a prior restraint on unclassified technical data. Defendants

are not apparently taking action to control all technical data, or even just unclassified technical data

relating to arms, present throughout the public domain. And an injunction would not bar Defendants

from controlling the export of classified information.

IV.     T HE P UBLIC INTEREST W ARRANTS INJUNCTIVE R ELIEF.

        “[I]t is always in the public interest to prevent the violation of a party’s constitutional

rights.” Jackson Women’s Health Org. v. Currier, 760 F.3d 448, 458 n.9 (5th Cir. 2014) (quoting

Awad v. Ziriax, 670 F.3d 1111, 1132 (10th Cir. 2012)); De Leon v. Perry, 975 F. Supp. 2d 632,

665 (W.D. Tex. 2014).

V.      N O B OND OR O THER S ECURITY IS R EQUIRED AS A C ONDITION OF INJUNCTIVE R ELIEF.

        The security requirement of Fed. R. Civ. P. 65(c) may be dispensed with when there is no

risk of financial harm to the enjoined party. “In holding that the amount of security required

pursuant to Rule 65(c) ‘is a matter for the discretion of the trial court,’ we have ruled that the court

‘may elect to require no security at all.’” Kaepa, Inc. v. Achilles Corp., 76 F.3d 624, 628 (5th Cir.

1996) (quotation and citations omitted). Even courts that view Rule 65(c) as mandatory are open to

the idea of the mandatory bond being set at zero. See Hoechst Diafoil Co. v. Nan Ya Plastics Corp.,

174 F.3d 411, 421 n.3 (4th Cir. 1999). As an injunction would not financially harm Defendants, the

Court should dispense with the bond requirement.

                                              C ONCLUSION

        Plaintiffs respectfully request that the motion be granted.

                                                    30



DOSWASHINGTONSUP00064
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed
                                         8 Filed    09/23/20Page
                                                 05/11/15     Page
                                                                 42 42 of 546
                                                                    of 42



       Dated: May 11, 2015                    Respectfully submitted,

       GURA & POSSESSKY, PLLC                 FISH & RICHARDSON P.C.

       Alan Gura                              /s/ William B. Mateja
       Virginia Bar No. 68842*                William T. “Tommy” Jacks
       Gura & Possessky, PLLC                 Texas State Bar No. 10452000
       105 Oronoco Street, Suite 305          William B. Mateja
       Alexandria, Virginia 22314             Texas State Bar No. 13185350
       703.835.9085 / Fax 703.997.7665        David S. Morris
       alan@gurapossessky.com                 Texas State Bar No. 24032877
                                              FISH & RICHARDSON P.C.
       Matthew Goldstein                      One Congress Plaza, Suite 810
       D.C. Bar No. 975000*                   111 Congress Avenue
       Matthew A. Goldstein, PLLC             Austin, Texas 78701
       1012 14th Street NW, Suite 620         (512) 472-5070 (Telephone)
       Washington, DC 20005                   (512) 320-8935 (Facsimile)
       202.550.0040/Fax 202.683.6679          jacks@fr.com
       matthew@goldsteinpllc.com              dmorris@fr.com
                                              mateja@fr.com
       Josh Blackman
       Virginia Bar No. 78292*
       1303 San Jacinto Street
       Houston, Texas 77002
       202.294.9003/Fax: 713.646.1766
       joshblackman@gmail.com

       *Admission pro hac vice pending




                                         31



DOSWASHINGTONSUP00065
       Case 2:20-cv-00111-RAJ
          Case 1:15-cv-00372-RPDocument 107-21
                                 Document      Filed05/11/15
                                          8-1 Filed  09/23/20 Page
                                                               Page143
                                                                     of of
                                                                        92546



                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE WESTERN DISTRICT OF TEXAS
                                             AUSTIN DIVISION

  DEFENSE DISTRIBUTED and                      §                                            Case No. 15-CV-372-RP
  SECOND AMENDMENT FOUNDATION, INC.,           §
                                               §
                  Plaintiffs,                  §
                                               §
                  v.                           §
                                               §
 U.S. DEPARTMENT OF STATE, et al.,             §
                                               §
                  Defendants.                  §
_______________________________________________§


                                              A PPENDIX IN S UPPORT OF
                                 P LAINTIFFS’ M OTION FOR P RELIMINARY INJUNCTION

                                                               Contents


Declaration of Cody Wilson. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . App. 1

Declaration of Alan Gottlieb. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . App. 6

Declaration of Conn Williamson . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . App. 8

Declaration of Peter Versnel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . App. 10

Exhibit 1 - DDTC Enforcement Division Letter (May 8, 2013) . . . . . . . . . . . . . . . . . . . . . . . App. 12

Exhibit 2 - Washington Trade & Tariff Letter, Vo. 29, No. 31. . . . . . . . . . . . . . . . . . . . . . . . App. 16

Exhibit 3 - GAO Publication No. GAO-02-996. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . App. 21

Exhibit 4 - Office of Inspector General Memorandum Report 01-FP-M-027. . . . . . . . . . . . . App. 76

Exhibit 5 - DDTC June 3, 2014 Website Notice. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . App. 91

Exhibit 6 - 1978 Department of Justice Opinion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . App. 98

Exhibit 7 - 1981 Department of Justice Opinion (ITAR).. . . . . . . . . . . . . . . . . . . . . . . . . . . App. 116



                                                                    1



DOSWASHINGTONSUP00066
      Case 2:20-cv-00111-RAJ
         Case 1:15-cv-00372-RPDocument 107-21
                                Document      Filed05/11/15
                                         8-1 Filed  09/23/20 Page
                                                              Page244
                                                                    of of
                                                                       92546



Exhibit 8 - 1981 Department of Justice Opinion (EAR). . . . . . . . . . . . . . . . . . . . . . . . . . . . App. 130

Exhibit 9 - 1984 Department of Justice Opinion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . App. 136

Exhibit 10 - 1997 Department of Justice Report. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . App. 152

Exhibit 11 - 22 C.F.R. § 125.11 (1978). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . App. 197

Exhibit 12 - Munitions Control Newsletter No. 80.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . App. 204

Exhibit 13 - Defense Distributed Ten Commodity Jurisdiction Requests (June 21, 2013). . App. 207

Exhibit 14 - Defense Distributed DOPSR Request (September 25, 2014). . . . . . . . . . . . . . App. 260

Exhibit 15 - DOPSR Refusal to Review Request (October 1, 2014).. . . . . . . . . . . . . . . . . . App. 263

Exhibit 16 - Ghost Gunner Commodity Jurisdiction Request (January 2, 2015). . . . . . . . . App. 266

Exhibit 17 - DDTC Final Determination on Ghost Gunner (April 15, 2015). . . . . . . . . . . . App. 279

Exhibit 18 - Defense Distributed DOPSR Request (September 2, 2014). . . . . . . . . . . . . . . App. 282

Exhibit 19 - Defense Distributed DOPSR Request (October 9, 2014-C). . . . . . . . . . . . . . . App. 286

Exhibit 20 - Defense Distributed DOPSR Request (October 9, 2014-M). . . . . . . . . . . . . . . App. 290

Exhibit 21 - Defense Distributed DOPSR Request (October 23, 2014). . . . . . . . . . . . . . . . App. 294

Exhibit 22 - DOPSR Refusal to Review Request (December 31, 2014). . . . . . . . . . . . . . . . App. 298

Exhibit 23 - Defense Distributed Request for Advisory Opinion (January 5, 2015). . . . . . . App. 305




                                                               2



DOSWASHINGTONSUP00067
     Case 2:20-cv-00111-RAJ
        Case 1:15-cv-00372-RPDocument 107-21
                               Document      Filed05/11/15
                                        8-1 Filed  09/23/20 Page
                                                             Page345
                                                                   of of
                                                                      92546

                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 DEFENSE DISTRIBUTED and                        §                 Case No. 15-CV-372
 SECOND AMENDMENT FOUNDATION, INC.,             §
                                                §
                  Plaintiffs,                   §
                                                §
                  v.                            §
                                                §
  U.S. DEPARTMENT OF STATE, et al.,             §
                                                §
                  Defendants.                   §
_______________________________________________ §


                                  DECLARATION OF CODY WILSON

       I, Cody Wilson, declare:

       1.      I am a citizen of the United States and a resident of Texas.

       2.      I co-founded and now lead Defense Distributed, a Texas non-profit corporation.

Defense Distributed is organized and operated for the purpose of defending the civil liberty of

popular access to arms guaranteed by the United States Constitution through facilitating global

access to, and the collaborative production of, information and knowledge related to the 3D

printing of arms; and to publish and distribute, at no cost to the public, such information and

knowledge on the Internet in promotion of the public interest.

       3.      Beginning in 2012, Defense Distributed privately generated, and posted on the

Internet for free access by the public, technical information about various gun-related items,

including a trigger guard, grips, two receivers, a magazine for AR-15 rifles, and a handgun

named “The Liberator” (the “Published Files”). At the time it did so, there were no publicly

known DDTC enforcement actions for the posting of files on the Internet.




                                                                                                  App. 1
DOSWASHINGTONSUP00068
     Case 2:20-cv-00111-RAJ
        Case 1:15-cv-00372-RPDocument 107-21
                               Document      Filed05/11/15
                                        8-1 Filed  09/23/20 Page
                                                             Page446
                                                                   of of
                                                                      92546

       4.      The Published Files were downloaded hundreds of thousands times. The Liberator

files in particular generated national media attention, with coverage in Forbes, CNN, NBC News,

the Wall Street Journal, and even an episode of The Colbert Report.

       5.      In May 2013, Defense Distributed received a letter dated May 8, 2013, from

Glenn Smith, Chief of Defendant DDTC’s Enforcement Division. The letter warned:

       DTCC/END is conducting a review of technical data made publicly available by Defense
       Distributed through its 3D printing website, DEFCAD.org, the majority of which appear
       to be related to items in Category I of the USML. Defense Distributed may have released
       ITAR-controlled technical data without the required prior authorization from the
       Directorate of Defense Trade Controls (DDTC), a violation of the ITAR . . . all such data
       should be removed from public access immediately.

       Exhibit 1 is a true and correct copy of that letter.

       6.      At the time it posted the Published Files, Defense Distributed did not know that

the government would demand to pre-approve its speech. Defense Distributed believed, and

continues to believe, that the United States Constitution guarantees a right to share truthful

speech—especially speech concerning fundamental constitutional rights—in open forums.

Nevertheless, for fear of criminal and civil enforcement, Defense Distributed promptly complied

with Defendants’ demands and removed all of the Published Files from its servers.

       7.      Defendants’ letter further directed Defense Distributed to submit the Published

Files to DDTC for review using the “commodity jurisdiction” procedure. Defense Distributed

complied with Defendants’ request and filed ten (10) commodity jurisdiction requests covering

the Published Files on June 21, 2013. Exhibit 13 is a true and correct copy of those requests

(without attachments). Nearly two years later, Defendants have still not responded to the

requests.




                                                                                                 App. 2
DOSWASHINGTONSUP00069
     Case 2:20-cv-00111-RAJ
        Case 1:15-cv-00372-RPDocument 107-21
                               Document      Filed05/11/15
                                        8-1 Filed  09/23/20 Page
                                                             Page547
                                                                   of of
                                                                      92546

       8.      On September 25, 2014, Defense Distributed requested DOPSR’s prepublication

approval for public release of files containing technical information on a milling machine, named

the “Ghost Gunner,” that can be used to manufacture a variety of items, including gun parts (the

“Ghost Gunner Files”).1 Exhibit 14 is a true and correct copy of that request (without

attachments). On October 1, 2014, DOPSR informed Defense Distributed this request for review

was refused because DOPSR was unsure whether the Ghost Gunner was subject to ITAR.

DOPSR further recommended that Defense Distributed submit another commodity jurisdiction

request to the Defendants. Exhibit 15 is a true and correct copy of DOPSR’s October 1, 2014

correspondence to Defense Distributed.

       9.       Defense Distributed submitted another commodity jurisdiction request for the

Ghost Gunner to Defendants on January 2, 2015. Exhibit 16 is a true and correct copy of that

request (without attachments). On April 15, 2015, Defendant DDTC determined that the Ghost

Gunner machine, user manual, and operating software are not subject to ITAR, but that

“software, data files, project files, coding, and models for producing a defense article, to include

80% AR-15 lower receivers, are subject to the jurisdiction of the Department of State in

accordance with [ITAR].” Exhibit 17 is a true and correct copy of DOPSR’s April 15, 2015

correspondence to Defense Distributed.

       10.     Since September 2, 2014, Defense Distributed has made multiple requests to

DOPSR for prepublication review of certain computer-aided design (“CAD”) files. Exhibits 18

through 21 are true and correct copies of these requests (without attachments). On December 31,


       1
       Any milling machine can be modified to mill components that are unlawful to
manufacture, just as any saw that may be purchased at a hardware store can be used to
unlawfully shorten a shotgun. However, Ghost Gunner does not ship with the jigs and code to




                                                                                                 App. 3
DOSWASHINGTONSUP00070
     Case 2:20-cv-00111-RAJ
        Case 1:15-cv-00372-RPDocument 107-21
                               Document      Filed05/11/15
                                        8-1 Filed  09/23/20 Page
                                                             Page648
                                                                   of of
                                                                      92546

2014, nearly four months after the first such review request, DOPSR sent Defense Distributed

two letters dated December 22, 2014, stating its refusal to review the CAD files. The letters

directed Defense Distributed to the DDTC Compliance and Enforcement Division for further

questions on public release of the CAD files. Exhibit 22 is a true and correct copy of DOPSR’s

December 31, 2014 correspondence to Defense Distributed.

       11.     However, because this is not the DDTC division responsible for issuing licenses

or other DDTC authorizations, on January 5, 2015, Defense Distributed requested Defendants’

guidance on how to obtain authorization from DDTC Compliance for release of the CAD files.

Exhibit 23 is a true and correct copy of that request (without attachments). To date, Defendants

have not responded to Defense Distributed’s request for guidance.

       12.     Defense Distributed appears to be the ITAR prior restraint scheme’s only target.

Other websites containing similar firearm-related parts, such as GrabCAD.com, Weaponeer.com,

Thingiverse.com, Ak-builder.com, AR15.com, Scribd.com, CNCguns.com, we are apparently

unimpeded.

       13.     Defense Distributed has and will continue to create and possess other files that

contain technical information, to include design drawings, rendered images, written

manufacturing instructions, and other technical information that Defense Distributed intends to

post to open forums on the Internet. Many of these files are described in the USML.

       14.     But for Defendants’ impositions upon the distribution of the Published Files,

Ghost Gunner Files, CAD Files, and Defense Distributed’s other files (collectively, the “Subject

Files”), Defense Distributed would freely distribute the Subject Files and other files relating to



manufacture machine guns, and Defense Distributed has no intention of offering such items for
sale.




                                                                                                  App. 4
DOSWASHINGTONSUP00071
           Case 2:20-cv-00111-RAJ
              Case 1:15-cv-00372-RPDocument 107-21
                                     Document      Filed05/11/15
                                              8-1 Filed  09/23/20 Page
                                                                   Page749
                                                                         of of
                                                                            92546




                                                                                    App. 5
        DOSWASHINGTONSUP00072

Scanned by CamScanner
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page850
                                                                  of of
                                                                     92546




                                                                             App. 6
DOSWASHINGTONSUP00073
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page951
                                                                  of of
                                                                     92546




                                                                             App. 7
DOSWASHINGTONSUP00074
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page1052
                                                                    ofof
                                                                       92546




                                                                               App. 8
DOSWASHINGTONSUP00075
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page1153
                                                                    ofof
                                                                       92546




                                                                               App. 9
DOSWASHINGTONSUP00076
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page1254
                                                                    ofof
                                                                       92546




                                                                               App. 10
DOSWASHINGTONSUP00077
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page1355
                                                                    ofof
                                                                       92546




                                                                               App. 11
DOSWASHINGTONSUP00078
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page1456
                                                                    ofof
                                                                       92546




                        EXHIBIT 1




                                                                               App. 12
DOSWASHINGTONSUP00079
        Case 2:20-cv-00111-RAJ
          Case  1:15-cv-00372-RPDocument
                                 Document107-21  Filed
                                           8-1 Filed   09/23/20Page
                                                     05/11/15   Page1557
                                                                       ofof
                                                                          92546




                                            United States Department of State
                                            Bureau of Political-Militmy Affairs
                                            Office of Defense Trade Controls Compliance
                                            Washington, D.C. 20522-0ll2




                                                                   MAY CIS 2013
In reply refer to


Mr. Cody Wilson




Dear Mr. Wilson:

       The Department of State, Bureau of Political Military Affairs, Office of Defense
Trade Controls Compliance, Enforcement Division (DTCC/END) is responsible for
compliance with and civil enforcement of the Arms Export Control Act (22 U.S.C.
2778) (AECA) and the AECA's implementing regulations, the International Traffic in
Arms Regulations (22 C.F.R. Parts 120-130) (ITAR). The AECA and the ITAR impose
certain requirements and restrictions on the transfer of, and access to, controlled defense
articles and related technical data designated by the United States Munitions List
(USML) (22 C.F.R. Part 121).

      DTCC/END is conducting a review of technical data made publicly available by
Defense Distributed through its 3D printing website, DEFCAD.org, the majority of
which appear to be related to items in Category I of the USML Defense Distributed
may have released ITAR-controllcd technical data without the required prior
authorization from the Directorate of Defense Trade Controls (DDTC), a violation of
theiTAR.

       Technical data regulated under the ITAR refers to information required for the
design, development, production, manufacture, assembly, operation, repair, testing,
maintenance or modification of defense articles, including information in the form of
blueprints, drawings, photographs, plans, instructions or documentation. For a complete
definition of technical data, see § 120.10 of the ITAR. Pursuant to § 127.1 of the IT AR,


                                                                                          App. 13
   DOSWASHINGTONSUP00080
        Case 2:20-cv-00111-RAJ
          Case  1:15-cv-00372-RPDocument
                                 Document107-21  Filed
                                           8-1 Filed   09/23/20Page
                                                     05/11/15   Page1658
                                                                       ofof
                                                                          92546
                                           -2-


it is unlawful to export any defense article or technical data for which a license or
written approval is required without first obtaining the required authorization from the
DDTC. Please note that disclosing (including oral or visual disclosure) or transferring
technical data to a foreign person, whether in the United States or abroad, is considered
an export under§ 120.17 of the ITAR.

       The Department believes Defense Distributed may not have established the
proper jurisdiction of the subject technical data. To resolve this matter officially, we
request that Defense Distributed submit Commodity Jurisdiction (CJ) determination
requests for the following selection of data files available on DEFCAD.org, and any
other technical data for which Defense Distributed is unable to determine proper
jurisdiction:

       l. Defense Distributed Liberator pistol
       2. .22 electric
       3. 125mm BK-14M high-explosive anti-tank warhead
       4. 5.56/.223 muzzle brake
       5. Springfield XD-40 tactical slide assembly
       6. Sound Moderator- slip on
       7. "The Dirty Diane" 1/2-28 to 3/4-16 STP S3600 oil filter silencer adapter
       8. 12 gauge to .22 CB sub-caliber insert
       9. Voltlock electronic black powder system
       10. VZ-58 front sight.

      DTCC!END requests that Defense Distributed submit its CJ requests within three
weeks of receipt of this letter and notify this office of the final CJ determinations. All
CJ requests must be submitted electronically through an online application using the
DS-4076 Commodity Jurisdiction Request Form. The form, guidance for submitting CJ
requests, and other relevant information such as a copy of the ITAR can be found on
DDTC's website at http:!/www.pmddtc.state.gov.

       Until the Department provides Defense Distributed with final CJ determinations,
Defense Disttibuted should treat the above technical data as ITAR-controlled. This
means that all such data should be removed from public access immediately. Defense
Distributed should also review the remainder of the data made public on its website to



                                                                                     App. 14
   DOSWASHINGTONSUP00081
             Case 2:20-cv-00111-RAJ
               Case  1:15-cv-00372-RPDocument
                                      Document107-21  Filed
                                                8-1 Filed   09/23/20Page
                                                          05/11/15   Page1759
                                                                            ofof
                                                                               92546
                                                -3-


     determine whether any additional data may be similarly controlled and proceed
     according to ITAR requirements.

            Additionally, DTCC/END requests information about the procedures Defense
     Distributed follows to determine the classification of its technical data, to include the
     aforementioned technical data files. We ask that you provide your procedures for
,.   determining proper jurisdiction of technical data within 30 days of the date of this letter
       Ms. Bridget Van Buren, Compliance Specialist, Enforcement Division, at the address
     below:

                                Office of Defense Trade Controls Compliance




          We appreciate your full cooperation in this matter. Please note our reference
     number in any future correspondence.

                                             Sincerely,                   .




                                             Glenn E. Smith
                                             Chief, Enforcement Division




                                                                                          App. 15
        DOSWASHINGTONSUP00082
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page1860
                                                                    ofof
                                                                       92546




                        EXHIBIT 2




                                                                               App. 16
DOSWASHINGTONSUP00083
        Case 2:20-cv-00111-RAJ
          Case  1:15-cv-00372-RPDocument
                                 Document107-21  Filed
                                           8-1 Filed   09/23/20Page
                                                     05/11/15   Page1961
                                                                       ofof
                                                                          92546




V ol. 2 9 , No. 3 1                                                              August 3 , 2 0 0 9


NSC Issues Guidance t o Speed Commodity Jurisdict ion Decisions
President Obama’s national security adviser, General Jim Jones, has issued new guidance aimed
at shortening the deadline for State to issue Commodity Jurisdiction (CJ) decisions and creating
an interagency process for resolving differences over CJ rulings. “There is now a new set of
CJ procedural guidelines in place that General Jones signed about a month ago that compress
the timelines” for CJ decisions, Bureau of Industry and Security (BIS) Acting Assistant Secre-
tary Matthew Borman said July 28. “There is a regular weekly meeting between the agencies at
a fairly senior level to look at CJs when there is still disagreement among the agencies,” he
told the BIS Sensors and Instrumentation Technical Advisory Committee (SITAC).

       The new guidance was issued June 18 to State’s Directorate of Defense Trade
       Controls (DDTC), Defense’s Defense Technology Security Administration (DTSA)
       and BIS. It implements one of the export control reforms President Bush initiated
       in a National Security Policy Directive (NSPD) in January 2008. It replaces CJ
       guidance last updated in 1996.

The new procedures cut the deadline for completing a CJ application to 60 days from 90 days.
After the application is received by DDTC and sent out to the other agencies for review and
comment, BIS and DTSA must give their responses in 20 days. If there is disagreement among
the agencies, a meeting of officials from the three agencies will be held within 30 days. Offi-
cials at this meeting will be at the office director or deputy assistant secretary (DAS) level.
After DDTC takes this advice, it will issue a preliminary decision. If there is still disagree-
ment, the case will be escalated to a meeting of officials at the assistant secretary level. This
Interagency Policy Committee (IPC) will be chaired by an official from the White House
National Security Council. The final determination will still be up to DDTC.

So far, there have been two weekly meetings of DAS-level officials. The first meeting of the
IPC is scheduled for the week of Aug. 3. At the first DAS-level meeting, five pending CJs
were considered and 12 were reviewed at the second. In addition to new incoming applications,
the process is also working on the backlog of older pending cases. DDTC is expected to roll
out the new procedures publicly, along with a new CJ application form, in August.


U. S. -China Talks Stress Close Economic Ties
That the U.S. and China are locked in an economic bear hug from which neither can let go was
underscored by two days of bilateral talks July 27-28 of the newly renamed Strategic and




                                                                                         App. 17
   DOSWASHINGTONSUP00084
         Case 2:20-cv-00111-RAJ
           Case  1:15-cv-00372-RPDocument
                                  Document107-21  Filed
                                            8-1 Filed   09/23/20Page
                                                      05/11/15   Page2062
                                                                        ofof
                                                                           92546
Page 2                      W ashingt on Tarif f & Trade Let t er           August 3 , 2 0 0 9

Economic Dialogue (S&ED) in Washington. From the opening ceremony, at which President
Obama spoke, until the closing press conference, neither side wanted to upset the balance that
links U.S. dependence on the Chinese buying U.S. Treasurys and China’s need for the U.S.
market for its exports. U.S. Trade Representative (USTR) Ron Kirk sat in on the economic
talks chaired by Treasury Secretary Timothy Geithner, and several trade topics, including the
pending Section 421 case on tires, were mentioned briefly along with a laundry list of issues.
The main forum for trade issues, however, will be the next meeting of the Joint Commission on
Commerce and Trade (JCCT) that Kirk co-chairs with Commerce Secretary Gary Locke and
their Chinese counterparts. That meeting is tentatively planned for October in China.

      Missing from the public statements of Secretary of State Hillary Clinton and
      Geithner, who co-led the U.S. side of the talks, was any public mention of last
      year’s hot-button issue, the undervaluation of the Chinese currency. Although the
      topic reportedly was discussed in their closed-door meetings, the lack of public
      comment on the subject reflects reduced political interest in the exchange-rate
      issue in Congress and the greater need to assure the Chinese that their investment
      in U.S. bonds won’t lose its value.

Instead of debating exchange rates, Chinese and American officials, including Obama, stressed
the need for a more balanced economic relationship in which Americans save more and buy less
and the Chinese expand domestic consumption and rely less on export-driven growth. “I think
the most important thing we achieved today was to agree on this broad framework for policies
and reform, both China and the United States, to help lay the foundation for a more sustainable,
more balanced global recovery,” Geithner told reporters July 28. “ A s part of that – again, this
is the critical thing – that as we move to raise private savings in the United States, as we move
to bring down our fiscal deficit in the future, as we move to put in place a more stable, more
resilient financial system in the United States, we need to see actions in China and in other
countries to shift the source of growth more to domestic demand,” he said.

Chinese Vice Premier Wang Qishan said the two sides stressed the importance of taking strong
measures to increase economic cooperation and trade. “The U.S. side pledged to facilitate
exports of high-technology products from the United States to China,” he reported. “The U.S.
side is willing to step up cooperation with the Chinese side to work toward recognition of
China’s market economy status in an expeditious manner. The two sides will work together to
support increasing investment in infrastructure, continue to advance negotiations on bilateral
investment agreement, and enhance cooperation in trade finance,” he added.
.

Obama Of f icials Faces Tough Choices on M odel BIT
A July 29 public hearing on potential changes to the current model Bilateral Investment Treaty
(BIT) the U.S. uses in investment treaties and free trade agreements sounded a lot like Goldi-
locks and the Three Bears. Some speakers said the current model BIT is too strong; some said
it was too weak; and some said it was just right. Senior Obama administration officials will
need to balance the demands from progressives for changes in the model to allow more excep-
tions from investment protections for environmental, natural resources and public interest
concerns against business community calls for greater assurances that foreign investors will get
fair and equitable treatment in BIT-signing countries. A review of the model BIT is being con-
ducted by State and the USTR’s office, with a decision on any changes expected this fall.

Sharply different views about foreign investment were seen in statements by Todd Tucker of
Public Citizen’s Global Trade Watch and Stephen Canner of the U.S. Council for International
Business (USCIB). “The public is asking: as our domestic infrastructure is literally collapsing
under our feet, why is the U.S. government promoting policies which incentivize investment
abroad rather than directing it to crucial needs here at home?” Tucker testified. “BITs serve
[countries] well by serving as an advertisement that the country is a good place to do busi-
ness,” Canner said. Critics of the BITs and foreign investment see the rules as giving undue
advantages  to foreign predatory investors and hurting the public interest, the environmentApp.
   DOSWASHINGTONSUP00085
                                                                                            and18
        Case 2:20-cv-00111-RAJ
          Case  1:15-cv-00372-RPDocument
                                 Document107-21  Filed
                                           8-1 Filed   09/23/20Page
                                                     05/11/15   Page2163
                                                                       ofof
                                                                          92546
August 3 , 2 0 0 9           W ashingt on Tarif f & Trade Let t er                     Page 3

domestic workers. The international business community contends the treaties protect legiti-
mate investment from politically motivated governments and corrupt foreign courts. The
structure of the model BIT is taking on more importance as the U.S. prepares to enter BIT
negotiations with China, Russia India, Brazil and Vietnam.

       Rep. Kevin Brady (R-Texas) was in the “don’t-touch-current-model” camp. “Now
       is not the time to weaken protection for U.S. companies abroad,” he told the hear-
       ing. “It would be unwise to alter the current model treaty,” he said. The 2004
       model BIT “addressed most, if not all, of the criticism to be heard today,” Brady
       argued. Faced with potential changes to the model that might weaken investment
       protections, the business community might end up supporting this view.

Tucker quoted presidential candidate Barack Obama’s support for amending NAFTA and BITs
to assure protection for labor and environmental rights and “to make clear that fair laws and
regulations written to protect citizens in any of the three countries cannot be overridden simply
at the request of foreign investors.” Among the changes Tucker advocated is new language in
the model BIT to say “a Party shall not be prevented from adopting or maintaining measures
relating to financial services it employs for prudential reasons, including for the protection of
investors, depositors, policy holders, or persons to whom a fiduciary duty is owed by a
financial services supplier, or to ensure the integrity and stability of the financial system.”

Sarah Anderson of the Institute for Policy Studies recommended amending the model to include
an exception that would allow governments to impose capital controls during an economic
crisis. William Warren of the Forum for Democracy and Trade, whose members include state
and local governments officials, said BITs should not impede the sovereign rights of govern-
ments. In particular, the model should shun ideological proposals based on “very radical
property rights” protections. USCIB’s Canner recommended strengthening BITs to assure the
free transfer of capital in and out of countries. Capital controls just “cover up bad government
policies,” he argued.

Business community support for strengthening BIT protections was offered by Calman Cohen,
president of the Emergency Committee for American Trade, a trade group representing many
multinational firms. “The Model BIT should be revised to strengthen the provisions on fair and
equitable treatment, full protection and security and compensation for expropriation by requir-
ing such treatment without linking it to customary international law,” he testified. The linkage
to customary international law, which was added in 2004, provides a minimal level of protec-
tion, lower than provided under U.S. law and the BITs of most other capital exporting nations,
he explained. A second change should modify the fair and equitable treatment standard to
clarify that both procedural and equity protections are covered by this obligation. He proposed
adopting the standard in the Administrative Procedure Act which protects against government
action that is “arbitrary, capricious, [or] an abuse of discretion.”


BIS St ays Denial Order Af t er M icei Files Appeal in Court
In two rare and perhaps unprecedented moves, Micei International of Skopje, Macedonia has
filed suit in federal court to block a BIS denial order, and BIS has stayed the order pending the
outcome of the case. In motions filed May 19 and May 30, Micei asked the D.C. U.S. Circuit
Court to stay the denial order, set aside a default ruling issued against the firm by an admini-
strative law judge (ALJ) and to vacate the BIS denial order based on the ALJ’s decision.

This may be the first court challenge of the BIS administrative settlement process and an ALJ’s
determination under the Export Administration Regulations (EAR) since the Iran Air case in
1993 (see WTTL, July 5, 1993, page 1). The suit also is a test of BIS’ authority to use the
International Emergency Economic Powers Act (IEEPA) to impose a denial of exporting privi-
leges. The BIS stay of its order apparently moots Micei’s plea to the Circuit Court for a stay.
On May 14, BIS had imposed a $126,000 fine and a five-year denial of exporting privileges on
Micei  because it had dealings with Yuri Montgomery, a Macedonian who was the subjectApp.
    DOSWASHINGTONSUP00086
                                                                                          of 19
              Case 2:20-cv-00111-RAJ
                Case  1:15-cv-00372-RPDocument
                                       Document107-21  Filed
                                                 8-1 Filed   09/23/20Page
                                                           05/11/15   Page2264
                                                                             ofof
                                                                                92546
Page 4                                           W ashingt on Tarif f & Trade Let t er                                              August 3 , 2 0 0 9

an earlier, separate denial order. Micei had been charged with exporting an array of products,
including boots, shirts and EAR99 items. BIS based its order on an opinion by ALJ Michael
Devine, who ruled that Micei had defaulted in the ALJ hearing proceedings because it had not
properly responded to a proposed BIS Charging Letter and had not participated in the case.

           Micei has hired attorney Clif Burns of Bryan Cave to represent it in its suit. “In
           its June 30 filing with the D.C. Circuit, Micei made a number of assertions and
           presented documentary materials that were not part of the Stay Petition it had
           filed with BIS,” the agency’s July 24 stay order notes. “BIS is continuing to
           evaluate and investigate questions surrounding the accuracy and foundation of
           those assertions, but nonetheless does not wish further delay in addressing and
           resolving the merits of Micei’s petition for review,” it adds. “In addition, Micei
           has recently hired new U.S.-based counsel and there are some indications that
           Micei may be prepared to more meaningfully engage on the issue,” BIS states.

                                                              * * * Brief s * * *
U S T R : U S T R R o n K ir k tr ie d to q u a s h sp e c u la tio n th a t h e m i g h t r e tu r n to T e x a s to r u n fo r S e n a te se a t
b e in g v a c a te d b y S e n . K a y B a ile y H u tc h in s o n ( R -T e x a s) , w h o h a s s a id s h e w ill le a v e S e n a te to r u n fo r
g o v e r n o r o f T e x a s . “I a m h a p p y w h e re I a m ,” K irk to ld re p o rte rs J u ly 3 1 . “ I a m no t go ing to re si g n t o
r u n fo r th e s e n a te n o w o r a n ytim e in th e fu tu r e . M y life in p o litic s is o v e r,” h e s a id .

E N V I R O N M E N T A L E X P O R T S : B I S is u n d e r ta k in g a ss e s s m e n t o f c o m p e titiv e n e s s o f U .S . e n v ir o n m e n ta l
p r o d u c ts in d u str y , in c lu d in g m a k e rs o f s o l a r p a n e ls , w in d tu r b i n e s a n d b a t te r ie s . S tu d y w ill a ls o lo o k a t
im p a c t e x p o r t c o n t r o ls h a v e o n t h e s e fir m s .

M A G N E S I A C A R B O N B R IC K S : R e s c o P ro d u c ts , In c , J u ly 2 9 , file d a n tid u m p ing a n d c o u n te rv a ilin g d u t y
c o m p la in ts a t I T C a n d I T A a g a in s t im p o r ts o f m a g n e s ia c a r b o n b r ic k s fr o m C h in a a n d a n tid u m p in g
c o m p la in t a g a in s t im p o r ts fr o m M e x ic o .

E X -I M B A N K : B a n k J u ly 1 6 a n n o u n c e d n e w p r o g r a m to b u y b a c k E x -I m g u a r a n te e d m e d iu m - a n d lo n g -
te r m e x p o r t l o a n s fro m b a n k s to g iv e b a n k s m o re liq u id ity. “ T h e E x -Im B a n k 'ta k e -o u t' o p tio n w i l l e n a b l e
b a n k s t o o f fe r m u c h m o re c o m p e titiv e fin a n c ing te r m s to the ir b o rr o w e rs w h o w is h to b u y U .S . e x p o r t s,”
s a id E x -I m S e n io r V ic e P r e s id e n t J o h n A . M c A d a m s . I f g u a r a n te e d le n d e r e x e r c is e s ta k e -o u t o p tio n , E x -
Im w i l l b u y , a n d g u a ra n te e d len d e r w ill tra n s fe r to B a n k , a n y lo a n s c o v e re d b y ta k e -o u t o p tio n a n d a l l
re l a t e d t r a n sa c t io n d o c u m e n ts in e x c h a n g e fo r p a ym e n t o f lo a n p u rc h a s e p ric e , E x -Im e x p la ine d . B a n k w i l l
c h a r g e a n n u a l fe e to len d e r fo r th is o p tio n a n d a d d itio n a l fe e if o p tio n is e x e rc is e d .

F C P A : H e lm e r ic h & P a yn e e n te r e d d e fe r r e d p r o s e c u tio n a g r e e m e n t w ith J u stic e J u ly 3 0 a n d a g r e e d to p a y
$ 1 m i l li o n p e n a l ty to s e ttle c h a rg e s th a t it vio la te d F C P A w ith p a ym e n ts o f b rib e s to go v e rn m e n t o f fi c i a l s
in A r g e n t i n a a n d V e n e z u e la . “T h e a g re e m e n t re c o g n iz e s H & P ’s vo lun ta ry d is c lo s u re a n d tho ro u g h se l f -
in v e s tig a tio n o f th e u n d e r ly in g c o n d u c t, th e c o o p e r a tio n p r o v id e d b y th e c o m p a n y to th e D e p a r tm e n t, a n d
th e e x te n s iv e r e m e d ia l e ffo r ts u n d e r ta k e n b y th e c o m p a n y ,” J u s tic e s ta te m e n t s a id . I n s e p a r a te s e ttle m e n t
w it h S E C , H & P a g re e d to p a y $ 3 7 5 , 6 8 1 in d is g o rg e m e n t o f p ro fits a n d p re -ju d g m e n t in te re s t.

M O R E F C P A : A v e r y D e n n is o n o f P a s e d e n a , C a l if., h a s e n te r e d s e ttle m e n ts w ith S E C to r e s o l v e c h a r g e s
th a t it v io la te d F C P A in c o n n e c tio n w ith ille g a l p a ym e n ts its R e fle c tiv e s D iv is io n o f A v e ry ( C h in a ) C o .
L td . p a id o r a u th o r iz e d in k ic k b a c k s , s ig h ts e e in g tr ip s a n d g ifts to C h in e se g o v e rn m e n t o ffic ia ls fr o m 2 0 0 2
to 2 0 0 5 . F ir m a g r e e d to c e a s e -a n d -d e sis t o r d e r b a r r in g fu tu r e v io la tio n s o f F C P A b o o k s a n d r e c o r d s
r e q u i re m e n ts . I n a d m in is tr a tiv e s e ttle m e n t, fir m a g r e e d to d i sg o r g e $ 2 7 3 ,2 1 3 p l u s $ 4 5 ,2 5 7 in p r e j u d g e m e n t
in te r e s t. I n c iv il a c tio n in D .C . U .S . D is tr ic t C o u r t it a g r e e d to p a y $ 2 0 0 , 0 0 0 c iv il fin e .

P O U L T R Y : W T O D is p u te -S e ttle m e n t B o d y J u ly 3 1 c r e a te d p a n e l to h e a r C h in e se c o m p la in t a g a in s t U .S .
r e s tr ic tio n s o n im p o r ts o f p o u ltr y fr o m C h in a . C h in e se o b j e c t to p r o v is io n in 2 0 0 9 O m n ib u s A p p r o p r ia -
tio n s A c t w h ic h s a ys “ n o n e o f th e fu n d s m a d e a v a ila b le in th is A c t m a y b e u s e d to e s ta b lis h o r im p le m e n t
a r u le a llo w in g p o u ltr y p r o d u c ts to b e im p o r te d in to th e U n ite d S ta te s fr o m th e P e o p le 's R e p u b lic o f
C h in a .” U .S . sa id it w a s d i s a p p o in te d b y C h in e s e a c tio n . “A s w e h a v e s ta te d , n o t h in g in th e m e a s u r e
id e n tifie d b y C h in a p r e v e n ts th e r e le v a n t U .S . a u th o r itie s fr o m c o n tin u in g to w o r k to g e th e r to r e a c h a n
o b j e c t i v e , sc i e n c e -b a s e d re s p o n s e to C h in a ’ s re q u e s t fo r a d e c la ra tio n o f e q u iva le n c e w ith re s p e c t to
p o u ltr y p r o d u c ts ,” U .S . s ta te m e n t a ss e r te d . “W e a lso r em a in c o n c e rn e d w ith th e w a y in w h ic h C h in a h a s
fr a m e d its p a n e l r e q u e st. I n p a r tic u la r, w e m u s t p o in t o u t a g a in th a t th e r e q u e st a p p e a r s b o th to in c lu d e
m e a s u r e s th a t w e r e n o t c o n s u lte d u p o n o r d o n o t e x is t a n d to m a k e c la im s u n d e r a c o v e r e d a g r e e m eApp.   nt 20
p u r sDOSWASHINGTONSUP00087
        u a n t to w h ic h c o n s u lta tio n s w e re n e ith e r r e q u e ste d n o r h e ld ,” it a d d e d .
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page2365
                                                                    ofof
                                                                       92546




                        EXHIBIT 3




                                                                               App. 21
DOSWASHINGTONSUP00088
           Case 2:20-cv-00111-RAJ
             Case  1:15-cv-00372-RPDocument
                                    Document 107-21  Filed
                                               8-1 Filed   09/23/20Page
                                                         05/11/15   Page2466
                                                                           ofof
                                                                              92546
                               United States General Accounting Office

GAO                            Report to the Chairman, Subcommittee
                               on National Security, Veterans Affairs,
                               and International Relations, Committee
                               on Government Reform, House of
                               Representatives
September 2002
                               EXPORT CONTROLS

                               Processes for
                               Determining Proper
                               Control of
                               Defense-Related Items
                               Need Improvement




                                                                                      App. 22
GAO-02-996
     DOSWASHINGTONSUP00089
             Case 2:20-cv-00111-RAJ
               Case  1:15-cv-00372-RPDocument
                                      Document107-21  Filed
                                                8-1 Filed   09/23/20Page
                                                          05/11/15   Page2567
                                                                            ofof
                                                                               92546


Contents


Letter                                                                                                   1
                                 Results in Brief                                                        2
                                 Background                                                              3
                                 Commerce Improperly Classified Items and Has Not Adhered to
                                   Regulatory Time Frames                                                5
                                 Commodity Jurisdiction Process Exceeded Time Frames and Is
                                   Affected by External Disagreements                                   12
                                 Conclusions                                                            18
                                 Recommendations for Executive Action                                   19
                                 Agency Comments and Our Evaluation                                     20
                                 Scope and Methodology                                                  21

Appendix I                       Comments from the Department of Commerce                               24



Appendix II                      Comments from the Department of State                                  39



Appendix III                     Comments from the Department of Defense                                44



Appendix IV                      GAO Contact and Staff Acknowledgments                                  48



Related GAO Products                                                                                    49



Table
                                 Table 1: Commodity Classifications Completed by Commerce and
                                          Referred to State and Defense, Fiscal Years 1998-2001          6


Figures
                                 Figure 1: Median Processing Times for Commodity Classifications,
                                          Fiscal Years 1998-2001                                        11
                                 Figure 2: Commodity Jurisdiction Process and Time Frames               13




                                 Page i                                                       App.Controls
                                                                                 GAO-02-996 Export 23
        DOSWASHINGTONSUP00090
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page2668
                                                                    ofof
                                                                       92546




                         Figure 3: Commodity Jurisdiction Determinations and Timeliness,
                                  Fiscal Years 1998-2001                                        14




                         Page ii                                                      App.Controls
                                                                         GAO-02-996 Export 24
DOSWASHINGTONSUP00091
            Case 2:20-cv-00111-RAJ
              Case  1:15-cv-00372-RPDocument
                                     Document107-21  Filed
                                               8-1 Filed   09/23/20Page
                                                         05/11/15   Page2769
                                                                           ofof
                                                                              92546




United States General Accounting Office
Washington, DC 20548




                                   September 20, 2002

                                   The Honorable Christopher Shays
                                   Chairman, Subcommittee on National Security,
                                    Veterans Affairs, and International Relations
                                   Committee on Government Reform
                                   House of Representatives

                                   Dear Mr. Chairman:

                                   The U.S. government controls the export of defense-related items to
                                   minimize the risk such exports may pose to its interests. The U.S. export
                                   control system is primarily divided between two regulatory regimes, one
                                   managed by the Department of State (State) for defense items1 and
                                   another managed by the Department of Commerce (Commerce) for
                                   dual-use items that have both military and commercial applications.
                                   Generally, State’s controls over defense items are more restrictive than
                                   Commerce’s controls over dual-use items. Companies are responsible for
                                   determining which department to use and what requirements apply when
                                   exporting their items, but when in doubt can obtain government assistance
                                   through two different processes. If companies have determined that their
                                   items are Commerce-controlled but are uncertain of export licensing
                                   requirements, they may request a classification from Commerce through
                                   the commodity classification process. Commerce can refer classification
                                   requests to State and the Department of Defense (Defense) to confirm that
                                   the items are Commerce-controlled. However, if companies are unsure of
                                   which department has jurisdiction over their items, they can request a
                                   determination through the commodity jurisdiction process from State,
                                   which consults with Commerce and Defense.

                                   Determining which department has jurisdiction over an item and how that
                                   item is controlled is fundamental to the proper implementation of the
                                   bifurcated U.S. export control system. Yet over the years, the U.S.
                                   government has experienced interagency disagreements over proper
                                   jurisdiction for items, and companies have been uncertain about which
                                   department controls the export of their items. In response to your request,
                                   we assessed how government departments assist companies in



                                   1
                                    For the purposes of this report, “defense items” refers to defense articles and services as
                                   specified in the Arms Export Control Act.



                                   Page 1                                                        GAO-02-996 Export
                                                                                                              App.Controls
                                                                                                                   25
       DOSWASHINGTONSUP00092
         Case 2:20-cv-00111-RAJ
           Case  1:15-cv-00372-RPDocument
                                  Document107-21  Filed
                                            8-1 Filed   09/23/20Page
                                                      05/11/15   Page2870
                                                                        ofof
                                                                           92546




                             determining the proper controls for defense-related items, specifically,
                             (1) how Commerce implements the commodity classification process and
                             (2) how State implements the commodity jurisdiction process.


                             In implementing the commodity classification process, Commerce has
Results in Brief             improperly classified some State-controlled items as Commerce-controlled
                             and has not adhered to regulatory time frames for responding to requests.
                             Improper classifications have occurred because Commerce rarely obtains
                             input from State and Defense before making decisions. Only 40 out of over
                             12,000 classification requests were referred by Commerce to State and
                             Defense during the 4-year period covered by our review, even though at
                             least 250 nonreferred requests appear to meet Commerce’s referral
                             criteria. Commerce officials told us the referral criteria are subjective and
                             may not have been consistently applied. These officials stated they have
                             sufficient experience to determine which items can be classified as
                             Commerce-controlled without referring requests to State and Defense,
                             which could delay the process. However, in several instances, Commerce
                             improperly provided companies with classifications for State-controlled
                             items, increasing the risk of such items being inappropriately exported. In
                             some other instances, Commerce returned classification requests for
                             State-controlled items to companies without notifying State, thereby
                             limiting an opportunity for State to ensure that companies comply with
                             statutory requirements. Commerce is also required by regulation to
                             complete classification requests within 14 calendar days; however,
                             Commerce took a median of 39 days to complete requests during our
                             review period.

                             State has not adhered to established time frames when implementing the
                             commodity jurisdiction process and has been unable to issue
                             determinations for some items due to interagency disputes occurring
                             outside the process. State exceeded the maximum 95 days established in
                             guidance for 62 percent of the jurisdiction determinations made during our
                             review period. Causes for delays included late input from Defense and
                             Commerce, disagreements over the appropriate jurisdiction for an item,
                             need for sufficient information to make determinations, and untimely
                             initial determinations to Defense and Commerce before finalizing an item’s
                             jurisdiction. Delays in the process can discourage companies from
                             requesting determinations, as well as affect their ability to compete in
                             certain markets. Additionally, over 30 commodity jurisdictions for
                             space-related items were placed on hold when the National Security
                             Council intervened to resolve a disagreement between Commerce and
                             State. Pending resolution of this disagreement, companies that requested


                             Page 2                                                          App.Controls
                                                                                GAO-02-996 Export 26
    DOSWASHINGTONSUP00093
        Case 2:20-cv-00111-RAJ
          Case  1:15-cv-00372-RPDocument
                                 Document107-21  Filed
                                           8-1 Filed   09/23/20Page
                                                     05/11/15   Page2971
                                                                       ofof
                                                                          92546




                            jurisdiction determinations have exported their space-related items under
                            different controls.

                            This report contains recommendations to the Secretaries of Commerce,
                            State, and Defense to improve the transparency, consistency, and
                            timeliness of the commodity classification and commodity jurisdiction
                            processes. In commenting on a draft of this report, Commerce disagreed
                            with our findings and conclusions, but it agreed to work with State,
                            Defense, and companies to implement our recommendations. State, in its
                            comments on our draft report, partially concurred with our
                            recommendations. Defense concurred with our recommendations.


                            The U.S. government’s controls on the export of defense-related items are
Background                  primarily divided between two departments. Commerce, through its
                            Bureau of Industry and Security, controls the export of dual-use items
                            under the authority granted by the Export Administration Act.2
                            Commerce’s Export Administration Regulations3 establish the Commerce
                            Control List, which generally contains detailed specifications for dual-use
                            items. State, through its Office of Defense Trade Controls, regulates
                            exports of defense items under the authority of the Arms Export Control
                            Act.4 State’s International Traffic in Arms Regulations5 provide controls
                            over defense items, which are identified in broad categories on the U.S.
                            Munitions List. Both departments’ control lists are developed with the
                            Defense Technology Security Administration, which represents Defense
                            on export control issues. Defense reviews both State and Commerce
                            export licenses for national security concerns.

                            Commerce and State control exports differently in several key areas.
                            Commerce seeks to balance national security, foreign policy, and
                            economic interests when considering how to control items and review
                            export licenses. By contrast, State gives primacy to U.S. national security
                            and foreign policy interests. In most cases, Commerce’s controls over



                            2
                             50 U.S.C. App. secs. 2401 et seq. Authority granted by the act terminated on August 20,
                            2001. Executive Order 13222 continues the export control regime established under the act
                            and the Export Administration Regulations.
                            3
                                15 C.F.R. secs. 730-774.
                            4
                                22 U.S.C. secs. 2751 et seq.
                            5
                                22 C.F.R. secs. 120-130.




                            Page 3                                                                  App.Controls
                                                                                       GAO-02-996 Export 27
   DOSWASHINGTONSUP00094
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page3072
                                                                    ofof
                                                                       92546




                         dual-use items are less restrictive than State’s controls over defense items.
                         State requires licenses for exports and re-exports to all destinations with
                         few exceptions, while many items under Commerce’s jurisdiction do not
                         require licenses to most destinations. Also, some sanctions and embargoes
                         only apply to items on the U.S. Munitions List and not to those on the
                         Commerce Control List. For example, most exports of defense items to
                         destinations such as China are prohibited under State, while Commerce
                         can allow the export of many dual-use items to China.

                         Companies are responsible for determining whether the item they seek to
                         export is on the Commerce Control List and, therefore, subject to
                         Commerce’s jurisdiction, or on the U.S. Munitions List and subject to
                         State’s jurisdiction. Under Commerce regulations, companies may request
                         a commodity classification when unsure of the requirements for exporting
                         a Commerce-controlled item.6 After reviewing the characteristics of the
                         item, Commerce provides an export control classification number from
                         the Commerce Control List, which indicates the applicable controls and
                         licensing requirements.7 Under State regulations, companies may request a
                         commodity jurisdiction determination from State when unsure whether an
                         item is subject to State or Commerce controls or when requesting that an
                         item be transferred from State to Commerce jurisdiction.8 State is to
                         consult with Defense and Commerce to determine the proper jurisdiction
                         of an item based on several criteria, including its civil applications and
                         military significance. State is the arbiter in the commodity jurisdiction
                         process and is the only department that may change the jurisdiction of an
                         item.

                         In 1996, the National Security Council issued guidance to improve the
                         transparency and interagency coordination of the commodity
                         classification and commodity jurisdiction processes. The Council’s
                         guidance was prompted by State and Commerce disagreement over
                         jurisdictional determinations. This guidance also came after Commerce
                         issued a commodity classification for State-controlled missile technology,
                         which resulted in harm to U.S. national security when this technology was
                         improperly transferred to China. The guidance provides referral criteria


                         6
                             15 C.F.R. 748.3.
                         7
                           Some items may also be designated “EAR99,” which serves as a general designation for
                         items that are covered by the Export Administration Regulations but are not specified on
                         the Commerce Control List.
                         8
                             22 C.F.R. 120.4.




                         Page 4                                                                   App.Controls
                                                                                     GAO-02-996 Export 28
DOSWASHINGTONSUP00095
          Case 2:20-cv-00111-RAJ
            Case  1:15-cv-00372-RPDocument
                                   Document107-21  Filed
                                             8-1 Filed   09/23/20Page
                                                       05/11/15   Page3173
                                                                         ofof
                                                                            92546




                              for when Commerce should consult with State and Defense on commodity
                              classification requests before making a decision. In addition, the guidance
                              establishes time frames for making commodity jurisdiction determinations
                              as well as an interagency dispute resolution process.


                              Commerce rarely referred classification requests to State and Defense,
Commerce                      even though some items appear to meet referral criteria. Commerce
Improperly Classified         officials said they usually do not obtain input from State and Defense since
                              they have sufficient experience to properly classify items. As a result of
Items and Has Not             the limited referrals, Commerce has improperly classified some
Adhered to                    State-controlled items as Commerce-controlled. Some of these improper
                              classifications have been identified through the license application review
Regulatory Time               process. However, since many items exported under Commerce do not
Frames                        require licenses to most destinations, the commodity classification
                              process is sometimes the only opportunity for State and Defense to
                              become aware of what companies are exporting. Therefore, other
                              improper classifications may not have been identified. In addition,
                              Commerce has not adhered to regulatory time frames for issuing
                              commodity classifications.

                              According to the National Security Council guidance, Commerce is to refer
                              to State and Defense all commodity classification requests for
                              “items/technologies specifically designed, developed, configured, adapted
                              and modified for a military application or derived from items/technologies
                              specifically designed, developed, configured, adapted or modified for a
                              military application.” State and Defense can then provide input on whether
                              the items are State-controlled and therefore cannot be classified on the
                              Commerce list or need to be reviewed through the commodity jurisdiction
                              process. The guidance also directs Commerce to promptly forward to
                              State requests from companies asking if an item is under Commerce or
                              State jurisdiction.


Commerce Rarely               Commerce has referred a limited number of commodity classification
Referred Classification       requests to State and Defense. Of the 12,457 commodity classification
Requests That Appear to       requests completed during fiscal years 1998 through 2001, only 40 requests
                              were referred by Commerce to State and Defense for review.9 Commerce
Meet Criteria                 cited several reasons for referring these cases, including that the items had


                              9
                                  Commerce referred another request in fiscal year 2001 that has not been completed.




                              Page 5                                                                     App.Controls
                                                                                            GAO-02-996 Export 29
     DOSWASHINGTONSUP00096
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page3274
                                                                    ofof
                                                                       92546




                         military applications or origins, were to be exported to military end-users,
                         or were under State control. Through the referral process the departments
                         agreed that 12 of the requests involved items under State jurisdiction,10
                         9 involved items under Commerce jurisdiction, 18 required additional
                         review through the commodity jurisdiction process, and 1 was withdrawn
                         by the company after it was referred. Commerce did not refer the
                         remaining 12,417 commodity classification requests it completed during
                         this period. Table 1 shows the number of commodity classifications and
                         referrals by fiscal year.

                         Table 1: Commodity Classifications Completed by Commerce and Referred to State
                         and Defense, Fiscal Years 1998-2001

                                                   Commodity classifications        Commodity classifications
                          Fiscal year                            completed                           referred
                          1998                                         2,721                                6
                          1999                                         3,004                                5
                          2000                                         3,411                               12
                          2001                                         3,321                               17
                          Total                                       12,457                               40
                         Source: GAO’s analysis of Commerce classification data.


                         Commerce has based its criteria for referring commodity classification
                         requests to State and Defense on its interpretation of the National Security
                         Council guidance. Commerce officials told us that they follow the
                         guidance to refer classification requests for items specifically designed for
                         military use. For example, Commerce referred a request involving
                         software designed to analyze and simulate submarines. However, under
                         their interpretation of the guidance, Commerce officials do not refer all
                         requests involving items derived from military technology, only those that
                         have been recently adapted for civilian use. For example, Commerce
                         referred a classification request for a military vehicle that was converted
                         for civilian use in the early 1990s. In addition to the guidance, Commerce
                         officials stated they refer requests involving items where jurisdiction is
                         unclear.

                         In contrast, State and Defense officials said that under their
                         interpretations of the National Security Council guidance, Commerce
                         should be referring most, if not all, commodity classification requests to


                         10
                           One of the requests involved multiple items, most of which were determined to be
                         State-controlled.




                         Page 6                                                                  App.Controls
                                                                                    GAO-02-996 Export 30
DOSWASHINGTONSUP00097
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page3375
                                                                    ofof
                                                                       92546




                            them. For example, Defense officials stated that Commerce should refer
                            classification requests for all items derived from military technology
                            regardless of how long ago this occurred. They added that most items on
                            the Commerce Control List were derived from items designed for the
                            military. The officials also stated that Commerce should refer all
                            classification requests involving items with unclear jurisdiction.

                            Commerce has not consistently applied its referral criteria for
                            implementing the National Security Council guidance. We identified
                            253 commodity classification requests that appear to meet Commerce’s
                            stated criteria for referral but were not referred to State and Defense.

                        •   Commerce returned 123 requests to companies without providing a
                            classification and informed these companies that State should review the
                            items through the commodity jurisdiction process. In other instances,
                            Commerce has referred requests when it needed to confirm which
                            department has jurisdiction over an item.
                        •   Commerce returned 89 requests to companies without providing a
                            classification and informed these companies that the items were subject to
                            State control. By definition, an item that is State-controlled meets the
                            referral criteria of being specifically designed for a military application.
                            Also, Commerce has referred other requests to State and Defense for items
                            it considered to be State-controlled.
                        •   We identified 37 requests involving items that Commerce classified
                            without referral to State and Defense but that are included in categories
                            that appear on both State and Commerce control lists. For example,
                            Commerce provided companies with classifications for two sensitive
                            missile technology items that we had previously identified as subject to
                            unclear jurisdiction since they appear on both Commerce and State’s
                            control lists.11
                        •   We found 4 classifications issued by Commerce where the requests were
                            not referred to State and Defense, involving items with military
                            applications, military origins, or unclear jurisdiction—all of which were
                            reasons Commerce cited when referring other requests. For example, one
                            request involved night vision technology, which has military origins and
                            applications and is currently under jurisdictional review by State.




                            11
                             See General Accounting Office, Export Controls: Clarification of Jurisdiction for
                            Missile Technology Items Needed, GAO-02-120 (Washington, D.C.: Oct. 9, 2001).




                            Page 7                                                                  App.Controls
                                                                                       GAO-02-996 Export 31
DOSWASHINGTONSUP00098
          Case 2:20-cv-00111-RAJ
            Case  1:15-cv-00372-RPDocument
                                   Document107-21  Filed
                                             8-1 Filed   09/23/20Page
                                                       05/11/15   Page3476
                                                                         ofof
                                                                            92546




                              Commerce officials stated that the referral criteria are subjective and have
                              not always been applied consistently by Commerce officials that review
                              classification requests. These officials acknowledged that their
                              implementation of the referral criteria may pose some risk of improperly
                              classifying a State-controlled item, but the risk is minimal because
                              Commerce reviewers have sufficient experience with classifying and
                              licensing items. They also stated that increased referrals would limit their
                              ability to meet the regulatory requirement to process commodity
                              classification requests in a timely manner. State and Defense officials told
                              us that they have the necessary expertise to review classification requests
                              to ensure proper jurisdiction. Furthermore, only State, with Defense’s
                              concurrence, has been delegated the statutory authority to determine
                              which items are under its jurisdiction.

                              Commerce does not always receive sufficient information from companies
                              to identify all classification requests that meet referral criteria. Commerce
                              regulations require companies to provide precise technical specifications
                              on an item when submitting a commodity classification request. However,
                              Commerce regulations do not require companies to submit information
                              that relates to referral criteria such as whether an item’s applications are
                              predominantly military or civil or whether an item was originally
                              developed for military use. Commerce officials stated that they do not
                              need this information to make classification decisions but would need
                              additional information in some cases to determine whether to refer
                              requests to State and Defense.


Commerce Has Improperly       Classification of items without input from State and Defense has resulted
Classified State-Controlled   in Commerce improperly classifying some State-controlled items. We
Items and Limited State’s     identified several instances in which companies have received
                              classifications from Commerce for State-controlled items without input
Exporter Oversight            from State and Defense. For example, one company received
                              classifications for items that can be used to analyze missile flight test data
                              and subsequently submitted several license applications to Commerce to
                              export these items. During its review of the license applications, Defense
                              questioned Commerce’s jurisdiction over the items and the company
                              agreed to seek licenses from State to export these items in the future. Two
                              other companies received classifications from Commerce for items
                              containing night vision technology. However, when these companies
                              submitted export license applications to Commerce, Defense objected to
                              Commerce jurisdiction and recommended that the items be licensed
                              through State. Commerce returned one license application to the company
                              because the item may be State-controlled and advised the company to


                              Page 8                                                           App.Controls
                                                                                  GAO-02-996 Export 32
     DOSWASHINGTONSUP00099
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page3577
                                                                    ofof
                                                                       92546




                         seek a commodity jurisdiction determination from State. The item in the
                         other license application is currently under jurisdictional review by State.

                         While Defense officials can identify some improper classifications through
                         the license review process, most Commerce-controlled items do not
                         require export licenses. Therefore, the referral of commodity classification
                         requests could provide State and Defense their only opportunity to
                         become aware of what companies are exporting through Commerce. Of
                         the total classifications provided to companies during fiscal years 1998
                         through 2001, about two-thirds involved classifications for items that
                         generally would not require export licenses to most destinations. A
                         State-controlled item that is classified as a Commerce item that generally
                         does not require a license can then be improperly exported without the
                         appropriate government review. We identified one company that received
                         a commodity classification for explosive detection devices that would
                         allow the company to export them to most destinations without
                         Commerce licenses. Another company that exports the same devices
                         through State’s licensing process notified State of its competitor’s
                         activities. This prompted State to issue a commodity jurisdiction
                         determination that the devices are State-controlled. Until this jurisdiction
                         determination was issued, the company obtaining licenses from State
                         experienced a competitive disadvantage because the other company could
                         meet customer demands more quickly by not obtaining licenses.

                         By not referring classification requests, Commerce also does not provide
                         State with an opportunity to ensure that companies comply with State’s
                         governing export control statute and regulations. Pursuant to the Arms
                         Export Control Act,12 State’s regulations require all manufacturers of
                         defense items to register with State, even if they are not planning to export
                         their items.13 The U.S. government then uses registration information to
                         ensure compliance with export control laws. Based on our review of
                         classification data, we identified several companies that did not register
                         with State, as required by law, after Commerce advised them that their
                         items were State-controlled. State officials said that they will determine
                         what actions are needed to have these companies comply with the
                         regulations and whether any violations occurred. In addition, a senior
                         State official told us that Commerce’s limited referrals and improper
                         classifications may limit State’s ability to have enforcement actions taken


                         12
                              22 U.S.C. sec. 2778(b).
                         13
                              22 C.F.R. 122.1.




                         Page 9                                                          App.Controls
                                                                            GAO-02-996 Export 33
DOSWASHINGTONSUP00100
          Case 2:20-cv-00111-RAJ
            Case  1:15-cv-00372-RPDocument
                                   Document107-21  Filed
                                             8-1 Filed   09/23/20Page
                                                       05/11/15   Page3678
                                                                         ofof
                                                                            92546




                              against companies for possible export control violations since the
                              companies have already obtained government direction to export through
                              the Commerce system.


Commerce Has Not Met          Commerce has not adhered to regulatory time frames for responding to
Required Commodity            commodity classification requests from companies. The Export
Classification Time Frames    Administration Regulations require Commerce to provide companies with
                              a classification within 14-calendar days.14 However, during fiscal years
                              1998 through 2001, Commerce completed only 13 percent of the
                              commodity classifications within 14 days. Commerce took a median of
                              39 days to respond to classification requests during this 4-year period.
                              Figure 1 shows the median number of days Commerce took to respond
                              to classification requests by fiscal year.




                              14
                                   15 C.F.R. 750.2.




                              Page 10                                                      App.Controls
                                                                              GAO-02-996 Export 34
     DOSWASHINGTONSUP00101
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page3779
                                                                    ofof
                                                                       92546




                         Figure 1: Median Processing Times for Commodity Classifications, Fiscal Years
                         1998-2001




                         Source: GAO’s analysis of Commerce classification data.


                         Commerce officials stated that delays in responding to classification
                         requests are due to other priorities, limited staff resources, and companies
                         not providing required information. Commerce officials, who review
                         commodity classification requests, assign highest priority to processing
                         licenses because companies rely on the timely issuance of licenses to meet
                         customers’ orders. These officials have other duties that delay their review
                         of classification requests, which include providing information for
                         enforcement cases. Commerce officials noted that they recently received
                         additional hiring authority for personnel to review commodity
                         classification requests and perform other duties, but they have not yet
                         completed the hiring process. Commerce officials also attributed delays to
                         companies not providing required technical specifications with their
                         commodity classification requests, estimating that about 80 percent of
                         requests require officials to perform additional research. If companies
                         provided the required information, then Commerce could spend less time



                         Page 11                                                                App.Controls
                                                                                   GAO-02-996 Export 35
DOSWASHINGTONSUP00102
         Case 2:20-cv-00111-RAJ
           Case  1:15-cv-00372-RPDocument
                                  Document107-21  Filed
                                            8-1 Filed   09/23/20Page
                                                      05/11/15   Page3880
                                                                        ofof
                                                                           92546




                             processing each commodity classification request. Commerce officials told
                             us that they have implemented a new procedure to place requests on hold
                             while they obtain additional information from companies, thereby
                             reflecting Commerce’s actual processing time.

                             The commodity jurisdiction process has exceeded established time frames
Commodity                    and is affected by external disagreements. State has often not adhered to
Jurisdiction Process         the 95-day time frame established by the National Security Council for
                             providing companies with commodity jurisdiction determinations. Factors
Exceeded Time                that delay determinations have included late input from Defense and
Frames and Is                Commerce, disagreements among the departments over the appropriate
                             jurisdiction for an item, need for sufficient information to make
Affected by External         determinations, and initial determinations to Defense and Commerce not
Disagreements                issued in accordance with guidance. Delays in resolving jurisdiction
                             requests can discourage a company from using the process and affect its
                             ability to compete in certain markets. In addition, an interagency
                             disagreement being resolved outside the commodity jurisdiction process
                             has affected the resolution of some requests.

                             According to the National Security Council guidance, all commodity
                             jurisdiction requests are to be resolved through a State-led process within
                             a maximum 95-calendar day time frame. During that period, State refers
                             requests to Commerce and Defense, providing them up to 45 days to
                             recommend the appropriate jurisdiction for an item.15 State is also to
                             resolve any disagreements over jurisdiction between the departments and
                             issue a determination to the company. If the departments disagree on the
                             appropriate jurisdiction for an item, they can escalate initial jurisdiction
                             determinations to higher levels within State and ultimately to the
                             President. Figure 2 shows each step in the commodity jurisdiction process
                             and the associated time frames for issuing determinations.




                             15
                               The National Security Council guidance indicates that Commerce and Defense should
                             provide their recommendations within 35 calendar days, but they may request 10 additional
                             days to submit recommendations for extraordinary cases.




                             Page 12                                                                 App.Controls
                                                                                        GAO-02-996 Export 36
    DOSWASHINGTONSUP00103
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page3981
                                                                    ofof
                                                                       92546




                         Figure 2: Commodity Jurisdiction Process and Time Frames




                         Source: Based on National Security Council guidance.




                         Page 13                                                             App.Controls
                                                                                GAO-02-996 Export 37
DOSWASHINGTONSUP00104
          Case 2:20-cv-00111-RAJ
            Case  1:15-cv-00372-RPDocument
                                   Document107-21  Filed
                                             8-1 Filed   09/23/20Page
                                                       05/11/15   Page4082
                                                                         ofof
                                                                            92546




Commodity Jurisdiction        State has not adhered to the time frames established in guidance for
Determinations Have Not       responding to commodity jurisdiction requests. Of the 802 commodity
Been Timely                   jurisdiction determinations made by State between October 1, 1997, and
                              May 31, 2001, 62 percent took over the maximum 95 days to resolve.16 State
                              took a median of 118 days to issue a jurisdiction determination, with
                              25 percent taking twice as long as the established maximum time frame.
                              Figure 3 shows the total number of determinations and those that took
                              over 95 days to resolve by fiscal year.

                              Figure 3: Commodity Jurisdiction Determinations and Timeliness, Fiscal Years
                              1998-2001




                              Note: Fiscal year 2001 includes only those cases resolved by May 31, 2001.

                              Source: GAO’s analysis of State commodity jurisdiction data.



                              16
                                We requested data on jurisdiction determinations made during fiscal years 1998 through
                              2001. However, State only provided data on determinations made from fiscal year 1998
                              through May 31, 2001.




                              Page 14                                                                        App.Controls
                                                                                                GAO-02-996 Export 38
     DOSWASHINGTONSUP00105
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page4183
                                                                    ofof
                                                                       92546




                         While State consistently referred jurisdiction requests to Defense and
                         Commerce in a timely manner, State has not adhered to established time
                         frames for issuing commodity jurisdiction determinations generally due to
                         four contributing factors. First, for the majority of determinations made
                         between October 1, 1997, and May 31, 2001, Commerce and Defense did
                         not provide their recommendations on the appropriate jurisdiction within
                         45 calendar days. Specifically, Commerce took a median of 81 days while
                         Defense took 69 days to provide State with their respective
                         recommendations. State officials explained that they are reluctant to make
                         jurisdictional determinations without input from the other departments,
                         particularly since Defense has a statutory role in developing the U.S.
                         Munitions List. Defense and Commerce officials told us they are
                         sometimes late because commodity jurisdictions are low priority.
                         According to these officials, their limited staff resources are primarily
                         devoted to reviewing export license applications. For example, during our
                         review period, Defense had one official responsible for administering the
                         commodity jurisdiction process and coordinating input from technical
                         experts, but it has recently hired an additional staff person. Additional
                         time may be needed for the departments to provide their
                         recommendations in certain cases. For 3 of the 34 commodity jurisdiction
                         files we reviewed, Defense officials requested additional time to provide
                         their recommendations, citing either internal disagreements about the
                         appropriate jurisdiction or the precedent setting nature of the case.

                         Second, State’s ability to resolve jurisdiction requests has been delayed by
                         disagreements between the departments over the appropriate jurisdiction
                         for an item. When Commerce and Defense both provided
                         recommendations to State, they conflicted 35 percent of the time. In such
                         cases, State took a median of 51 additional days to issue a determination.
                         According to State officials, they attempted to reconcile the departments’
                         positions by discussing the cases with the departments and conducting
                         further research on the military applications and origins of the item. In one
                         of the commodity jurisdiction files we reviewed where there was
                         disagreement between the departments, State indicated that it was
                         suspending the established time frame because the case was complex.

                         Third, the issuance of commodity jurisdiction determinations has been
                         delayed by the need for sufficient information. In some instances, State
                         officials told us that they have not always found the information and
                         justifications from Commerce to be sufficient for them to make
                         determinations. In several of the commodity jurisdiction files we reviewed,
                         Commerce did not fully address whether the items have predominate civil
                         applications or performance equivalents to those used in civil applications,


                         Page 15                                                         App.Controls
                                                                            GAO-02-996 Export 39
DOSWASHINGTONSUP00106
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page4284
                                                                    ofof
                                                                       92546




                         which are among the criteria State uses when determining jurisdiction.
                         According to Commerce and State officials, Commerce has recently
                         improved the quality of input to State. Furthermore, State officials told us
                         they need to conduct additional research on an item before making a
                         determination, regardless of the quality of input from Commerce and
                         Defense.

                         Fourth, State has not always issued initial determinations in accordance
                         with the guidance. State is to provide Commerce and Defense with initial
                         jurisdiction determinations no later than 55 calendar days after receiving a
                         request, even when those departments have not provided their input. If
                         Commerce and Defense do not object within 5 days, State’s decision
                         becomes final. According to Commerce and Defense officials, commodity
                         jurisdictions become a priority when they receive State’s initial
                         determinations, so they can provide input before the determinations
                         become final. A senior State official told us that State would prefer to
                         receive Commerce and Defense’s input as set out in the guidance before
                         issuing an initial determination. Our review of commodity jurisdiction files
                         indicated that most did not contain documentation on initial
                         determinations. Those files that did contain documentation indicated that
                         State issued initial determinations more than 75 days after receiving the
                         request. Additionally, State has not tracked the issuance of initial
                         determinations in its commodity jurisdiction database.

                         While the commodity jurisdiction process is used to assist companies,
                         State’s delays may discourage companies from requesting jurisdiction
                         determinations. For example, officials from two companies told us that
                         they are reluctant to request determinations in the future because of
                         delays they have experienced in the process. Officials with other
                         companies expressed dissatisfaction with the process because they were
                         unable to obtain information from State on the status of their pending
                         requests. Therefore, companies may determine jurisdiction on their own
                         or seek jurisdiction guidance outside the process.

                         Delays in the commodity jurisdiction process may also affect a company’s
                         ability to compete in certain markets. An item is generally subject to
                         State’s export controls until State determines otherwise. As a result,
                         pending the resolution of a commodity jurisdiction request, the item is
                         subject to State’s restrictions and generally requires a license to be
                         exported. Under current U.S. law, most items subject to State’s jurisdiction




                         Page 16                                                         App.Controls
                                                                            GAO-02-996 Export 40
DOSWASHINGTONSUP00107
          Case 2:20-cv-00111-RAJ
            Case  1:15-cv-00372-RPDocument
                                   Document107-21  Filed
                                             8-1 Filed   09/23/20Page
                                                       05/11/15   Page4385
                                                                         ofof
                                                                            92546




                              cannot be licensed for export to China.17 Commerce does not have a
                              comparable restriction on the export of dual-use items to China. For
                              example, officials with one company informed us that they were unable to
                              compete for a significant contract in China while waiting over a year for a
                              commodity jurisdiction determination. State eventually determined that
                              the item in question was subject to Commerce’s jurisdiction, which it did
                              in 36 percent of the cases resolved during our review period. Officials with
                              other companies also stated that delays in receiving jurisdiction
                              determinations have affected their ability to compete in certain markets.


Interagency Disagreement      Commodity jurisdiction requests for space-related items have remained
Outside the Process           unresolved for several years due to an interagency jurisdictional debate
Affects Resolution of Some    occurring outside the established commodity jurisdiction process. In
                              March 1999, State and Commerce issued regulations pursuant to a change
Commodity Jurisdiction        in law that transferred commercial satellites and related items from
Requests                      Commerce’s jurisdiction to State’s jurisdiction.18 Commerce and State
                              disagreed on what constituted “related items” and whether the law
                              transferred certain space-related items to State. The National Security
                              Council initiated an interagency review to resolve the disagreement and
                              determine jurisdiction over these items. At the direction of the National
                              Security Council, State placed commodity jurisdiction cases for
                              space-related items on hold until an interagency agreement could be
                              reached and implemented. As a result, State officials said they placed
                              33 commodity jurisdiction cases on hold, most of which have been open
                              since 1999. In 2001, State and Commerce announced the resolution of the
                              disagreement, and they are currently developing regulations to specify
                              control over these items.

                              While their commodity jurisdiction requests remain on hold, companies
                              have exported their space-related items through both departments.
                              Officials with four companies told us that they have been exporting their
                              space-related items through State. Officials with another company told us,
                              that based on advice from Commerce, they have been exporting their
                              space-related items through Commerce. State and Commerce officials
                              confirmed that companies could export such items through Commerce.


                              17
                                P.L. 101-246, Feb. 16, 1990. Under the statute, licensing of State-controlled items for
                              export to China is prohibited unless the President reports to Congress that (1) China has
                              achieved certain political and human rights reforms or (2) it is in the U.S. national interest.
                              18
                                   P.L. 105-261, Oct. 17, 1998.




                              Page 17                                                                      App.Controls
                                                                                              GAO-02-996 Export 41
     DOSWASHINGTONSUP00108
         Case 2:20-cv-00111-RAJ
           Case  1:15-cv-00372-RPDocument
                                  Document107-21  Filed
                                            8-1 Filed   09/23/20Page
                                                      05/11/15   Page4486
                                                                        ofof
                                                                           92546




                             However, neither department issued written guidance specifying what
                             companies with pending commodity jurisdiction requests should do.

                             While the origins of the jurisdictional disagreement over space-related
                             items were unique, disagreements between departments over the
                             jurisdiction of other items could limit State’s ability to make
                             determinations through the commodity jurisdiction process. For example,
                             State has placed a jurisdiction request involving night vision technology on
                             hold until jurisdiction for that technology is decided through the ongoing
                             review of the U.S. Munitions List.19 State officials said they expect this
                             review of night vision technology to be difficult and time-consuming to
                             complete. Defense and Commerce officials also told us that there is
                             considerable interagency debate on how night vision technology should be
                             controlled.


                             The bifurcated U.S. export control system seeks to manage risks by
Conclusions                  balancing national security and foreign policy with economic interests.
                             Commerce has altered this balance by not implementing the commodity
                             classification process in a manner that considers other stakeholder
                             interests. While State’s implementation of the commodity jurisdiction
                             process allows for the consideration of multiple interests, it is slow to
                             reach decisions and, in some cases, has been affected by larger
                             interagency disputes occurring outside of the process. Existing guidance
                             was intended to improve transparency and coordination within these
                             processes, but problems persist. If the U.S. export control system is to
                             effectively manage risk, these processes have to balance stakeholder
                             interests, be transparent to stakeholders, and efficiently reach and
                             communicate decisions. In the absence of this, the U.S. government faces
                             the possibility of defense-related items being exported without the proper
                             level of government review and control to protect national interests. Also,
                             companies may export similar items under different controls, placing
                             some companies at a competitive disadvantage or at risk of violating U.S.
                             export control laws.




                             19
                               State and Defense are reviewing and revising different portions of the U.S. Munitions List
                             on an annual basis, as part of the Defense Trade Security Initiative, to ensure that coverage
                             on the list is appropriate. See General Accounting Office, Defense Trade: Analysis of
                             Support for Recent Initiatives, GAO/NSIAD-00-191 (Washington, D.C.: Aug. 31, 2000).




                             Page 18                                                                    App.Controls
                                                                                           GAO-02-996 Export 42
    DOSWASHINGTONSUP00109
        Case 2:20-cv-00111-RAJ
          Case  1:15-cv-00372-RPDocument
                                 Document107-21  Filed
                                           8-1 Filed   09/23/20Page
                                                     05/11/15   Page4587
                                                                       ofof
                                                                          92546




                            To increase transparency to stakeholders and minimize the risk of
Recommendations for         Commerce making jurisdictional determinations through the commodity
Executive Action            classification process, we recommend that the Secretary of Commerce
                            direct the Bureau of Industry and Security to promptly review existing
                            guidance and develop, with the concurrence of the appropriate entities
                            within State and Defense, criteria for referring commodity classification
                            requests to those departments. In developing the criteria, the departments
                            should agree on a common definition of terms to be contained in the
                            criteria. Until the departments develop and implement referral criteria, the
                            risk of Commerce improperly classifying State-controlled items will
                            continue to exist.

                            To increase transparency and assist State in enforcing its statutory
                            requirements, we recommend that the Secretary of Commerce direct the
                            Bureau of Industry and Security to develop, with the concurrence of
                            State’s Office of Defense Trade Controls, procedures for referring requests
                            that are returned to companies because the items are State-controlled or
                            require a commodity jurisdiction review.

                            To ensure that Commerce has sufficient information to make timely and
                            appropriate commodity classifications, we recommend that the Secretary
                            of Commerce direct the Bureau of Industry and Security to revise
                            guidance for companies on the information to be provided with
                            commodity classification requests and consider including a requirement
                            for information on an item’s origins and applications.

                            To comply with existing time frames for responding to classification
                            requests, we recommend that the Secretary of Commerce direct the
                            Bureau of Industry and Security to assess the amount of resources needed,
                            then reallocate resources as appropriate.

                            To improve the timeliness of the commodity jurisdiction process, we
                            recommend that the Secretaries of State, Commerce, and Defense direct
                            the respective entities within their departments to assess the amount of
                            resources needed to make jurisdiction recommendations and
                            determinations within established time frames, then either reallocate
                            resources as appropriate or seek changes to the established time frames
                            that are consistent with available resources. We also recommend that the
                            Secretary of State direct the Office of Defense Trade Controls to issue
                            initial determinations in accordance with the guidance.

                            To improve transparency and consistency of the commodity classification
                            and jurisdiction processes, we recommend that the Secretaries of State,


                            Page 19                                                         App.Controls
                                                                               GAO-02-996 Export 43
   DOSWASHINGTONSUP00110
         Case 2:20-cv-00111-RAJ
           Case  1:15-cv-00372-RPDocument
                                  Document107-21  Filed
                                            8-1 Filed   09/23/20Page
                                                      05/11/15   Page4688
                                                                        ofof
                                                                           92546




                             Commerce, and Defense revise interagency guidance to incorporate any
                             changes to the referral process and time frames for making decisions.


                             We received written comments on a draft of this report from Commerce,
Agency Comments              State, and Defense, which are reprinted in appendixes I, II, and III,
and Our Evaluation           respectively, along with our detailed evaluation of their comments.
                             Commerce disagreed with our findings and conclusions, which it believes
                             are based on erroneous facts and, therefore, are fundamentally flawed.
                             Specifically, Commerce did not agree with our finding that
                             253 classification requests, which were not referred, appear to meet
                             Commerce’s referral criteria and, therefore, should have been referred.
                             Commerce asserts that it did not improperly classify State-controlled
                             items. Additionally, Commerce indicated that State and Defense’s position
                             that most commodity classifications should be referred does not reflect
                             the National Security Council guidance. However, Commerce agreed to
                             work with other departments and companies to implement our
                             recommendations and noted it has allocated resources to ensure the
                             timely issuance of its classifications and State’s jurisdiction
                             determinations. In responding to our draft, State partially concurred with
                             our findings and recommendations. State noted that it has made progress
                             in reducing the amount of time needed to issue jurisdiction
                             determinations. Citing improved timeliness and deference to Defense’s
                             national security views, State did not agree that it needs to implement our
                             recommendation to issue initial determinations in a timely manner, but it
                             did agree to enlist greater cooperation from other departments in meeting
                             established time frames. In its comments, Defense concurred with our
                             recommendations.

                             We disagree with Commerce’s characterization of our findings and
                             conclusions and are confident that our report accurately assesses
                             Commerce’s implementation of the commodity classification process. As
                             stated in our report, we identified at least 253 classification requests that
                             appear to meet the referral criteria. By Commerce’s own admission,
                             requests involving State-controlled items or those in need of a
                             jurisdictional review were returned to the companies without referral to
                             State and Defense, which is not consistent with the referral criteria. In
                             addition, Commerce inconsistently applied the criteria because in some
                             instances it referred requests that met the criteria. Our report highlights
                             the risk of Commerce improperly classifying State-controlled items
                             through the commodity classification process. We identified several
                             instances in which Commerce classified State-controlled items, including
                             explosive detection devices that were determined to be State-controlled
                             through the commodity jurisdiction process. Commerce’s position


                             Page 20                                                          App.Controls
                                                                                 GAO-02-996 Export 44
    DOSWASHINGTONSUP00111
        Case 2:20-cv-00111-RAJ
          Case  1:15-cv-00372-RPDocument
                                 Document107-21  Filed
                                           8-1 Filed   09/23/20Page
                                                     05/11/15   Page4789
                                                                       ofof
                                                                          92546




                            regarding the interpretation of the National Security Council guidance by
                            State and Defense demonstrates that the criteria are subjective and that
                            the departments have not reached a consensus on which requests should
                            be referred. While we cannot verify whether State has decreased the
                            amount of time needed to process jurisdiction requests, we agree that
                            State should enlist the cooperation of other departments to improve
                            timeliness. We continue to recommend that State issue initial
                            determinations in accordance with established guidance because this is a
                            mechanism to improve timeliness, while still providing Defense and
                            Commerce with an opportunity to provide input before a final
                            determination is made.


                            To assess how Commerce implements the commodity classification
Scope and                   process, we reviewed relevant laws, regulations, and the National Security
Methodology                 Council guidance to identify the criteria for the process and examined how
                            Commerce implemented the criteria. We discussed the process and the
                            referral criteria with officials from Commerce’s Bureau of Industry and
                            Security, State’s Office of Defense Trade Controls, and Defense’s Defense
                            Technology Security Administration. We reviewed 41 commodity
                            classification requests Commerce referred to State and Defense during
                            fiscal years 1998 through 2001 and identified the reasons for referral. We
                            analyzed commodity classification data for fiscal years 1998 through 2001
                            and selected 34 cases to review that were not referred to State and
                            Defense. We compared the characteristics of the items in the 34 cases with
                            Commerce’s stated referral criteria, as well as items identified as
                            State-controlled in Defense’s review of Commerce licenses. We reviewed
                            the data and identified nonreferred requests returned to companies
                            without classifications because the items either were State-controlled or
                            needed a commodity jurisdiction review. We then confirmed whether the
                            companies involved in these cases appeared in State’s registration
                            database. In addition, we reviewed the classification data to identify the
                            export control classification numbers provided to companies. We then
                            compared those classification numbers with classification numbers that
                            cover items appearing on both the Commerce and State control lists. To
                            determine Commerce’s timeliness in providing classifications, we analyzed
                            the time elapsed between the receipt of the classification request and the
                            issuance of the classification. To assess the reliability of Commerce’s
                            classification data, we compared information in selected files to the data.
                            During our analysis, we found some minor inaccuracies with Commerce’s
                            data, which did not adversely affect its overall reliability.




                            Page 21                                                        App.Controls
                                                                              GAO-02-996 Export 45
   DOSWASHINGTONSUP00112
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page4890
                                                                    ofof
                                                                       92546




                         To assess how State implements the commodity jurisdiction process, we
                         identified the steps in the commodity jurisdiction process as established in
                         relevant regulations and the National Security Council guidance and
                         discussed the implementation of the process with officials from the
                         relevant offices at State, Defense, and Commerce. We requested State’s
                         data for commodity jurisdiction determinations and open cases during
                         fiscal years 1998 through 2001. However, State did not provide complete
                         data for fiscal year 2001. We analyzed the data to determine the time taken
                         to complete key steps in the process. We reviewed 34 selected commodity
                         jurisdiction files. We discussed reasons for delays as well as the
                         interagency disagreement over space-related items with State, Commerce,
                         and Defense officials. We also reviewed documents related to the history
                         of the space-related interagency disagreement. To assess the reliability of
                         State’s commodity jurisdiction data, we compared the information in the
                         files reviewed to the data and found inconsistencies. However, we
                         determined that these are the best available data and are sufficiently
                         reliable for assessing timeliness.

                         We discussed the commodity classification and jurisdiction processes with
                         companies. To select companies, we analyzed Commerce and State data to
                         identify companies that had experience with one or both processes. We
                         also obtained recommendations from industry associations and others to
                         develop a list of additional companies that had used these processes. We
                         then conducted structured interviews with officials from 31 companies,
                         which included small, medium, and large companies with varying degrees
                         of experience in using the export control processes.

                         We conducted our work from May 2001 through September 2002 in
                         accordance with generally accepted government auditing standards. The
                         time taken by State, Commerce, and Defense to respond to our requests
                         for information and data adversely affected the timeliness of our reporting.


                         We will send copies of this report to the Chairmen and Ranking Minority
                         Members of the House Committees on Government Reform, on
                         International Relations, and on Armed Services and Senate Committees on
                         Governmental Affairs, on Foreign Relations, on Armed Services, and on
                         Banking, Housing, and Urban Affairs. We will also send copies to the
                         Secretaries of State, Commerce, and Defense; the Director, Office of
                         Management and Budget; and the Assistant to the President for National
                         Security Affairs. In addition, this report will be made available at no
                         charge on the GAO Web site at http://www.gao.gov.



                         Page 22                                                        App.Controls
                                                                           GAO-02-996 Export 46
DOSWASHINGTONSUP00113
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page4991
                                                                    ofof
                                                                       92546




                         If you or your staff have questions concerning this report, please contact
                         me at (202) 512-4841. Others making key contributions to this report are
                         listed in appendix IV.

                         Sincerely yours,




                         Katherine V. Schinasi
                         Director, Acquisition and Sourcing Management




                         Page 23                                                         App.Controls
                                                                            GAO-02-996 Export 47
DOSWASHINGTONSUP00114
              Case 2:20-cv-00111-RAJ
                Case  1:15-cv-00372-RPDocument
                                       Document107-21  Filed
                                                 8-1 Filed   09/23/20Page
                                                           05/11/15   Page5092
                                                                             ofof
                                                                                92546

                                  Appendix I: Comments from the Department
Appendix I: Comments from the Department
                                  of Commerce



of Commerce

Note: GAO comments
supplementing those in
the report text appear at
the end of this appendix.




See comment 1.




                                  Page 24                                                 App.Controls
                                                                             GAO-02-996 Export 48
        DOSWASHINGTONSUP00115
     Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument
                              Document107-21  Filed
                                        8-1 Filed   09/23/20Page
                                                  05/11/15   Page5193
                                                                    ofof
                                                                       92546

                         Appendix I: Comments from the Department
                         of Commerce




                         Page 25                                                 App.Controls
                                                                    GAO-02-996 Export 49
DOSWASHINGTONSUP00116
           Case 2:20-cv-00111-RAJ
             Case  1:15-cv-00372-RPDocument
                                    Document107-21  Filed
                                              8-1 Filed   09/23/20Page
                                                        05/11/15   Page5294
                                                                          ofof
                                                                             92546

                               Appendix I: Comments from the Department
                               of Commerce




See comment 1.




See comment 2.




                               Page 26                                                 App.Controls
                                                                          GAO-02-996 Export 50
      DOSWASHINGTONSUP00117
           Case 2:20-cv-00111-RAJ
             Case  1:15-cv-00372-RPDocument
                                    Document107-21  Filed
                                              8-1 Filed   09/23/20Page
                                                        05/11/15   Page5395
                                                                          ofof
                                                                             92546

                               Appendix I: Comments from the Department
                               of Commerce




See comment 3.


See comment 4.




See comment 5.




                               Page 27                                                 App.Controls
                                                                          GAO-02-996 Export 51
      DOSWASHINGTONSUP00118
           Case 2:20-cv-00111-RAJ
             Case  1:15-cv-00372-RPDocument
                                    Document107-21  Filed
                                              8-1 Filed   09/23/20Page
                                                        05/11/15   Page5496
                                                                          ofof
                                                                             92546

                               Appendix I: Comments from the Department
                               of Commerce




See comment 6.




See comment 7.




See comment 8.




See comment 9.




                               Page 28                                                 App.Controls
                                                                          GAO-02-996 Export 52
      DOSWASHINGTONSUP00119
           Case 2:20-cv-00111-RAJ
             Case  1:15-cv-00372-RPDocument
                                    Document107-21  Filed
                                              8-1 Filed   09/23/20Page
                                                        05/11/15   Page5597
                                                                          ofof
                                                                             92546

                               Appendix I: Comments from the Department
                               of Commerce




See comment 10.




See comment 11.




See comment 12.




                               Page 29                                                 App.Controls
                                                                          GAO-02-996 Export 53
      DOSWASHINGTONSUP00120
           Case 2:20-cv-00111-RAJ
             Case  1:15-cv-00372-RPDocument
                                    Document107-21  Filed
                                              8-1 Filed   09/23/20Page
                                                        05/11/15   Page5698
                                                                          ofof
                                                                             92546

                               Appendix I: Comments from the Department
                               of Commerce




See comment 13.




See comment 14.




See comment 15.




                               Page 30                                                 App.Controls
                                                                          GAO-02-996 Export 54
      DOSWASHINGTONSUP00121
           Case 2:20-cv-00111-RAJ
             Case  1:15-cv-00372-RPDocument
                                    Document107-21  Filed
                                              8-1 Filed   09/23/20Page
                                                        05/11/15   Page5799
                                                                          ofof
                                                                             92546

                               Appendix I: Comments from the Department
                               of Commerce




See comment 16.




See comment 17.




See comment 18.




                               Page 31                                                 App.Controls
                                                                          GAO-02-996 Export 55
      DOSWASHINGTONSUP00122
           Case 2:20-cv-00111-RAJ
              Case 1:15-cv-00372-RPDocument 107-21
                                     Document      Filed05/11/15
                                              8-1 Filed  09/23/20 Page
                                                                   Page58
                                                                        100
                                                                          of of
                                                                             92546

                               Appendix I: Comments from the Department
                               of Commerce




See comment 19.




                               Page 32                                                 App.Controls
                                                                          GAO-02-996 Export 56
      DOSWASHINGTONSUP00123
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page59
                                                                 101
                                                                   of of
                                                                      92546

                        Appendix I: Comments from the Department
                        of Commerce




                        Page 33                                                 App.Controls
                                                                   GAO-02-996 Export 57
DOSWASHINGTONSUP00124
       Case 2:20-cv-00111-RAJ
          Case 1:15-cv-00372-RPDocument 107-21
                                 Document      Filed05/11/15
                                          8-1 Filed  09/23/20 Page
                                                               Page60
                                                                    102
                                                                      of of
                                                                         92546

                           Appendix I: Comments from the Department
                           of Commerce




                           The following are GAO’s comments on the Department of Commerce’s
                           letter dated September 9, 2002.


                           1. Commerce misrepresented our findings and conclusions because it
GAO Comments                  incorrectly combined two different findings related to the commodity
                              classification process by suggesting that we concluded that all
                              253 requests resulted in improper classifications. The 253 requests
                              identified in our report represent cases that appear to meet the
                              National Security Council or Commerce’s stated referral criteria but
                              were not referred to State and Defense for interagency review.
                              Separately, our report discusses several instances in which Commerce
                              improperly classified State-controlled items. We concluded that not
                              referring commodity classification requests that appear to meet the
                              referral criteria increases the risk of improper classification.

                               As already noted in our report, 212 commodity classification requests
                               were returned to companies without classifications because
                               Commerce determined that the items involved were either
                               State-controlled or possibly State-controlled. Commerce’s footnote
                               acknowledges that these requests clearly meet the National Security
                               Council referral criteria as they involve items “specifically designed,
                               developed, configured, adapted, or modified for a military application,”
                               yet Commerce stated that it is not necessary to refer such requests.
                               However, as stated in our report, we identified instances in which
                               Commerce referred similar requests to State and Defense. We also
                               found that by not consistently referring such requests, Commerce does
                               not provide State with an opportunity to ensure that companies
                               comply with the Arms Export Control Act. For example, we identified
                               several companies that did not register with State after Commerce
                               returned their classification requests and advised them that their items
                               were State-controlled.

                               The identification of the remaining 41 classification requests that were
                               not referred, despite appearing to meet the referral criteria, was based
                               on our analysis of Commerce’s data. We did not find any duplicates
                               and were not able to independently verify Commerce’s statement. We,
                               therefore, have no basis for revising the numbers contained in our
                               report.

                           2. Commerce maintains that an item appearing on both control lists does
                              not necessarily mean that it is unclear which department has
                              jurisdiction over the item, because Commerce’s control list contains



                           Page 34                                                         App.Controls
                                                                              GAO-02-996 Export 58
   DOSWASHINGTONSUP00125
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page61
                                                                 103
                                                                   of of
                                                                      92546

                        Appendix I: Comments from the Department
                        of Commerce




                            technical control parameters that differentiate jurisdiction. We do not
                            agree because Commerce’s control list does not always provide such
                            technical control parameters. For example, the requests we identified
                            as having unclear jurisdiction were classified in Commerce Control
                            List categories that either contain technical control parameters
                            identical to those on the U.S. Munitions List or do not contain specific
                            parameters to clearly differentiate those items that are
                            Commerce-controlled.

                        3. As discussed in comment 1, these cases were identified as appearing to
                           meet the referral criteria but were not referred to State and Defense.

                        4. We disagree that Commerce refers requests as required by the National
                           Security Council guidance. As noted in our report, Commerce officials
                           admitted that they inconsistently apply the guidance. Defense and
                           State officials informed us that under their interpretations of the
                           guidance, Commerce should be referring most, if not all, commodity
                           classifications. The guidance does not provide a common definition of
                           terms to be used when applying the criteria. Commerce officials
                           informed us that they have never met with Defense or State officials to
                           define key terms or to agree on a common interpretation of the
                           guidance. Further, we disagree with Commerce’s assertion that the
                           253 commodity classification requests that we identified represent all the
                           requests that should have been referred. After reviewing a subset of
                           Commerce data, we found at least 253 requests that appear to meet the
                           referral criteria, but we did not conclude that this represents all the
                           requests that should have been referred.

                        5. As discussed in our report, the departments have different
                           interpretations of the National Security Council guidance, particularly
                           as it relates to items derived from military applications. There is no
                           “traditional” interpretation of the guidance. The example Commerce
                           provides in its comments does not reflect the complexity or sensitivity
                           of the types of items, such as night vision devices, which may meet the
                           referral criteria.

                        6. The objectives of our report were to assess how Commerce and State,
                           respectively, implement the commodity classification and commodity
                           jurisdiction processes, not to assess the implementation of the
                           National Security Council guidance as it relates to other processes
                           such as licensing.




                        Page 35                                                         App.Controls
                                                                           GAO-02-996 Export 59
DOSWASHINGTONSUP00126
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page62
                                                                 104
                                                                   of of
                                                                      92546

                        Appendix I: Comments from the Department
                        of Commerce




                        7. We assessed the implementation of the commodity jurisdiction
                           process and did not evaluate the resulting determinations. In its
                           implementation of the commodity jurisdiction process, State provides
                           Commerce and Defense the opportunity to provide input on
                           jurisdiction determinations and to escalate requests when there is a
                           disagreement over the appropriate jurisdiction for an item.

                        8. Our report clearly reflects the nature of commodity classifications and
                           the fact that they are not licensing determinations. We would note,
                           however, that of the classifications provided by Commerce during our
                           review period, about two-thirds involved classifications for items that
                           generally would not require export licenses to most destinations. As a
                           result, the classification process may be the only opportunity for State
                           and Defense to become aware of what companies are exporting. While
                           Commerce officials may be knowledgeable about the Commerce
                           Control List, State and Defense officials have the authority and
                           expertise to determine whether an item is covered by the
                           U.S. Munitions List. The National Security Council guidance was issued
                           to improve interagency coordination and transparency by providing
                           State and Defense a role in the commodity classification process.

                        9. Our analysis of Commerce’s median processing time for commodity
                           jurisdiction cases is based on data provided by State. The median
                           processing time, as contained in the report, reflects the amount of time
                           that lapsed between when State referred the case to Commerce and
                           when Commerce provided its initial input. Therefore, our calculation
                           does not need to be revised.

                        10. See comments 1 and 15.

                        11. While Commerce notes that State and Defense have roles in reviewing
                            Commerce’s regulations and license applications, we are not
                            incorporating this comment because it is not relevant to understanding
                            the roles of these departments in the commodity classification
                            process.

                        12. The technical data that Commerce refers to in its comment involved
                            State-controlled missile technology that was exported to China based
                            on an improper Commerce classification. A congressional inquiry
                            determined that U.S. national security was harmed as a result. This
                            incident highlights the risk of Commerce making commodity
                            classification decisions without input from State and Defense. We note




                        Page 36                                                        App.Controls
                                                                          GAO-02-996 Export 60
DOSWASHINGTONSUP00127
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page63
                                                                 105
                                                                   of of
                                                                      92546

                        Appendix I: Comments from the Department
                        of Commerce




                            that Commerce admits that jurisdiction is not always clearly delineated
                            between Commerce and State regulations.

                        13. Our report identifies several instances in which Commerce improperly
                            classified State-controlled items. The one case referred to in
                            Commerce’s comments involved explosive detection devices that were
                            classified by Commerce but were later determined to be
                            State-controlled through the commodity jurisdiction process. When
                            these devices were reviewed through the commodity jurisdiction
                            process, Commerce provided its recommendation on the appropriate
                            jurisdiction and chose not to escalate State’s determination that the
                            items were State-controlled. As we explained to Commerce officials,
                            we were unable to provide Commerce with documents or other
                            evidence related to this case due to our policy to protect proprietary
                            information.

                        14. As noted in comment 8, the National Security Council guidance
                            provides a role for State and Defense in the commodity classification
                            process. Furthermore, Commerce’s comment reflects a disagreement
                            with State and Defense as to which commodity classification requests
                            should be referred in accordance with the guidance.

                        15. In our report, we identified three instances in which jurisdictional
                            questions were raised during the license application review process.
                            These license applications involved items for which Commerce had
                            previously issued commodity classifications, but were identified by
                            Defense in the license review process as being State-controlled. While
                            Commerce may not agree with Defense’s position, Commerce does not
                            have the authority to determine which items are not subject to State’s
                            jurisdiction. By law, Commerce can only control, and therefore
                            classify, items that are not controlled by another department. In its
                            comments, Commerce refers to an interagency memorandum of
                            understanding regarding which department has jurisdiction over
                            certain night vision devices. However, there is currently an interagency
                            disagreement on how the memorandum should be interpreted and, as
                            mentioned in our report, an interagency debate on how night vision
                            devices are to be controlled. Commerce also refers to the case
                            involving the explosive detection devices and suggests that it did not
                            improperly classify the devices. However, the devices were ultimately
                            determined to be State-controlled through the commodity jurisdiction
                            process, as discussed in comment 13. Also, we did not provide
                            Commerce with the requested information because it was proprietary
                            information obtained from other sources. While we did not discuss



                        Page 37                                                        App.Controls
                                                                          GAO-02-996 Export 61
DOSWASHINGTONSUP00128
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page64
                                                                 106
                                                                   of of
                                                                      92546

                        Appendix I: Comments from the Department
                        of Commerce




                            these specific cases with Commerce officials to protect the identity of
                            the companies involved, we did review government documents related
                            to the cases and discussed the cases with company and other
                            government officials.

                        16. Commerce states that when it returns a classification request to a
                            company indicating that the item is subject to State’s jurisdiction, it
                            puts the company on notice. However, Commerce’s practice does not
                            provide State with an opportunity to obtain information on companies
                            that need to register with State.

                        17. Our conclusion considers the effects our findings have on the entire
                            export control system, which consists of separate regulatory regimes
                            for defense and dual-use items. As noted in comments above, we did
                            not attempt to identify all commodity classification requests that
                            appear to meet referral criteria or those that resulted in improper
                            classifications. The examples contained in the report are illustrative of
                            weaknesses in Commerce’s implementation of the commodity
                            classification process. Furthermore, one improper classification can
                            have serious implications for U.S. national security, as demonstrated
                            by the release of missile technology to China discussed in the report.
                            In discussing the impact on industry, Commerce’s comments do not
                            acknowledge that improper classifications can place companies at a
                            competitive disadvantage. Specifically, a company may be exporting
                            through State while its competitor may be exporting the same item
                            through Commerce, based on an improper classification from
                            Commerce.

                        18. The findings contained in our draft report were discussed in detail with
                            Commerce officials before the draft was provided to Commerce for
                            official comment. After considering Commerce’s written comments,
                            we are confident that the report accurately reflects information
                            provided by Commerce, Defense, State, and company officials during
                            our review.

                        19. We have revised our recommendation because Commerce believes
                            that it cannot change the time frame for responding to commodity
                            classification requests.




                        Page 38                                                         App.Controls
                                                                           GAO-02-996 Export 62
DOSWASHINGTONSUP00129
             Case 2:20-cv-00111-RAJ
                Case 1:15-cv-00372-RPDocument 107-21
                                       Document      Filed05/11/15
                                                8-1 Filed  09/23/20 Page
                                                                     Page65
                                                                          107
                                                                            of of
                                                                               92546

                                 Appendix II: Comments from the Department
Appendix II: Comments from the Department
                                 of State



of State

Note: GAO comments
supplementing those in
the report text appear at
the end of this appendix.




                                 Page 39                                                  App.Controls
                                                                             GAO-02-996 Export 63
        DOSWASHINGTONSUP00130
           Case 2:20-cv-00111-RAJ
              Case 1:15-cv-00372-RPDocument 107-21
                                     Document      Filed05/11/15
                                              8-1 Filed  09/23/20 Page
                                                                   Page66
                                                                        108
                                                                          of of
                                                                             92546

                               Appendix II: Comments from the Department
                               of State




See comment 1.




See comment 2.




                               Page 40                                                  App.Controls
                                                                           GAO-02-996 Export 64
      DOSWASHINGTONSUP00131
           Case 2:20-cv-00111-RAJ
              Case 1:15-cv-00372-RPDocument 107-21
                                     Document      Filed05/11/15
                                              8-1 Filed  09/23/20 Page
                                                                   Page67
                                                                        109
                                                                          of of
                                                                             92546

                               Appendix II: Comments from the Department
                               of State




See comment 3.




See comment 4.




                               Page 41                                                  App.Controls
                                                                           GAO-02-996 Export 65
      DOSWASHINGTONSUP00132
           Case 2:20-cv-00111-RAJ
              Case 1:15-cv-00372-RPDocument 107-21
                                     Document      Filed05/11/15
                                              8-1 Filed  09/23/20 Page
                                                                   Page68
                                                                        110
                                                                          of of
                                                                             92546

                               Appendix II: Comments from the Department
                               of State




See comment 5.




                               Page 42                                                  App.Controls
                                                                           GAO-02-996 Export 66
      DOSWASHINGTONSUP00133
       Case 2:20-cv-00111-RAJ
          Case 1:15-cv-00372-RPDocument 107-21
                                 Document      Filed05/11/15
                                          8-1 Filed  09/23/20 Page
                                                               Page69
                                                                    111
                                                                      of of
                                                                         92546

                           Appendix II: Comments from the Department
                           of State




                           The following are GAO’s comments on the Department of State’s letter
                           dated September 10, 2002.


                           1. While State consistently referred commodity jurisdiction requests to
GAO Comments                  Commerce and Defense, we found indications in State’s data that a
                              limited number of requests were not referred to both departments.
                              However, we could not confirm with State whether these cases were
                              not referred because State officials did not provide responses to
                              questions regarding specific jurisdiction requests.

                           2. During our review, State officials showed us the information contained
                              in State’s table 1. However, they did not provide us with the supporting
                              data that would be needed to verify State’s progress in reducing the
                              amount of time to process jurisdiction requests. Furthermore, as noted
                              in the report, State officials did not provide us with complete data for
                              fiscal year 2001, despite our requests.

                           3. While we recognize State’s efforts to reduce the amount of time to
                              process jurisdiction requests, we note that the National Security
                              Council guidance establishes 95 days as the maximum amount of time
                              in which escalated cases are to be resolved. According to the guidance,
                              final jurisdiction determinations should be issued in less than
                              65 days after a request is received, unless the case is escalated.

                           4. The issuance of an initial determination prior to receiving input from
                              Defense or Commerce still provides Defense and Commerce an
                              opportunity to express their views on the appropriate jurisdiction for
                              an item, as those departments can escalate the initial determination if
                              they disagree. Also, as discussed in the report, the issuance of an initial
                              determination serves to increase the priority level Defense and
                              Commerce assign to commodity jurisdiction reviews and is, therefore,
                              a mechanism for facilitating the timely resolution of jurisdiction
                              requests. We agree that State should emphasize to the other
                              departments the importance of receiving timely input.

                           5. We revised the text to reflect the amount of time taken by State to
                              refer jurisdiction requests to Defense and Commerce once it received
                              the requests. Our analysis of State’s data indicates that State took a
                              median of 5 days to refer a request to Defense and 6 days to refer a
                              request to Commerce for our review period.




                           Page 43                                                          App.Controls
                                                                               GAO-02-996 Export 67
   DOSWASHINGTONSUP00134
             Case 2:20-cv-00111-RAJ
                Case 1:15-cv-00372-RPDocument 107-21
                                       Document      Filed05/11/15
                                                8-1 Filed  09/23/20 Page
                                                                     Page70
                                                                          112
                                                                            of of
                                                                               92546

                                 Appendix III: Comments from the Department
Appendix III: Comments from the  of Defense



Department of Defense

Note: A GAO comment
supplementing those in
the report text appears at
the end of this appendix.




                                 Page 44                                                   App.Controls
                                                                              GAO-02-996 Export 68
        DOSWASHINGTONSUP00135
           Case 2:20-cv-00111-RAJ
              Case 1:15-cv-00372-RPDocument 107-21
                                     Document      Filed05/11/15
                                              8-1 Filed  09/23/20 Page
                                                                   Page71
                                                                        113
                                                                          of of
                                                                             92546

                               Appendix III: Comments from the Department
                               of Defense




See comment 1.




                               Page 45                                                   App.Controls
                                                                            GAO-02-996 Export 69
      DOSWASHINGTONSUP00136
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page72
                                                                 114
                                                                   of of
                                                                      92546

                        Appendix III: Comments from the Department
                        of Defense




                        Page 46                                                   App.Controls
                                                                     GAO-02-996 Export 70
DOSWASHINGTONSUP00137
       Case 2:20-cv-00111-RAJ
          Case 1:15-cv-00372-RPDocument 107-21
                                 Document      Filed05/11/15
                                          8-1 Filed  09/23/20 Page
                                                               Page73
                                                                    115
                                                                      of of
                                                                         92546

                           Appendix III: Comments from the Department
                           of Defense




                           The following is GAO’s comment on the Department of Defense’s letter
                           dated September 3, 2002.


                           1. Because Commerce, State, and Defense officials expressed different
GAO Comment                   interpretations of the National Security Council guidance during our
                              review, we do not agree that the existing guidance is generally
                              straightforward.




                           Page 47                                                       App.Controls
                                                                            GAO-02-996 Export 71
   DOSWASHINGTONSUP00138
       Case 2:20-cv-00111-RAJ
          Case 1:15-cv-00372-RPDocument 107-21
                                 Document      Filed05/11/15
                                          8-1 Filed  09/23/20 Page
                                                               Page74
                                                                    116
                                                                      of of
                                                                         92546

                           Appendix IV: GAO Contact and Staff
Appendix IV: GAO Contact and Staff
                           Acknowledgments



Acknowledgments

                           Anne-Marie Lasowski, (202) 512-4146
GAO Contact
                           John Neumann, Johana R. Ayers, Raymond H. Denmark,
Acknowledgments            W. William Russell IV, Richard K. Geiger, Markques Y. McKnight, and
                           Christina Sklarew also made significant contributions to this report.




                           Page 48                                                        App.Controls
                                                                             GAO-02-996 Export 72
   DOSWASHINGTONSUP00139
      Case 2:20-cv-00111-RAJ
         Case 1:15-cv-00372-RPDocument 107-21
                                Document      Filed05/11/15
                                         8-1 Filed  09/23/20 Page
                                                              Page75
                                                                   117
                                                                     of of
                                                                        92546

                          Related GAO Products
Related GAO Products


                          Defense Trade: Lessons to Be Learned from the Country Export
                          Exemption. GAO-02-63. Washington, D.C.: March 29, 2002.

                          Export Controls: Reengineering Business Processes Can Improve
                          Efficiency of State Department License Reviews. GAO-02-203.
                          Washington, D.C.: December 31, 2001.

                          Export Controls: Clarification of Jurisdiction for Missile Technology
                          Items Needed. GAO-02-120. Washington, D.C.: October 9, 2001.

                          Defense Trade: Information on U.S. Weapons Deliveries to the Middle
                          East. GAO-01-1078. Washington, D.C.: September 21, 2001.

                          Export Controls: State and Commerce Department License Review Times
                          Are Similar. GAO-01-528. Washington, D.C.: June 1, 2001.

                          Export Controls: Regulatory Change Needed to Comply with Missile
                          Technology Licensing Requirements. GAO-01-530. Washington, D.C.:
                          May 31, 2001.

                          Defense Trade: Observations on Issues Concerning Offsets. GAO-01-278T.
                          Washington, D.C.: December 15, 2000.

                          Defense Trade: Data Collection and Coordination on Offsets.
                          GAO-01-83R. Washington, D.C.: October 26, 2000.

                          Defense Trade: Contractors Engage in Varied International Alliances.
                          GAO/NSIAD-00-213. Washington, D.C.: September 7, 2000.

                          Defense Trade: Analysis of Support for Recent Initiatives.
                          GAO/NSIAD-00-191. Washington, D.C.: August 31, 2000.

                          Foreign Military Sales: Changes Needed to Correct Weaknesses in
                          End-Use Monitoring Program. GAO/NSIAD-00-208. Washington, D.C.:
                          August 24, 2000.

                          Defense Trade: Status of the Department of Defense's Initiative on
                          Defense Cooperation. GAO/NSIAD-00-190R. Washington, D.C.:
                          July 19, 2000.

                          Defense Trade: Identifying Foreign Acquisitions Affecting National
                          Security Can Be Improved. GAO/NSIAD-00-144. Washington, D.C.:
                          June 29, 2000.


                          Page 49                                                       App.Controls
                                                                           GAO-02-996 Export 73
  DOSWASHINGTONSUP00140
               Case 2:20-cv-00111-RAJ
                  Case 1:15-cv-00372-RPDocument 107-21
                                         Document      Filed05/11/15
                                                  8-1 Filed  09/23/20 Page
                                                                       Page76
                                                                            118
                                                                              of of
                                                                                 92546

                                   Related GAO Products




                                   Foreign Military Sales: Efforts to Improve Administration Hampered by
                                   Insufficient Information. GAO/NSIAD-00-37. Washington, D.C.:
                                   November 22, 1999.

                                   Foreign Military Sales: Review Process for Controlled Missile Technology
                                   Needs Improvement. GAO/NSIAD-99-231. Washington, D.C.:
                                   September 29, 1999.

                                   Defense Trade: Department of Defense Savings from Export Sales Are
                                   Difficult to Capture. GAO/NSIAD-99-191. Washington, D.C.:
                                   September 17, 1999.

                                   Defense Trade: Status of the Defense Export Loan Guarantee Program.
                                   GAO/NSIAD-99-30. Washington, D.C.: December 21, 1998.

                                   Defense Trade: U.S. Contractors Employ Diverse Activities to Meet Offset
                                   Obligations. GAO/NSIAD-99-35. Washington, D.C.: December 18, 1998.

                                   Defense Trade: Weaknesses Exist in DOD Foreign Subcontract Data.
                                   GAO/NSIAD-99-8. Washington, D.C.: November 13, 1998.




(120062)
                                   Page 50                                                      App.Controls
                                                                                   GAO-02-996 Export 74
           DOSWASHINGTONSUP00141
         Case 2:20-cv-00111-RAJ
            Case 1:15-cv-00372-RPDocument 107-21
                                   Document      Filed05/11/15
                                            8-1 Filed  09/23/20 Page
                                                                 Page77
                                                                      119
                                                                        of of
                                                                           92546




                             The General Accounting Office, the investigative arm of Congress, exists to
GAO’s Mission                support Congress in meeting its constitutional responsibilities and to help
                             improve the performance and accountability of the federal government for the
                             American people. GAO examines the use of public funds; evaluates federal
                             programs and policies; and provides analyses, recommendations, and other
                             assistance to help Congress make informed oversight, policy, and funding
                             decisions. GAO’s commitment to good government is reflected in its core values
                             of accountability, integrity, and reliability.


                             The fastest and easiest way to obtain copies of GAO documents at no cost is
Obtaining Copies of          through the Internet. GAO’s Web site (www.gao.gov) contains abstracts and full-
GAO Reports and              text files of current reports and testimony and an expanding archive of older
                             products. The Web site features a search engine to help you locate documents
Testimony                    using key words and phrases. You can print these documents in their entirety,
                             including charts and other graphics.
                             Each day, GAO issues a list of newly released reports, testimony, and
                             correspondence. GAO posts this list, known as “Today’s Reports,” on its Web site
                             daily. The list contains links to the full-text document files. To have GAO e-mail
                             this list to you every afternoon, go to www.gao.gov and select “Subscribe to daily
                             E-mail alert for newly released products” under the GAO Reports heading.


Order by Mail or Phone       The first copy of each printed report is free. Additional copies are $2 each. A
                             check or money order should be made out to the Superintendent of Documents.
                             GAO also accepts VISA and Mastercard. Orders for 100 or more copies mailed to a
                             single address are discounted 25 percent. Orders should be sent to:
                             U.S. General Accounting Office
                             441 G Street NW, Room LM
                             Washington, D.C. 20548
                             To order by Phone:    Voice:     (202) 512-6000
                                                   TDD:       (202) 512-2537
                                                   Fax:       (202) 512-6061


                             Contact:
To Report Fraud,
                             Web site: www.gao.gov/fraudnet/fraudnet.htm
Waste, and Abuse in          E-mail: fraudnet@gao.gov
Federal Programs             Automated answering system: (800) 424-5454 or (202) 512-7470


                             Jeff Nelligan, managing director, NelliganJ@gao.gov (202) 512-4800
Public Affairs               U.S. General Accounting Office, 441 G Street NW, Room 7149
                             Washington, D.C. 20548




                                                                                                  App. 75
     DOSWASHINGTONSUP00142
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page78
                                                                 120
                                                                   of of
                                                                      92546




                        EXHIBIT 4




                                                                          App. 76
DOSWASHINGTONSUP00143
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page79
                                                                 121
                                                                   of of
                                                                      92546




                                                                          App. 77
DOSWASHINGTONSUP00144
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page80
                                                                 122
                                                                   of of
                                                                      92546




                                                                          App. 78
DOSWASHINGTONSUP00145
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page81
                                                                 123
                                                                   of of
                                                                      92546




                                                                          App. 79
DOSWASHINGTONSUP00146
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page82
                                                                 124
                                                                   of of
                                                                      92546




                                                                          App. 80
DOSWASHINGTONSUP00147
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page83
                                                                 125
                                                                   of of
                                                                      92546




                                                                          App. 81
DOSWASHINGTONSUP00148
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page84
                                                                 126
                                                                   of of
                                                                      92546




                                                                          App. 82
DOSWASHINGTONSUP00149
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page85
                                                                 127
                                                                   of of
                                                                      92546




                                                                          App. 83
DOSWASHINGTONSUP00150
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page86
                                                                 128
                                                                   of of
                                                                      92546




                                                                          App. 84
DOSWASHINGTONSUP00151
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page87
                                                                 129
                                                                   of of
                                                                      92546




                                                                          App. 85
DOSWASHINGTONSUP00152
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page88
                                                                 130
                                                                   of of
                                                                      92546




                                                                          App. 86
DOSWASHINGTONSUP00153
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page89
                                                                 131
                                                                   of of
                                                                      92546




                                                                          App. 87
DOSWASHINGTONSUP00154
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page90
                                                                 132
                                                                   of of
                                                                      92546




                                                                          App. 88
DOSWASHINGTONSUP00155
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page91
                                                                 133
                                                                   of of
                                                                      92546




                                                                          App. 89
DOSWASHINGTONSUP00156
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-1 Filed  09/23/20 Page
                                                            Page92
                                                                 134
                                                                   of of
                                                                      92546




                                                                          App. 90
DOSWASHINGTONSUP00157
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-5 Filed 09/23/20 Page
                                                           Page1135 of 546
                                                                 of 22




                        EXHIBIT 14




                                                                        App. 260
DOSWASHINGTONSUP00158
          CaseCase
               2:20-cv-00111-RAJ  Document
                   1:15-cv-00372-RP        107-21
                                    Document      Filed05/11/15
                                              8-5 Filed 09/23/20 Page
                                                                 Page2136 of 546
                                                                       of 22




                                                                             App. 261
        DOSWASHINGTONSUP00159

Scanned by CamScanner
          CaseCase
               2:20-cv-00111-RAJ  Document
                   1:15-cv-00372-RP        107-21
                                    Document      Filed05/11/15
                                              8-5 Filed 09/23/20 Page
                                                                 Page3137 of 546
                                                                       of 22




                                                                             App. 262
        DOSWASHINGTONSUP00160

Scanned by CamScanner
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-5 Filed 09/23/20 Page
                                                           Page4138 of 546
                                                                 of 22




                        EXHIBIT 15




                                                                        App. 263
DOSWASHINGTONSUP00161
          CaseCase
               2:20-cv-00111-RAJ  Document
                   1:15-cv-00372-RP        107-21
                                    Document      Filed05/11/15
                                              8-5 Filed 09/23/20 Page
                                                                 Page5139 of 546
                                                                       of 22

         --                               DEPARTMENT OF DEFENSE
                            DEFENSE OFFICE OF PREPUBLICATION AND SECURITY REVIEW
                                            1155 DEFENSE PENTAGON
                                         WASHINGTON,DC 20301-1155




                                                                                           October I, 2014
                                                                                           Ref: 14-S-2590



        Mr. Cody R. Wilson
        Defense Distributed
        1101 West 34th Street, #340
        Austin, TX 78705


        Dear Mr. Wilson:

                This is in response to the enclosed September 25, 2014, correspondence requesting public
        release approval of the enclosed document titled:

                •     "The Ghost Gunner"

                The document is RETURNED WITHOUT ACTION. While the Defense Office of
        Prepublication and Security Review (DOPSR) acknowledges your registration number (M-
        34 702) provided in the subject correspondence as a Department of State Defense Article
        Manufacturer, registration does not confer any export rights or privileges. It is a precondition for
        the issuance or other approval for export. Defense Distributed referenced IT AR 125 .4(b )( 13)
        and DoDD 5230.09 in your review request letter. The first reference assumes your CNC
        machine is a defense article, and the second applies only to organizations within the Department
        of Defense.
                DOPSR is unsure if your CNC machine itself is export-controlled as a defense article
        controlled under the ITAR, or is considered an accessory that the Department of Commerce
        would regulate under the Export Administration Regulations ( 15 CFR Parts 730-799). Until this
        determination is made DOPSR is unable to conduct the requested review under IT AR
        125.4(b)( 13).

               Therefore, DOPSR recommends that Defense Distributed request a commodity
       juris~i~tion ~CJ) request to determine whether your CNC machine is covered by the U.S.
       MumtJOns List (USML) and therefore subject to export controls administered by the U.S.
       Department of State pursuant to the Anns Export Control Act and the International Traffic in
       Arms Regulations (ITAR).




                                                                                                     App. 264
        DOSWASHINGTONSUP00162

Scanned by CamScanner
           CaseCase
                2:20-cv-00111-RAJ  Document
                    1:15-cv-00372-RP        107-21
                                     Document      Filed05/11/15
                                               8-5 Filed 09/23/20 Page
                                                                  Page6140 of 546
                                                                        of 22




                Please direct any questions regarding this case to Mr. Donald Kluzik at 703-614-4931 ,
        email: donald.e.kluzik.civ@mail.mil.

                                                      Sincerely,




        Enclosures:
        As stated




                                                            -




                                                                                                   App. 265
        DOSWASHINGTONSUP00163

Scanned by CamScanner
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-5 Filed 09/23/20 Page
                                                           Page7141 of 546
                                                                 of 22




                        EXHIBIT 16




                                                                        App. 266
DOSWASHINGTONSUP00164
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-5 Filed 09/23/20 Page
                                                           Page8142 of 546
                                                                 of 22



                                                              MATTHEW A. GOLDSTEIN, PLLC
                                                                   1012 14TH STREET, NW, SUITE 620
                                                                            WASHINGTON, DC 20005


  VIA ELECTRONIC FILING
                                                                                    January 2, 2015
  PM/DDTC, SA-1, 12th Floor
  Office of Defense Trade Controls
  Bureau of Political Military Affairs
  U.S. Department of State
  Washington, D.C. 20522-0012

  SUBJECT:       Commodity Jurisdiction Request for Ghost Gunner Machine, Plastic
                 Mounting Jig, User Instructions, and Software (Defense Distributed, Inc.,
                 PM/DDTC Code M-34702)

  Dear Sir or Madam:

         Pursuant to Section 120.4 of the International Traffic in Arms Regulations (“ITAR”) (22
  C.F.R. Sections 120-130), Defense Distributed requests a commodity jurisdiction determination
  from the Directorate of Defense Trade Controls (“DDTC”) on the Ghost Gunner machine (the
  “Ghost Gunner”), its plastic mounting jig, user instructions, and software for production,
  operation, and use of the Ghost Gunner.

          The Ghost Gunner is an approximately one-foot-cubed black box that uses a drill bit
  mounted on a head that moves in three dimensions to automatically carve digitally-modeled
  shapes into polymer, wood or aluminum. It functions as a 3-axis computer-numerically-controlled
  (“CNC”) press that can be used to manufacture parts to firearms controlled under U.S. Munitions
  List (“USML”) Category I. It can also be used to manufacture items that are not controlled under
  the USML. The machine was designed, developed, and manufactured by Defense Distributed to
  automatically manufacture publicly available designs with nearly zero user interaction.

         As discussed below, the Department of Defense recommended that Defense Distributed
  submit this commodity jurisdiction request.

          Export jurisdiction over the Ghost Gunner, Jig, software, and instructions is uncertain
  because, although the Department of Commerce Export Administration Regulations (“EAR”)
  maintain a control listing for jigs, fixtures, and other metal-working items “exclusively designed
  for use in the manufacture of firearms” under Commerce Control List (“CCL”) Export Control
  Number (“ECCN”) 2B018.n, there is no corresponding carve-out for these items and related
  software and technical information otherwise controlled by USML Category I generally; and
  Category I(i) controls technical data and defense services directly related to firearms, with
  technical data directly related to the manufacture or production of firearms designated as
  Significant Military Equipment.

         Please note that a letter from Defense Distributed authorizing my law firm to file this
  request was uploaded with this DS-4076 submission. Please direct any questions and all
  correspondence related to this request to my office.             Communications to me at
  matthew@goldsteinpllc.com are preferred.


                                     www.GoldsteinPLLC.com

                                                                                              App. 267
DOSWASHINGTONSUP00165
       CaseCase
            2:20-cv-00111-RAJ  Document
                1:15-cv-00372-RP        107-21
                                 Document      Filed05/11/15
                                           8-5 Filed 09/23/20 Page
                                                              Page9143 of 546
                                                                    of 22


                                                                    Commodity Jurisdiction Request
                                                                                   January 2, 2015
                                                                                        Page 2 of 9


  I.       BACKGROUND

           A.    Defense Distributed

         Defense Distributed is a Texas corporation, registered with the Department of State under
  PM/DDTC Code M-34702. The company has developed technical information that can be used to
  produce, manufacture, and assemble various parts components, accessories, and attachments to
  firearms controlled under USML Category I. This includes information for the design and
  production of the Ghost Gunner, software necessary to operate Ghost Gunner, and code that
  allows production of certain items by the Ghost Gunner.1

         Following notification from DDTC in May 8, 2013, that the agency requires U.S.
  Government prior approval before publications of otherwise ITAR-controlled technical data into
  the public domain (Attachment 1), Defense Distributed has submitted requests for U.S.
  Government clearance of technical data to the Department of Defense Office of Prepublication
  and Security Review (“DOPSR”).2 On October 1, 2014, DOPSR returned a Defense Distributed
  request for clearance of technical information on the Ghost Gunner for public release, stating that
  commodity jurisdiction over the item was uncertain and recommending that Defense Distributed
  submit a commodity jurisdiction request. See Attachment 2.

           B.    The Ghost Gunner

         Existing CNC machines are expensive or too inaccurate to manufacture firearms for the
  casual user. Defense Distributed developed the Ghost Gunner to address this problem by
  miniaturizing the build envelope to just large enough to mill common firearm receivers, which in
  turn improves rigidity, reduces material cost and simultaneously relaxes certain design limits,
  allowing Defense Distributed to sell an inexpensive machine with more than enough accuracy to
  manufacture firearms.

          The first design tested on the Ghost Gunner was for an AR-15 lower receiver and the
  Ghost Gunner was able to automatically find, align, and mill a so-called “80%” lower receiver,
  which was not a firearm prior to milling. The Ghost Gunner has since undergone several design
  revisions to reduce machine chatter, backlash, and jitter, all with the goal of keeping total design
  cost low.

        Photographs of Ghost Gunner are provided at Attachment 3 and rendered images of the
  machine with the plastic jig are provided at Attachment 4.

  !!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
  1! This commodity jurisdiction request seeks a determination of the code necessary to operate

  Ghost Gunner. It does not seek a determination on the various project files specific to production
  of certain items by the Ghost Gunner.
  2
      In complying with DDTC prepublication review requirements on publication of technical
  information into the public domain, Defense Distributed does not intent to, nor should it be
  considered to, waive any defense, claim or right under law.

                                    www.GoldsteinPLLC.com

                                                                                                App. 268
DOSWASHINGTONSUP00166
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-5 Filed  09/23/20 Page
                                                            Page10
                                                                 144
                                                                   of of
                                                                      22546


                                                                     Commodity Jurisdiction Request
                                                                                    January 2, 2015
                                                                                         Page 3 of 9


         A schematic drawing for the Ghost Gunner is provided at Attachment 5.

         Ghost Gunner form, fit, function, and performance characteristics include the following:

         •   It uses a compact, powder coated A36 steel frame and thick stainless T-slot rail, with
             preloaded ball bearings for maximum rigidity. Linear motion is achieved with low-
             backlash direct-drive ball screws mounted in-line with the cutting surface, thus
             preventing torsional gantry chatter while machining.

         •   It incorporates an electronic probe that automatically detects when the machine comes
             into contact with the work piece, allowing automatic part discovery and alignment.
             Ghost Gunner requires conductive parts if auto-discovery and alignment are used.

         •   It can manually machine nonconductive materials, but this requires manual calibration
             of a part to the machine - following a few simple instructions - as is required with
             existing CNC machines.

         •   Its moving parts are entirely sealed from chip debris. All bearings are sealed and
             contain wipers to prevent foreign contaminate entry. The rails are stainless steel and are
             factory lubricated, but do require periodic wiping to prolong life. End Mills dull over
             time and are considered a consumable.

         •   To contain aluminum chips, it includes a chip collection tray and all moving
             components are fully enclosed.

         •   It is capable of manufacturing deep pockets due to its horizontal gantry, which allows
             gravity to pull chips away from the cutting surface before they can build up and dull
             the end mill, as is the case on traditional CNC designs.

         •   It uses industry standard ER-11 collets, and ships with both 1/4" and 5/32" collets.

         •   It uses a standard IEC power cord and is compatible with any 110/220V circuit. No
             external power brick is used; the machine is entirely self-contained.

         •   It has two ports: Power (IEC standard) and USB (Type 'B').

         •   Its machinable dimensions are 140 x 75 x 60mm (~5.50 x 2.95 x 2.35")

         •   Its maximum part dimensions are 230 x 90 x 100mm (~9.05 x 3.50 x 3.90")

         •   Its overall footprint is 330 x 280mm (~13 x 11")

         •   Its weight is 20kg (~45 pounds)


                                    www.GoldsteinPLLC.com

                                                                                                    App. 269
DOSWASHINGTONSUP00167
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-5 Filed  09/23/20 Page
                                                            Page11
                                                                 145
                                                                   of of
                                                                      22546


                                                                      Commodity Jurisdiction Request
                                                                                     January 2, 2015
                                                                                          Page 4 of 9


         •   Its Spindle Speed is 10,000+ RPM (Final Value TBD)

         •   Its software requirements are Windows 7 or higher. Mac version TBD

          As noted above, Ghost Gunner is capable of manufacturing more than just firearm
  receivers. With Defense Distributed's open source Physibles Development SDK (“pDev”),
  designers can distribute files via the company's '.dd' file format, which contains all installation and
  assembly instructions, any required jig files to hold a part in place (that users can print with a 3D
  printer), and all machine definitions and code to physically manufacture a particular design. To a
  casual user, the .dd file is a one-stop solution to manufacturing any aluminum physible that the
  public can design to fit into the build envelope. Defense Distributed will be developing in and
  supporting this format.

          The .dd file format is itself open source and not constrained to the Ghost Gunner or
  Defense Distributed; any user can define any existing machine's specific parameters via the
  machine parameters list. A single file can contain specific code and installation instructions for
  any number of machines. A user with both a Ghost Gunner and a Tormach P1100 could
  manufacture a particular .dd file on either machine and manufacture the same physible with zero
  additional user knowledge, as only the instructions required for a particular machine are revealed
  to the end user. The .dd file format is a CNC response to 3D printing's universal .stl file format.
  However, Ghost Gunner will also accept TinyG code from any CAM program.

          In operation, users provide the parts for milling. They can then simply plug their computer
  into the Ghost Gunner, install the Ghost Gunner software, and download any compatible .dd
  design file. 3D printable jigs are used to hold each part in place as each milling step is performed.
  For example, milling an eighty percent AR-15 lower receiver requires two jig pieces to secure the
  lower in place while the trigger pocket is milled, and then two more jig pieces are installed to drill
  the trigger pinholes. As most eighty percent firearms require deep pocket milling, Ghost Gunner's
  mounting table is parallel to the end mill shaft. This orientation maximizes 3D printed jig strength,
  minimizes jig complexity, and mechanically aligns the part to the machine upon insertion into the
  Maker Slide-patterned, Open Source T Slot stainless rails.

         Defense Distributed expects its typical order fulfillment will contain the fully assembled
  Ghost Gunner CNC, plastic mounting jig designed to secure 80% AR-15 receivers, operating
  software and instructions. Defense Distributed also intends to place instructions and computer
  code needed to build and use Ghost Gunner into the public domain as Open Source technology.

           Block 13 (“Sales information) is not provided with this request because the Ghost Gunner
  is still in development as Defense Distributed awaits arrival of various production pieces and
  continues to make any required changes to the product. As such, the company has not yet
  delivered any machines (i.e., no completed sales). However, the company has accepted 469 pre-
  orders and 413 advance deposits from prospective purchasers. Each of these orders, except for
  one, are intended for domestic sale. In addition, consistent with U.S. law, final sales will carry
  conditions that limit purchases to private use (i.e., not for commercial or military use).


                                     www.GoldsteinPLLC.com

                                                                                                   App. 270
DOSWASHINGTONSUP00168
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-5 Filed  09/23/20 Page
                                                            Page12
                                                                 146
                                                                   of of
                                                                      22546


                                                                     Commodity Jurisdiction Request
                                                                                    January 2, 2015
                                                                                         Page 5 of 9



         C.      User Instructions and Operating Software for the Ghost Gunner

          The current draft User Instructions for the Ghost Gunner accompanies this commodity
  jurisdiction request at Attachment 6. It contains information on how to attach a “80%” lower
  receiver to Ghost Gunner, such that Ghost Gunner can mill and drill all required holes to transform
  the lower receiver into a firearm. Ghost Gunner presents numerous User Instructions, User
  Graphics, and User Selections to the operator. Ghost Gunner performs work via Calibration Code
  and Milling Code. Ghost Gunner also assists the user in creating 3D printable Jigs, if needed.

         The software necessary to produce and operate the Ghost Gunner includes AutoDesk
  Inventor and a simple executable application that can interpret CNC part files and TinyG code.
  Additional information detailing the purpose, function, and capability of the software, as requested
  by DDTC’s DS-4076 Commodity Jurisdiction (CJ) Guidance for Software, accompanies this
  commodity jurisdiction request at Attachment 7.

  II.    COMMODITY JURISDICTION STANDARD

          The standard applicable to Department of State and other agency considerations of
  commodity jurisdiction is set forth at ITAR Section 120.3. ITAR Subsection 120.3(a) extends
  Department of State jurisdiction to any item that meets the criteria of a defense article described
  on the USML or that provides equivalent performance capabilities; and ITAR Section 120.3(b)
  provides that a specific article not presently described on the USML shall be determined in the
  future as a defense article if it provides a critical military or intelligence advantage.

         A.      Relevant USML Control Listings

           Subparagraph (h) to USML Category I controls components, parts, accessories, and
  attachments for firearms to .50 caliber inclusive. The Ghost Gunner does not meet the Category
  I(h) criteria because it is not a component or part to a firearm. Rather, it is a machine that can be
  used for the manufacture of such articles.

          Subparagraph (i) to USML Category I controls technical data, to include “software” as
  defined at Section 120.45(f), and defense services directly related to the firearms and components,
  parts, accessories, and attachments for firearms to .50 caliber inclusive. Technical data directly
  related to the manufacture or production of firearms controlled in Category I is designated as
  Significant Military Equipment.

          The USML does not contain a control listing that describes items used for the manufacture
  of firearms. Instead, that listing is contained on the EAR Commerce Control List (“CCL”) entry
  for ECCN 2B018.n, which controls “Jigs and fixtures and other metal-working implements or
  “accessories” of the kinds exclusively designed for use in the manufacture of firearms. ECCN
  2D018 controls software” for the “development”, “production” or “use” of equipment controlled
  by 2B018; and ECCN 2E018, in turn, controls “Technology” for the “use” of equipment
  controlled by 2B018.

                                     www.GoldsteinPLLC.com

                                                                                                 App. 271
DOSWASHINGTONSUP00169
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-5 Filed  09/23/20 Page
                                                            Page13
                                                                 147
                                                                   of of
                                                                      22546


                                                                     Commodity Jurisdiction Request
                                                                                    January 2, 2015
                                                                                         Page 6 of 9



         The scope of the CCL controls on firearms manufacturing equipment and technology is
  unclear because the EAR only controls items not described on the USML and Category I does not
  contain any carve-out from ITAR control for software or technology controlled under ECCNs
  2D018 and 2E018. To the contrary, if literally applied, USML Category I(i) treats such technical
  information as Significant Military Equipment.

          Because there is no specific carve-out in Category I or elsewhere in the USML for
  software or technology controlled by 2D018 and 2E018, it is very difficult to distinguish between
  technical data for the manufacture or production of firearms controlled in Category I and
  technology for the development, production, and use of equipment used to manufacture firearms
  controlled at 2D018 and 2E018. This is a primary concern of the present commodity jurisdiction
  request.

         Nevertheless, EAR control is consistent with U.S. Implementation of Wassenaar Controls.
  Specifically, ECCNs 2B018, ECCN 2E018, and 2B018 are Wassenaar Arrangement-based
  controls, subject to the National Security reason for control and which correspond to Category 2 of
  the Wassenaar Arrangement List of Dual-Use Items. In fact, 2B018 is titled, “Equipment on the
  Wassenaar Arrangement Munitions List.”

         Although relevant text of the ITAR and EAR control listings lack clarity, it appears that
  the U.S. Government decided to implement export controls on firearms manufacturing equipment
  and associated technical information in the EAR when it first implemented the Wassenaar
  Arrangement controls for such items. Accordingly, Defense Distributed believes that the Ghost
  Gunner does not meet criteria of a defense article described on the USML and that it does not
  provide equivalent performance capabilities to an article described on the USML.

         Defense Distributed further notes that the DDTC should consider amending USML
  Category I to provide an express carve-out for EAR items controlled under ECCNs 2B018.n,
  ECCN 2E018, and 2B018. Alternatively, if DDTC intends to control firearms manufacturing
  equipment under the USML, it should make this clear in the regulations. Towards this end, any
  determination on the instant request that imposes ITAR control should be widely disseminated and
  shared with the firearms manufacturing industry.

         B.      Ghost Gunner Does Not Provide a Critical Military or Intelligence Advantage.

           As noted above, ITAR Section 120.3(b) provides that a specific article not presently
  described on the USML shall be determined in the future as a defense article if it provides a
  critical military or intelligence advantage.

          The function and performance of the Ghost Gunner does not provide a critical military or
  intelligence advantage. Rather, it is essentially a jig press based on a simple design that is easily
  replicated by any skilled machinist. In fact, the Ghost Gunner can be produced by persons with no
  formal engineering background.


                                     www.GoldsteinPLLC.com

                                                                                                 App. 272
DOSWASHINGTONSUP00170
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-5 Filed  09/23/20 Page
                                                            Page14
                                                                 148
                                                                   of of
                                                                      22546


                                                                      Commodity Jurisdiction Request
                                                                                     January 2, 2015
                                                                                          Page 7 of 9


           In addition, Ghost Gunner builds on technology readily available in the Open Source
  community,          including      the        gshield      3      axis       motion         hardware
  (http://synthetos.myshopify.com/products/gshield-v5), the grbl g-code parser and motion
  controller (https://github.com/grbl/grbl), and the Arduino microcontroller (http://arduino.cc).

          Further, instructions and/or electronic files for production of jig presses with similar form,
  fit, and function to the Ghost Gunner are publicly available for download at a variety of web
  addresses, to include the following:

         http://aresarmor.com/store/Item/Polymer-80-Black
         http://www.thingiverse.com/thing:160266
         https://github.com/DefiantCad/defcad-repo/tree/master/Rifles/AR-
         15_80_percent_lower_v5-shadowfall/AR-15_80_percent_Lower_Drill_Jig_v1-Shadowfall
         http://www.advancedrifles.com/3d-printed-jig-version-2-0/
         http://www.80percentarms.com/products/80-ar-15-easy-jig
         http://www.sierranevadaarms.com/jig.pdf
         http://www.rockethub.com/projects/24384-80-lower-receiver-ar15-ar10-rudius-1911


  III.   CONCLUSION

          Considering the apparent intent of the U.S. Government in implementing relevant
  Wassenaar Arrangement controls in the EAR, Defense Distributed believes that the Ghost Gunner
  does not meet the criteria of an article described on the USML. In addition, the Ghost Gunner
  does not provide a critical military or intelligence advantage. Accordingly, Defense Distributed
  respectfully requests that the Department of State issue a commodity jurisdiction determination
  stating that the Ghost Gunner, its plastic mounting jig, operating software, and production and
  operation instructions do not meet the criteria of ITAR 120.3 and are subject to Department of
  Commerce jurisdiction under the EAR.

         Defense Distributed authorizes the release for general publication of the information
  contained in Block 5 of the DS-4076 Form. However, other information in this request and
  documents submitted with Defense Distributed’s DS-4076 Submission contain sensitive business
  information that is proprietary, confidential, and exempt from disclosure under the Freedom of
  Information Act, 5 U.S.C. Section 552, and is also protected under the Trade Secrets Act, 18
  U.S.C. Section 1905. Accordingly, pursuant to ITAR Section 130.15, Defense Distributed
  requests that information in this submission other than that contained in Block 5 be withheld in the
  event of a request for its disclosure.




                                     www.GoldsteinPLLC.com

                                                                                                  App. 273
DOSWASHINGTONSUP00171
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-5 Filed  09/23/20 Page
                                                            Page15
                                                                 149
                                                                   of of
                                                                      22546




                                                                         App. 274
DOSWASHINGTONSUP00172
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-5 Filed  09/23/20 Page
                                                            Page16
                                                                 150
                                                                   of of
                                                                      22546




                                                                         App. 275
DOSWASHINGTONSUP00173
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-5 Filed  09/23/20 Page
                                                            Page17
                                                                 151
                                                                   of of
                                                                      22546




                                                                         App. 276
DOSWASHINGTONSUP00174
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-5 Filed  09/23/20 Page
                                                            Page18
                                                                 152
                                                                   of of
                                                                      22546




                                                                         App. 277
DOSWASHINGTONSUP00175
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-5 Filed  09/23/20 Page
                                                            Page19
                                                                 153
                                                                   of of
                                                                      22546




                                                                         App. 278
DOSWASHINGTONSUP00176
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-5 Filed  09/23/20 Page
                                                            Page20
                                                                 154
                                                                   of of
                                                                      22546




                        EXHIBIT 17




                                                                         App. 279
DOSWASHINGTONSUP00177
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-5 Filed  09/23/20 Page
                                                            Page21
                                                                 155
                                                                   of of
                                                                      22546




                                                                         App. 280
DOSWASHINGTONSUP00178
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-5 Filed  09/23/20 Page
                                                            Page22
                                                                 156
                                                                   of of
                                                                      22546




                                                                         App. 281
DOSWASHINGTONSUP00179
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-6 Filed 09/23/20 Page
                                                           Page1157 of 546
                                                                 of 48




                        EXHIBIT 18




                                                                        App. 282
DOSWASHINGTONSUP00180
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-6 Filed 09/23/20 Page
                                                           Page2158 of 546
                                                                 of 48




                                                                        App. 283
DOSWASHINGTONSUP00181
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-6 Filed 09/23/20 Page
                                                           Page3159 of 546
                                                                 of 48




                                                                        App. 284
DOSWASHINGTONSUP00182
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-6 Filed 09/23/20 Page
                                                           Page4160 of 546
                                                                 of 48




                                                                        App. 285
DOSWASHINGTONSUP00183
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-6 Filed 09/23/20 Page
                                                           Page5161 of 546
                                                                 of 48




                        EXHIBIT 19




                                                                        App. 286
DOSWASHINGTONSUP00184
  CaseCase
       2:20-cv-00111-RAJ  Document
           1:15-cv-00372-RP        107-21
                            Document      Filed05/11/15
                                      8-6 Filed 09/23/20 Page
                                                         Page6162 of 546
                                                               of 48




                                                                     App. 287
DOSWASHINGTONSUP00185
  CaseCase
       2:20-cv-00111-RAJ  Document
           1:15-cv-00372-RP        107-21
                            Document      Filed05/11/15
                                      8-6 Filed 09/23/20 Page
                                                         Page7163 of 546
                                                               of 48




                                                                     App. 288
DOSWASHINGTONSUP00186
  CaseCase
       2:20-cv-00111-RAJ  Document
           1:15-cv-00372-RP        107-21
                            Document      Filed05/11/15
                                      8-6 Filed 09/23/20 Page
                                                         Page8164 of 546
                                                               of 48




                                                                     App. 289
DOSWASHINGTONSUP00187
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-6 Filed 09/23/20 Page
                                                           Page9165 of 546
                                                                 of 48




                        EXHIBIT 20




                                                                        App. 290
DOSWASHINGTONSUP00188
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-6 Filed  09/23/20 Page
                                                            Page10
                                                                 166
                                                                   of of
                                                                      48546




                                                         	  



BY FEDERAL EXPRESS
ADVANCE COPY BY ELECTRONIC MAIL
(whs.pentagon.esd.mbx.secrev@mail.mil)
                                                                                 October 9, 2014

Defense Office of Prepublication and Security Review
Room 2A534
1155 Defense Pentagon
Washington DC 20301-1155

Subject:       Request for OSR Review of AR-15 Lower Receiver Documents (M)


Dear Department Representative:

       This is a request for review under ITAR Section 125.4(b)(13) and DoDD 5230.29.

        Accompanying this letter please find the documents for review. They consist of two (2)
electronic files (.STP, and .STL formats) for a lower receiver to the AR-15 rifle and five (5)
rendered images of the electronic files. These documents are also attached to the email
transmitting and this advance copy letter.

       The original of this letter, five (5) CD-ROMs containing the electronic files, and five (5)
unbound copies of the rendered images for review, are being sent contemporaneously herewith
by Federal Express.

       The electronic files are Computer Assisted Drafting (“CAD”) files that can be used with a
3D printer or a computer numerical control machine to produce the hardware depicted in the
rendered images of the electronic files.

        These documents were created by John Sullivan, who is an employee of Defense
Distributed. Defense Distributed is a Texas corporation. It is registered with the Department of
State as a Defense Article Manufacturer under registration number
M-34702.

         The information contained in the documents is NOT company proprietary, was NOT
developed under any U.S. Government contract, and is NOT subject to any government contract
restrictions on dissemination.

       These documents are NOT in the public domain. However, public release of the
information contained in documents will not harm national security because design


DefDist | 1101 W 34th St. # 340 Austin, TX 78705 | DefDist.org           Office of Security Review
                                                                                       Page 1 of 3
                                                                                           App. 291
DOSWASHINGTONSUP00189
          Case 2:20-cv-00111-RAJ
             Case 1:15-cv-00372-RPDocument 107-21
                                    Document      Filed05/11/15
                                             8-6 Filed  09/23/20 Page
                                                                  Page11
                                                                       167
                                                                         of of
                                                                            48546




                                                                              App. 292
        DOSWASHINGTONSUP00190

Scanned by CamScanner
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-6 Filed  09/23/20 Page
                                                            Page12
                                                                 168
                                                                   of of
                                                                      48546




                                                         	  
Att./Encl.:

       .STP Electronic File for AR-15 Lower Receiver (Metal) (CD-ROM)
       .STL Electronic File for AR-15 Lower Receiver (Metal) (CD-ROM)
       5 Rendered Images of .STP and .STL files




DefDist | 1101 W 34th St. # 340 Austin, TX 78705 | DefDist.org    Office of Security Review
                                                                                Page 3 of 3
                                                                                    App. 293
DOSWASHINGTONSUP00191
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-6 Filed  09/23/20 Page
                                                            Page13
                                                                 169
                                                                   of of
                                                                      48546




                        EXHIBIT 21




                                                                         App. 294
DOSWASHINGTONSUP00192
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-6 Filed  09/23/20 Page
                                                            Page14
                                                                 170
                                                                   of of
                                                                      48546




                                                         	  



BY FEDERAL EXPRESS
ADVANCE COPY BY ELECTRONIC MAIL
(whs.pentagon.esd.mbx.secrev@mail.mil)
                                                                                October 23, 2014

Defense Office of Prepublication and Security Review
Room 2A534
1155 Defense Pentagon
Washington DC 20301-1155

Subject:       Request for OSR Review of AR-15 Lower Receiver Documents (C)


Dear Department Representative:

       This is a request for review under ITAR Section 125.4(b)(13) and DoDD 5230.29.

        Accompanying this letter please find the documents for review. They consist of two (2)
electronic files (.STP, and .STL formats) for a lower receiver to the AR-15 rifle and five (5)
rendered images of the electronic files. These documents are also attached to the email
transmitting and this advance copy letter.

       The original of this letter, five (5) CD-ROMs containing the electronic files, and five (5)
unbound copies of the rendered images for review, are being sent contemporaneously herewith
by Federal Express.

       The electronic files are Computer Assisted Drafting (“CAD”) files that can be used with a
3D printer or a computer numerical control machine to produce the hardware depicted in the
rendered images of the electronic files.

        These documents were created by John Sullivan, who is an employee of Defense
Distributed. Defense Distributed is a Texas corporation. It is registered with the Department of
State as a Defense Article Manufacturer under registration number
M-34702.

         The information contained in the documents is NOT company proprietary, was NOT
developed under any U.S. Government contract, and is NOT subject to any government contract
restrictions on dissemination.

       These documents are NOT in the public domain. However, public release of the
information contained in documents will not harm national security because design


DefDist | 1101 W 34th St. # 340 Austin, TX 78705 | DefDist.org           Office of Security Review
                                                                                       Page 1 of 3
                                                                                           App. 295
DOSWASHINGTONSUP00193
          Case 2:20-cv-00111-RAJ
             Case 1:15-cv-00372-RPDocument 107-21
                                    Document      Filed05/11/15
                                             8-6 Filed  09/23/20 Page
                                                                  Page15
                                                                       171
                                                                         of of
                                                                            48546




                                                                              App. 296
        DOSWASHINGTONSUP00194

Scanned by CamScanner
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-6 Filed  09/23/20 Page
                                                            Page16
                                                                 172
                                                                   of of
                                                                      48546




                                                         	  
Att./Encl.:

       .STP Electronic File for AR-15 Lower Receiver (Collapsible Stock) (CD-ROM)
       .STL Electronic File for AR-15 Lower Receiver (Collapsible Stock) (CD-ROM)
       5 Rendered Images of .STP and .STL files




DefDist | 1101 W 34th St. # 340 Austin, TX 78705 | DefDist.org     Office of Security Review
                                                                                 Page 3 of 3
                                                                                     App. 297
DOSWASHINGTONSUP00195
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-6 Filed  09/23/20 Page
                                                            Page17
                                                                 173
                                                                   of of
                                                                      48546




                        EXHIBIT 22




                                                                         App. 298
DOSWASHINGTONSUP00196
             Case 2:20-cv-00111-RAJ
                Case 1:15-cv-00372-RPDocument 107-21
                                       Document      Filed05/11/15
                                                8-6 Filed  09/23/20 Page
                                                                     Page18
                                                                          174
                                                                            of of
                                                                               48546


  From:      King, Walter J CIV WHS ESD (US) walter.j.king.civ@mail.mil
Subject:     RE: Meeting re Open Defense Distributed Requests
   Date:     December 31, 2014 at 2:59 PM
     To:     matthew@goldsteinpllc.com

Matt,

You requested DOPSR respond NLT the end of the year on these issues in your 2 Dec e-mail.

I've attached three letters, the first clarifying case 15-S-2473 (only the printed or rendered images not the actual CAD files are cleared for
public release), a copy of the original approval letter for that case, and the outcomes of 15-S-0358 and 15-S-0514 (again only the printed or
rendered images are cleared for public release). Please see the letters for additional explanation.

I've been short staffed this holiday period and regret not sending them to you previously. Hard copies will also be sent regular mail.

R,


Wally King, P.E.
Chief, Technology Branch
Defense Office of Prepublication and Security Review
Department of Defense
Room 2A534, The Pentagon
Direct line: 703-614-4908
General line: 703-614-5001
http://www.dtic.mil/whs/esd/osr/




-----Original Message-----
From: matthew@goldsteinpllc.com [mailto:matthew@goldsteinpllc.com]
Sent: Wednesday, December 10, 2014 7:20 AM
To: King, Walter J CIV WHS ESD (US)
Subject: RE: Meeting re Open Defense Distributed Requests

Wally,

Files for the Collapsible stock receiver is attached.

-Matt


Matthew A. Goldstein | Counsel
1012 14th Street, NW, Suite 620
Washington, DC 20005
C: 1.202.550.0040
www.GoldsteinPLLC.com

This message may contain information that is privileged and/or confidential. As such, it is solely intended for disclosure to the recipient named
above. Access by anyone other than the intended recipient is unauthorized. If you have received this electronic transmission in error, please
immediately reply that you have received the message and delete the message. Note that if you are not the intended recipient, any copying,
disclosure, distribution, or other unauthorized use of the information contained in this message is prohibited and may be unlawful. Thank you.


     --------- Original Message ---------
     Subject: RE: Meeting re Open Defense Distributed Requests
     From: "King, Walter J CIV WHS ESD (US)" <walter.j.king.civ@mail.mil>
     Date: 12/9/14 1:30 pm
     To: "Matthew Goldstein" <matthew@goldsteinpllc.com>

     Matt,

     While you forwarded the 9 Oct letter a couple of times, I don't think the attachments made it to us. I can't find any evidence it was actually
delivered to our SECREV account. Perhaps it was sent on the day we exceeded our storage allocation?

    Unlike the 23 Oct letter which had e-mail attachments when sent to our SECREV office e-mail account--so we could process that request
even though the FedEx it referenced was returned to your client and not delivered.

     R,

     Wally



                                                                                                                                     App. 299
        DOSWASHINGTONSUP00197
             Case 2:20-cv-00111-RAJ
                Case 1:15-cv-00372-RPDocument 107-21
                                       Document      Filed05/11/15
                                                8-6 Filed  09/23/20 Page
                                                                     Page19
                                                                          175
                                                                            of of
                                                                               48546



     -----Original Message-----
     From: Matthew Goldstein [mailto:matthew@goldsteinpllc.com]
     Sent: Wednesday, December 03, 2014 11:33 AM
     To: King, Walter J CIV WHS ESD (US)
     Cc: Kluzik, Donald E CIV WHS ESD (US)
     Subject: Re: Meeting re Open Defense Distributed Requests
     Importance: High

     Thanks Wally.

    The October 9 and 23 requests are for electronic files and images that pertain to two different AR-15 lower receiver variants (one is
“metal" and the other is for "collapsible stock").

     Were both requests consolidated and assigned re same case no (i.e., 15-S-0358)?

     -Matt


     Matthew A. Goldstein | Counsel
     1012 14th Street, NW, Suite 620
     Washington, DC 20005
     C: +1.202.550.0040


     > On Dec 3, 2014, at 9:37 AM, King, Walter J CIV WHS ESD (US) <walter.j.king.civ@mail.mil> wrote:
     >
     > Mr. Goldstein,
     >
     > This request was assigned case number 15-S-0358 (Mr. Don Kluzik is my AO), this case was assigned for review outside our
organization, and is due back 5 Dec 2014. I know of no delays, but we don't consider the case late until the due date has passed.
     >
     > I'll contact the reviewing office next Monday if we don't get their response this week.
     >
     > While Tina assisted both of us in tracking down delivery difficulties she doesn't normally work security review cases. She is our
dedicated security manager. It's ok to exclude her in future correspondence. You're welcome to contact myself or Mr. Kluzik for future updates.
     >
     > R,
     >
     > Wally
     >
     >
     >
     > -----Original Message-----
     > From: Matthew Goldstein [mailto:matthew@goldsteinpllc.com]
     > Sent: Tuesday, December 02, 2014 2:14 PM
     > To: King, Walter J CIV WHS ESD (US); Riley, Tina L CIV WHS ESD (US)
     > Subject: Re: Meeting re Open Defense Distributed Requests
     >
     > Hit send too soon - requests are attached to this email.
     >
     > Thanks.
     >
     > -Matt
     >
     >
     >
     >> On Dec 2, 2014, at 2:12 PM, Matthew Goldstein <matthew@goldsteinpllc.com> wrote:
     >>
     >> Wally and Tina,
     >>
     >> Just checking in on status of the attached October Defense Distributed requests for OSR review/clearance.
     >>
     >> We’d like to get responses for the company by the end of the year. I’d like to visit with you in-person to informally discuss and perhaps
answer any questions you may have if there’s something in particular holding up the reviews.
     >>
     >> Are you available to meet Monday 12/8 at 11:00 am?
     >>
     >> Thanks.
     >>
     >> -Matt
     >>
     >>
     >> Matthew A. Goldstein | Counsel
     >> 1012 14th Street, NW, Suite 620
     >> Washington, DC 20005
     >> C: +1.202.550.0040
                                                                                                                                   App. 300
     DOSWASHINGTONSUP00198
           Case 2:20-cv-00111-RAJ
              Case 1:15-cv-00372-RPDocument 107-21
                                     Document      Filed05/11/15
                                              8-6 Filed  09/23/20 Page
                                                                   Page20
                                                                        176
                                                                          of of
                                                                             48546

     >> C: +1.202.550.0040
     >> www.GoldsteinPLLC.com
     >>
     >> This message may contain information that is privileged and/or confidential. As such, it is solely intended for disclosure to the recipient
named above. Access by anyone other than the intended recipient is unauthorized. If you have received this electronic transmission in error,
please immediately reply that you have received the message and delete the message. Note that if you are not the intended recipient, any
copying, disclosure, distribution, or other unauthorized use of the information contained in this message is prohibited and may be unlawful.
Thank you.
     >>
     >>
     >>
     >>
     >
     >




14-S-2473 (clarification)
14-S-2473 …d 0514.pdf




                                                                                                                                     App. 301
     DOSWASHINGTONSUP00199
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-6 Filed  09/23/20 Page
                                                            Page21
                                                                 177
                                                                   of of
                                                                      48546




                                                                         App. 302
DOSWASHINGTONSUP00200
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-6 Filed  09/23/20 Page
                                                            Page22
                                                                 178
                                                                   of of
                                                                      48546




                                                                         App. 303
DOSWASHINGTONSUP00201
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-6 Filed  09/23/20 Page
                                                            Page23
                                                                 179
                                                                   of of
                                                                      48546




                                                                         App. 304
DOSWASHINGTONSUP00202
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-6 Filed  09/23/20 Page
                                                            Page24
                                                                 180
                                                                   of of
                                                                      48546




                        EXHIBIT 23




                                                                         App. 305
DOSWASHINGTONSUP00203
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-6 Filed  09/23/20 Page
                                                            Page25
                                                                 181
                                                                   of of
                                                                      48546




                                                                         App. 306
DOSWASHINGTONSUP00204
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-6 Filed  09/23/20 Page
                                                            Page26
                                                                 182
                                                                   of of
                                                                      48546




                                                                         App. 307
DOSWASHINGTONSUP00205
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-6 Filed  09/23/20 Page
                                                            Page27
                                                                 183
                                                                   of of
                                                                      48546




                                                                         App. 308
DOSWASHINGTONSUP00206
       Case 2:20-cv-00111-RAJ
          Case 1:15-cv-00372-RPDocument 107-21
                                 Document      Filed05/11/15
                                          8-6 Filed  09/23/20 Page
                                                               Page28
                                                                    184
                                                                      of of
                                                                         48546



   !
   !
   !
   !
   !


                                  ATTACHMENT(1(
   !
   !
   !                          !




                                                                            App. 309
DOSWASHINGTONSUP00207
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-6 Filed  09/23/20 Page
                                                            Page29
                                                                 185
                                                                   of of
                                                                      48546




                                                                         App. 310
DOSWASHINGTONSUP00208
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-6 Filed  09/23/20 Page
                                                            Page30
                                                                 186
                                                                   of of
                                                                      48546




                                                                         App. 311
DOSWASHINGTONSUP00209
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-6 Filed  09/23/20 Page
                                                            Page31
                                                                 187
                                                                   of of
                                                                      48546




                                                                         App. 312
DOSWASHINGTONSUP00210
       Case 2:20-cv-00111-RAJ
          Case 1:15-cv-00372-RPDocument 107-21
                                 Document      Filed05/11/15
                                          8-6 Filed  09/23/20 Page
                                                               Page32
                                                                    188
                                                                      of of
                                                                         48546



   !
   !
   !
   !


                                  ATTACHMENT(2(
   !
   !
   !
   !
   !
   !                          !




                                                                            App. 313
DOSWASHINGTONSUP00211
          Case 2:20-cv-00111-RAJ
             Case 1:15-cv-00372-RPDocument 107-21
                                    Document      Filed05/11/15
                                             8-6 Filed  09/23/20 Page
                                                                  Page33
                                                                       189
                                                                         of of
                                                                            48546




                                                                              App. 314
        DOSWASHINGTONSUP00212

Scanned by CamScanner
          Case 2:20-cv-00111-RAJ
             Case 1:15-cv-00372-RPDocument 107-21
                                    Document      Filed05/11/15
                                             8-6 Filed  09/23/20 Page
                                                                  Page34
                                                                       190
                                                                         of of
                                                                            48546




                                                                              App. 315
        DOSWASHINGTONSUP00213

Scanned by CamScanner
       Case 2:20-cv-00111-RAJ
          Case 1:15-cv-00372-RPDocument 107-21
                                 Document      Filed05/11/15
                                          8-6 Filed  09/23/20 Page
                                                               Page35
                                                                    191
                                                                      of of
                                                                         48546



   !
   !
   !
   !
   !


                                  ATTACHMENT(3(
   !
   !
   !
   !                          !




                                                                            App. 316
DOSWASHINGTONSUP00214
       Case 2:20-cv-00111-RAJ
          Case 1:15-cv-00372-RPDocument 107-21
                                 Document      Filed05/11/15
                                          8-6 Filed  09/23/20 Page
                                                               Page36
                                                                    192
                                                                      of of
                                                                         48546




                                            United States Department of State
                                            Bureau of Political-Militmy Affairs
                                            Office of Defense Trade Controls Compliance
                                            Washington, D.C. 20522-0ll2




                                                                   MAY CIS 2013
In reply refer to


Mr. Cody Wilson




Dear Mr. Wilson:

       The Department of State, Bureau of Political Military Affairs, Office of Defense
Trade Controls Compliance, Enforcement Division (DTCC/END) is responsible for
compliance with and civil enforcement of the Arms Export Control Act (22 U.S.C.
2778) (AECA) and the AECA's implementing regulations, the International Traffic in
Arms Regulations (22 C.F.R. Parts 120-130) (ITAR). The AECA and the ITAR impose
certain requirements and restrictions on the transfer of, and access to, controlled defense
articles and related technical data designated by the United States Munitions List
(USML) (22 C.F.R. Part 121).

      DTCC/END is conducting a review of technical data made publicly available by
Defense Distributed through its 3D printing website, DEFCAD.org, the majority of
which appear to be related to items in Category I of the USML Defense Distributed
may have released ITAR-controllcd technical data without the required prior
authorization from the Directorate of Defense Trade Controls (DDTC), a violation of
theiTAR.

       Technical data regulated under the ITAR refers to information required for the
design, development, production, manufacture, assembly, operation, repair, testing,
maintenance or modification of defense articles, including information in the form of
blueprints, drawings, photographs, plans, instructions or documentation. For a complete
definition of technical data, see § 120.10 of the ITAR. Pursuant to § 127.1 of the IT AR,


                                                                                     App. 317
   DOSWASHINGTONSUP00215
       Case 2:20-cv-00111-RAJ
          Case 1:15-cv-00372-RPDocument 107-21
                                 Document      Filed05/11/15
                                          8-6 Filed  09/23/20 Page
                                                               Page37
                                                                    193
                                                                      of of
                                                                         48546
                                           -2-


it is unlawful to export any defense article or technical data for which a license or
written approval is required without first obtaining the required authorization from the
DDTC. Please note that disclosing (including oral or visual disclosure) or transferring
technical data to a foreign person, whether in the United States or abroad, is considered
an export under§ 120.17 of the ITAR.

       The Department believes Defense Distributed may not have established the
proper jurisdiction of the subject technical data. To resolve this matter officially, we
request that Defense Distributed submit Commodity Jurisdiction (CJ) determination
requests for the following selection of data files available on DEFCAD.org, and any
other technical data for which Defense Distributed is unable to determine proper
jurisdiction:

       l. Defense Distributed Liberator pistol
       2. .22 electric
       3. 125mm BK-14M high-explosive anti-tank warhead
       4. 5.56/.223 muzzle brake
       5. Springfield XD-40 tactical slide assembly
       6. Sound Moderator- slip on
       7. "The Dirty Diane" 1/2-28 to 3/4-16 STP S3600 oil filter silencer adapter
       8. 12 gauge to .22 CB sub-caliber insert
       9. Voltlock electronic black powder system
       10. VZ-58 front sight.

      DTCC!END requests that Defense Distributed submit its CJ requests within three
weeks of receipt of this letter and notify this office of the final CJ determinations. All
CJ requests must be submitted electronically through an online application using the
DS-4076 Commodity Jurisdiction Request Form. The form, guidance for submitting CJ
requests, and other relevant information such as a copy of the ITAR can be found on
DDTC's website at http:!/www.pmddtc.state.gov.

       Until the Department provides Defense Distributed with final CJ determinations,
Defense Disttibuted should treat the above technical data as ITAR-controlled. This
means that all such data should be removed from public access immediately. Defense
Distributed should also review the remainder of the data made public on its website to



                                                                                    App. 318
   DOSWASHINGTONSUP00216
            Case 2:20-cv-00111-RAJ
               Case 1:15-cv-00372-RPDocument 107-21
                                      Document      Filed05/11/15
                                               8-6 Filed  09/23/20 Page
                                                                    Page38
                                                                         194
                                                                           of of
                                                                              48546
                                                -3-


     determine whether any additional data may be similarly controlled and proceed
     according to ITAR requirements.

            Additionally, DTCC/END requests information about the procedures Defense
     Distributed follows to determine the classification of its technical data, to include the
     aforementioned technical data files. We ask that you provide your procedures for
,.   determining proper jurisdiction of technical data within 30 days of the date of this letter
       Ms. Bridget Van Buren, Compliance Specialist, Enforcement Division, at the address
     below:

                                Office of Defense Trade Controls Compliance




          We appreciate your full cooperation in this matter. Please note our reference
     number in any future correspondence.

                                             Sincerely,                   .




                                             Glenn E. Smith
                                             Chief, Enforcement Division




                                                                                         App. 319
        DOSWASHINGTONSUP00217
       Case 2:20-cv-00111-RAJ
          Case 1:15-cv-00372-RPDocument 107-21
                                 Document      Filed05/11/15
                                          8-6 Filed  09/23/20 Page
                                                               Page39
                                                                    195
                                                                      of of
                                                                         48546



   !
   !
   !
   !


                                ATTACHMENT(4(
   !
   !
   !
   !
   !
   !
   !
   !
   !
   !




                                                                            App. 320
DOSWASHINGTONSUP00218
          Case 2:20-cv-00111-RAJ
             Case 1:15-cv-00372-RPDocument 107-21
                                    Document      Filed05/11/15
                                             8-6 Filed  09/23/20 Page
                                                                  Page40
                                                                       196
                                                                         of of
                                                                            48546




                                                                              App. 321
        DOSWASHINGTONSUP00219

Scanned by CamScanner
          Case 2:20-cv-00111-RAJ
             Case 1:15-cv-00372-RPDocument 107-21
                                    Document      Filed05/11/15
                                             8-6 Filed  09/23/20 Page
                                                                  Page41
                                                                       197
                                                                         of of
                                                                            48546




                                                                              App. 322
        DOSWASHINGTONSUP00220

Scanned by CamScanner
          Case 2:20-cv-00111-RAJ
             Case 1:15-cv-00372-RPDocument 107-21
                                    Document      Filed05/11/15
                                             8-6 Filed  09/23/20 Page
                                                                  Page42
                                                                       198
                                                                         of of
                                                                            48546




                                                                              App. 323
        DOSWASHINGTONSUP00221

Scanned by CamScanner
          Case 2:20-cv-00111-RAJ
             Case 1:15-cv-00372-RPDocument 107-21
                                    Document      Filed05/11/15
                                             8-6 Filed  09/23/20 Page
                                                                  Page43
                                                                       199
                                                                         of of
                                                                            48546




                                                                              App. 324
        DOSWASHINGTONSUP00222

Scanned by CamScanner
          Case 2:20-cv-00111-RAJ
             Case 1:15-cv-00372-RPDocument 107-21
                                    Document      Filed05/11/15
                                             8-6 Filed  09/23/20 Page
                                                                  Page44
                                                                       200
                                                                         of of
                                                                            48546




                                                                              App. 325
        DOSWASHINGTONSUP00223

Scanned by CamScanner
          Case 2:20-cv-00111-RAJ
             Case 1:15-cv-00372-RPDocument 107-21
                                    Document      Filed05/11/15
                                             8-6 Filed  09/23/20 Page
                                                                  Page45
                                                                       201
                                                                         of of
                                                                            48546




                                                                              App. 326
        DOSWASHINGTONSUP00224

Scanned by CamScanner
          Case 2:20-cv-00111-RAJ
             Case 1:15-cv-00372-RPDocument 107-21
                                    Document      Filed05/11/15
                                             8-6 Filed  09/23/20 Page
                                                                  Page46
                                                                       202
                                                                         of of
                                                                            48546




                                                                              App. 327
        DOSWASHINGTONSUP00225

Scanned by CamScanner
          Case 2:20-cv-00111-RAJ
             Case 1:15-cv-00372-RPDocument 107-21
                                    Document      Filed05/11/15
                                             8-6 Filed  09/23/20 Page
                                                                  Page47
                                                                       203
                                                                         of of
                                                                            48546




                                                                              App. 328
        DOSWASHINGTONSUP00226

Scanned by CamScanner
          Case 2:20-cv-00111-RAJ
             Case 1:15-cv-00372-RPDocument 107-21
                                    Document      Filed05/11/15
                                             8-6 Filed  09/23/20 Page
                                                                  Page48
                                                                       204
                                                                         of of
                                                                            48546




                                                                              App. 329
        DOSWASHINGTONSUP00227

Scanned by CamScanner
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-2 Filed  09/23/20 Page
                                                            Page1205  of 546
                                                                  of 106




                        EXHIBIT 5




                                                                           App. 91
DOSWASHINGTONSUP00228
                       Case 2:20-cv-00111-RAJ
                          Case 1:15-cv-00372-RPDocument 107-21
                                                 Document      Filed05/11/15
                                                          8-2 Filed
US State Department - Policy - Directorate of Defense Trade Controls 09/23/20 Page
                                                                               Page2206  of 546
                                                                                     of 106                                   5/5/15, 1:41 AM




 Directorate of Defense Trade Controls
 Announcements Archives: 2014
                                              Archives by Year: 2015 | 2013 | 2012 | 2011 | 2010 | 2009 | 2008 | 2007

                                                  Dec | Nov | Oct | Sep | Aug | Jul | Jun | May | Apr | Mar | Feb | Jan

 December

           Federal Register Notice: Notice of Temporary modification of Category XI of the United States Munitions List (12.30.14)
           Click here to read
           Industry Notice: In support of Federal Register Notices 79 FR 37536 and 79 FR 66608 , DTrade DSP forms (i.e., DSP-5, -61,
           and -73), DSP-85 (a fillable PDF form), and the Common Schema have been upgraded to accommodate the additions and
           revisions to USML Categories VIII, XI, XV and XIX. Beginning December 30, 2014 , DTrade users must use version 8.5 for
           the DSP-5 and -61, version 8.6 for the DSP-73, version 3.0 for the DSP-85, and version 7.4 for the Common Schema to submit
           license applications. Earlier versions of these forms and schema will automatically be rejected by the system beginning on
           December 30, 2014. To access the new DTrade forms and Common Schema, click here. To access the new DSP-85, click here.
           (12.30.14)
           Licensing: Effective December 30, 2014, DDTC will make a slight change to the DTrade submission requirements for certain
           subparagraphs within USML Category XI. Click here to read . (12.29.14)
           Web Notice: Two (2) new Name/Address change announcements have been posted. (12.04.14)
           Click here to read.

 November

           Industry Notice: Pursuant to §126.3 of the ITAR and only for the export of Government Furnished Equipment hand carried
           out of the United States for use in service of a U.S. government contract, the Deputy Assistant Secretary for Defense Trade
           Controls has waived the provision in §123.22(a)(2) which requires Customs and Border Protection (CBP) to decrement DSP-
           73 temporary export licenses under certain circumstances. Click here for further information. FAQs are also available.
           (11.26.14)
           Federal Register Notice: Amendment to the International Traffic in Arms Regulations: Policy on Exports to Vietnam
           (11.17.14) Click here to read
           Industry Notice: Export Control Reform: The Export Control Reform (ECR) FAQs have been updated. click here. (11.13.14)
           Web Notice: One (1) new Name/Address change announcements have been posted. (11.12.14)
           Click here to read.
           Web Notice: Three (3) new Name/Address change announcements have been posted. (11.05.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (11.04.14)
           Click here to read.

 October

           Federal Register Notice: Amendment to the International Traffic in Arms Regulations: Corrections, Clarifications, and
           Movement of Definitions (10.17.14) Click here to read
           Web Notice: One (1) new Name/Address change announcement has been posted. (10.29.14)
           Click here to read.
           Web Notice: Two (2) new Name/Address changes announcement have been posted. (10.24.14)
           Click here to read.
           Web Notice: Three (3) new Name/Address changes announcement have been posted. (10.20.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (10.16.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (10.15.14)
           Click here to read.
           Web Notice: Two (2) new Name/Address changes announcement have been posted. (10.14.14)


                                                                                                                                   Page 1 of 6
                                                                                                                          App. 92
                DOSWASHINGTONSUP00229
                       Case 2:20-cv-00111-RAJ
                          Case 1:15-cv-00372-RPDocument 107-21
                                                 Document      Filed05/11/15
                                                          8-2 Filed
US State Department - Policy - Directorate of Defense Trade Controls 09/23/20 Page
                                                                               Page3207  of 546
                                                                                     of 106                              5/5/15, 1:41 AM



           Click here to read.

                                                                                                                        Back to Top

 September

           Web Notice: One (1) new Name/Address change announcement has been posted. (09.29.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (09.25.14)
           Click here to read.
           Web Notice: One (1) acquisition announcement has been posted. (09.24.14)
           Click here to read.
           Web Notice: Two (2) new Name/Address change announcements have been posted. (09.22.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (09.18.14)
           Click here to read.
           Web Notice: Four (4) new Name/Address change announcements have been posted. (09.15.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (09.11.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (09.05.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (09.02.14)
           Click here to read.

                                                                                                                        Back to Top

 August

           Web Notice: One (1) new Name/Address change announcement has been posted. (08.28.14)
           Click here to read.
           Maintenance Notice: The Directorate of Defense Trade Controls (DDTC) systems will undergo network maintenance on
           August 29, 2014 from 6:00pm until 10:00 pm EDT. During this time the DTrade system will be unavailable to accept
           submissions. The pmddtc.state.gov website will be unavailable as will EFS, TRS, ELLIE, and MARY. (08.28.14)
           Web Notice: Three (3) new Name/Address change announcements have been posted. (08.22.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (08.20.14)
           Click here to read.
           Web Notice: New Guideline/Instruction on 126.13 Requirements for Re-exports/Re-transfers under §123.9 has been posted.
           (08.20.14)
           Click here to read.
           Web Notice: Five (5) new Name/Address change announcement have been posted. (08.12.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (08.08.14)
           Click here to read.
           Web Notice: Four (4) new Name/Address change announcement have been posted. (08.07.14)
           Click here to read.

                                                                                                                        Back to Top

 July

           Web Notice: One (1) new Name/Address change announcement has been posted. (07.28.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (07.25.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (07.23.14)


                                                                                                                             Page 2 of 6
                                                                                                                   App. 93
                DOSWASHINGTONSUP00230
                       Case 2:20-cv-00111-RAJ
                          Case 1:15-cv-00372-RPDocument 107-21
                                                 Document      Filed05/11/15
                                                          8-2 Filed
US State Department - Policy - Directorate of Defense Trade Controls 09/23/20 Page
                                                                               Page4208  of 546
                                                                                     of 106                                 5/5/15, 1:41 AM



           Click here to read.
           Federal Register Notice: Amendment to the International Traffic in Arms Regulations: United States Munitions List Category
           XI (Military Electronics), and Other Changes. (07.02.14)
           Click here to read.
           Compliance: DTCC announces a correction to the publication of the Federal Register notice of administrative debarment of
           Carlos Dominguez, Elint, S.A., Spain Night Vision, S.A., SNV, S.A., and successor companies. (07.1.14)
           Click here to read.

                                                                                                                           Back to Top

 June

           Industry Notice: The Commodity Jurisdiction process is being impacted due to ongoing information technology assessments.
           Currently, CJs are being accepted for processing; however, companies submitting CJ requests should expect delays and plan
           accordingly. DDTC will advise once the assessments are completed. (06.03.14)
           Industry Notice: In support of Federal Register Notice 79 FR 34 and internal revisions, DTrade online forms, DS2032, and
           Common Schema have been updated. Effective July 1, 2014 earlier versions of these forms will not be accepted. (06.18.14)
           Click here to read.
           Federal Register Notice: Amendment to the International Traffic in Arms Regulations: Third Rule Implementing Export
           Control Reform; Correction has been posted. (06.27.14)
           Click here to read.
           Licensing: Revision 4.2 of the "Guidelines for Preparing Electronic Agreements" has been posted. (06.24.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (06.24.14)
           Click here to read.
           Compliance: DTCC announces the publication of the Federal Register notice of administrative debarment of Carlos
           Dominguez, Elint, S.A., Spain Night Vision, S.A., SNV, S.A., and successor companies. (06.20.14)
           Click here to read.
           Industry Notice: In support of Federal Register Notice 79 FR 34 and internal revisions, DTrade online forms, DS2032, and
           Common Schema have been updated. Effective July 1, 2014 earlier versions of these forms will not be accepted. (06.18.14)
           Compliance: Intersil Corporation administrative settlement has been posted. (06.18.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (06.17.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (06.16.14)
           Click here to read.
           Web Notice: Four (4) new Name/Address change announcement has been posted. (06.12.14)
           Click here to read.
           Industry Notice: The Department of State clarifies recent press release on tokenization and cloud computing.(06.11.14)
           Click here for more information
           Web Notice: One (1) new Name/Address change announcement has been posted. (06.11.14)
           Click here to read.
           Compliance: DTCC announces the administrative debarment of Carlos Dominguez, Elint, S.A., Spain Night Vision, S.A.,
           SNV, S.A., and successor companies. This debarment is the result of the Department's first institution of an administrative
           proceeding against foreign persons by referral of a charging letter before an Administrative Law Judge. (06.05.14)
           Click here for more information
           Web Notice: One (1) new Name/Address change announcement has been posted. (06.04.14)
           Click here to read.
           Industry Notice: The Commodity Jurisdiction process is being impacted due to ongoing information technology assessments.
           Currently, CJs are being accepted for processing; however, companies submitting CJ requests should expect delays and plan
           accordingly. DDTC will advise once the assessments are completed. (06.03.14)

                                                                                                                           Back to Top

 May

           Web Notice: Two (2) new Name/Address change announcement have been posted. (05.27.14)

                                                                                                                                Page 3 of 6
                                                                                                                      App. 94
                DOSWASHINGTONSUP00231
                       Case 2:20-cv-00111-RAJ
                          Case 1:15-cv-00372-RPDocument 107-21
                                                 Document      Filed05/11/15
                                                          8-2 Filed
US State Department - Policy - Directorate of Defense Trade Controls 09/23/20 Page
                                                                               Page5209  of 546
                                                                                     of 106                                      5/5/15, 1:41 AM



           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (05.23.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (05.20.14)
           Click here to read.
           Press Release: U.S. Department of State Pubilshes Changes to Regulations that Control Exports of Satellites and Related
           Items. (05.14.14)
           Click here to read the press release
           Web Notice: One (1) new Name/Address change announcement has been posted. (05.13.14)
           Click here to read.
           Industry Notice: The Department of State announced the expansion of export restrictions on Russia - April 28, 2014.
           (05.09.14)
           Click here for the Press Statement
           Web Notice: Five (5) new Name/Address change announcement have been posted. (05.08.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (05.07.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (05.02.14)
           Click here to read.

                                                                                                                               Back to Top

 April

           DTAG: Minutes and presentations from the January 16, 2014 Plenary have been posted (04.29.14)
           Click here to read.
           Federal Register Notice: Amendment to the International Traffic in Arms Regulations: Changes to Authorized Officials and
           the UK Defense Trade Treaty Exemption; Correction of Errors in Lebanon Policy and Violations; and Adoption of Recent
           Amendments as Final; Correction has been posted. (04.23.14)
           Click here to read.
           Federal Register Notice: Amendment to the International Traffic in Arms Regulations: Central African Republic has been
           posted. (04.23.14)
           Click here to read.
           Frequently Asked Questions: Various FAQs have been updated. (04.23.14)
           Click here to read.
           Web Notice: Two (2) new Name/Address change announcement have been posted. (04.22.14)
           Click here to read.
           Industry Notice: Realignment of USML Category VII - Ground Vehicles
           Effective on Apr 21, 2014, the Office of Defense Trade Controls Licensing will temporarily realign responsibility for the
           review and adjudication of export license applications and other written requests related to U.S. Munitions List (USML)
           Category VII - Ground Vehicles to the Aircraft Division. Any cases under review at the effective date will continue to be
           reviewed by the assigned Licensing Officer. Industry action is not required in response to this change as the realignment will be
           handled automatically when cases are submitted. (04.21.14)
           Web Notice: Two (2) new Name/Address change announcement have been posted. (04.18.14)
           Click here to read.
           Web Notice: Two (2) new Name/Address change announcement have been posted. (04.14.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (04.07.14)
           Click here to read.
           Web Notice: Two (2) new Name/Address change announcement have been posted. (04.02.14)
           Click here to read.
           DTrade: The IBM Forms Viewer used to view, complete, and sign DTrade forms has been updated to version 8.0.1.1. DTrade
           users must uninstall the existing version (v8.0.1) before installing the new version. (04.02.14)
           Click here to download the new viewer once the previous version has been uninstalled.
           Web Notice: Two (2) new Name/Address change announcement have been posted. (04.01.14)
           Click here to read.


                                                                                                                                     Page 4 of 6
                                                                                                                          App. 95
                DOSWASHINGTONSUP00232
                       Case 2:20-cv-00111-RAJ
                          Case 1:15-cv-00372-RPDocument 107-21
                                                 Document      Filed05/11/15
                                                          8-2 Filed
US State Department - Policy - Directorate of Defense Trade Controls 09/23/20 Page
                                                                               Page6210  of 546
                                                                                     of 106                                   5/5/15, 1:41 AM



                                                                                                                            Back to Top

 March

           Web Notice: One (1) new Name/Address change announcement has been posted. (03.31.14)
           Click here to read.
           Industry Notice: The Department of State has placed a hold on the issuance of licenses that would authorize the export of
           defense articles and defense services to Russia. State will continue this practice until further notice. (03.27.14)
           Web Notice: One (1) new Name/Address change announcement has been posted. (03.28.14)
           Click here to read.
           Industry Notice: DS2032 Registration Submitters: Due to a recent glitch with registration submissions, the Directorate of
           Defense Trade Controls (DDTC) requests that any DS2032 registration submitted between 3:50 pm on June 25, 2014 and 9:30
           am on June 26, 2014 (i.e., transaction receipts ending in 860 through 893) be resubmitted via the Electronic Forms Submission
           page (https://dtas-online.pmddtc.state.gov/). Be advised that no breach of information occurred and the anomaly has been
           corrected. We regret any inconvenience this may have caused.(03.27.14)
           Export Control Reform BIS Seminars: The Bureau of Industry and Security will conduct a series of briefings to help
           companies understand how to comply with the different regulatory requirements in the Export Administration Regulations
           (EAR). The next programs will be conducted in Los Angeles, CA on April 15, 2014, and in Seattle, WA on April 17, 2014. For
           additional details regarding the upcoming seminars, click here. (03.27.14)
           Web Notice: Two (2) new Name/Address change announcement have been posted. (03.27.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (03.20.14)
           Click here to read.
           Licensing: The Approved Foreign Persons and Approved Space Programs for COMSAT Exports to U.S. Allies (22 CFR
           §123.27) have been updated. (03.20.14)
           Click here for more information.
           Web Notice: One (1) new Name/Address change announcement has been posted. (03.19.14)
           Click here to read.
           Web Notice: Two (2) new Name/Address change announcement have been posted. (03.11.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (03.07.14)
           Click here to read.
           Compliance: Esterline Technologies Corporation consent agreement has been posted. (03.06.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (03.06.14)
           Click here to read.

                                                                                                                            Back to Top

 February

           Web Notice: One (1) new Name/Address change announcement has been posted. (02.28.14)
           Click here to read.
           Treaties: Australia - United States Defence Trade Cooperation Treaty, Government of Australia End-Use List has been
           updated. (02.26.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (02.18.14)
           Click here to read.
           DTAG: Notice of Membership. The U.S. Department of State's Bureau of Political-Military Affairs is accepting membership
           applications for the 2014 � 2016 DTAG. The Bureau of Political-Military Affairs is interested in applications from subject
           matter experts from the United States defense industry, relevant trade and labor associations, academic, and foundation
           personnel. (02.12.14)
           Click here to read.
           Federal Register Notice: Amendment to the International Traffic in Arms Regulations: Changes to Authorized Officials and
           the UK Defense Trade Treaty Exemption; Correction of Errors in Lebanon Policy and Violations; and Adoption of Recent
           Amendments as Final has been posted. (02.11.14)
           Click here to read.

                                                                                                                                  Page 5 of 6
                                                                                                                       App. 96
                DOSWASHINGTONSUP00233
                       Case 2:20-cv-00111-RAJ
                          Case 1:15-cv-00372-RPDocument 107-21
                                                 Document      Filed05/11/15
                                                          8-2 Filed
US State Department - Policy - Directorate of Defense Trade Controls 09/23/20 Page
                                                                               Page7211  of 546
                                                                                     of 106                                 5/5/15, 1:41 AM



           Web Notice: Three (3) new Name/Address change announcement have been posted. (02.03.14)
           Click here to read.

                                                                                                                           Back to Top

 January

           Web Notice: Three (3) new Name/Address change announcement have been posted. (01.29.14)
           Click here to read.
           Web Notice: Two (2) new Name/Address change announcement have been posted. (01.24.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (01.14.14)
           Click here to read.
           Export Control Reform: The Export Control Reform (ECR) FAQs have been updated. (01.14.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (01.09.14)
           Click here to read.
           Web Notice: One (1) new Name/Address change announcement has been posted. (01.07.14)
           Click here to read.
           Treaties: HMG Projects List for U.S.-UK Defence Trade Cooperation Treaty has been updated. (01.07.14)
           Click here to read.
           Export Control Reform: Major Export Control Reform regulation takes effect today, January 6, 2014. The rule, 78 FR 40922,
           Public Notice 8370, amends USML Categories VI, VII, XIII, XX, adds new definitions and makes other changes to the ITAR.
           (01.06.14)
           Industry Notice: In support of Federal Register Notice 78 FR 40922, all DTrade DSP forms, DS2032, and the Common
           Schema have been upgraded to accommodate the additions and revisions to USML Categories VI, VII, XIII, and XX.
           Beginning January 6, 2014, DTrade users must use version 8.1 for the DSP-5, 6, 61, 62, and 74 and version 8.2 for the DSP-73
           to submit license applications and amendment forms; registrants must use version 4.1 to submit the DS2032; and the Common
           Schema has been updated to version 7.1, earlier versions of these forms and schema will automatically be rejected by the
           system.
           If you have any questions related to this announcement, please contact the DDTC Help Desk at 202-663-2838 or
           DTradeHelpDesk@state.gov. (01.03.14)
           Federal Register Notice: Amendment to the International Traffic in Arms Regulations: Third Rule Implementing Export
           Control Reform has been posted. (01.02.14)
           Click here to read.
           Federal Register Notice: Amendment to the International Traffic in Arms Regulations: Continued Implementation of Export
           Control Reform; Correction has been posted. (01.02.14)
           Click here to read.

                                                                                                                           Back to Top




                                                                                                                                Page 6 of 6
                                                                                                                      App. 97
                DOSWASHINGTONSUP00234
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-2 Filed  09/23/20 Page
                                                            Page8212  of 546
                                                                  of 106




                        EXHIBIT 6




                                                                           App. 98
DOSWASHINGTONSUP00235
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-2 Filed  09/23/20 Page
                                                            Page9213  of 546
                                                                  of 106




                                                                           268

              1\~•j 't~   A llt iii ... Y(o ,,., . "
               (• tK 'f'lol I ,H oAI (.'t il "'"-1




                                                                 ~cp~:rtmcnt of ~Justice
                                                                  ,lllaol,iugton,   .rue.   zus10
                                                                                                j!f.\;~ {/:)

                                                                                            1             "l




                                                          MElfORANDUM TO DR. FRANK PRESS
                                                        Sr.ience Advisor to the President

                                             Re :      Constitutionality Under the First Amendment
                                                       of ITAR Restrictions on Public Cryptography
                                   The purpose of this memorandum is to discuss the con-
                             stitutionality under the First Amendment of restrictions
                             imposed by the International Traffic in Arms Regulat.ion
                             (I~R), 22 C.F.R. § 121 et seq. (1977) , the regulation imple-
                             menting S 38 of the Arms Export Control Act, 22 U.S.C.A.
                             S 277·8 (1977), on dissemination of cryptographic informa-
                             tion developed independent of government supervision or
                             support by scientists and mathematicians in the private
                             sector.l/ Our discussion is confined to the applicability
                             of the regulation to the speech elements of public cryptography,
                             and does not address the validity of the general regulatory
                             controls over exports of arms and related items. We have
                             undertaken our review of the First Amendment issues raised
                             by the I~R as an outgrowth of our role in implementing
                             Presidential Directive NSC-24.~/

                            ll · The cryptographic research and development of scientists
                                  and mathematicians in the private sector is known as
                             "public cryptography." As you know, the serious concern ex-
                             pressed by the academic community over government controls
                             of public cryptography, see, ~. 197 Science 1345 (Sept.
                             30, 1977), led the Senate Select Committee on Intelligence
                             to conduct a recently concluded study of certain aspects of
                             the field .
                             ~I   Our research into the First Amendment issues raised by
                                  government regulation of public cryptography led tan-
                             gentially into broader issues of governmental control over
                             dissemination of technical data. Those questions are numerous,
                             complex, and deserving of extensive study, but are beyond
                             the scope of this memorandum.




                                                                                                               App. 99
DOSWASHINGTONSUP00236
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page10214 of 546
                                                                   of 106




                                                  269

                             participation in briefings and symposia) and dis-
                             closed to foreign nationals in the United States
                             (including plant visits and participation in
                             briefings and symposia).
                        Thus ITAR requires licensing of any co1l11Dun;_cation of cr:;pto·
                        graphic information,~/ whether developed by the government
                        or by private researchers, which reaches a foreign nati r .1al. 2.'
                             The standards governing license denial are set out in
                        S 123.05. The Department of Sta.te may deny, revoke, su~t>end
                        or amend a license:

                             whenever the Department deems such action to be
                             advisable in furtherance of (l) world peace;
                             (2) the security of the United-States; (3) the
                             foreign policy of the United States; or (4) when-
                             ever the Department has reason to believe that
                             section 414 of the Mutual Security Act of 1954,
                             as amended, or any regulation contained in · this
                             subchapter shall have been violated.
                        Upon any adverse decision, the applicant may present addi·
                        tional information and obtain a review of the case by the
                        ~/   The ITAR does exempt from the licensing requirement un-
                             classified technical data available in published form.
                        22 C,F.R. S l25.ll(a), The scope of that exemption is 1 Jme-
                        what unclear, although i t does appear that the burden oE
                        ascertaining the ITAR status of possibly exempt informalion
                        is on the individual seeking publication. See 22 C.F.R.
                        S 125 n.3. In order to claim the exemption, an. "exporter"
                        must comply with certain certification procedures. 22 C.F.R.
                        § 125.22.

                        21   For example, in one instance the Office of Munitions
                             Control, the office in the State Department which ad-
                        ministers the ITAR, refused to issue licenses to a group of
                        scientists preparing to address a conference on space technolct;y
                        in Madrid. The scientists, who had already arrived in Spain,
                        were refused permission to deliver papers at the symposium
                        on the subject of rocket propulsion and re-entry problelt' •; of
                        space vehicles. Note, Arms Control-State Department Reg t~­
                        lation of Exports of Technical Data Relating to Munit:iot ::~
                        Held to Encompass General Knowledge and Experience, 9 N. '{ .U.
                        Int'l Law J. 91, 101 (1976).

                                                   - 3 -




                                                                                              App. 100
DOSWASHINGTONSUP00237
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page11215 of 546
                                                                   of 106




                                            270

                          ITAR Provisions and Statutory Authority
                         Under the ITAR, exports of articles designated on the
                    United States Munitions List as "arms, ammunition, and im-
                    plements of war" must be licensed by the Department of State.
                    22 C.F.R. §§ 123, 125. Cryptographic devices are included
                    on the list, 22 C.F.R. § 121.01 , Category XIII, as are re -
                    lated classified and unclassified technical data, Category
                    XVII, Category XVIII. It is this control over the export
                    of unclassified technical data which raises the principal
                    coastitutional questions under the ITAR.l/

                         The broad definition of the term technical data in
                    the ITAR includes:
                         Any unclassified information that can be used, or
                         be adapted for use, in the design, production,
                         manufacture , repair, overhaul, processing, en-
                         gineering, development, operation, maintenance,
                         or reconstruction of arms, ammunition and imple-
                         ments of war on the U.S. Munitions List.
                    22 C.F.R. § 125.01. The definition of the term "export" is
                    equally broad. Under S 125.03 of the ITAR an export of ·
                    technical data takes place:
                         Whenever technical data is inter alia, mailed or
                         shipped outside the United States, carried by
                         hand outside the United States, disclosed through
                         visits abroad by American citizens (including

                    21   Unclassified technical data would generally encompass
                         only privately developed, nongovernmental cryptographic
                    research. It is our understanding that government-sponsored
                    cryptographic research traditionally has been classified.
                    The only unclassified government cryptographic information
                    of which we are aware is the Data Encryption Standard (DiS)
                    algorithm. The DES was developed for public use by IBM with
                    National Security Agency assistance and published in the
                    Federal Register by the National Bureau of Standards.

                                             - 2 -




                                                                                    App. 101
DOSWASHINGTONSUP00238
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page12216 of 546
                                                                   of 106




                                                  271

                Department.   § 123.05(c). · No further review is provided.

                     Nearly all of the present provisions of the ITAR were
                originally promulgated under S 414 of the Mutual Security
                Act of 1954 (former 22 U.S.C. 5 1934). That statute gave
                the President broad authority to identify and control the
                export of arms, ammunition, and implements of war, including
                related technical data, in the interest of the security and
                foreign policy of the United States. Cong1·ess recently
                substituted for that statute a new § 38 of the Arms Export
                Control Act, 22 u.s.c.A. S 2778 (1977), as amended, 22 u.s.c.A.
                S 2778 (Supp. 3 1977). This statute substitutes the term
                "defense articles and dP.fense services" for the term "arms,
                ai!IDunition, and implements of war."&/ · The President delegated
                his authority under both stacutes to the Secretary of State
                and Secretary of Defense. Exec. Order No. 11,95~ . 42 Fed.
                Reg. 4311 (1977), reprinted in 22 u.s.c.A. § 2778 (Supp. 1
                1977); Exec. Order No. 10,973, 3 C.F.R. 493 (Supp. 1964).
                A willful violation of S 38 of the Arms Export Control Act
                or any regulation thereunder is punishable by a fine up to
                $100,000, imprisonment up to two years, or both. 22 u.s.c.A.
                S 2778(c).l/
                &I    The ITAR has not yet been amended to reflect the statu-
                      tory change. We understand, however, that the Depart-
                 ment of State has nearly completed a draft revision of the
                 ITAR. It is our understanding that the revision is not in-
                 tended to make any major substantive changes in the ITAR,
                 but rather to update and clarify the regulatory language.
                ll    Although the focus of this memorandum is on the First
                      Amendment issues raised by the ITAR, we feel that nne
                comment about the breadth of the two statutes is in ord ;r.
                "It is by no means clear from the language or legislative
                history of either statute that Congress intended chat the
                President regulate noncOtDtDercial dissemination of informa-
                tion, or considered the problems such regulation would en-
                gender. We therefore have somedoubt whether ; 38 of the
                Arms Export Control Act provides adequate authorization for
                the broad controls over public cryptography which the ItAR
                imposes.

                                          - 4 -




                                                                                    App. 102
DOSWASHINGTONSUP00239
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page13217 of 546
                                                                   of 106




                                                 272

                           The First Amendment Issues

                   The ITAR requirement of a license as a prerequisite to
              "exports" of cryptographic information clearly raises First
              Amendment questions of prior restraint • .§./ As far <lS we have
              been able to determine, the First Amendment implications of
              the ITAR have received scant judicial attention.
                   The Ninth Circuit presently has a case under considera-
              tion which squarely presents a First Amendment challenge
              to the ITAR and could serve as a vehicle for the first com-
              prehensive judicial analysis of its constitutionality. In
              that case, United States v. ~. No. 76-3370, the defendants,
              Edler Industries, Inc. and Vernon f.dler its president, were
              charged with exporting without a license technical data and
              assistance relating to the fabrication of miosile components.
              Although the State Department had denied defendants an ex-
              port license to provide technical data and assistance to a
              French aerospace firm, the government alleged that defendants
              nonetheless delivered data and information to the French
              during meetings in both France and the United States. Defend-
              ants were tried before a jury and found guilty. The trial
              court, . the United States District Court for the Central
              District of California, did not issue an opinion in the case.
              On appeal, the defendants contend that the ITAR is both over-
              broad and establishes an unconstitutional prior restraint.
              The government's rejoinder to those claims is that the ITAR
              licensing provisions involve conduct not speech and that
              any effect upon First Amendment freedoms is merely incidental

               '§_/ In addition, the regulatory provi .··ions present questions
                    of overbreadth and vagueness. "Overbreadth" is a First
               Amendment doctrine invalidating statutes which encompass,
               in a substantial number of their applications, both protected
               and unprotected activity. The "vagueness" concept, on the
               other hand, originally derives from the due process guarantee,
               and applies where language of a statute is in$ufficiently
               clear to provide notice of the ac~ivity prohibited, The same
               statute or regulation may raise overlapping questions under
               both doctrines.

                                         - 5 -




                                                                                  App. 103
DOSWASHINGTONSUP00240
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page14218 of 546
                                                                   of 106




                                                 273

               and therefore valid. We anticipate that the ~esolution of
               these issues by the Ninth Circuit may provide substantial
               guidance as to the First Amendment implications of the ITAR.2/
                    The only published decision addressing a First Amend-
               ment challenge to the !TAR of which we are aware is ~
               States v. Donas-Botto, 363 F.Supp. 191 (E.D. Mich. 1973),
               aff'd sub nom. United States v. Van Hee, 531 F.2d 352 (6th
               ~1976)-.---The defendants in that case were charged with
               conspiracy to export technical data concerning a Munitions
               List item without first obtaining an export license or
               written State Department approval. The exports by the
               defendants both of blueprints and of their technical knowledge
               concerning an armored amphibious vehicle were alleged to
               be in violation of § 414 of the Mutual Security Act and
               the !TAR. In a motion to dismiss the indictments, defendants
               contended that inclusion of technical knowledge within the
               statute violated the First Amendment. The trial court dis-
               posed of that contention summarily, stating:
                      (W]hen matters of foreign policy are involved
                     .the government has the constitutional authority
                      to prohibit individuals from divulging "technical
                      data" related to implements of war to foreign
                     governments.

               363 F. Supp. at 194. The Sixth Circuit upheld the conviction
               of one of the defendants without reaching any First Amend-
               ment questions since none was presented on appeal.l9/

                    The First Amendment analysis of the !TAR in the case
               thus is limited to a paragraph in the district court's
               opinion. In reaching the conclusion that the prosecutions
               did not violate the First Amendment, that court relied upon
               two Espionage Act decisions, ~ v. United States, 312 u.s.

               21    We understand that the case was argued this past March.
               10/  The court did agree wi~h the trial judge that the ample
                    scope of the term "technical data" in the ITAR encom-
               passed unwritten technical knowledge. · 531 F.2d at 537.

                                         - 6 -




                                                                                App. 104
DOSWASHINGTONSUP00241
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page15219 of 546
                                                                   of 106




                                                    274

                19 (1941), and .Y.ll.i...~.~.!LJ>_t~ v. ~.2-S.~ 195 F. 2d 583
                (2d Cl r.), c.::,~. denie::, 344 U.:.>. 33[) (1952). Wioil.: th:nc
                case;,; tlStablish that the First Amendment does not bar prose-
                cutlons for disclosing national defe~~~ information to a
                fo~e i~n country , they by no mean s rPs0lve the prior restraint
                quc ·;·.ion.];)/

                      A decision in a somewhat analogous area, the use of
                secre·c y· agreements by government agencies as a means of
                protecting against the unauthorized disclosure of informa-
                ti on by present or former employees, while not directly
                4pplicable to the First Amendment questions we confront
                under th~ ITAR, is helpful for its discussion of government's
                power to control the dissemination of government information.
                That case, United States v. Marchetti, 466 F.2d 1309 (4th
                Cir.), cert. denied, 409 U.S. 1063 (1972), after remand,
                Al'fred A:"Knoj?'T,"'Ii1c. v. Colby, 509 F. 2d 1362 (4th Cir.),
                cert. denied, 421 U.S. 992 (1975), involved an action for
                an injunction brought by the United States ~0 prevent a
                former CIA agent from publishing certain intormation he had
                obtained as a res.1lt of his CIA employment. The court held
                that the particular secrecy agreement was valid and enforce-
                able in spite of Marchetti's First Amendment objections,
                but observed that:

                        The First Amendment limits the extent to whi ch
                        the United States, contractually or otherwise,
                        may impose secrecy agreement~ upon its employees
                        and enforce them with a system of prior censor-
                        ship. It precludes such restraints with respect
                        to information which is unclassified or officially
                        disclosed.

                Id. at 1313. The general principle we derive from the case
                is that a prier restraint on disclosure <•f information
                gene~ated by or obtained from the government is justifiable
                under the First Amendment only to the extent that the infor-
                mation is properly classified or classifiable.              .

                11/ It is not clear from reading the district court's opinion .
                     on what First Amendment ground or grounds the defendants
                based their unsuccessful motion to dismiss.

                                            - 7 -




                                                                                     App. 105
DOSWASHINGTONSUP00242
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page16220 of 546
                                                                   of 106




                                                275

                      Our research into areas in which the governm11n t has
               restricted disclosure of nongovernmental information pro-
               vided little additional guidance. Perhaps the closest
               analogy to controls over public cryptography are the con-
               trols over atomic energy research.l2/ Under the Atomic
               Energy Act of 1954, 42 U.S, C. § 2011 et seq, ( 1970), all
               atomic energy information, whether developed by the govern-
               ment or by private researchers , is automatically classified
               at its creation and subjected to strict nondisclosure con-
               tro l s.l3/ Although neither the Atomic Energy Act nor its
               accompanying regulations establi.sh formal procedures for
               prior review of proposed atomic energy publications , the
               Atomic Energy Commission (whose functions are now divided
               ~)   Atomic energy research is similar in a number of ways
                    to cryptographic research. Development in both fields
               has been dominated by government • . The results of government
               created or sponsored research in both fields have been auto·
               matically classified because of the imminent danger to national
               security flowing from disclosure. Yet meaningful research
               in the f.ields may be done without access to government in·
               formation. The results of both atomic energy and cryptographic
               research have significant nongovernmental uses in addition
               to military use. The principa l difference between the fields
               is that many atomic energy researchers must depend upon the
               government to obtain the radioactive source materials necessary
               in their research. Cryptographers, however, need only ob ·
               tain access to an adequate computer.
               13/  See Green, Information Control and Atomic Power Develop-
                     ~.   21 Law and Contemporary Problems 91 (1956); Newman ,
               Control of Information Related to Atomic energy, 56 Yale L.J.
               769 (1947). The Atomic Energy Act uses the term ''Restricted
               Data" to describe information which the government believes
               requires protection in the interest of national security.
               "Restricted data" is defined in 42 u.s.c. § 2014(4). The
               information control provisions of the Act are set out at 42
               u.s.c. §§ 2161·2164.
                                        - 8 -




                            \
                        \




                                                                                 App. 106
DOSWASHINGTONSUP00243
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page17221 of 546
                                                                   of 106




                                               276

                between the Nuclear Regulatory Commission and the Department
                of Energy) has been empowered to maintain control over publi·
                cations through threat of injunction or of heavy criminal
                penalties, two potent enforcement tools provided under the
                Act. 42 u. S.C. SS 2271-2277, 2280. It does not seem, how·
                ever, that the broad information controls of the Atomic
                Energy Act have ever been challenged on First Amendment
                grounds. Our search for judicial decisions in other areas
                in which the government has imposed controls over the flow
                of privately generated information was equally unavailing.l4/
                     In assessing the constitutionality of the ITAR restric·
                tions on the speech elements of public cryptography we there·
                fore have turned to Supreme Court decisions enunciating
                general First Amendment principles. It is well established
                that prior restraints on publication are permissible only
                in extremely narrow circumstances and that the burden on
                the government of sustaining any such restraint is a heavy
                one. See, ~. Nebraska Press Association v, ~. 427
                U.S. 539 (1976); New York Times Co. v. United States, 403
                U.S. 713 (1971); Organization _for a Better Austin v. !S!.ili.
                402 U.S. 415 (1971); Carroll"· Princess Anne, 393 U.S. 175
                (1968); H!!£ v. Minnesota, 283 U.S. 697 (1931). Even in
                those -limited circumstances in which prior restraints have
                been deemed constitutionally permissible, they have been
                circumscribed by specific, narrowly drawn standards for
                deciding whether to prohibit disclosure and by substantial
                procedural protections. Erznoznik v. City of Jacksonville,
                422 u.s. 205 (1975); ~ v. ~. 400 u.s. 410 (1971);
                Freedman v. Maryland, 380 U.S. 51 (1965); Niemotko v. Maryland,
                lif  For example, it does not appear that the oroad controls
                     over exports of technical data and related information
                under the Export Administration Act of 1969, 50 U.S.C. App.
                S 2401 et seq. (1970), and accompanying regulations have been
                judicially tested on First Amendment grounds. Nor have the
                provisions of the patent laws restricting patentabilit-y of
                inventions affecting national security, 35 U.S.C. § 181 et
                seq, (1970), nor governmental restrictions on communications
                with Rhodesia, 22 u.s.c. S 287c (1970); Exec. Order No. 11,322

                                              - 9 -




                                                                                  App. 107
DOSWASHINGTONSUP00244
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page18222 of 546
                                                                   of 106




                                                      2'77

               340 U.S. 268 (1951);   ~      v. New York, 340 U.S. 290 (1951)
               Hague v. c.r.o., 307   u.s.   496 (l939).1if
                     Even if it is assumed that the government's interest
               in regulating the flow of cryptographic information is
               sufficient to justify some form of prior review process,
               the existing ITAR provisions we think fall short of satis-
               fying the strictures necessary to survive close scrutiny
               under the First Amendment. There are at least two funda-
               mental flaws in the regulation as it is now drawn: first,
               the standards governing the issuance or -denial of licenses
               are not sufficiently precise to guard against arbitrary
               and inconsistent administrative action; second, there is
               no mechanism established to provide prompt judicial review
               of State Department decisions barring disclosure. ~. ~.
               Blount v. -Rizzi, supra; Freedman v. Maryland, supra; .!!!&!.!
               v. ~. supra. The cases make clear that before any
               restraint upon protected expression may become final it
               must be subjected to prompt judicial review in a proceeding
               in which the government will bear the burden of justifying
               its decisions. The burden of bringing a judicial proceed-
               ing cannot be imposed upon those desiring export licenses
               in these circumstances. The !TAR as presently written fails
               t o contemplate this .requirement.1§/

               !lf  In Freedman, 380 U.S. at 58-59, the Court summarized
                    the procedural protections necessary to sustain a scheme
               of prior review:
                    1. A valid final restraint may be imposed only upon
               a judicial determination;
                    2. The administrator of a licensing scheme must act
               within a specified brief period of time;
                    3. The administrator must be required either to issue
               a license or go to court to seek a restraint;
                    4. Any restraint imposed in advance of a final judicial
               determination on the merits must be limited to preservation
               of the status quo for the shortest period compatible with
               sound judicial resolution;
                    5. The licensing scheme must assure a prompt final
               judicial decision reviewing any interim and possibly erroneous
               denial of a license.
               121 The government's argument to the Ninth Circuit in~.
                    that the impact of the ITAR upon protected communications
               is merely incidental, and that the ITAR should be viewed as
                                                  (Cont. on p. 11)
                                             - 10 -




                                                                                App. 108
DOSWASHINGTONSUP00245
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page19223 of 546
                                                                   of 106




                                                278

                    For these reasons it is o~r conclusion that the present
               ~TAR licensing scheme does not meet constitutional standards.
               There remains the more difficult question whether a licens-
               ing scheme covering either exports of or even purely domestic
               publications of cryptographic information might be devised
               consistent with the First Amendment. Recent Supreme Court
               decisions certainly suggest that the showing-necessary to
               sustain a prior restraint on protected expression is an
               onerous one. The Court held in the Pentagon Papers case
               that the government's allegations of grave danger to the
               national security provided an insufficient foundation for
               enjoining disclosure by the Washington Post and the~
               York Times.of classified documents concerning United States
               activities in Vietnam. New York Times Co. v. United States,
               ~-111      The Court also invalidated prior restraints when
               justified by such strong interests as the right to fair
               trial, Nebraska Press Ass'n, supra, and the right of a
               homeowner to privacy, Organization for a Better Austin v.
               ~. ~·          Such decisions raise a q~.£estion _w hether a
               16/ (Cont . )
               a-regulation of cond~ct not speech, deserves note. According
               to thAt argument, the le·s s rigorous constitutional standard
               of United States v. O'Brien, 391 U.S . 367 (1968) , would
               govern the validity of the ITAR. Although that may be true
               with respect to certain portions of the !TAR, even a cursory
               reading of the technical data provisions reveals that those
               portions of the ITAR are directed at communication. A more
               stringent constitutional analysis than the O' Brien test is
               therefore mandated.
                17/  The Pentagon Papers case produced a total of ten opinions
                     from the Court, a per curiam and nine separate opinions.
                All but Justices Black and Douglas appeared willing to accept
                prior restraints on the basis of danger to the national security
                in some circumstances. There was, however, no agreement among
                the Justices on the appropriate standard. Justice Brennan
                stated his view that a prior restraint on publication was
                justified only upon:
                      "proof that publication must inevitably, directly,
                      and immediately cause the occurrence of an event
                      kindred to imperiling the safety of a transport
                      already at sea. • • , 11
                                                          (Cont. on p. 12)
                                           - ll -




                                                                                   App. 109
DOSWASHINGTONSUP00246
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page20224 of 546
                                                                   of 106




                                                  279

               generalized claim of threat to national security from publica-
               tion of cryptographic information would constitute an adequate
               basis for establishing a prior restraint. Nonetheless, it
               is important to keep in mind that the Court has consistently
               rejected the proposition that prior restraints can never be
               employed. See, ~. Nebraska Press Ass'n, supra at 570.
               For example, at least where properly classified government
               information is involved, a prior review requirement may be
               permissible. United States v. Marchetti , supra.
                    In evaluating the conflicting First Amendment and national
               security interests presented by prior restraints on public
               cryptography, we have focused on the basic values which the
               First Amendment guarantees. At the core of the First Amend-
              .ment is the right of individuals freely to express political
               opinions and beliefs and to criticize the operations of
               government. See, ~. Landmark Communications v. Virginia,
               46 U.S.L.W. 4389, 4392 (May 1, 1978); Buckley v. Valeo, 424
               U.S. 1, 14 (1976); Mills v. Alabama, 384 U.S. 214, 218 (1966).
               Adoption of the Amendment reflected a "profound national
               commitment to the principle that debate on public issues
               should be uninhibited, robust, and wide-open," New York
               ~v. Sullivan, 376 U.S. 254, 270 (1964), and was in-
               tended in part to prevent use of seditious libel laws to
               stifle discussion of information embarrassing to the govern-
               ment. New York Times Co. v. United States, supra at 724
               (concurring opinion of Mr. Justice Douglas).
                    Prior restraints pose special and very serious threats
               to open discussion of questions of public interest. "If it
               can be said that a threat of criminal or civil sanctions
               after publication 'chills' speech, prior restraint 'freezes' it
               at least for the time." Nebraska Press Ass'n, supra at 559.
               17/ (Cont.)
               403 U.S. at -726-27. Justice Stewart, with whom Justice White
               concurred, suggested that a prior restraint would be permissible
               only if disclosure would "surely result in direct, immediate
               and irreparable damage to · our Nation or its people." Id. at
               730. Several other Justices declined, given the facts-and
               procedural posture of the case, to formulate a standard.

                                         - 12 -




                                                                                  App. 110
DOSWASHINGTONSUP00247
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page21225 of 546
                                                                   of 106




                                                  280

                 Since views on governmental operations or decisions often
                ·must be aired promptly to have any real effect, even a
                 temporary delay in communication may have the effect of
                 severely diluting "uninhibited, robust, and wide-open"
                 debate. And protection of any governmental interest may
                 usually be accoruplished by less restrictive means. One
                 avenue generally available to the government, and cited by
                 Supreme Court as the most appropriate antedote, is to counter
                 public disclosures or criticisms with publication of its
                 own views. See, ~ . Whitney v. California, 274 U.S. 357,
                 375 (1927) (concurring opinion of Mr. Justice Brandeis).
                     The effect of a prior restraint on cryptographic infor-
                mation, however, differs significantly from classic restraints
                on political speech. Cryptography is a highly specialized
                field with an audience limited to a fairly select group of
                scientists and mathematicians. The concepts and techniques
                which public cryptographers seek to express in connection
                with their research would not appear to have the same topical
                content as ideas about political , economic or social issues .
                A temporary delay in communicating the results of or ideas
                about cryptographic research therefore would probably not
                deprive the subsequent publication of its full impact.

                     Cryptographic information is , moreover, a category of
                matter "which is both vital and vulnerable to an almost
                unique degree."]&/ Once cryptographic i nformation is dis-
                closed, the damage to the government's interest in protecting

                ]&I  New York Times Co. v. United States, 403 U.S. 713, 736
                     n. 7 quoting H.R. Rep. No. 1895, 8lst Cong., 2d Sess.,
                1 (1950). That report pertains to the bill which became 18
                U.S.C. § 798, the criminal statute prohibiting disclosure
                of information concerning the cryptographic systems and
                communications intelligence activities of the United States.
                Section 798 does not reach disclosure of information pub-
                lished by public cryptographers, as its coverage is restricted
                to classified information. Classified information by defini-
                tion is information in which the government has some proprietary
                interest. See § l(b) cf the May 3, 1978 draft of the Executive
                Order on national security proposed to replace Executive Order
                11,652 ; cf. 22 C. F.R. § 125.02.

                                         - 13 -




                                                                                   App. 111
DOSWASHINGTONSUP00248
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page22226 of 546
                                                                   of 106




                                                281

              national security is done and may not be cured. Publication
              of cryptographic information thus may present the rare
              situation in which "more speech" is not an alternative
              remedy to silence.l9/ See Whitney v. California, supra at
              376 (concurring opinion of Mr. Justice Brandeis).

                   Given the highly specializ~d nature of cryptographic
              information and its potential for seriously and irremediably
              impairing the national security, it is our opinion that a
              licensing scheme requiring prepublication submission of
              cryptographic J.nformation might overcome the strong consti-
              tutional presum~tion against prior restraints. Any such
              scheme must, as we have said, provide clear, narrowly defined
              standards and procedural safeguards to prevent abuse.
                   While a detailed discu~sion of the specific provisions
              and procedures of a valid scheme of prior review of crypto-
              graphic information or of its practical and political
              feasibility is beyond the scope of this memorandum, some
              19/  In stressing the differences between cryptographic
                   information and other forms of expression we do not
              mean to imply that the protections of the First Amendment
              are not applicable to cryptographic information or that
              they are confined to the exposition of ideas . See Winters
              v. New York, 333 U.S. 507, 510 (1948). We recognize that
              the scope of the amendment is broad. It encompasses , for
              example, purely commercial speech, Virginia State Board of
              Pharmacy v. Virginia Citizens Consumer Council, Inc. 425
              U.S. 748 (1976), and communicative conduct, Cohen v. California
              403 U.S. 15 (1971). We believe, however, that the extent
              of First Amendment protection may vary depending upon the
              nature of communication at issue, It is established in
              the area of commercial speech that greater governmental regu-
              lation may be tolerated due to the special attributes of
              that form of speech. Virginia State Board of Pharmacy v.
              Virginia Citizens Consumer Council, supra at 770-71 and n.24.
              Speech in the labor context also presents special First Amend-
              ment considerations. ~ lh&.a...., N. L. R. B. v. Gissel Packing
              Co., 395 U.S. 575 (1969). And obscene communications have
              received specialized treat~ent from the courts. ~. ~.
              Roth v. United States, 354 U.S. 476 (1957).

                                       - 14 -




                                                                                App. 112
DOSWASHINGTONSUP00249
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page23227 of 546
                                                                   of 106




                                                     282

                 general observations are in order. First, 1~e wish to emphasize        1
                 Jur doubts that the executive branch may validly vr,vide    ~..,_ •• ~,( ·
                 for licensing or prior revi'!·~ of exports of cryptographic .,.u_ '1,
                 information without more explicit Congressional authoriza-
                 tion. The scope of the existing delegation of authoricy
                 trom Congress to the President, as we note above, is some-
                 what unclear. Before imposing a prior restraint on exports
                 of public cryptographic info.:mation, we believe that a more
                 clear cut indication of Congressional judgment concerning
                 the need for such a measure is in order. See United States
                 v, Robel, 389 U.S. 248, 269 (1967) (concurring cpinion of
                 Mr.~ice Brennan); £!. Yakus v. United State~ 321 U.S.
                 414 (1944).
                       Second, further Congressional authorization would ob-
                  viously be necessary in order to extend governmental controls
                  to domestic as well as foreign disclosures of public crypto-
                  graphic information. Such an extension might well be necessary
                  to protect valuable cryptographic information effectively.
                  Indeed, limiting controls to exports while permitting unregulated
                  domestic publication of cryptographic research would appear
                  to undermine substantially the government's position that
                  disclosure of cryptographic information presents a serious
                  and irremediable threat to national security.20/

                  20/  A question which would arise from complete governmental
                       control over cryptographic information is whether the
                  government would be required under the Fifth Amendment to
                  pay just compensation for the ideas it had effectively "con-
                  demned," For example, the patent and invention provisi.ons
                  of the Atomic Energy Act require the government to pay for
                  patents which it revokes or declares to be affected with the
                  public interest. 42 U.S.C. §§ 2181-2190. A cryptographic
                  algorithm, however, would not appear to be a patentable
                  process. See Gottschalk v. Benson, 409 U.S. 63 (1972). And
                  it is unresolved whether copyright protection is available
                  for computer software. See Nimmer on Copyright, § 13.1
                  (Supp. 1976). We are therefore uncertain as to the status
                  of cryptographic ideas under the Fifth Amendment.

                                            - 15 -




                                                                                              App. 113
DOSWASHINGTONSUP00250
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page24228 of 546
                                                                   of 106




                                                 283

               Third, no final restraint on disclosure may be imposed with-
               out a judicial determination . We recognize that a require-
               ment of judicial review presents substantial problems. The
               proof necessary in order to demonstrate to a judge that
               highly technical cryptographic information must be withheld
               from publication because of the overriding danger to national
               security might be burdensome and might itself endanger the
               secrecy of that information. It is our opinion, however,
               that any system which failed to impose the burden on govern-
               ment of seeking judicial review would not be constitutional.ll/
               See, .!:,&_, ~ v. llill• supra.
                    Finally, any scheme for prior review of cryptographic
               'nformation should define as narrowly and precisely as
               possible both the class of information which the government
               must review to identify serious threats to the national
               security and the class of information which the government
               must withhold.~/ The scheme clearly should exempt from a

               21/   The threat to national security posed by a judicial re-
                     view procedure could be reduced substantially by con-
                ducting the review in camera. See Alfred A. Knopf, Inc. v.
                Colby , 509 F,2d 1362 (4th Cir.),~ d~ 421 U.S. 992
                (1975); £!. 5 U. S.C. 552(a)(4)(B) (Supp. 1975) (in camera
                review provision of the Freedom of Information Act). The
               .Supreme Court, in any event, has been unimpressed by argu-
                ments that disclosure of sensitive nati onal security infor-
                mation to a court raises such serious problems of public
                dissemination that exemption from constitutional require-
                ments is appropriate, See United States v. U.S. District
                ~. 407 u. s. 297 (1972).

               £i/  In other words, we assume that the information submitted
                    under the scheme would not be coextensive with the in-
               formation withheld. We note, however, that the authority
               of the government to require prepublication submission of
               information which is neither classified nor classifiable
               is unsettled. That issue is posed in the suit recently filed
               by the Department of Justice in the United States District
               Court for the Eastern District of Virginia against former
               CIA employee Frank Snepp for breach of his secrecy agree-
               ment. United States v. ~. - civil Action No. 78-92-A.

                                        - 16 -




                 83-362 0 - 81 - 19




                                                                                 App. 114
DOSWASHINGTONSUP00251
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page25229 of 546
                                                                   of 106




                                                      284

                submission requirement any information, such as that which
                is publicly available or which poses no substantial security
                threat, that the government has no legitimate interest in
                keeping secret . 23/ Failure to draft provisions narrowly
                might well invite overbreadth challenges for inclusion of
                protected communication. See, ~. ~ v. Alabama, 357
                U.S. 449 (1958). And a precisely drawn scheme is also
                recessary to avoid objections of vagueness. See, ~.
                Smith v. Goguen, 415 U.S. 566 (1974).24/
                     In conclusion, it is our view that the existing provisions
                of the ITAR are unconstitutional insofar as they establish
                a prior restraint on disclosure of cryptographic ideas and
                information developed by scientists and mathematicians in
                the private sector. we believe, however, that a prepublica-
                tion review requirement for cryptographic information might
                meet First Amendment standards i f it provided necessary
                procedural safeguards and precisely d.rawn guidelines.

                                       '--1'111,.,_   /)(_~
                                          ohn M. Harmon
                                   Assi ~nt Attorney General
                                    Office of Legal Counsel

                ~/   As we noted above, at n.4, supra, the present ITAR pro-
                     visions attempt to exempt publicly available information.
                But the scope of that exemption and the procedures for invok-
                ing it, particularly with respect to oral communications,
                are somewhat clear.
                24/  Although we mention questions of overbreadth and vague-
                     ness raised by the technical data provisions of the
                ITAR previously in this memorandum, we have not attempted
                to identify and analyze particular problems for several
                reasons. First, our opinion that a prior restraint on public
                cryptography might survive First Amendment scrutiny is a
                limited one and does . not purport to apply to the many other
                types of technical data covered by the ITAR. Second, we
                believe that public cryptography presents special considera-
                tions warranting separate treatment from other forms of
                technical data, and that a-p~ecise and narrow regulation
                or statute limited to cryptography would be more likely to
                receive considered judicial attention . Finally, we are
                uncertain whether the present legislative authority for the
                technical data provisions of the !TAR is adequate.

                                         - 17 -




                                                                                  App. 115
DOSWASHINGTONSUP00252
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page26230 of 546
                                                                   of 106




                        EXHIBIT 7




                                                                          App. 116
DOSWASHINGTONSUP00253
Case 2:20-cv-00111-RAJ
  Case  1:15-cv-00372-RPDocument
                         Document107-21  Filed
                                   8-2 Filed   09/23/20Page
                                             05/11/15   Page27231 of 546
                                                               of 106




                    Constitutionality of the Proposed Revision of the
                       Internationa] Traffic in Arms Regulations

          Proposed revision o f the “technical data” provision o f the International Traffic in Arms
            Regulations (1TAR) redefines and narrows the class o f transactions that are subject to a
            licensing requirement under the Arms Export Control Act o f 1976, in an attempt to
            avoid imposing a prior restraint on speech protected by the First Amendment; how­
            ever, even as revised the IT A R can have a number o f constitutionally impermissible
            applications.
          T he licensing requirement in th e ITAR may constitutionally be applied to transactions
             involving arrangements entered into by exporters to assist foreign enterprises in the
             acquisition or use o f technology; it may also be applied to transactions involving the
             dissemination of technical data for the purpose of promoting the sale of technical data
             o r items on the Munitions List, since the prior restraint doctrine has only limited
             applicability to “commercial speech.” However, insofar as it could be applied to
             persons w ho have no connection with any foreign enterprise, w ho disseminate techni­
             cal data in circumstances in w hich there is no more than a belief or a reasonable basis
             for believing that the data might be taken abroad by foreign nationals and used there in
             the manufacture of arms, the licensing requirement is presumptively unconstitutional as
             a prior restraint on speech protected by the First Amendment.
          It is not certain w hether a court would find that the revised ITA R are so substantially
             overbroad as to be void and unenforceable in all their applications, or decide to save
             the regulations through a narrowing construction. The best legal solution is for the
             D epartm ent of State, not the courts, to narrow the ITA R so as to make it less likely
             that they will apply to protected speech in constitutionally impermissible circum­
             stances.

                                                                                     July 1, 1981

          M EM O R A N D U M OPIN IO N FO R T H E O F F IC E O F M UNITIONS
                       CONTROL, D E PA R T M E N T O F STA TE

             T he views of this Office have been requested concerning the consti­
          tutionality o f a proposed revision of the “technical data” provisions of
          the International Traffic in Arms Regulations (ITAR). 45 Fed. Reg.
          83,970 (Decem ber 19, 1980). On the basis of the analysis set forth
          below, we conclude that from a constitutional standpoint, the revised
          IT A R is a significant improvement over the prior version, but that even
          as revised, it can have a number of unconstitutional applications. We
          recommend that the proposed revision be modified to minimize or
          eliminate the number of impermissible applications. Our views are set
          forth in more detail below.

                                                     202


                                                                                 App. 117
              DOSWASHINGTONSUP00254
Case 2:20-cv-00111-RAJ
  Case  1:15-cv-00372-RPDocument
                         Document107-21  Filed
                                   8-2 Filed   09/23/20Page
                                             05/11/15   Page28232 of 54
                                                               of 106
                                              I. Background

         T he ITA R are promulgated pursuant to the Arms Export Control
      Act of 1976 (the Act). 22 U.S.C. § 2778. The A ct authorizes the
      President “to control the import and export of defense articles and
      defense services and to provide foreign policy guidance to persons of
      the United States involved in the export and import of such articles and
      services” and to “designate those items which shall be considered as
      defense articles and defense services . . . and to promulgate regulations
      for the import and export of such articles and services.” § 2778(a).
      Items so designated are placed on the United States Munitions List.
      Every person engaging in the business of “manufacturing, exporting, or
      importing” designated defense articles or services must register with the
      Office of Munitions Control. § 2778(b). No such articles or services
      may be exported or imported without a license issued in accordance
      with regulations promulgated under the Act. § 2778(b)(2). Violation of
      the statute or the regulations promulgated thereunder is a criminal
      offense. Pursuant to its authority to regulate the export of “defense
      articles and services,” the Office of Munitions Control has traditionally
      undertaken to regulate the export of technical information relating to
      the manufacture or use of items on the Munitions List. The “technical
      data” provisions are the embodiment of that undertaking.
         The proposed revision defines technical data to include unclassified
      information not in the public domain and relating directly to, inter alia,
      the performance of defense services; training in the operation or use of
      a defense article; and design, production, or manufacture o f such an
      article.1 In general, the relevant provisions require the issuance of a
      license for the export of any unclassified technical data. A license is
      not, however, required for the export of unclassified technical data
      included within certain specified categories of exemption. Among those
      categories are exports of data published or generally available to the
      public,2 exports in furtherance of a manufacturing license agreed to by.

         ‘ Under § 121 315, "technical data1* means
               (a) Unclassified information not in the public domain relating directly to:
                     (1) The design, production, manufacture, processing, engineering, development,
                  operation, or reconstruction of an article; or
                      (2) Training in the operation, use, overhaul, repair or maintenance of an article; or
                      (3) The performance of a defense service (see § 121.32);
              (b) Classified information relating to defense articles or defense services, and
              (c) Information covered by a patent secrecy order
      45 Fed. Reg. 83,976 (1980)
         2The ITAR exempts technical data if they “are published or otherwise generally available to the
      public".
                  (i) Through sales at newsstands and bookstores;
                  (n) Through subscription, unrestricted purchase, or without cost;
                  (ni) Through second class mailing privileges granted by the U S. Government; or,
                  (iv) Are freely available at public libraries.
      45 Fed. Reg. 83,985 (1980)

                                                      203


                                                                                            App. 118
                  DOSWASHINGTONSUP00255
Case 2:20-cv-00111-RAJ
  Case  1:15-cv-00372-RPDocument
                         Document107-21  Filed
                                   8-2 Filed   09/23/20Page
                                             05/11/15   Page29233 of 546
                                                               of 106
          the State Department, and exports related to firearms not in excess of
          caliber .50. Most importantly for present purposes, the revised provi­
          sions exempt technical data which:
                 consists of information which is not designed or intended
                 to be used, or which could not reasonably be expected to
                 be used, in direct application in the design, production,
                 manufacture, repair . . . o f defense articles (for example,
                 general mathematical, engineering, or statistical informa­
                 tion not purporting to have or not reasonably expected to
                 be given direct application to defense articles.) An advi­
                 sory opinion may be sought in case of doubt as to
                 w hether technical data is exempt under this category.
          45 Fed. Reg. 83,985 (1980).
             W ith reference to technical data, the proposed revision defines the
          term “export” to include both the sending, transmitting, or removal of
          technical data from the United States, and the transfer of such data to a
          foreign national when the transferor knows or has reason to know that
          the transferred data will be sent, transmitted, or taken out of the United
          States. Disclosure to a foreign national of technical data relating to
          “significant military equipment,” w hether in the United States or
          abroad, is also an “export.” Finally, the proposed revision expressly
          provides that an “export” occurs when (1) technical data are disclosed
          to a foreign national abroad or (2) technical data are disclosed to a
          foreign national in the United States w hen the transferor knows or has
          reason to know that the disclosed technical data will be disclosed
          outside the United States.

                                        II. Discussion

             The constitutionality o f the ITA R was considered and questioned in
          a memorandum prepared by this Office in 1978 at the request of Dr.
          Frank Press, Science Advisor to the President. See Memorandum of
          M ay 11, 1978, for Dr. Frank Press, Science Advisor to the President,
          from John M. Harmon, Assistant Attorney General, Office of Legal
          Counsel entitled “Constitutionality Under the First Amendment of
          IT A R Restrictions on Public Cryptography.” On their face, the previ­
          ous regulations appeared to establish a general administrative rule that
          required persons subject to United States jurisdiction to apply to the
          D epartm ent of State for a license before communicating technical data
          to foreign nationals. The regulations were drafted in such a way that
          this rule could have been applied not only to persons who undertook to
          transmit technical data during the sale of arms or technical services
          abroad, but also to virtually any person involved in a presentation or
          discussion, here or abroad, in which technical data could reach a
          foreign national. In all such circumstances, anyone who proposed to
                                             204


                                                                    App. 119
             DOSWASHINGTONSUP00256
ase 2:20-cv-00111-RAJ
 Case  1:15-cv-00372-RPDocument
                        Document107-21  Filed
                                  8-2 Filed   09/23/20Page
                                            05/11/15   Page30234 of 54
                                                              of 106
    discuss or transmit technical data was, under the ITAR, an “exporter”;
    and he was therefore required by the ITA R to apply in advance for an
    administrative license, unless the technical data in question fell within
    the limited exemptions from regulation.
       In the memorandum to Dr. Press, this Office concluded that the
    ITAR cast such a broad regulatory net that it subjected a substantial
    range of constitutionally protected speech to the control of the Depart­
    ment of State. Because this control was exercised through a system of
    administrative licensing—a system o f “prior restraint”—we concluded
    that the relevant regulations were presumptively unconstitutional. We
    also concluded, however, with particular reference to cryptographic
    information, that the constitutional difficulties presented by this system
    of prior restraint might be overcome without limiting the range of
    transactions to which the ITR purported to apply. The difficulties
    might be overcome if: (1) the standards governing the issuance or
    denial of an administrative license were defined more precisely to guard
    against arbitrary and inconsistent administrative action; and (2) a proce­
    dural mechanism was established to impose on the government the
    burden of obtaining prompt judicial review o f any State Department
    decision barring the communication of cryptographic information.
       The present proposal for revision of the ITA R does not attempt to
    satisfy the second condition described in the previous memorandum. It
    does, however, redefine the class o f transactions that are subject to the
    licensing requirement. It is therefore necessary to determine whether
    the redefinition of coverage is sufficiently responsive to the constitu­
    tional objections raised by our previous opinion concerning the issue of
    prior restraint to require a different conclusion. If the redefinition o f
    coverage ensures that the licensing requirement can no longer apply to
    speech that is constitutionally protected against prior restraint, the
    concerns expressed in our previous opinion will no longer be relevant
    to the constitutional analysis. On the other hand, if the redefinition does
    not significantly contract the coverage, the prior restraint doctrine must
    be taken into account. We adhere to the positions regarding constitu­
    tional limits in this area articulated in the memorandum to Dr. Press. If
    the revised technical data provisions are drafted so broadly that they
    impinge on speech that is protected against prior restraint, they are
    presumptively unconstitutional in their application to the speech. More­
    over, if their overbreadth is substantial, they may be void and unen­
    forceable in all their applications, although we cannot fully assess that
    possibility without examining the constitutional status of the entire
    range of transactions to which they may apply.
       The revised technical data provisions may apply to three general
    categories of transactions: (1) transactions involving the direct transmis­
    sion of technical data by an exporter to a foreign enterprise under a
    contract or other arrangement entered into by the exporter for the
                                       205


                                                                   App. 120
              DOSWASHINGTONSUP00257
Case 2:20-cv-00111-RAJ
  Case  1:15-cv-00372-RPDocument
                         Document107-21  Filed
                                   8-2 Filed   09/23/20Page
                                             05/11/15   Page31235 of 546
                                                               of 106
          purpose of assisting the foreign enterprise in the acquisition of use of
          technology; (2) transactions involving the dissemination of technical
          data for the purpose of promoting or proposing the sale of technical
          data of items on the Munitions List; and (3) transactions in which an
          “exporter” w ho is not otherwise connected or concerned with any
          foreign enterprise transmits technical data knowing, or having reason to
          know, that the data may be taken abroad and used by someone there in
          the manufacture or use o f arms.
             W e have concluded that the application o f the revised technical data
          provisions to transactions in the first two categories described above
          will not violate the First Amendment prohibition against prior restraint.
          H ow ever, the application o f these provisions to transactions in the third
          category will raise serious constitutional questions. O ur ultimate conclu­
          sions about the constitutionality of the technical data provisions are set
          forth, together with our recommendations for revision, in section III
          below.
             (1)     Transactions involving arrangements entered into by exporters to
          assist foreign enterprises in the acquisition or use o f technology. A t its core,
          the IT A R is designed to control United States firms and individuals
          who undertake to assist foreign enterprises in the acquisition and use of
          arms. T he purpose of the technical data provisions is to extend that
          control to transactions in which assistance takes the form of technical
          advice. Perhaps the most common example of a transaction of that kind
          is a straightforward commercial arrangement in which an American
          firm agrees to provide technical information o r advice to a foreign firm
          engaged in the manufacture of an item or items on the Munitions List.3
             T he leading case involving the constitutionality of the ITAR arose in
          precisely that context. See United States v. Edler Industries, Inc., 579
          F.2d 516 (9th Cir. 1978). In Edler, an American firm specializing in
          aerospace technology, E dler Industries, agreed to provide a French
          firm with technical assistance and data relating to a tape wrapping
          program . The Office of Munitions Control denied Edler’s application
          for export licenses on the ground that exportation of the information in
          question would violate United States policy as established by the Act.
          D uring the pendency of the license applications, and after the denial,
          E dler proceeded to perform the contract and transmitted the informa­
          tion to the French firm. Edler was then prosecuted under the Act.
          Edler defended on the ground, among others, that the transmission of
          technical information under the contract w ith the French firm was
          constitutionally protected “speech” and that the government could not
          require such “speech” to be licensed in advance. The trial court re­
          jected that contention and Edler was convicted.

             3    We can imagine more exotic examples that would proceed upon essentially the same legal footing,
          e.g., a transaction in which an American agent (an “industrial spy”) transmits sensitive technical
          information to his foreign principal.

                                                          206



                                                                                       App. 121
              DOSWASHINGTONSUP00258
ase 2:20-cv-00111-RAJ
 Case  1:15-cv-00372-RPDocument
                        Document107-21  Filed
                                  8-2 Filed   09/23/20Page
                                            05/11/15   Page32236 of 54
                                                              of 106
       On appeal, the Ninth Circuit upheld Edler’s defense in part. The
    court concluded that the definition of “technical data” then appearing
    in 22 CFR § 125.01 (1977) should be interpreted narrowly in light of
    the applicable constitutional limitations, § 1934 of the Act,4 and the
    relevant legislative history. Under the Act, the regulations should be
    construed to bar “only the exportation of technical data significantly
    and directly related to specific articles on the Munitions List.” Id. at
    521. Moreover, if the information in question “could have both peaceful
    and military applications,” the regulations should be construed to apply
    only in cases in which the defendant knew or had reason to know that
    the information was “intended for the prohibited use.” Id. T hat con­
    struction was necessary “to avoid serious interference wkh the inter­
    change o f scientific and technological information.” Id. If the regula­
    tions and the statute were construed to apply only in the case of
    knowledge or reason to know of an intended prohibited use, they
    would not “interfere with constitutionally protected speech.” Id. They
    would merely control “the conduct of assisting foreign enterprises to
    obtain military equipment and related technical expertise,” and for that
    reason they would not impose an unconstitutional prior restraint on
    speech. Id. Finally, although the district court had correctly rejected
    certain elements of the defendant’s First Amendment defense, it had
    adopted an impermissibly broad construction of the regulations, and
    therefore the case was ordered retried in accordance with the narrower
    construction.
       On the facts presented, the essential holding of Edler —that the previ­
    ous ITAR could be applied constitutionally to an exporter who had
    agreed to assist a foreign firm in the development of a new technology,
    having reason to know that the foreign firm intended to use the tech­
    nology to manufacture items on the Munitions List—was consistent
    with the traditional principles the courts have applied in the interpreta­
    tion of the First Amendment. Indeed, the novelty of Edler lay not in
    that holding, but in the defendant’s claim that the transmission of
    technical information under the agreement with the French firm was
    constitutionally protected “speech.” The courts have consistently held
    that whenever speech is an “integral part” of a larger transaction
    involving conduct that the government is otherwise empowered to
    prohibit or regulate, the First Amendment does not immunize that
    speech; nor does it bar prior restraint. See, e.g., Ohralik v. Ohio State
    Bar Assn., 436 U.S. 447, 456 (1978), and cases cited therein; Giboney v.
    Empire Storage & Ice Co., 336 U.S. 490 (1949). That principle comes
    into play in a number of contexts: most importantly, where speech is
    joined with conduct by an agreement or special relationship between

       4 This provision was repealed in 1976 and replaced by the current provision, 22 U S.C. § 2778. For
     purposes o f the interpretation adopted by the Edler court, however, the changes in § 1934 are not
     material.

                                                   207


                                                                                       App. 122
                 DOSWASHINGTONSUP00259
Case 2:20-cv-00111-RAJ
  Case  1:15-cv-00372-RPDocument
                         Document107-21  Filed
                                   8-2 Filed   09/23/20Page
                                             05/11/15   Page33237 of 54
                                                               of 106
           the speaker and the actor. For example, under the law of conspiracy,
           when one individual enters into an agreement with another to rob a
           bank or to restrain trade and provides the other with the information
           w hich facilitates that action, neither the agreement nor the transmission
           o f the information is constitutionally protected. See id.
              T o be sure, there is a doctrinal difficulty in applying this traditional
           analysis to international transactions of the kind involved in Edler.
           W hen the defendant in E dler agreed to assist the French firm in the
          developm ent and use of sensitive technology, it was not undertaking to
          aid that firm in conduct that was itself illicit or unauthorized as a
          m atter of domestic law. O ur nation has a compelling interest in sup­
          pressing the development and use of sensitive technologies abroad, but
          it has no general power to “outlaw” the development of technology by
          foreign enterprises or to require them to apply here for a license before
          making or using arms. A s a matter o f domestic law, the government’s
          only recourse is to control persons subject to United States jurisdiction
          w ho would undertake to aid and abet those foreign endeavors.
              W e believe that the absence of a direct domestic prohibition against
          the foreign conduct in question here—the foreign manufacture or use of
          items on the Munitions L ist—does not create a constitutional barrier to
          domestic regulation of persons who combine with foreign enterprises to
          assist them in the development and use of sensitive technology. Even
          though such assistance m ay take the form o f technical advice, it is, in
          the E dler context, an integral part of conduct that the government has a
          compelling interest in suppressing by appropriate means. As the Edler
          court held, such assistance is not constitutionally protected speech; and
          it is not protected by the constitutional prohibition against prior re­
          straint.
              W e have one further observation concerning the Edler case. Edler
          held that the licensing requirement o f the previous ITA R could be
          enforced where: (1) the foreign recipient of technical data intended to
          use it in the manufacture o r use o f items on the Munitions List; and (2)
          the exporter had “ reason to know” of that intention. Given the nature
          of the transaction that w as involved in Edler, those requirements im­
          posed w hat the Ninth Circuit considered to be necessary limitations on
          the pow er of the government to license the transmission of sensitive
          technical information under international contracts and combinations.5

             &T here is room to doubt whether the concise and somewhat ambiguous language adopted by the
          Edler court in the statement of the applicable rule, see 579 F.2d at 521, completely captures the
          relevant constitutional standard. The Edler rule presupposes that the foreign enterprise intends to use
          technical data in the manufacture or use of arms, and it suggests that the licensing requirement can be
          enforced only w here the exporter has reason to know of that intention. But a respectable argument
          can be made that the constitutional pow er of the government to license persons who combine with
          foreign enterprises to assist directly in the development o f sensitive technology abroad is not limited to
          cases m w hich the foreign enterprise has a present intention of using that technology in the manufac­
          ture o f arms. T he present intention o f the foreign actor is constitutionally relevant, of course, but the
          actual source o f the danger is the technical capacity that his action creates. That capacity is created on
                                                          Continued


                                                             208


                                                                                             App. 123
               DOSWASHINGTONSUP00260
ase 2:20-cv-00111-RAJ
 Case  1:15-cv-00372-RPDocument
                        Document107-21  Filed
                                  8-2 Filed   09/23/20Page
                                            05/11/15   Page34238 of 54
                                                              of 106
    They should be read in that context. We believe they cannot be read as
    implicitly authorizing the imposition of a general licensing requirement
    in every circumstance in which a speaker may have known or had
    reason to know that his speech could be used for a dangerous purpose
    by someone abroad. Beyond the Edler context—a context in which
    “speech” is joined with dangerous conduct by an actual agreement or
    combination between speaker and actor—constitutional principles far
    more favorable to the speaker come into play. We will discuss those
    principles in part (3) below.
      (2)     Transactions involving the dissemination o f technical data fo r the
    purpose o f promoting or proposing the sale o f technical data or items on the
    munitions list. In this section, we consider the dissemination of technical
    data for the purpose of promoting or proposing the sale of technical
    data or items on the Munitions List.6 The Supreme Court has given
    special consideration to promotional materials in a series of recent
    decisions. Under the rubric of “commercial speech,” information that
    proposes or promotes a commercial transaction has been accorded some
    constitutional protection. See Virginia State Bd. o f Pharmacy v. Virginia
    Citizens Consumer Counsel, Inc., 425 U.S. 748 (1976); Friedman v.
    Rogers, 440 U.S. 1 (1979); Central Hudson Gas v. Public Service
    Comm'n, 447 U.S. 557 (1980); Linmark Associates, Inc. v. Willingboro,
    431 U.S. 85 (1977). Commercial speech is protected because it “assists
    consumers and furthers the societal interest in the fullest possible dis­
    semination of information.” See Central Hudson Gas, supra, at 561-62.
    At the same time, it has been suggested by the Court that commercial
    speech is in some circumstances entitled to a “lower level” of protec­
    tion than that accorded to other forms of protected speech. The courts
    have said that a “lower level” of protection is justified because “com­
    mercial speakers have extensive knowledge of both the market and
    their products” and are thus “well situated to evaluate the accuracy of
    their messages and the lawfulness of the underlying activity,” and
    because “commercial speech, the offspring of economic self-interest, is
    a hardy breed of expression that is not ‘particularly susceptible to being
    crushed by overbroad regulation.’” Id. at 564 n.6 (citation omitted).
    These factors have led the Supreme Court to conclude that the govern­

    foreign soil, beyond the legislative jurisdiction of the United States, and our government may have no
    adequate means of controlling its subsequent use in a way that will protect against a change of
    circumstance or intention. Accordingly, one could argue that our nation has a substantial interest in
    suppressing the creation of foreign capacity in the first instance, whatever the present intentions of the
    foreign enterprise may be; and if a United States technical expert, knowing of the potential danger,
    combines with the foreign enterprise to create that capacity, that is arguably enough. A n analogous
    principle is operative in the law of espionage. The transmission of sensitive information by a domestic
    agent to his foreign principal is not constitutionally protected even where the purpose of the transac­
    tion is merely to benefit the foreign power, not to injure the United States. As the Supreme Court
    noted in the leading case, the status of foreign governments may change; no advantage can be given to
    them without creating a potential for injury to us See Gorin v. United States, 312 U.S. 19, 30 (1941).
       * We are advised by the Federal Bureau of Investigation that technical data are sometimes dissemi­
    nated in international conferences or meetings for the purpose of promoting the sale o f sensitive
    technology.

                                                     209


                                                                                           App. 124
                  DOSWASHINGTONSUP00261
Case 2:20-cv-00111-RAJ
  Case  1:15-cv-00372-RPDocument
                         Document107-21  Filed
                                   8-2 Filed   09/23/20Page
                                             05/11/15   Page35239 of 546
                                                               of 106
           ment may ban false or misleading commercial speech, see Friedman v.
           Rogers, supra, at 13, 15-16, and, in at least some contexts, commercial
           speech relating to illegal activity, Pittsburgh Press Co. v. Pittsburgh
           Comm'n on Human Relations, 413 U.S. 376, 388 (1973). Similar consid­
           erations have led the C ourt to suggest in dicta that the ordinary First
           Amendment prohibitions against overbreadth and prior restraint may
           not be fully applicable to commercial speech. See Virginia State Bd. o f
           Pharmacy, supra, at 772 n.24.
              F o r purposes of the present discussion, we need not determine
           w hether the prior restraint doctrine is inapplicable to all commercial
           speech in all circumstances. In the present context, we believe that a
           licensing requirement for promotional speech that contains technical
           data would probably be held constitutional. There are four reasons for
           this conclusion. First, the governmental interest in preventing the de­
           velopment of military equipment by foreign countries is a significant
           one. T hat interest may justify prior restraint against the promotion of
           foreign technical sales in the same way that the national interest in
           truth and fair dealing justifies prior restraint against false and deceptive
           promotions in the ordinary commercial context. See Donaldson v. Read
           Magazine, 333 U.S. 178, 189-91 (1948); F TC v. Standard Education
           Society, 302 U.S. 112 (1937). Second, a licensing requirement for promo­
           tional materials containing technical data will not delay the transmission
           of information that the public has a strong interest in receiving immedi­
           ately. In that respect, technical promotions are unlike political speech,
           for the public will not generally suffer if technical data are suppressed
           during a licensing period. Compare New York Times v. United States,
           supra. Third, the protection accorded to commercial speech is largely
           designed to protect the rights o f listeners and consumers. See Virginia
           State Bd., supra. Those rights are not directly implicated here. Foreign
           enterprises engaged in the manufacture or use of arms abroad generally
           have no right under the Constitution to receive information from per­
           sons in this country. Finally, the Court has indicated that deference to
           the political branches is most appropriate in the area o f military affairs.
           Cf. Rostker v. Goldberg, 453 U.S. 57 (1981); Brown v. Glines, 444 U.S.
           348 (1980).7 On the basis o f these factors, and the intimation in Virginia
           State Bd. that the strong presumption against prior restraints may not
           be fully operable in the commercial context, we believe that the courts
           would, in general, uphold a licensing requirement for promotional
           speech that contains technical data.
              W hether the “commercial speech” doctrine has any other bearing
           upon the constitutionality o f the technical data provisions is not entirely

              7 Because Congress’ determinations are of special importance here, it would be useful to obtain clear
           and specific legislative authonty for the technical data regulations In addition, it may be advisable to
           provide remedies other than criminal penalties for violation of the ITAR provisions, such as civil
           sanctions.

                                                           210


                                                                                         App. 125
              DOSWASHINGTONSUP00262
ase 2:20-cv-00111-RAJ
 Case  1:15-cv-00372-RPDocument
                        Document107-21  Filed
                                  8-2 Filed   09/23/20Page
                                            05/11/15   Page36240 of 54
                                                              of 106
    clear. The Court has given little guidance concerning the meaning of
    the operative term. In Ohralik v. Ohio State Bar Ass'n, 436 U.S. 447,
    455-456 (1978), the Court indicated that “commercial speech” is
    “speech proposing a commercial transaction.” See also Virginia Phar­
    macy Board, supra. In Central Hudson Gas, by contrast, the Court
    described “commercial speech” as “expression related solely to the
    economic interests of the speaker and its audience.” 447 U.S. at 561.
    This characterization prompted a separate opinion from Justice Stevens,
    joined by Justice Brennan, suggesting that such a definition was far too
    broad: “Neither a labor leader’s exhortation to strike, nor an econo­
    mist’s dissertation on the money supply, should receive any lesser
    protection because the subject matter concerns only the economic inter­
    ests of the audience. Nor should the economic motivation of a speaker
    qualify his constitutional protection; even Shakespeare may have been
    motivated by the prospect of pecuniary reward.” Id. at 579-80.
        The contours of the “commercial speech” concept are suggested by
    the facts of the cases that have recognized the commercial speech
    doctrine. As we have said, speech that promotes a commercial transac­
    tion falls within the category. See id. (advertisements promoting pur­
    chase of utility services and sales of electricity); Virginia State Bd.,
    supra (advertisements for pharmaceutical products); Linmark Associates,
    supra (advertisements for real estate); Friedman v. Rogers, supra (use of
    trade name by optometrists). Thus far, the characterization as “com­
    mercial speech” has been largely confined to speech that merely pro­
    motes the sale or purchase o f a product or service; in no case has it
    been applied to nonpromotional material simply because the speaker or
    writer is motivated by an economic interest, or because he is selling the
    information for a profit. We do not believe that the Court would hold
    that the transmission o f technical data is “commercial speech” merely
    because the exporter charges a fee for its disclosure. Such a holding
    would prove far too much. It would sweep a broad range of fully
    protected expression into the commercial speech category. Writers of
    all varieties—political, literary, scientific, philosophical—often charge a
     fee for the books or articles they produce. There is no authority for the
     proposition that, simply by virtue of the fact that the documents are
    transferred for a fee, they are not protected by the First Amendment.
        On the other hand, as we have suggested, the dissemination of techni­
    cal data for the purpose of promoting the sale of a defense article or
    service would appear to be “commercial speech,” and the constitutional
    barriers to prior restraints may well have a diminished applicability to
     the dissemination of technical data in that context. As applied to such
     speech, the ITA R may well be constitutional, given the substantial
    governmental interest in suppressing the technical data and the qualified
    nature of the First Amendment protection that is accorded to promo­
     tional materials.
                                       211


                                                                    App. 126
              DOSWASHINGTONSUP00263
Case 2:20-cv-00111-RAJ
  Case  1:15-cv-00372-RPDocument
                         Document107-21  Filed
                                   8-2 Filed   09/23/20Page
                                             05/11/15   Page37241 of 546
                                                               of 106
            (3)     Transactions in which an exporter, unconnected with any foreign
          enterprise, disseminates technical data knowing or having reason to know
          that the data m ay be taken abroad and used there in the manufacture or
          use o f arms. Read in light of the relevant exemptions and definitions,
          the revised technical data provisions can be applied to any person who
          proposes to disseminate technical data in circumstances in which he
          knows or has reason to know that the information will be transmitted
          o r taken abroad and used in the manufacture or use of arms. This
          coverage is so broad th at the revised provisions could be applied in a
          num ber of factual settings to persons who are not directly connected or
          concerned in any way w ith any foreign conduct carrying dangerous
          potential for the United States. They could be applied, for example, to
          communications of unclassified information by a technical lecturer at a
          university or to the conversation of a United States engineer who meets
          with foreign friends at home to discuss matters of theoretical interest.
             On the basis of the E dler decision, we believe that the technical data
          provisions may be applied constitutionally to persons or firms who
          combine (with the requisite scienter) with foreign enterprises to assist
          them in the development of sensitive technological capacities. In the
          absence o f special circumstances,8 however, there is a critical constitu­
          tional difference between direct and immediate involvement in poten­
          tially dangerous foreign conduct, as in Edler, and the speech o f the
          lecturer or the engineer in the examples given above. The difference is
          a factual one—the difference between conspiracy and assembly, incite­
          ment and informing—but it is no less important for constitutional pur­
          poses. See Whitney v. California, 274 U.S. 357, 376-77 (1927) (Brandeis,
          J., concurring). On the far side of that critical line, speech is not
          protected when it is brigaded with conduct; on the near side, it is at
          least arguably protected. Speech does not lose its protected character
          solely because the circumstances of the case give rise to a reasonable
          fear that persons other than the speaker may be moved or enabled by
          the speech to do dangerous things at remote times and places. See
          Brandenburg v. Ohio, 395 U.S. 444 (1969).9 Finally, if speech is arguably
          protected by the First Amendment, it may not be subjected to prior
          restraint except in the m ost extraordinary cases. Prior restraint against
          arguably protected speech is presumptively unconstitutional. See Pitts­
          burg Press Co. v. Pittsburgh Comm 'n on Human Relations, supra.

             8Special circumstances would include a grave and immediate threat to national security, as where
          im portant military information is being communicated to an adversary for current use against the
          United States. See New York Times v. United States, 403 U.S. 713 (1971).
             9 In Brandenburg, the Court held that speech would not be protected if it was both “directed to
          inciting or producing imminent lawless action" and “likely to incite or produce such action.” 395 U.S.
          at 447. T he “directed to inciting” language at least arguably requires a showing of intent. A ccord­
          ingly, when intent is absent, speech is—again at least arguably—protected by the First Amendment
          and may not, therefore, be suppressed by means of a prior restraint. A different conclusion may be
          appropriate, how ever, if very grave harm would definitely result from the disclosure. See New York
          Times v. United States, supra.

                                                          212


                                                                                         App. 127
              DOSWASHINGTONSUP00264
Case 2:20-cv-00111-RAJ
  Case  1:15-cv-00372-RPDocument
                         Document107-21  Filed
                                   8-2 Filed   09/23/20Page
                                             05/11/15   Page38242 of 54
                                                               of 106
        In accordance with these principles, we conclude that, in general, the
     revised technical data provisions cannot constitutionally be applied to
     the dissemination of technical data by persons having no direct connec­
     tion with foreign conduct in settings in which there is no more than
     belief or a reasonable basis for believing (1) that a foreign national may
     take the technical data abroad and (2) that the data could be used by
     someone there in the manufacture or use of items on the Munitions
     List.10 In the absence of special circumstances that would justify prior
     restraint, such speech is arguably protected and, as a general rule,
     cannot be subjected constitutionally to the revised licensing require­
     ment.

                              III. Conclusion and Recommendation

        We have concluded that the revised technical data provisions can
     have constitutional and unconstitutional applications. As a matter of
     constitutional doctrine, that conclusion would require a court to con­
     sider whether the provisions are so substantially overbroad that they
     are void and unenforceable in all their applications. See Broadrick v.
     Oklahoma, 413 U.S. 601 (1973). F or the present, however, we will
     forgo that inquiry in favor of three more pragmatic considerations.
        First, Edler itself demonstrates that the problems presented by facial
     overbreadth do not necessarily prevent the enforcement of a licensing
     requirement in cases in which such a requirement can otherwise be
     constitutionally enforced. The Edler court saw its task as one o f saving
     a necessary system of regulation, and it therefore chose to “construe”
     the statute and the applicable regulations narrowly to avoid the
     overbreadth problem and to preserve the possibility of enforcing the
     system against a criminal defendant (Edler) whose “speech” may not
     have been constitutionally protected. That approach was consistent
     with the approach that the Supreme Court itself has taken in some First
     Amendment cases. See Civil Service Commission v. Letter Carriers, 413
     U.S. 548 (1972). It is an approach that may be taken when new cases
     arise under the revised technical data provisions.
        Second, there is no absolute guarantee that other courts will be as
     concerned with saving the regulations as the Edler court was. The
     decision whether to enforce the overbreadth doctrine or to save the
     regulation through narrow “construction” is in part a matter o f judicial
     discretion; and we cannot exclude the possibility that a court would

         10 As Edler suggests, a different conclusion may be appropriate if the data have only military
     applications, or if the defendant knows such an application is intended. Even m such contexts,
     however, there may be situations in which the First Amendment bars a prior restraint consider, for
     example, a lecture on technical data having exclusively military uses when nationals of American allies
     are in the audience We do not, however, conclude that the ITA R is unconstitutional with respect to
     all transactions falling within this category; we merely suggest it has a number of unconstitutional
     applications.

                                                    213


                                                                                            App. 128
                   DOSWASHINGTONSUP00265
Case 2:20-cv-00111-RAJ
  Case  1:15-cv-00372-RPDocument
                         Document107-21  Filed
                                   8-2 Filed   09/23/20Page
                                             05/11/15   Page39243 of 546
                                                               of 106
           hold the technical data provisions substantially overbroad, and there­
           fore void.
             F o r obvious reasons, the best legal solution for the overbreadth
           problem is for the Department of State, not the courts, to narrow the
           regulations. In our judgment, the regulations should be narrowed to
           make it less likely that they will apply, or be seen to apply, to pro­
           tected speech falling within the general category described in part 3 of
           section II above. We would respectfully recommend that an effort be
           undertaken along that line.11

                                                                 T   heodore     B. O l s o n
                                                             Assistant Attorney General
                                                              Office o f Legal Counsel




             11We also recommend the legislative changes referred to in note 7, supra.

                                                           214


                                                                                         App. 129
             DOSWASHINGTONSUP00266
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page40244 of 546
                                                                   of 106




                        EXHIBIT 8




                                                                          App. 130
DOSWASHINGTONSUP00267
Case 2:20-cv-00111-RAJ
  Case  1:15-cv-00372-RPDocument
                         Document107-21  Filed
                                   8-2 Filed   09/23/20Page
                                             05/11/15   Page41245 of 546
                                                               of 106




                         Constitutionality of Proposed Revisions of
                          the Export Administration Regulations

          Proposed revisions of the Export Administration Regulations dealing with the export of
            technical data to foreign nationals apply a prior restraint, in the form of a licensing
            requirement, to a wide variety o f speech protected by the First Amendment. There is
            thus a considerable likelihood that in their current form the regulations would be
            invalidated as unconstitutionally overbroad. T he regulations would also be vulnerable
            to constitutional attack on grounds of vagueness. If the regulations were cast not as a
            licensing scheme but as a form o f subsequent punishment, they could cover a far
            broader range o f conduct.
          A licensing system is likely to be held constitutional only if it applies narrowly to exports
            which are likely to produce grave harm under the test set forth in New York Times Co.
            v. United Stales, 403, U.S. 713 (1971).

                                                                                      July 28, 1981
                  M EM ORANDUM O PIN IO N FO R T H E DIRECTOR,
             C A P IT A L GOODS PR O D U C T IO N M A TERIA LS DIVISION,
                            D E PA R TM EN T O F CO M M ERCE

             This will respond to your request for the views of this Office on the
          constitutional issues raised by your draft revision of Part 379 of the
          Export Administration Regulations. Those regulations clarify the cir­
          cumstances in which a license is required for the export of technical
          data to foreign nationals. W e believe that the regulations, as currently
          drafted, have a number o f unconstitutional applications, and that they
          should therefore be substantially revised in order to meet the constitu­
          tional objections. In the discussion below, we offer a general statement
          of our reasoning, together with some suggestions for possible revision.

                                               I. Background

            T he general purpose of the regulations is to require a license before
          the “export” of “technical data,” subject to tw o exceptions discussed
          below. U nder the regulations, technical data is defined as “information
          and know-how o f any kind that can be used, or adapted for use, in the
          design, production, manufacture, repair, overhaul, processing, engineer­
          ing, development, operation, maintenance, or reconstruction of com­
          modities.” The term “commodity” encompasses a wide range of articles
          com piled on the Commodities Control List. Many of the articles fall
          generally in the broad category of “high technology” items, including,

                                                      230

                                                                                   App. 131
             DOSWASHINGTONSUP00268
Case 2:20-cv-00111-RAJ
  Case  1:15-cv-00372-RPDocument
                         Document107-21  Filed
                                   8-2 Filed   09/23/20Page
                                             05/11/15   Page42246 of 54
                                                               of 106
     but not limited to, items subject to direct use for military purposes.
     However, the definition of commodities also embraces items with only
     indirect military application. An “export” is defined as an actual ship­
     ment or transmission of technical data out of the United States; any
     release of technical data in the United States with knowledge or intent
     that the data will be shipped or transmitted from the United States to a
     foreign country; and any release of technical data of United States
     origin in a foreign country.
        Under the regulations, a critical distinction is made between “basic
     research”—research “directed toward ah increase in knowledge”—and
     “applied research”—research “directed toward the practical application
     of knowledge.” In addition, “development” is defined as the systematic
     use of knowledge directed toward the design and production o f useful
     prototypes, materials, devices, systems, methods, or processes.
        The regulations grant a general license for two broad categories of
     technical data. The first category provides a general license applicable
     to all destinations and includes three subcategories, of which the first
     consists of data “made generally available to the public” through re­
     lease at conferences that are open to the public in the sense that the
     general public or a range of qualified participants is eligible to attend.
     This license appears designed to cover conferences in which the infor­
     mation will not be closely held because of the generally open nature of
     the proceedings. The second subcategory consists of exports resulting
     from “basic [scientific] research,” but “applied research” is specifically
     excluded from this license. The third consists of data “released through
     formalized classroom instruction . . . at commercial, academic, govern­
     ment or private institutions,” provided that the instruction does not
     give access to applied research or development activities.
        The second broad category provides a general license to a limited
     number of countries for two subcategories of technical data. The first
     consists of data in such forms as manuals or instruction books, provided
     that they are sent as part of a transaction directly related to commod­
     ities licensed for export and that they are not directly related to the
     production of commodities wholly or in part. The second subcategory
     includes technical data supporting a bid, lease, or offer to sell.
        For all other exports of technical data, a license is required.
                                   II. Discussion
        The Export Administration Regulations represent an effort to serve
     the legitimate interests of the United States in controlling the dissemina­
     tion of information to foreign countries, especially when the result of
     such dissemination may be the development of military equipment. The
     courts, however, have been almost invariably' unwilling to uphold li­
     censing schemes that require government approval before particular
     information may be disclosed. Such schemes amount to “prior re­

                                        231


                                                                     App. 132
               DOSWASHINGTONSUP00269
Case 2:20-cv-00111-RAJ
  Case  1:15-cv-00372-RPDocument
                         Document107-21  Filed
                                   8-2 Filed   09/23/20Page
                                             05/11/15   Page43247 of 546
                                                               of 106
            straints,” which are presumed invalid and subject to an exceptional
           burden o f justification. See New York Times Co. v. United States, 403
           U.S. 713 (1971). The courts have never held that the technical and
           scientific materials involved here—which, to be sure, do not contain
           political speech—are entitled to less than full protection under the First
           Amendment. In order to ensure that the regulations at issue here will
           survive judicial scrutiny under the First Amendment, we believe that it
           will be necessary to revise them and thus to guarantee that the legiti­
           mate interests that they attem pt to promote will in fact be served if the
           regulations are challenged in court.
               In a recent memorandum, this Office commented on the constitu­
           tional issues raised by a revision of the “technical data” provisions of
           the International Traffic in Arms Regulations (ITAR). See Memoran­
           dum Opinion of July 1, 1981, from Theodore B. Olson, Assistant
           A ttorney General, Office of Legal Counsel, for the Office of Munitions
           Control, Department of State.0 In that memorandum, we divided the
           technical data provisions of the IT A R into three general categories,
           applying a separate First Amendment analysis to each. The first cate­
           gory included transactions involving arrangements entered into by ex­
           porters to assist foreign enterprises in the acquisition or use of technol­
           ogy. Follow ing the decision in United States v. Edler Industries, Inc.,
           579 F.2d 516 (9th Cir. 1978), we concluded that technical data exported
           during the course of such transactions fell into the same general cate­
           gory as communications made during the course of a criminal conspir­
           acy. The courts treat such communications not as speech protected
           from prior restraint, but as an integral part o f conduct that the govern­
           m ent has a right to prevent. See Ohralik v. Ohio State Bar Ass’n, 436
           U.S. 447, 456 (1978), and cases cited. We concluded, therefore, that
           technical data transmitted during the course o f such transactions could
           constitutionally be subjected to a licensing requirement.
              The second category consisted o f technical data divulged for the
           purpose o f promoting o r proposing the sale o f technical data or items
           on the munitions list. W e concluded that this form of “commercial
           speech” would probably not be held subject to the prior restraint
           doctrine in light of the low er level o f protection sometimes accorded to
           that speech and the substantial government interests at stake. See
           Central Hudson Gas & Elec. v. Public Service Com m ’n, 447 U.S. 557
           (1980).
              The third category consisted of technical data disseminated by an
           exporter who is unconnected with any foreign enterprise, but who
           knows o r has reason to know that the data may be taken abroad and
           used there in the manufacture or use of arms. Speech in this category,
           we concluded, would generally be protected from prior restraint. The

             0 Note: T he July 1, 1981, Memorandum Opinion is reprinted in this volume, at p. 206, supra. Ed.

                                                           232


                                                                                         App. 133
              DOSWASHINGTONSUP00270
Case 2:20-cv-00111-RAJ
  Case  1:15-cv-00372-RPDocument
                         Document107-21  Filed
                                   8-2 Filed   09/23/20Page
                                             05/11/15   Page44248 of 546
                                                               of 106
      Court has made clear that the First Amendment protects the right o f
      Americans to communicate with foreigners, even if the foreigners are
      citizens of adversaries of the United States. See Lamont v. Postmaster
      General, 381 U.S. 301 (1965); see also Kleindienst v. Mandel, 408 U.S.
      753 (1972).1 The Court has also made clear that a prior restraint can be
      imposed only in the most compelling circumstances. See New York
       Times Co. v. United States, 403 U.S. 713 (1971). In the absence of such
      circumstances—such as a grave and immediate threat to national secu­
      rity, as where important military information is being communicated to
      an adversary for current use against the United States—speech falling
      in this category is protected from prior restraint. See id.
         We believe that this general framework is the proper one from which
      to analyze the restrictions at issue here. Applying that framework, it is
      apparent that the revised regulations apply a prior restraint, in the form
      of a licensing requirement, to a wide variety o f protected speech falling
      in the third category described in our memorandum on the ITAR. F o r
      example, scientists and researchers must obtain a license for exports o f
      technical data resulting from applied research. The results of such
      research are, however, entitled to full protection under the First
      Amendment. Similarly, the regulations subject university instruction to
      a licensing requirement if the instruction includes applied research o r
      development activities. This requirement applies a prior restraint to
      protected speech and is thus impermissible except in the most compel­
      ling circumstances. For example, we do not believe that the courts
      would uphold a requirement that a professor obtain a license before
      “releasing” information to foreign students simply because the informa­
      tion may be used in the overhaul of certain kinds of computer chips.
      The same considerations suggest that an American scientist could not
      be barred in advance from informing his colleagues, some o f whom are
      foreign nationals, of the results of an experiment that could help
      produce some other high technology item. Other examples could read­
      ily be imagined. In more general terms, the regulations cover a wide
      variety of speech that is constitutionally protected. We believe that
      they should therefore be substantially narrowed. Indeed, the range o f
      impermissible applications is sufficiently great, and the number of per­
      missible applications so comparatively small, that there is a considerable
      likelihood that in their currrent form the regulations would be invali­
      dated as substantially overbroad under Broaderick v. Oklahoma, 413
      U.S. 601 (1973).
         We note in addition that the regulations are vulnerable to claims o f
      vagueness in two critical respects. First, the distinction between “ap­
      plied research” and “basic research” seems to be too thin to support the

         ‘The Court has apparently not authoritatively determined whether and to what extent Americans
      have First Amendment rights while travelling abroad. See Haig v Agee, 453 U.S. 280 (1981) (assuming
      such rights arguendo).

                                                     233


                                                                                          App. 134
                 DOSWASHINGTONSUP00271
Case 2:20-cv-00111-RAJ
  Case  1:15-cv-00372-RPDocument
                         Document107-21  Filed
                                   8-2 Filed   09/23/20Page
                                             05/11/15   Page45249 of 546
                                                               of 106
          conclusion that “applied research” can in all contexts be subjected to
          the licensing requirement. Second, the definition of an export as a
          “release o f technical data . . . with knowledge or intent that the data
          will be . . . transmitted from the United States to a foreign country” is
          highly ambiguous. In order to be subject to the licensing requirement,
          must the speaker know w ith a high degree o f certainty that the data
          will be so transmitted? O r, as we have been told informally, is it
          sufficient if he knows that foreign nationals are among his audience? If
          the first interpretation is adopted, the regulations will of course be
          substantially more narrow.
             W hile we are not at this stage prepared to describe in detail what
          materials may, consistent w ith the First Amendment, be covered by the
          regulations, we would like to conclude with some general observations.
          First, the legal difficulties in this context arise largely because of the
          profound constitutional hostility to prior restraints. If the regulations
          w ere cast, not as a licensing scheme, but as a form of subsequent
          punishment, they could cover a far broader range of conduct. Under
          Brandenburg v. Ohio, 395 U.S. 444, 447 (1969), the government may
          punish speech that is both “ directed to inciting or producing imminent
          lawless action” and “likely to . . . produce such action” (footnote
          omitted). Similar considerations may justify subsequent punishment for
          the export of technical data in circumstances in which the exporter
          knows or intends that the result will likely be harmful to the national
          security interests of the United States. In order to implement such a
          scheme of subsequent punishment, persons planning to “export” might
          be given an opportunity, but not required, to seek advice from the
          Secretary o f Commerce as to whether the particular disclosure is pro­
          hibited by law.
             Second, if a licensing system is to be retained, the constitutional
          prohibition against prior restraint suggests that it may be applied only
          to exports that are very likely to produce grave harm. See New York
          Times Co. v. United States, supra. Under this rationale it may be permis­
          sible to require a license before a person may disclose (with the requi­
          site scienter) technical data having direct military applications to an
          adversary of the United States. Apart from this limited category, we
          believe that the prior restraint doctrine bars a licensing requirement.
             As noted above, these comments are directed to the current version
          o f your regulations. We will be pleased to provide further comments or
          assistance with respect to any future revisions.

                                                    T   heodore   B. O l s o n
                                                   Assistant Attorney General
                                                    Office o f Legal Counsel


                                             234


                                                                        App. 135
             DOSWASHINGTONSUP00272
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page46250 of 546
                                                                   of 106




                        EXHIBIT 9




                                                                          App. 136
DOSWASHINGTONSUP00273
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page47251 of 546
                                                                   of 106




                                                                          App. 137
DOSWASHINGTONSUP00274
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page48252 of 546
                                                                   of 106




                                                                          App. 138
DOSWASHINGTONSUP00275
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page49253 of 546
                                                                   of 106




                                                                          App. 139
DOSWASHINGTONSUP00276
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page50254 of 546
                                                                   of 106




                                                                          App. 140
DOSWASHINGTONSUP00277
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page51255 of 546
                                                                   of 106




                                                                          App. 141
DOSWASHINGTONSUP00278
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page52256 of 546
                                                                   of 106




                                                                          App. 142
DOSWASHINGTONSUP00279
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page53257 of 546
                                                                   of 106




                                                                          App. 143
DOSWASHINGTONSUP00280
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page54258 of 546
                                                                   of 106




                                                                          App. 144
DOSWASHINGTONSUP00281
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page55259 of 546
                                                                   of 106




                                                                          App. 145
DOSWASHINGTONSUP00282
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page56260 of 546
                                                                   of 106




                                                                          App. 146
DOSWASHINGTONSUP00283
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page57261 of 546
                                                                   of 106




                                                                          App. 147
DOSWASHINGTONSUP00284
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page58262 of 546
                                                                   of 106




                                                                          App. 148
DOSWASHINGTONSUP00285
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page59263 of 546
                                                                   of 106




                                                                          App. 149
DOSWASHINGTONSUP00286
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page60264 of 546
                                                                   of 106




                                                                          App. 150
DOSWASHINGTONSUP00287
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page61265 of 546
                                                                   of 106




                                                                          App. 151
DOSWASHINGTONSUP00288
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21  Filed
                                       8-2 Filed   09/23/20Page
                                                 05/11/15   Page62266 of 546
                                                                   of 106




                        EXHIBIT 10




                                                                          App. 152
DOSWASHINGTONSUP00289
                         Case 2:20-cv-00111-RAJ
                           Case  1:15-cv-00372-RPDocument
                                                  Document
Report on the Availability of Bombmaking Information      107-21  Filed
                                                            8-2 Filed   09/23/20Page
                                                                      05/11/15   Page63267 of 546
                                                                                        of 106                                                  3/22/15, 8:24 PM




   This web site was copied prior to January 20, 2005. It is now a Federal record managed by the National Archives and Records Administration. External
   links, forms, and search boxes may not function within this collection. Learn more. [hide]




        1997 REPORT ON THE AVAILABILITY OF BOMBMAKING
                         INFORMATION

           PREPARED BY THE UNITED STATES DEPARTMENT OF JUSTICE
           AS REQUIRED BY SECTION 709(a) IF THE
           ANTITERRORISM AND EFFECTIVE DEATH PENALTY ACT OF 1996

           SUBMITTED TO:

           THE UNITED STATES HOUSE OF REPRESENTATIVES
           AND THE UNITED STATES SENATE

           APRIL 1997

                                                               TABLE OF CONTENTS



             INTRODUCTION AND SUMMARY

             BACKGROUND

             I.     THE PUBLIC AVAILABILITY OF INFORMATION ON THE MANUFACTURE
                    OF BOMBS, DESTRUCTIVE DEVICES, AND WEAPONS OF MASS DESTRUCTION

                    A.      Books, Pamphlets and Other Printed Material

                    B.      The Internet

                    C.      Summary

             II.     THE EXTENT TO WHICH PUBLISHED BOMBMAKING INFORMATION HAS
                     FACILITATED THE MANUFACTURE AND USE OF EXPLOSIVES IN ACTS OF
                     TERRORISM AND OTHER CRIMINAL ACTIVITY

             III. THE LIKELIHOOD THAT PUBLISHED BOMBMAKING INFORMATION WILL
                  CONTINUE TO BE USED TO FACILITATE ACTS OF TERRORISM AND OTHER
                  CRIMINAL ACTIVITY


http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html                                            Page 1 of 44
                                                                                                                                        App. 153
                  DOSWASHINGTONSUP00290
                        Case 2:20-cv-00111-RAJ
                          Case  1:15-cv-00372-RPDocument
                                                 Document
Report on the Availability of Bombmaking Information     107-21  Filed
                                                           8-2 Filed   09/23/20Page
                                                                     05/11/15   Page64268 of 546
                                                                                       of 106                  3/22/15, 8:24 PM



             IV. APPLICABILITY OF CURRENT FEDERAL LAW TO THE PUBLICATION AND
                 DISSEMINATION OF BOMBMAKING INFORMATION

                   A.       Conspiracy

                   B.       Solicitation

                   C.       Aiding and Abetting

                            1. 18 U.S.C. § 2

                            2. AEDPA Section 323

                   D.       18 U.S.C. § 231(a)(1)

             V.      THE NEED FOR ADDITIONAL LAWS RELATING TO THE DISSEMINATION OF
                     BOMBMAKING INFORMATION

             VI. CONSTITUTIONALITY OF RESTRICTING OR PENALIZING THE
                 PUBLICATION OR DISSEMINATION OF BOMBMAKING INFORMATION

                   A.       First Amendment Principles

                           1.     Advocacy of Unlawful Action

                           2.     Disclosure or Publication of Lawfully Obtained Information

                           3.     "Speech Acts," such as Aiding and Abetting

                   B.      Application of First Amendment Principles To Dissemination of Bombmaking
                            Information

                           1.     Dissemination with the "Intent" to Facilitate Unlawful Conduct

                           2.     Dissemination with the "Knowledge" that a Particular Recipient of the
                                   Information Intends to Use it in Furtherance of Unlawful Conduct

                   C.       Proposed Modification of the Feinstein Amendment



                                                       INTRODUCTION AND SUMMARY

   In section 709(a) of the Antiterrorism and Effective Death Penalty Act of 1996 ["the AEDPA"], Pub. L.
 No. 104-132, 110 Stat. 1214, 1297 (1996), Congress provided that, in consultation with such other officials
 and individuals as she considers appropriate, the Attorney General shall conduct a study concerning --

           (1) the extent to which there is available to the public material in any medium (including print,
 electronic, or film)

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html           Page 2 of 44
                                                                                                           App. 154
                DOSWASHINGTONSUP00291
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page65269 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



                      that provides instruction on how to make bombs, destructive devices, or weapons of mass
 destruction;

                 (2) the extent to which information gained from such material has been used in incidents of
 domestic
                      or international terrorism;

                 (3) the likelihood that such information may be used in future incidents of terrorism;

                 (4) the application of Federal laws in effect on the date of enactment of this Act to such material;

                 (5) the need and utility, if any, for additional laws relating to such material; and

                 (6) an assessment of the extent to which the first amendment protects such material and its
                     private and commercial distribution.

   Section 709(b) of the AEDPA, in turn, requires the Attorney General to submit to the Congress a report
 containing the results of the study, and to make that report available to the public.

    Following enactment of the AEDPA, a committee was established within the Department of Justice ["the
 DOJ Committee"], comprised of departmental attorneys as well as law enforcement officials of the Federal
 Bureau of Investigation and the Treasury Department's Bureau of Alcohol, Tobacco and Firearms. The
 committee members divided responsibility for undertaking the tasks mandated by section 709. Some
 members canvassed reference sources, including the Internet, to determine the facility with which
 information relating to the manufacture of bombs, destructive devices and other weapons of mass destruction
 could be obtained. Criminal investigators reviewed their files to determine the extent to which such
 published information was likely to have been used by persons known to have manufactured bombs and
 destructive devices for criminal purposes. And legal experts within the Department of Justice reviewed
 extant federal criminal law and judicial precedent to assess the extent to which the dissemination of
 bombmaking information is now restricted by federal law, and the extent to which it may be restricted,
 consistent with constitutional principles. This Report summarizes the results of these efforts.

    As explained in this Report, the DOJ committee has determined that anyone interested in manufacturing a
 bomb, dangerous weapon, or a weapon of mass destruction can easily obtain detailed instructions from
 readily accessible sources, such as legitimate reference books, the so-called underground press, and the
 Internet. Circumstantial evidence suggests that, in a number of crimes involving the employment of such
 weapons and devices, defendants have relied upon such material in manufacturing and using such items.
 Law enforcement agencies believe that, because the availability of bombmaking information is becoming
 increasingly widespread (over the Internet and from other sources), such published instructions will continue
 to play a significant role in aiding those intent upon committing future acts of terrorism and violence.

     While current federal laws -- such as those prohibiting conspiracy, solicitation, aiding and abetting,
 providing material support for terrorist activities, and unlawfully furthering civil disorders -- may, in some
 instances, proscribe the dissemination of bombmaking information, no extant federal statute provides a
 satisfactory basis for prosecution in certain classes of cases that Senators Feinstein and Biden have identified
 as particularly troublesome. Senator Feinstein introduced legislation during the last Congress in an attempt to
 fill this gap. The Department of Justice agrees that it would be appropriate and beneficial to adopt further
 legislation to address this problem directly, if that can be accomplished in a manner that does not

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html           Page 3 of 44
                                                                                                           App. 155
                DOSWASHINGTONSUP00292
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page66270 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



 impermissibly restrict the wholly legitimate publication and teaching of such information, or otherwise
 violate the First Amendment.

    The First Amendment would impose substantial constraints on any attempt to proscribe indiscriminately
 the dissemination of bombmaking information. The government generally may not, except in rare
 circumstances, punish persons either for advocating lawless action or for disseminating truthful information -
 - including information that would be dangerous if used -- that such persons have obtained lawfully.
 However, the constitutional analysis is quite different where the government punishes speech that is an
 integral part of a transaction involving conduct the government otherwise is empowered to prohibit; such
 "speech acts" -- for instance, many cases of inchoate crimes such as aiding and abetting and conspiracy --
 may be proscribed without much, if any, concern about the First Amendment, since it is merely incidental
 that such "conduct" takes the form of speech.

    Accordingly, we have concluded that Senator Feinstein's proposal can withstand constitutional muster in
 most, if not all, of its possible applications, if such legislation is slightly modified in several respects that we
 propose at the conclusion of this Report. As modified, the proposed legislation would be likely to maximize
 the ability of the Federal Government -- consistent with free speech protections -- to reach cases where an
 individual disseminates information on how to manufacture or use explosives or weapons of mass destruction
 either (i) with the intent that the information be used to facilitate criminal conduct, or (ii) with the knowledge
 that a particular recipient of the information intends to use it in furtherance of criminal activity.

                                                                     BACKGROUND

    In order fully to understand the issues we have been asked to address, it is helpful first to describe the
 legislative proceedings that prompted enactment of section 709 of the AEDPA.

    On May 11, 1995, less than one month after the Oklahoma City terrorist bombing, in testimony before the
 Subcommittee on Terrorism, Technology and Government Information of the Senate Judiciary Committee,
 Deputy Assistant Attorney General Robert Litt, of the Justice Department's Criminal Division, explained that
 "how to" guides for the manufacture of explosives are readily available on the Internet, in bookstores and
 even in public libraries1. To illustrate the point, he observed that, according to a news article, only hours
 after the Oklahoma City bombing, someone posted on the Internet directions -- including a diagram --
 explaining how to construct a bomb of the type that was used in that tragic act of terrorism. Another Internet
 posting offered not only information concerning how to build bombs, but also instructions as to how the
 device used in the Oklahoma City bombing could have been improved.

    Mr. Litt explained that "expansion of the scope of federal criminal laws dealing with the violent, terrorist
 activity will permit the Department of Justice to prosecute those who engage in efforts to assist violence and
 terrorism over the Internet." Mr. Litt observed, however, that despite the dangers posed by the dissemination
 of such information and the callous disregard of human life shown by those who are responsible for such
 action, the First Amendment imposes significant constraints on the ability of the federal government to
 proscribe and penalize such activity.

   On June 5, 1995, Senator Feinstein proposed an amendment to a bill (S. 735) that later became the
 AEDPA. 141 Cong. Rec. S7682 (daily ed. June 5, 1995). The purpose of the amendment was to address the
 problem of the increasingly widespread "distribution of bombmaking information for criminal purposes." Id.
 Following some debate in the Senate, Senator Feinstein's amendment was slightly modified, and the full
 Senate unanimously approved it by voice vote. Id. at S7686. The Senate passed S. 735 on June 7, 1995. 141

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html           Page 4 of 44
                                                                                                           App. 156
                DOSWASHINGTONSUP00293
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page67271 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



 Cong. Rec. S7857 (daily ed.). As passed by the Senate, the Feinstein amendment would have amended 18
 U.S.C. § 842 to add a new prohibition:

         It shall be unlawful for any person to teach or demonstrate the making of explosive materials, or to
 distribute by any
         means information pertaining to, in whole or in part, the manufacture of explosive materials, if the
 person intends or
         knows, that such explosive materials or information will likely be used for, or in furtherance of, an
 activity that
         constitutes a Federal criminal offense or a criminal purpose affecting interstate commerce.

    Id. at S7875. In conference committee, this prohibition ["the Feinstein Amendment"] was removed from
 the bill and was replaced with section 709 of the AEDPA -- the requirement for the Attorney General's study
 and report, quoted above. 142 Cong. Rec. H3336 (daily ed. Apr. 15, 1996). Senator Biden then moved to
 recommit the conference report to the conference committee with instructions to the Senate managers to
 insist on insertion of the Feinstein Amendment. 142 Cong. Rec. S3448 (daily ed. Apr. 17, 1996). Senator
 Hatch moved to table Senator Biden's motion, and Senator Hatch's motion was agreed to by a vote of 51 to
 48. Id. at S3450.

    Two months later, Senator Feinstein revived her proposal, and the Senate unanimously agreed to include it
 as an amendment to a bill that later became the National Defense Authorization Act for Fiscal Year 1997.
 142 Cong. Rec. S7271-74 (daily ed. June 28, 1996). Once again, however, the Feinstein Amendment was
 removed in conference. 142 Cong. Rec. H9303 (daily ed. July 30, 1996).

                                               I.
                THE PUBLIC AVAILABILITY OF INFORMATION ON THE MANUFACTURE OF
                BOMBS, DESTRUCTIVE DEVICES, AND WEAPONS OF MASS DESTRUCTION

    The first question that section 709 required the Attorney General to study concerns the availability of
 instructional information describing the fabrication of explosives, destructive devices and other weapons of
 mass destruction. Our study confirms that any member of the public who desires such information can
 readily obtain it.

 A. Books, Pamphlets and Other Printed Material. Most strikingly, a cursory search of the holdings of the
 Library of Congress located at least 50 publications substantially devoted to such information, all readily
 available to any member of the public interested in reading them and copying their contents. The titles of a
 number of these publications are indicative of their contents.2 They include:

   -- Guerrilla's Arsenal: Advanced Techniques For Making Explosives and Time- delay Bombs (Paladin
 Press, 1994);

     -- The Anarchist Arsenal (Harber, 1992);

     -- Deadly Brew: Advanced Improvised Explosives (Paladin Press, 1987);

     -- The Anarchist's Handbook (J. Flores, 1995);

     -- Improvised Explosives: How To Make Your Own (Paladin Press, 1985); and

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html           Page 5 of 44
                                                                                                           App. 157
                DOSWASHINGTONSUP00294
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page68272 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



     -- Ragnar's Guide to Home and Recreational Use of High Explosives (Paladin Press, 1988).

 Other texts, intended for military training, agricultural and engineering use, contain information equally
 useful to individuals bent upon constructing bombs and other dangerous weapons. Publications in this
 category include:

      -- Explosives In Roadworks: User's Guide (Assoc. of Australian State Road Authorities, 1982);

      -- Explosives and Blasting Procedures Manual (U.S. Bureau of Mines, 1982);

    -- Military Chemical and Biological Agents: Chemical and Toxicological Properties (Telford Press, 1987);
 and

      -- Clearing Land Of Rocks for Agricultural and Other Purposes (Institute of Makers of Explosives, 1918).

    Another collection of some 48 different "underground publications" dealing with bombmaking, contained
 in the library of the FBI Explosives Unit, reflects a similar diversity of such published material. All of this
 literature was easily obtainable from commercial sources.

    The ready accessibility of such literature is further illustrated by reference to a single page in a recent 70-
 page catalog of Delta Press, Ltd., of El Dorado, Arizona, captioned "Homemade Explosives." Among the
 texts featured on that page are Improvised Shape Charges, Two Component High Explosive Mixtures,
 Improvised Radio Detonation Techniques, and the Anarchists Handbook Series. Another page, captioned
 "poisons," advertises The Poisoner's Handbook, which it touts as "a complete handbook of poisons, both
 natural and manmade," including poisonous gases, lethal drugs, poisonous explosive compounds and a "list
 of sources and some additional chemistry." A number of the titles featured in this publication are commonly
 featured, along with firearms publications, at local gun shows.

    With respect to weapons of mass destruction, there are a number of readily available books, pamphlets, and
 other printed materials that purport to provide information relating to the manufacture, design and fabrication
 of nuclear devices. The Department is aware of many publications that claim to provide some fundamentals
 necessary for the understanding of nuclear weapons, e.g., physics, design, manufacture, or fabrication. They
 include:

     -- The Curve of Binding Energy (J. McPhee, 1974);

     -- U.S. Nuclear Weapons: The Secret History (C. Hansen, 1966); and

     -- The Swords of Armageddon (C. Hansen, 1986).3

    Stories of crimes contained in popular literature and magazines also constitute a rich source of
 bombmaking information. For example, the August 1993 edition of Reader's Digest contains an account of
 efforts by law enforcement officers to track down the killer of United States Court of Appeals Judge Robert
 S. Vance and attorney Robert Robinson. That article contained a detailed description of the explosive devices
 used by the bomber in committing the murders, including such information as the size of the pipe bombs,
 how the bombs were constructed, and what type of smokeless powder was used in their
 construction.4 According to the Arson and Explosives Division of the Bureau of Alcohol, Tobacco and
 Firearms, in a bombing case originating in Topeka, Kansas, the devices were patterned after the bomb used to

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html           Page 6 of 44
                                                                                                           App. 158
                DOSWASHINGTONSUP00295
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page69273 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



 kill Judge Vance. Upon questioning, the suspect admitted to investigators that he constructed the bomb based
 on information contained in the Reader's Digest article.

 B. The Internet. Bombmaking information is literally at the fingertips of anyone with access to a home
 computer equipped with a modem.5 To demonstrate such availability, a member of the DOJ Committee
 accessed a single website on the World Wide Web and obtained the titles to over 110 different bombmaking
 texts, including "Calcium Carbide Bomb," "Jug Bomb," "How To Make a CO2 Bomb," "Cherry Bomb,"
 "Mail Grenade," and "Chemical Fire Bottle." The user could access and print the text of each of the listed
 titles.6

   One of the texts, captioned "Nifty Things That Go Boom," appears to be a computer adaptation of The
 Terrorist's Handbook (purportedly edited at Michigan State University). The publication contains chapters
 that describe and address the procurement (legal and otherwise) of necessary explosives, chemicals and other
 ingredients, the preparation of chemicals, techniques for transforming such substances into bombs and
 explosives, and the manufacture of fuses and other ignition systems.

    Another of the accessed texts purports to consist of the "Bomb Excerpts" from Anarchy Cookbook. This
 text explains in minute detail how to construct dozens of different types of bombs and explosive devices,
 including fertilizer bombs, dynamite and other explosives made with chemicals and other substances that
 "can be bought at Kmart, and various hardware supply shops." The text also details the ways that such
 devices can be employed following their fabrication. For example, discussing the use of a bomb constructed
 from a CO2 cartridge and black powder, it explains:

      Insert a fuse. . . . Now, light it and run like hell! It does wonders for a row of mailboxes (like the ones
 in apartment
      complexes), a car (place under the gas tank), a picture window (place on window sill), a phone booth
 (place right under
      the phone), or any other devious place. This thing throws shrapnel, and can make quite a mess!

 Similarly, after explaining how to build a thermite bomb, the manual explains:

      Now when you see your victim's car, pour a fifty-cent sized pile onto his hood, stick the [magnesium]
 ribbon in it,
      and light it with a blow torch. Now chuckle as you watch it burn through the hood, the block, and axle,
 and the
      pavement. BE CAREFUL! The ideal mixtures can vaporize CARBON STEEL! Another idea is to use
 thermite
      to get into pay phone and cash boxes. HAVE FUN!

 And, in discussing how to construct a thermite letter bomb using an insulated, padded mailing envelope, the
 author explains that, when the detonating "explosive is torn or even squeezed hard it will ignite the powdered
 magnesium . . . and then it will burn the mild thermite. If the thermite didn't blow up, it would at least burn
 the fuck out of your enemy (it does wonders on
 human flesh!)."7

    Our review of material accessible on the Internet also reveals the frequent use of "Usenet" newsgroups to
 facilitate the exchange of information concerning the fabrication and use of explosives and other dangerous

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html           Page 7 of 44
                                                                                                           App. 159
                DOSWASHINGTONSUP00296
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page70274 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



 weapons. For example, on August 28, 1996, one participant of a Usenet newsgroup inquired whether anyone
 had a recipe for C-4 and detonation techniques. The following day, someone responded to the inquiry by
 posting a detailed formula, explaining that "[t]he production of C-4 is probably beyond what can [be] done in
 the kitchen, but here is something to get you started." On August 16, 1996, another Usenet participant
 complained that he had "recently attempted to follow the recipe [for an explosive] posted earlier . . . and
 nearly blew my arms off!" This prompted the following response:

      So what do you want, sympathy? Let me clue you in here. Actually building any of this stuff is illegal,
 immoral,
      anti-social, and just plain wrong. But then, so are a lot of other fun things. The point is, if you do it, and
 you blow
      yourself up, it's your own fault. So quit sniveling. [N]ext time, don't cook at home.

 C. Summary. It is readily apparent from our cursory examination that anyone interested in manufacturing a
 bomb, dangerous weapon or weapon of mass destruction can easily obtain detailed instructions for
 fabricating and using such a device. Available sources include not only publications from the so-called
 underground press but also manuals written for legitimate purposes, such as military, agricultural, industrial
 and engineering purposes. Such information is also readily available to anyone with access to a home
 computer equipped with a modem.



                                                 II.
                       THE EXTENT TO WHICH PUBLISHED BOMBMAKING INFORMATION
                        HAS FACILITATED THE MANUFACTURE AND USE OF EXPLOSIVES
                          IN ACTS OF TERRORISM AND OTHER CRIMINAL ACTIVITY

    Recent law enforcement experience demonstrates that persons who attempt or plan acts of terrorism often
 possess literature that describes the construction of explosive devices and other weapons of mass destruction
 (including biological weapons). Although in some cases there is no hard evidence demonstrating that such
 individuals actually employed such information in furtherance of their crimes, possession of such information
 often is strong circumstantial evidence from which such usage can be inferred.

    During the execution of a search warrant at the Rex, Georgia residence of Walter Leroy Moody, Jr., the
 convicted bombing murderer of Judge Robert S. Vance and attorney Robert Robinson, investigators
 discovered a copy of the Anarchist's Cookbook.

    In November 1995, Oklahoma residents Ray and Cecilia Lampley, along with one John "J.D." Baird,
 began construction of an ammonium nitrate bomb, utilizing a manual for the making of "Homemade C-4," a
 military plastic explosive. The group intended to destroy either the Jewish Anti-Defamation League building
 in Houston, Texas, or the Southern Poverty Law Center in Birmingham, Alabama. Following the recipe from
 the manual, the Lampleys "cooked" the ammonium nitrate, and obtained accelerants, such as nitromethane
 and powdered aluminum. Additionally, Ray Lampley learned that he needed an initial detonating charge to
 properly detonate the "homemade C-4," and attempted to make a triacetone triperoxide detonator utilizing
 instructions from Ragnar's Big Book of Explosives. When the three co-conspirators were arrested by the
 FBI, law enforcement agents recovered the Anarchist's Cookbook and Homemade Weapons, in addition to
 the "homemade C-4" text, from the Lampley residence.8


http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html           Page 8 of 44
                                                                                                           App. 160
                DOSWASHINGTONSUP00297
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page71275 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



    Following the February 26, 1993, terrorist bombing of the World Trade Center in New York City,
 investigators discovered bombmaking manuals in the possession of individuals connected with that crime.
 Although it is believed that those individuals brought those particular manuals into the United States from a
 foreign country, the manuals had been copied from books written and printed in the United States and
 available for purchase from publishers like Paladin Press. The presence of these manuals suggests that the
 conspirators consulted them in effecting their deadly terrorist scheme.

    Between January 1994 and January 1996, a string of some 18 bank robberies occurred across the Midwest.
 The robberies were committed by individuals brandishing automatic weapons, wearing disguises, and using
 hoax-bomb devices, apparently to delay pursuit and investigation. Following the arrests of two individuals
 linked to the series of robberies, investigators conducted searches of safehouses and other locations used by
 the defendants. Execution of the search warrants resulted in the discovery of numerous weapons, explosives,
 grenades, and components for manufacturing improvised explosive devices. Additionally, the investigators
 discovered a library of literature describing neo-guerrilla techniques, including the manufacture and use of
 explosives.

    Beginning in 1991, four members of the "Patriots Council," a Minnesota tax protest group, began to
 develop a castor-bean derivative known as "ricin," which is one of the most toxic known substances. The
 members involved learned the process of manufacturing ricin from a mail-order pamphlet. The group
 planned to suspend the substance in a toxic gel capable of transmission through a skin barrier, and then to
 place the impregnated gel on doorknobs, handles, and steering wheels. They were considering whether to
 target IRS agents, U.S. Marshals, or local sheriffs for ricin attacks when the FBI arrested them.9

    In 1993, Thomas Lavy attempted to cross the Canadian border carrying 130 grams of ricin -- an amount
 that, if administered in individual doses, would be sufficient to kill over 32,000 people -- as well as four guns
 and $89,000 in cash. Canadian officials returned Lavy to the United States because of the amount of cash he
 was carrying. A search of Lavy's cabin by law enforcement officers revealed that he possessed mail-order
 books, such as The Poisoner's Handbook, Silent Death, and Get Even: The Complete Book of Dirty Tricks,
 which, among other things, describe how to make and use ricin. Lavy committed suicide before he could be
 tried.

   To the Department's knowledge, no devices producing a nuclear yield have been constructed based on
 published bombmaking information. However, the Department is aware of approximately 117 threats since
 1970 involving detonations of nuclear devices. Approximately half of these nuclear extortion threats have
 been accompanied by sketches, information, or descriptive phrases gleaned from information in the public
 domain, including technical reference materials and fictional nuclear "thrillers."

    In addition to the incidents recounted above, reported federal cases involving murder, bombing, arson, and
 related crimes, reflect the use of bombmaking manuals by defendants and the frequent seizure of such texts
 during the criminal investigation of such activities. See, e.g., United States v. Prevatte, 66 F.3d 840, 841 (7th
 Cir. 1995) (bombmaker read Anarchist's Cookbook); United States v. Johnson, 9 F.3d 506, 510 (6th Cir.
 1993) (search of bombmaker's residence revealed presence of books on explosive devices), cert. denied, 512
 U.S. 1212 (1994); United States v. Talbott, 902 F.2d 1129, 1131 (4th Cir. 1990) (execution of search warrant
 at residence of bombmaker revealed presence of books on bombmaking); United States v. Michael, 894 F.2d
 1457, 1459 (5th Cir. 1990) (bombmaker bought books at gun shows to determine how to make bombs, booby
 traps and silencers); United States v. Levasseur, 816 F.2d 37, 41 (2d Cir. 1987) (execution of search warrant
 at bomber's residence revealed presence of bombmaking instructions); United States v. Arocena, 778 F.2d

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html           Page 9 of 44
                                                                                                           App. 161
                DOSWASHINGTONSUP00298
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page72276 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



 943, 947 (2d Cir. 1985) (members of "Omega 7" group, who conducted terrorist bombings in New York
 metropolitan area, possessed bombmaking manuals), cert. denied, 475 U.S. 1053 (1986); United States v.
 Williams, 775 F.2d 1295, 1298 (5th Cir. 1985) (bomb murderer used Marine Corps training manual to
 construct "mouse trap" bomb), cert. denied, 475 U.S. 1089 (1986); United States v. Bergner, 800 F. Supp.
 659, 663 (N.D. Ind. 1992) (bomber consulted Anarchist's Cookbook and other bombmaking texts available at
 police academy library).

     Finally, information furnished by the Bureau of Alcohol, Tobacco and Firearms reveals that such literature
 is frequently used by individuals bent upon making bombs for criminal purposes. ATF statistics reflect that,
 between 1985 and June 1996, the investigations of at least 30 bombings and four attempted bombings
 resulted in the recovery of bombmaking literature that the suspects had obtained from the Internet. Most
 recently, on August 6, 1996, ATF investigators participated in the investigation of two North Attleboro,
 Massachusetts, juveniles, aged 11 and 14, who were injured while attempting to make an improvised
 explosive device. The youths had retrieved from the Internet information on how to make napalm, and were
 badly burned when a mixture being heated on a kitchen stove ignited.10

    In sum, it is fair to conclude from scenarios such as those we have described that the availability of
 bombmaking literature may play a significant role in aiding those intent on using explosives and other
 weapons of mass destruction for criminal purposes, including acts of terrorism. Moreover, the availability of
 this information might contribute to youthful experimentation with explosive devices, which could result in
 serious injury.



                                                 III.
                       THE LIKELIHOOD THAT PUBLISHED BOMBMAKING INFORMATION
                            WILL CONTINUE TO BE USED TO FACILITATE ACTS OF
                               TERRORISM AND OTHER CRIMINAL ACTIVITY

    It is, of course, impossible to prognosticate with any measure of certainty the extent to which persons
 wishing to engage in acts of terrorism and other criminal activity will rely upon printed and computer-based
 information instructing them how to manufacture bombs, other dangerous weapons, and weapons of mass
 destruction. A statistical survey conducted by the FBI concerning bombing incidents occurring in the United
 States shows that between 1984 and 1994, the frequency of such incidents has increased almost four-fold.
 The study, however, did not attempt to correlate the trend with the increased availability of bombmaking
 information. Therefore, we have no empirical data on what percentage, if any, of the recent increase in the
 number of bombings is attributable to the increased availability of bombmaking information. However,
 based upon the recent experiences recounted above, both the FBI and ATF expect that because the
 availability of such information is becoming increasingly widespread, such bombmaking instructions will
 continue to play a significant role in aiding those intent upon committing future acts of terrorism and
 violence.



                                                 IV.
                      APPLICABILITY OF CURRENT FEDERAL LAW TO THE PUBLICATION
                           AND DISSEMINATION OF BOMBMAKING INFORMATION

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 10 of 44
                                                                                                           App. 162
                DOSWASHINGTONSUP00299
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page73277 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



    Presently there are four basic ways in which dissemination of bombmaking information could be punished
 under federal criminal law, depending on the circumstances of the case.11 The first three bases for culpability
 -- federal statutes prohibiting (i) conspiracy, (ii) solicitation, and (iii) aiding and abetting -- do not single out
 information concerning bombmaking for special treatment. The fourth basis for culpability -- 18 U.S.C. §
 231 -- is directed specifically at the "teaching or demonstrating" of techniques related to the use or
 manufacture of firearms and explosives.12

 A. Conspiracy. A conspiracy to use an explosive to commit "any felony which may be prosecuted in a court
 of the United States," 18 U.S.C. § 844(h), is explicitly proscribed under 18 U.S.C. § 844(m); and a
 conspiracy to commit any offense defined in Chapter 40 of Title 18, U.S. Code -- entitled "Importation,
 Manufacture, Distribution, and Storage of Explosive Materials" -- is prohibited by 18 U.S.C. § 844(n). In
 addition, the general federal criminal conspiracy statute, 18 U.S.C. § 371 -- which prohibits conspiring "to
 commit any offense against the United States" -- makes it unlawful to conspire to commit other federal
 crimes involving explosives. A person may not, as part of a conspiracy to commit an independently defined
 criminal offense, transmit information to a coconspirator concerning how to make or use explosive
 devices.13 Indeed, such transmission of information could be an overt act in support of a conspiracy.14

    In order to prove that a person disseminating bombmaking information did so as part of a conspiracy to
 commit a substantive offense, the government need not prove that the substantive offense occurred; however,
 the government must show, at the very least, that the disseminator (i) knew of the intended unlawful use of
 the information and (ii) agreed with other conspirators that an offense would be committed.15 And, as a
 general matter, the requisite agreement cannot be proved simply by demonstrating that a person has provided
 a product to another person knowing that the product would be used in the commission of a crime, where the
 provider of the product is indifferent to its subsequent use.16 "[A] conspiracy requires agreement, and there
 is a difference between knowing that something will occur [by virtue of one's sale of a product] -- even as an
 absolute certainty -- and agreeing to bring that same `something' about." United States v. Lechuga, 994 F.2d
 346, 362 (7th Cir.) (Cudahy, J., concurring in pertinent part), cert. denied, 510 U.S. 982 (1993). It follows
 that "an isolated sale is not the same thing as enlisting in the venture." United States v. Blankenship, 970 F.2d
 283, 287 (7th Cir. 1992).17

 B. Solicitation. The federal criminal solicitation statute, 18 U.S.C. § 373, provides in pertinent part:

          Whoever, with intent that another person engage in conduct constituting a felony that has as an
 element the use,
          attempted use, or threatened use of physical force against property or against the person of another in
 violation
          of the laws of the United States, and under circumstances strongly corroborative of that intent,
 solicits, commands,
          induces, or otherwise endeavors to persuade such other person to engage in such conduct, shall be
 imprisoned not
          more than one-half the maximum term of imprisonment or (notwithstanding section 3571) fined not
 more than one-half
          of the maximum fine prescribed for the punishment of the crime solicited, or both; or if the crime
 solicited is punishable
          by life imprisonment or death, shall be imprisoned for not more than twenty years.


http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 11 of 44
                                                                                                           App. 163
                DOSWASHINGTONSUP00300
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page74278 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



 Id. § 373(a). Solicitation proscribed by this statute often will take the form of speech, including written
 speech.18 Indeed, Congress intended that the statutory phrase "otherwise endeavors to persuade" be
 construed broadly to cover any situation "`where a person seriously seeks to persuade another person to
 engage in criminal conduct.'" United States v. Buckalew, 859 F.2d 1052, 1054 (1st Cir. 1988) (Breyer, J.)
 (quoting S. Rep. No. 307, 97th Cong., 1st Sess. 183-84 (1982)) (emphasis added). In the prototypical
 solicitation case, the "persuasion" is accompanied by some form of inducement, such as a money payment, or
 a threat. Such a case raises no First Amendment issues, for reasons we explain infra at 35-38.19 However,
 insofar as Congress also intended § 373 to cover cases of "persuasion" taking the form of mere advocacy or
 urging of unlawful action -- without any threat or inducement -- many such cases could be subject to
 significant First Amendment constraints under the Brandenburg doctrine. Seeinfra at 29-30 (discussing
 Brandenburg v. Ohio, 395 U.S. 444 (1969)).20 Therefore, for purposes of this discussion, we will assume
 that § 373 would be used principally in the case of "persuasion" accompanied by an inducement (e.g., murder
 for hire21) or an explicit or implicit threat or "command" (e.g., an organized crime boss "asking" an associate
 to commit a crime).

    In such cases, the solicitation itself would not likely be in the form of a transmission of bombmaking
 information. However, as part of a solicitation scheme, it is conceivable that the solicitor would transmit
 such information so as to facilitate the crime being solicited. Indeed, such facilitation could provide
 circumstances that "strongly corroborate" a solicitor's improper intent, thereby satisfying § 373's scienter
 requirement: Congress indicated that it would be "highly probative" of improper intent if the solicitor
 "acquired . . . information suited for use by the person solicited in the commission of the offense, or made
 other apparent preparations for the commission of the offense by the person solicited." S. Rep. No. 307, 97th
 Cong., 1st Sess. 183 (1982).

    Although § 373 does not require either actual agreement (like conspiracy), nor that the crime be committed
 (like aiding and abetting), it nonetheless could provide a means of addressing dissemination of bombmaking
 information in only a limited set of cases. For one thing, the statute requires more than mere dissemination of
 information: there must be some solicitation, command, inducement or other endeavor to persuade. (And the
 First Amendment might exclude cases of "persuasion" absent any threat, command or inducement.) More
 importantly, the government must prove "circumstances strongly corroborative" of the solicitor's intent that
 another person engage in conduct constituting a felony.

 C. Aiding and Abetting. Two different "aiding and abetting" statutes might have some application in cases
 where bombmaking information is disseminated: (i) the general federal aiding and abetting statute, 18 U.S.C.
 § 2, and (ii) section 323 of the AEDPA, which concerns provision of material support or resources for use in
 certain crimes of terrorism.

 1. 18 U.S.C. § 2. In 1909 Congress enacted what is now 18 U.S.C. § 2, a general aiding and abetting statute
 applicable to all federal criminal offenses. That statute in essence provides that "those who provide knowing
 aid to persons committing federal crimes, with the intent to facilitate the crime, are themselves committing
 the crime." Central Bank of Denver, N.A. v. First Interstate Bank of Denver, N.A., 511 U.S. 164, 181 (1994)
 (citing Nye & Nissen v. United States, 336 U.S. 613, 619 (1949)).22 Not infrequently, aiding and abetting
 can take the form of speech, including providing instructions on how to commit a crime to a particular person
 or to a discrete audience.23 Section 2 nonetheless is somewhat ineffectual as a tool to address dissemination
 of information on how to manufacture explosives, for three reasons.


http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 12 of 44
                                                                                                           App. 164
                DOSWASHINGTONSUP00301
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page75279 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



   First, there is some question whether aiding and abetting culpability ever can rest solely on the basis of
 general publication of instructions on how to commit a crime, or undifferentiated sale to the public of a
 product that some purchaser is likely to use for unlawful ends, or whether, at a minimum, the person
 supplying the aid must know that a particular recipient thereof will use it in commission of a crime.24

    Second, even assuming that aiding and abetting could under some circumstances be established by virtue
 of a publisher's knowledge that unknown recipients of generally published information would use it to
 commit crimes, § 2 requires that the accomplice have engaged in intentional wrongdoing, rather than mere
 recklessness. Central Bank of Denver, 511 U.S. at 190. That is to say, the aider must not only know that her
 assistance will be in the service of a crime; she also must share in the criminal intent. The defendant must
 "`participate in [the venture] as in something that he wishes to bring about, that he seek by his action to make
 it succeed.'" Nye & Nissen, 336 U.S. at 619 (quoting United States v. Peoni, 100 F.2d 401, 402 (2d Cir.
 1938)).25 As Judge Hand explained in the seminal Peoni case, the intent standard for criminal aiding and
 abetting is not the same as the "natural consequences of one's act" test that is the touchstone for "intent" in the
 civil tort context; criminal intent to aid the crime has "nothing whatever to do with the probability that the
 forbidden result [will] follow upon the accessory's conduct." Peoni, 100 F.2d at 402. Rather, the aider must
 have a "purposive attitude" toward the commission of the offense. Id.26

    Finally, under the plain terms of § 2, the underlying offense must in fact be committed (though the
 government need not prove by whom it was committed); section 2 merely makes aiders and abettors culpable
 for their principals' commission of an offense.27 There is no federal statute generally proscribing an attempt
 to aid and abet a federal offense (though the Model Penal Code recommended that such a prohibition be
 codified).28 Therefore, if a crime has not been committed, the general federal aiding and abetting statute
 cannot be invoked.

 2. AEDPA Section 323. Section 323 of the AEDPA, 110 Stat. at 1255 (to be codified as amended section
 2339A(a) of Title 18) makes it unlawful to provide "material support or resources" to another person,
 "knowing or intending that they are to be used in preparation for, or in carrying out," various federal offenses
 relating to terrorism, or in preparation for, or in carrying out, the concealment from the commission of any
 such violation. Id. (to be codified at 18 U.S.C. § 2339A(a)).29 Notably, the statute defines the term "material
 support or resources" to include, inter alia, "training, . . . and other physical assets." Id. (to be codified at 18
 U.S.C. § 2339A(b)).30

    Section 323 essentially is a prohibition on certain forms of knowing or intentional facilitation of particular
 terrorist crimes. In two respects, it is broader in scope than the general aiding and abetting statute. First, the
 facilitator can be culpable even if the underlying offense is not in fact committed. Second, the scienter
 provision is a bit broader than the "intent" requirement in 18 U.S.C. § 2. Under AEDPA section 323, specific
 intent to facilitate the underlying offense is not necessary:31 the person providing the support or resources
 can be culpable so long as he "know[s]" that the resources provided "are to be used" to prepare for or commit
 a specified offense. In effect, however, this "knowledge" provision will rarely be of use to a prosecutor,
 because where -- as in section 323 -- the element of "knowledge" refers to a possible future result of a
 defendant's conduct, typically the government must prove that the defendant was "aware `that that result is
 practically certain to follow from his conduct.'" United States v. Bailey, 444 U.S. 394, 404 (1980) (emphasis
 added) (quoting United States v. United States Gypsum Co., 438 U.S. 422, 445 (1978) (internal citation
 omitted)).32


http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 13 of 44
                                                                                                           App. 165
                DOSWASHINGTONSUP00302
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page76280 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



    Furthermore, whatever the scope of the "knowledge" provision, the use of section 323 to address
 distribution of bombmaking information might nonetheless be limited, for two other reasons. First, section
 323 covers facilitation of only certain enumerated crimes. Seesupra note 29. Second, it is not clear whether
 courts would find that information on how to manufacture or use explosives is "material support or
 resources." In the case of an actual physical demonstration of the techniques in question, or a one-to-one sale
 of printed information to someone who purports to be planning a crime, transfer of such information might
 constitute "training." Otherwise, it is open to question whether a manual on explosives would constitute a
 "physical asset[]" under § 2339A.33

 D. 18 U.S.C. § 231(a)(1). For the most part, the federal statutes discussed in the previous sections are not
 directed at dissemination of information, as such. Instead, they are general prohibitions on conduct that can,
 in particular cases, be violated by providing information to another person.

 By contrast, 18 U.S.C. § 231(a)(1) -- like the proposed Feinstein Amendment -- arguably could be
 characterized as a prohibition on certain forms of speech. Section 231(a)(1) provides that:

          Whoever teaches or demonstrates to any other person the use, application, or making of any firearm or
 explosive or
          incendiary device, or technique capable of causing injury or death to persons, knowing or having
 reason to know or
          intending that the same will be unlawfully employed for use in, or in furtherance of, a civil disorder
 which may in any
          way or degree obstruct, delay, or adversely affect commerce or the movement of any article or
 commodity in
          commerce or the conduct or performance of any federally protected function . . . [s]hall be fined under
 this title or
          imprisoned not more than five years, or both.

 "Civil disorder," in turn, is defined as "any public disturbance involving acts of violence by assemblages of
 three or more persons, which causes an immediate danger of or results in damage or injury to the property or
 person of any other individual." 18 U.S.C. § 232(1).

    This prohibition applies, not to all forms of speech that could cause a civil disorder, but solely to a discrete
 type of conduct involving expression -- namely, the "teach[ing]" or "demonstrat[ion]" of the use, application,
 or making of any firearm or explosive or incendiary device, or technique capable of causing injury or death to
 persons.34

    It appears that this statute has been used sparingly; there are only two reported decisions involving it.35 In
 those two cases, the courts of appeals narrowly construed the scienter provisions of § 231(a)(1) so as to avoid
 serious constitutional questions. National Mobilization Comm. to End the War in Viet Nam v. Foran, 411 F.2d
 934 (7th Cir. 1969); United States v. Featherston, 461 F.2d 1119 (5th Cir.), cert. denied, 409 U.S. 991 (1972).
 In both cases, the persons charged under § 231(a)(1) were alleged to have instructed discrete groups of
 students on techniques of violence, with the intent that such techniques would be used in furtherance of civil
 disorders. The defendants nonetheless complained that the statute was impermissibly vague or overbroad,
 because its plain terms are not limited to cases of bad intent. Read literally, § 231(a)(1) also could be
 construed to prohibit well-intentioned persons from teaching techniques of self-defense and sporting
 activities where such persons have a "reason to know" that some pupils might put the skills they acquire to

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 14 of 44
                                                                                                           App. 166
                DOSWASHINGTONSUP00303
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page77281 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



 unlawful use. The defendants in Foran and Featherston argued that this apparent reach of § 231(a)(1)
 rendered the statute facially invalid under the First Amendment.

    In order to avoid the substantial constitutional questions raised by the "reason to know" language, both
 courts of appeals construed the scienter element of § 231(a)(1) narrowly. The Seventh Circuit, somewhat
 cryptically, concluded that "[t]he requirement of intent of course `narrows the scope of the enactment by
 exempting innocent or inadvertent conduct from its proscription." Foran, 411 F.2d at 937 (citation omitted).
 The Fifth Circuit, relying upon the Supreme Court's narrowing construction of similar language in an
 espionage statute, held that proof of "`bad faith'" is required under § 231(a)(1). Featherston, 461 F.2d at 1121
 (quoting Gorin v. United States, 312 U.S. 19, 27-28 (1941)). The court concluded that "the statute does not
 cover mere inadvertent conduct. It requires those prosecuted to have acted with intent or knowledge that the
 information disseminated would be used in furtherance of a civil disorder." Id. at 1122 (emphasis added).

    The potential use of § 231(a)(1) to reach cases involving dissemination of bombmaking information is
 limited in three ways. First, as construed in Featherston and Foran, § 231(a)(1) can apply only where the
 person doing the teaching or demonstrating either (i) intends that the information will be used in furtherance
 of a civil disorder or (ii) "knows" that the information will be so used. As explained supra at 21, as a
 practical matter the "or knows" prong will rarely be useful: since the knowledge in question is of a possible
 future result of a defendant's conduct, the government must prove that the defendant was "aware `that that
 result is practically certain to follow from his conduct.'" Bailey, 444 U.S. at 404 (citations omitted)
 (emphasis added).36 Accordingly, the vast majority of cases in which § 231(a)(1) could successfully be
 invoked will involve defendants who intend that their teaching be used to facilitate or assist in a civil
 disorder.

   Second, it is questionable whether the operative verbs -- "teaches or demonstrates" -- could be read to
 cover an arms-length sale of a manual to an anonymous or unknown customer. Finally, the intended or
 known use of the information conveyed must be "in, or in furtherance of, a civil disorder which may in any
 way or degree obstruct, delay, or adversely affect commerce or the movement of any article or commodity in
 commerce or the conduct or performance of any federally protected function." And a "civil disorder"
 requires a public disturbance involving violence by assemblages of three or more persons. Section 231(a)(1)
 would not, therefore, apply to uses of the information by merely one or two felons.



                                                        V.
                                    THE NEED FOR ADDITIONAL LAWS RELATING TO
                                  THE DISSEMINATION OF BOMBMAKING INFORMATION




    During the Senate debate on the Feinstein Amendment, Senators Feinstein and Biden identified two sets of
 circumstances in which the dissemination of bombmaking information ideally should be prohibited:

         (i) where the person disseminating the information intends that it be used for unlawful ends;37and

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 15 of 44
                                                                                                           App. 167
                DOSWASHINGTONSUP00304
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page78282 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



      (ii) where the person disseminating the information has good reason to know that a particular potential
 recipient thereof
          plans to use that information to engage in unlawful activities.38

 On the other hand, Senator Feinstein made it plain that she did not wish to prohibit the "legitimate"
 publication of information about explosives contained in, for instance, the Encyclopedia Britannica (despite
 the fact that such information certainly could be used by persons who wished to commit violent crimes);39
 and Senator Hatch indicated that any prohibition that is enacted should be drafted carefully, so as not to
 subject to criminal sanctions, for example, legitimate explosives manufacturers who teach customers and
 other persons how to manufacture, and make legitimate use of, explosives.40

    The Department of Justice agrees that it would be salutary if the federal criminal law prohibited
 dissemination of bombmaking information in the two circumstances described above, while still permitting
 the "legitimate" publication of information about explosives in the manner described by Senators Feinstein
 and Hatch. As the discussion in Part IV demonstrates, however, the present federal criminal code is less than
 completely effective in accomplishing these objectives:

   1. Federal law would in certain cases prohibit or punish the dissemination of bombmaking information
 where the person disseminating the information intends that it be used for unlawful ends. For example:

    -- If the disseminator enters into an agreement with another person to commit a federal crime,
 dissemination of bombmaking
    information as a means of furthering that crime would be an overt act in furtherance of a conspiracy.
 Similarly, if the
    disseminator solicits another person to commit a federal crime of violence -- for example, by offering a
 reward for its
    commission -- conveyance of the bombmaking information would be evidence "strongly corroborating" an
 improper intent,
    thereby satisfying the scienter requirement of 18 U.S.C. § 373.

    -- If the disseminator provides the information to a particular person with the specific purpose of assisting
 the recipient in the
       commission of a federal crime, and if the recipient thereafter does commit such an offense, the
 disseminator would be
       culpable for aiding and abetting that offense. And, even if the offense is not in fact committed, the
 disseminator might still
       be culpable for a violation of AEDPA section 323, provided (i) that the offense that he intended to
 advance was one of
       those enumerated in the statute; and (ii) a court finds that bombmaking information can be considered
 "material support
       or resources."

    -- If the disseminator provides the information to a person or persons in order to prepare for or further a
 "civil disorder," he
       will have violated 18 U.S.C. § 231(a)(1), assuming that provision of such information constitutes the
 "teach[ing] or
       demonstrat[ion]" of the making of explosives or incendiary devices.

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 16 of 44
                                                                                                           App. 168
                DOSWASHINGTONSUP00305
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page79283 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



    However, except where the particular requirements of AEDPA section 323 or 18 U.S.C. § 231(a)(1) are
 met, federal law presently does not provide a ground for prosecution where a disseminator of bombmaking
 information does not conspire with or solicit another to commit a federal crime, but nevertheless intends to
 aid the recipients of the information in commission of such criminal conduct, and where no federal crime is
 in fact committed. Further, federal law does not presently reach the person who disseminates bombmaking
 information intending that it be used to aid the commission of a state or local criminal offense,
 notwithstanding the utilization of interstate or foreign commerce to achieve such dissemination and
 notwithstanding the actual or potential impact of the underlying violation on such commerce.

    2. If a disseminator of bombmaking information does not have the specific purpose of facilitating a crime,
 but nonetheless is aware that (i) an enumerated terrorist crime or (ii) a "civil disorder" were practically certain
 to follow from dissemination of the information to a particular person or persons, then the disseminator might
 be culpable under AEDPA section 323, or 18 U.S.C. § 231(a)(1), respectively. However, absent such a high
 degree of "knowledge" of the facilitation of future crimes, current federal law generally would not prohibit or
 punish the dissemination of bombmaking information in the case where the disseminator does not have the
 specific purpose of facilitating a crime but nevertheless knows that a particular recipient thereof intends to
 use it for unlawful ends.

   In sum, current federal law does not specifically address certain classes of cases that Senators Feinstein and
 Biden identified. Accordingly, the Department of Justice agrees with those Senators that it would be
 appropriate and beneficial to adopt further legislation to address this problem directly, in a manner that does
 not impermissibly restrict the wholly legitimate publication and teaching of such information, or otherwise
 violate the First Amendment.



                                             VI.
                       CONSTITUTIONALITY OF RESTRICTING OR PENALIZING
                THE PUBLICATION OR DISSEMINATION OF BOMBMAKING INFORMATION

    Before identifying what further steps Congress can take to address this problem, it is necessary to discuss
 whether and to what extent the First Amendment limits the government's power to impose criminal
 culpability on persons publishing or disseminating bombmaking information. In this regard, it should be
 noted that in Rice v. Paladin Enterprises, Inc., 940 F. Supp. 836 (D. Md. 1996), appeal docketed, No. 96-2412
 (4th Cir.), a district court recently held that the First Amendment substantially protects the right of persons to
 publish such information, regardless of the publishers' intent.

    The defendant in that case, publisher Paladin Enterprises, Inc., has (for many years) offered for public sale
 (principally through a mail-order catalogue) a book entitled Hit Man, which describes in great detail specific
 methods and techniques of, and strategies for, murder for hire. James Perry ordered and received Hit Man
 from Paladin. Thereafter, Perry followed a number of instructions in Hit Man in planning, executing, and
 attempting to hide the evidence of, his contract killing of three people in Montgomery County, Maryland.
 Perry was convicted of murder, after which the survivors of the victims sued Paladin in federal court for
 wrongful death, alleging that Paladin had aided and abetted the murders by selling Hit Man to Perry. Paladin
 moved for summary judgment on the ground that the First Amendment barred recovery. For the purposes of
 the motion, the parties stipulated the following:

     1. Paladin had no contact with Perry (or the person who hired him to commit the murders) other than to

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 17 of 44
                                                                                                           App. 169
                DOSWASHINGTONSUP00306
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page80284 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



 sell him Hit Man
       and another book. Paladin had no "specific knowledge" that Perry planned to commit a crime, or that
 he had been
       retained to kill anyone. 940 F. Supp. at 839.

    2. In planning, committing, and concealing his crimes, Perry followed certain descriptions and
 instructions in Hit Man,
         including: (a) Hit Man's recommendation that a "beginner" hit man use an AR-7 rifle; (b) Hit Man's
 instructions on how
         to disassemble the AR-7; (c) Hit Man's detailed instructions on how to drill out the serial number on
 the rifle; (d) Hit
         Man's detailed instructions on how to create a silencer to use on an AR-7; (e) Hit Man's detailed
 instructions on how to
         murder victims from close range; and (f) Hit Man's detailed instructions on how to file the AR-7 so that
 it would not be
         traceable. Id. at 839-40.41

     3. Paladin engaged in a marketing strategy intended to maximize sales to the public, including sales to the
 following targeted
        audiences: authors who desire information for the purpose of writing books about crime and criminals;
 law enforcement
        officers and agencies who desire information concerning the means and methods of committing crimes;
 persons who
        enjoy reading accounts of crimes and the means of committing them for purposes of entertainment;
 persons who
        fantasize about committing crimes but do not thereafter commit them; criminologists and others who
 study criminal
        methods and mentality; and "criminals and would-be criminals who desire information and instructions
 on how to commit
        crimes." In particular, the parties stipulated that "[i]n publishing, marketing, advertising and
 distributing Hit Man . . . ,
        Paladin intended and had knowledge that their publications would be used, upon receipt, by criminals
 and would-be
        criminals to plan and execute the crime of murder for hire, in the manner set forth in the publications."
 Id. at 840.42

    The district court granted Paladin summary judgment. The court seemed to rely upon two distinct
 rationales for its decision: First, the court concluded that the State of Maryland has not "extend[ed] the tort
 of aiding and abetting to the circumstances of this case," and that "[a] federal court sitting in diversity cannot
 create new causes of action." Id. at 842. Accordingly, the court seemed to conclude that plaintiffs had failed
 to state a claim under Maryland tort law. Id. Second, the court held that, even if an aiding and abetting tort
 theory were cognizable, Paladin's publication and dissemination of the book was entitled to constitutional
 protection, and "the First Amendment acts as a bar to liability in the instant case," id. at 843, despite
 defendants' stipulation that they "intended and had knowledge that their publications would be used, upon
 receipt, by criminals and would-be criminals to plan and execute the crime of murder for hire, in the manner
 set forth in the publications." See also id. at 843-49 (First Amendment analysis).


http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 18 of 44
                                                                                                           App. 170
                DOSWASHINGTONSUP00307
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page81285 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



    This recent decision suggests that it is necessary to consider carefully the First Amendment questions that a
 statute like the Feinstein Amendment would raise.43



                                                          A. First Amendment Principles

    Other than the cursory analysis in the Featherston and Foran cases, discussed supra at 22-23, and the
 district court's recent decision in Rice v. Paladin, discussed supra at 27-28, there is little in the way of judicial
 analysis directly addressing the First Amendment questions that a statute like the Feinstein Amendment
 would raise.44 However, the courts have substantially addressed the scope of the Free Speech Clause in three
 related factual contexts that serve to put the constitutional question in perspective: (i) where the government
 seeks to restrict the advocacy of unlawful action; (ii) where the government (or a private party using tort law)
 seeks to restrict or punish the general disclosure or publication of lawfully obtained information; and (iii)
 where the government punishes conveyance of information as part of a "speech act," such as speech that aids
 and abets another person's commission of a crime.

 1. Advocacy of Unlawful Action. In the landmark case of Brandenburg v. Ohio, 395 U.S. 444 (1969) (per
 curiam), the Supreme Court held that "the constitutional guarantees of free speech and free press do not
 permit a State to forbid or proscribe advocacy of the use of force or of law violation except where such
 advocacy is directed to inciting or producing imminent lawless actions and is likely to incite or produce that
 action." Id. at 447 (footnote omitted). This test, in other words, requires both an intent and a likelihood that
 the expression in question -- "advocacy of the use of force or of law violation " -- will incite or produce
 imminent unlawful action.

    A few years later, the Court made clear how demanding the Brandenburg test is. In Hess v. Indiana, 414
 U.S. 105 (1973) (per curiam), the defendant was arrested for loudly stating, at an anti-war rally, "We'll take
 the fucking street later." The Court held that Brandenburg prohibited the State from punishing this alleged
 advocacy of illegality, principally because the defendant's statement "amounted to nothing more than
 advocacy of illegal action at some indefinite future time." Id. at 108. Furthermore, the Court reasoned that "
 [s]ince the uncontroverted evidence showed that Hess' statement was not directed to any person or group of
 persons, it cannot be said that he was advocating, in the normal sense, any action." Id. at 108-09.

    In light of these precedents,45 it is doubtful that general publication of written materials advocating
 illegality can ever be proscribed under the Brandenburg test.46 Many of the bombmaking manuals discussed
 by Congress and identified in this Report could plausibly be said to advocate -- either explicitly or implicitly -
 - the illegal use of explosives and other weapons. Insofar as publication of such manuals were criminalized
 on account of those manuals' advocacy of unlawful conduct, such a prohibition almost certainly could not
 pass constitutional muster.47

 2. Disclosure or Publication of Lawfully Obtained Information. The Brandenburg test, by its terms, applies
 to advocacy of unlawful conduct. But the government's principal concern with respect to bombmaking
 manuals is not their advocacy, but the instructional information they contain. That information is (at least for
 the most part) a matter of public record. As demonstrated elsewhere in this Report, anyone interested in
 manufacturing a bomb, dangerous weapon or weapon of mass destruction can easily obtain detailed
 instructions for manufacturing and using such a device, both from legitimate publications and from so-called
 "underground" publications. And, presumably, most if not all of the writers and publishers of such

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 19 of 44
                                                                                                           App. 171
                DOSWASHINGTONSUP00308
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page82286 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



 publications do not obtain the information unlawfully, or from classified sources. The First Amendment
 imposes significant constraints on the ability of the government to restrict publication of such information.

    Although the Supreme Court has been careful never to hold categorically that publication of lawfully
 obtained truthful information "is automatically constitutionally protected," The Florida Star v. B.J.F., 491
 U.S. 524, 541 (1989), nonetheless the Court has, on several occasions, held that "the government may not
 generally restrict individuals from disclosing information that lawfully comes into their hands in the absence
 of a `state interest of the highest order.'" United States v. Aguilar, 115 S. Ct. 2357, 2365 (1995) (quoting
 Smith v. Daily Mail Pub. Co., 443 U.S. 97, 103 (1979)). See also Butterworth v. Smith, 494 U.S. 624, 632
 (1990). And even if the state has such an interest, "punishment may lawfully be imposed, if at all, only when
 narrowly tailored to a state interest of the highest order." Florida Star, 491 U.S. at 541.48

    We can assume that there is a "state interest of the highest order" in keeping information on how to make
 explosives out of the hands of persons who want -- or who would be likely -- to use that information in
 furtherance of violent crime.49 What is more, it is "foreseeable," in the tort-law sense, that some readers will
 use such information for unlawful ends if the information is made publicly available. As explained in Part II
 of this Report, strong circumstantial evidence demonstrates that persons bent upon committing acts of
 terrorism often rely upon literature for guidance in the construction of explosive devices and other weapons
 of mass destruction. Therefore, chances are that even "legitimate" publication of bombmaking information --
 such as that found in government-issued manuals and in encyclopedias -- will facilitate some degree of
 unlawful conduct.

    Nevertheless, even where it is foreseeable that widely disseminated information will be used unlawfully, or
 in a negligent and dangerous manner, courts uniformly have found that the Constitution prohibits imposing
 culpability or civil liability for distributing or publishing that information. For example, a number of courts
 have held that the First Amendment prohibits imposing tort liability on publishers, producers and
 broadcasters for the foreseeable consequences of their speech where viewers or readers mimicked unlawful or
 dangerous conduct that had been depicted or described, even if the standards for tortious negligence or
 recklessness were otherwise satisfied.50 Similarly, a number of courts have held that the First Amendment
 bars recovery for allegedly foreseeable injuries suffered by persons who were following "how-to"
 instructions.51 In a third, related category of cases, courts have held that the Constitution does not permit
 imposition of criminal penalties or civil liability for written or visual depictions

 -- including depictions of "factual" events -- that are likely to alter (or that have in fact changed) persons'
 attitudes such that those persons are more likely to engage in criminal, dangerous or otherwise undesirable
 behavior.52

    Florida Star explicitly leaves open the possibility that, in rare circumstances, the First Amendment might
 not bar sanctions for the publication of true, lawfully obtained information.53 Nevertheless, such an
 exception almost certainly would not be recognized where, as here, the information is already in the public
 domain. The Court's stringent First Amendment test for restrictions on publication of lawfully obtained
 information, in other words, almost certainly would not permit the government to proscribe the publication or
 widespread dissemination of bombmaking manuals. Where similar or equivalent information is widely
 available elsewhere, the Court has been unwilling to find that a restriction on publication of that information
 is "narrowly tailored" to address a state interest: no "meaningful public interest" can be served by further
 restriction under such circumstances. Florida Star, 491 U.S. at 535. "`[O]nce the truthful information [is]

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 20 of 44
                                                                                                           App. 172
                DOSWASHINGTONSUP00309
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page83287 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



 "publicly revealed" or "in the public domain,"'" its dissemination cannot constitutionally be restrained. Id.
 (quoting Smith, 443 U.S. at 103 (internal citation omitted)). See also id. at 539 (one critical problem with the
 rape-shield statute at issue in Florida Star was that it punished publication of rape victims' identities
 "regardless of whether the identity of the victim is already known throughout the community").54 Congress
 presumably would not be willing to ban the publication and teaching of all information concerning the
 manufacture of explosives -- including, for example, information exchanged among professional explosives
 manufacturers, or contained in the Encyclopedia Britannica and in government manuals. Seesupra at 24. As
 long as this is the case, it is hard to imagine that the First Amendment would permit culpability or liability for
 publication of other bombmaking manuals that have a propensity to be misused by some unknown,
 unidentified segment of the readership, since sources of the same information inevitably will remain in the
 public domain, readily available to persons who wish to manufacture and use explosives.

 3. "Speech Acts," such as Aiding and Abetting. On the other hand, the constitutional analysis is radically
 different where the publication or expression of information is "brigaded with action,"55 in the form of what
 are commonly called "speech acts." If the speech in question is an integral part of a transaction involving
 conduct the government otherwise is empowered to prohibit, such "speech acts" typically may be proscribed
 without much, if any, concern about the First Amendment, since it is merely incidental that such "conduct"
 takes the form of speech. "`[I]t has never been deemed an abridgement of freedom of speech or press to
 make a course of conduct illegal merely because the conduct was in part initiated, evidenced, or carried out
 by means of language, either spoken, written, or printed.'" Ohralik v. Ohio State Bar Ass'n, 436 U.S. 447, 456
 (1978) (quoting Giboney v. Empire Storage & Ice Co., 336 U.S. 490, 502 (1949)). For example, as the Court
 in Ohralik explained, there are "numerous examples" of communications -- including communications that
 convey information -- that are subjected to economic or commercial regulation without implicating the First
 Amendment, such as: exchange of securities information; corporate proxy statements; exchange of
 information among competitors; and employers' threats of retaliation for employees' labor activities. Id.
 (citations omitted).56

   Similarly, many inchoate crimes often or always are effected through speech "acts." Such crimes include
 conspiracy, facilitation, solicitation, bribery, coercion, blackmail, and aiding and abetting.57 Punishing
 speech -- including the dissemination of information -- when it takes the form of such criminal conduct
 typically does not even raise a First Amendment question. As Justice (then-Judge) Kennedy explained,
 "where speech becomes an integral part of the crime, a First Amendment defense is foreclosed even if the
 prosecution rests on words alone." United States v. Freeman, 761 F.2d 549, 552 (9th Cir. 1985), cert. denied,
 476 U.S. 1120 (1986).58

    In particular, "[t]hat `aiding and abetting' of an illegal act may be carried out through speech is no bar to its
 illegality." National Org. for Women v. Operation Rescue, 37 F.3d 646, 656 (D.C. Cir. 1994).59 What is
 more, aiding and abetting a crime often consists of providing factual information to another person. The role
 of a lookout at a burglary is to inform confederates that someone is coming. An accomplice of a bank
 robbery might abet the operation by telling the principal the combination of a safe, or how to evade
 detection. The First Amendment is simply inapposite in such cases.60 Nor is the situation necessarily
 different where the information conveyed is already publicly available. For example, there may be many
 lawful -- and constitutionally protected -- circumstances in which a person (say, a professor of architecture)
 may provide the blueprint of a bank to other persons (say, architecture students); but if such blueprints are
 transferred for the purpose of assisting others in a bank robbery, and if that robbery occurs, the person
 providing the information is subject to accomplice culpability, even if he obtained the blueprint from a

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 21 of 44
                                                                                                           App. 173
                DOSWASHINGTONSUP00310
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page84288 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



 textbook, from city hall, or from the newspaper. See also United States v. Edler Industries, Inc., 579 F.2d 516,
 521 (9th Cir. 1978) (though the dissemination and export of technological information on how to manufacture
 military equipment otherwise might generally be protected by the First Amendment, there is no constitutional
 protection for export of such information as part of "the conduct of assisting foreign enterprises to obtain
 military equipment"); Constitutionality of the Proposed Revision of the International Traffic in Arms
 Regulations, 5 Op. O.L.C. 202, 206-09 (1981) (discussing Edler Industries).

    In a number of cases, persons have been convicted of aiding and abetting violations of the tax laws by
 providing explicit instructions to a discrete group of listeners on techniques for avoiding disclosure of tax
 liability. See supra notes 23-24. Defendants in such cases often have invoked the First Amendment; but that
 constitutional guarantee has rarely, if ever, been a bar to accomplice culpability. The courts correctly have
 rejected defendants' reliance on Brandenburg; and, in particular, have refused to accept defendants' arguments
 that the "imminence" requirements of the Brandenburg test apply to such aiding and abetting cases. If a
 defendant has aided and abetted a crime through the dissemination of information -- rather than simply by
 urging or "advocating" that the crime be committed -- then the government should not need to demonstrate
 that the speech was intended or likely to "incite" imminent unlawful conduct. The reasons the strict
 requirements of the Brandenburg test must be applied to cases of advocacy are that (i) abstract advocacy of
 unlawful conduct usually is closely aligned with (or sometimes part of) political and ideological speech
 entitled to the strongest constitutional solicitude; and (ii) the danger the speech will in fact lead to unlawful
 behavior often is remote and speculative. These concerns are rarely, if ever, implicated, in cases involving
 conduct constituting intentional and material aid to the criminal conduct of particular persons. It follows that
 the question of whether criminal conduct is "imminent" is relevant for constitutional purposes only where, as
 in Brandenburg itself, the government attempts to restrict advocacy, as such. But the tax-avoidance aiding
 and abetting cases are not subject to Brandenburg because culpability in such cases is premised, not on
 defendants' "advocacy" of criminal conduct, but on defendants' successful efforts to assist others by detailing
 to them the means of accomplishing the crimes.61

    If it were otherwise -- that is, if the Brandenburg test applied to crimes implemented through the use of
 informative speech -- there would, for example, be no way for the government to prohibit the aiding and
 abetting of a crime that is intended to occur weeks or months after its planning. But in fact, if someone in
 October teaches another person how to cheat on their tax forms to be filed the following April, the person
 doing the teaching nonetheless can be culpable of aiding and abetting tax fraud. "The fact that the aider and
 abettor's counsel and encouragement is not acted upon for long periods of time does not break the actual
 connection between the commission of the crime and the advice to commit it." United States v. Barnett, 667
 F.2d 835, 841 (9th Cir. 1982).

    Just as advocacy of unlawful conduct is entitled to greater constitutional protection than the act of using
 speech to aid and abet such conduct, Brandenburg itself recognizes another, related distinction that is of equal
 significance for present purposes. As we explained above, the Court in Brandenburg held that the First
 Amendment renders invalid statutes that "forbid or proscribe advocacy of the use of force or of law violation
 except where such advocacy is directed to inciting or producing imminent lawless action and is likely to
 incite or produce such action." 395 U.S. at 447. Immediately after stating this constitutional requirement,
 however, the Court drew a sharp distinction between "`the mere abstract teaching . . . of the moral propriety
 or even moral necessity for a resort to force and violence'" and "`preparing a group for violent action and
 steeling it to such action.'" Id. at 448 (quoting Noto v. United States, 367 U.S. 290, 297-98 (1961)).

     As the Court made plain in Noto and in related cases, the latter category of conduct -- "preparing a group

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 22 of 44
                                                                                                           App. 174
                DOSWASHINGTONSUP00311
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page85289 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



 for violent action and steeling it to such action" -- is not entitled to First Amendment protection, even though
 advocacy ("the mere abstract teaching . . . of the moral propriety") of such violence is protected. Indeed,
 even Justice Douglas -- in the course of urging strong constitutional protection for the advocacy of illegality -
 - freely acknowledged that "[t]he freedom to speak is not absolute; the teaching of methods of terror . . .
 should be beyond the pale." Dennis v. United States, 341 U.S. 494, 581 (1951) (Douglas, J., dissenting)
 (emphasis added).

    The distinction recognized in Brandenburg between advocacy of, and preparation for, unlawful conduct,
 was exemplified in Scales v. United States, 367 U.S. 203 (1961), a case in which the Court carefully
 distinguished between the teaching of abstract doctrine -- punishment of which is subject to substantial
 constitutional constraints -- and the teaching of the techniques of unlawful conduct, which can much more
 easily be proscribed. Id. at 233-34. As to the former, the Court has developed the Brandenburg test, which
 asks whether the danger is intended, likely and "imminent." But the constraints of the First Amendment do
 not apply when the "teaching" goes "beyond the theory itself" to "an explanation of `basic strategy.'" Scales,
 367 U.S. at 244. At that point, the teaching -- if it is done with the purpose of preparing a group for unlawful
 action -- is not much different than the information conveyed in a typical aiding and abetting case;
 accordingly, the Brandenburg protections should largely be inapposite. See Yates v. United States, 354 U.S.
 298, 331-33 (1957) ("systematic teaching" in classes to "develop in the members of [a] group a readiness to
 engage [in unlawful conduct] at the crucial time," could be punished, even if that conduct was to occur only
 "when the time was ripe").62

   This critical distinction -- between advocacy of unlawful conduct, on the one hand, and "instructions" for
 unlawful conduct, on the other -- was recognized by Professor Thomas Emerson in his seminal treatise on the
 First Amendment:

             [C]onduct that amounts to "advice" or "persuasion" [sh]ould be protected; conduct that moves into the
 area of
        "instructions" or "preparations" [sh]ould not. The essential task would be to distinguish between
 simply conveying an
        idea to another person, which idea he may later act upon, and actually participating with him in the
 performance of an
        illegal act. It is true that the distinction does not offer automatic solutions and that courts could easily
 disagree on any
        particular set of facts. But this process of decision making is related to the nature of "expression" and
 the functions and
        operations of a system of freedom of expression. It is therefore a rational method of approaching the
 problem.

 Thomas Emerson, The System of the Freedom of Expression 75 (1970).63



          B. Application of First Amendment Principles to Dissemination of Bombmaking Information

    Having reviewed the role of the First Amendment in these three related contexts, we now can address
 specifically the circumstances under which Senators Feinstein and Biden would seek to proscribe
 dissemination of bombmaking information.

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 23 of 44
                                                                                                           App. 175
                DOSWASHINGTONSUP00312
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page86290 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



 1. Dissemination with the "Intent" to Facilitate Unlawful Conduct. The Feinstein Amendment would make it
 unlawful, inter alia, for any person to "teach or demonstrate" the making of explosive materials, or to
 distribute by any means information pertaining to, in whole or in part, the manufacture of explosive
 materials, where the person "intend[ed]" that such information would be used for, or in furtherance of, an
 activity that "constitutes a Federal criminal offense or a criminal purpose affecting interstate commerce." In
 light of the foregoing discussion in Part VI-A, two things about the constitutionality of this "intent"
 prohibition are clear:

    First, the First Amendment almost certainly would require that the "intent" scienter provision in such a
 statute be construed to mean an actual, conscious purpose to bring about the specified result. "Intent" may
 not be construed as "constructive intent," as in the civil tort context; that is to say, "intent" could not
 constitutionally be inferred solely by virtue of the fact that criminal offenses were a foreseeable result -- a
 "natural consequence" -- of the general distribution of bombmaking information. Anyone who teaches or
 publishes bombmaking information -- including those who do so for wholly legitimate reasons, such as
 explosives manufacturers, the military, and encyclopedia publishers -- could foresee that some unknown
 recipient of the teaching or information will use it for unlawful ends; but the First Amendment would not
 permit culpability on that basis. See supra at 30-34. Instead, an "intent" element must be construed to reach
 only the person who disseminates the information for the purpose of facilitating criminal conduct.64

    Second, a prosecution relying upon an "intent" requirement plainly would be constitutional where the
 teacher intends that a particular student -- or a discrete group of students -- use the information for criminal
 conduct. Indeed, if there is such an intent, and a receiver of the information thereafter does use that
 information to commit a crime, the person who assisted him by showing him how to do so would be culpable
 as an aider and abettor, and the First Amendment would not bar such accomplice culpability. See supra at 36-
 39. The constitutional analysis should be the same, as in the Featherston case, where the teacher intends that
 particular students use the information for unlawful ends, but the crime is never committed (such as when the
 scheme is foiled by detection). This would be, in essence, a form of "attempted aiding and abetting."
 Although presently there is no general federal statute prohibiting "attempted aiding and abetting," see supra at
 20, that is not because of any constitutional bar: application of such a statute to the provision of information
 would not transgress the First Amendment. Therefore, a statute like the Feinstein Amendment could
 constitutionally be applied to a case where the person supplying the critical training or information has the
 intent thereby to assist a particular recipient thereof in unlawful activity, whether or not the crime eventually
 occurs.65 As the Court emphasized in Brandenburg and in earlier cases, the Constitution does not protect the
 conduct of "preparing a group for violent action" by teaching the techniques of unlawful conduct. See Noto;
 Scales; Dennis, 341 U.S. at 581 (Douglas, J., dissenting); Emerson, System of Freedom, supra, at 75;
 Greenawalt, Speech, Crime, supra note 20, at 244-45.66

     The more difficult question is whether criminal culpability can attach to general publication of explosives
 information, when the writer, publisher or seller of the information has the purpose of generally assisting
 unknown and unidentified readers in the commission of crimes. This is, in essence, the situation alleged in
 the recent Rice v. Paladin case. See supra at 27-28. To be sure, such a "generalized" attempt to aid crime
 through publication is "not the same as preparing a group for violent action." Noto, 367 U.S. at 298. The
 "joint participation" in a crime that is the hallmark of conspiracy or aiding and abetting is absent here: the
 speech is not, in any direct sense, "brigaded with action." What is more, the danger to the public in such a
 case is not necessarily greater than that caused by the same exact publication that is made solely for
 permissible purposes. The constitutional question is, therefore, more difficult than in the case of intentional
 concerted action discussed above.

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 24 of 44
                                                                                                           App. 176
                DOSWASHINGTONSUP00313
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page87291 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



    There are few, if any, cases directly on point.67 However, in Haig v. Agee, 453 U.S. 280 (1981), the Court
 suggested that otherwise privileged publication of information can lose its First Amendment protection when
 the publisher has an impermissible motive. In Agee, a former CIA employee had his passport revoked as a
 result of his campaign to publish the names of (and otherwise publicly identify) intelligence agents working
 in foreign countries, a course of conduct that undermined intelligence operations and endangered agents. In
 the context of this serious threat to American national security, the Court held that the First Amendment did
 not protect Agee's publication of the agents' names. In so ruling, the Court stressed the following:

        Agee's disclosures, among other things, have the declared purpose of obstructing intelligence
 operations and the
        recruiting of intelligence personnel. They are clearly not protected by the Constitution. The mere fact
 that Agee is
        also engaged in criticism of the Government does not render his conduct beyond the reach of the law.

 Id. at 308-09 (emphasis added). The Court did not indicate whether Agee's bad intent was, in and of itself,
 sufficient to strip his speech of its constitutional protection. In particular, the Court had no occasion to
 determine whether the First Amendment analysis would be the same if the information Agee published was
 already in the public domain and/or if the government's interests were not as significant as the protection of
 intelligence sources.

    Nonetheless, in the absence of contrary authority, this passage in Haig v. Agee supports the argument that
 the government may punish publication of dangerous instructional information where that publication is
 motivated by a desire to facilitate the unlawful use of explosives.68 At the very least, publication with such
 an improper intent should not be constitutionally protected where it is foreseeable that the publication will be
 used for criminal purposes; and the Brandenburg requirement that the facilitated crime be "imminent" should
 be of little, if any, relevance.69 Accordingly, we believe that the district court in Rice v. Paladin, seesupra at
 27-28, erred insofar as it concluded that Brandenburg bars liability for dissemination of bombmaking
 information regardless of the publisher's intent. See also infra note 71.

    Having said that, we should note that where there is no concerted action between the publisher and any
 particular recipient of the information, there might be a significant problem in proving that the person
 publishing the information has done so with an impermissible purpose. Most publishers of the bombmaking
 materials in question will argue that their publication is well-intentioned. For example, in Rice, the publisher
 of Hit Man has asserted that its intended audience includes: authors who desire information for the purpose
 of writing books about crime and criminals; law enforcement officers and agencies who desire information
 concerning the means and methods of committing crimes; persons who enjoy reading accounts of crimes and
 the means of committing them for purposes of entertainment; persons who fantasize about committing crimes
 but do not thereafter commit them; and criminologists and others who study criminal methods and mentality.
 See supra at 28.

    Nevertheless, proof of improper intent might be possible in certain types of cases. In many cases the
 manuals themselves might have "the declared purpose," Agee, 453 U.S. at 309, of facilitating crime.
 Although, under Brandenburg, culpability cannot attach merely because the manuals advocate unlawful
 action, such advocacy could constitutionally be used as probative evidence that the disseminator of
 accompanying information on the techniques of bombmaking intended by such dissemination to facilitate
 criminal conduct. See supra note 47. What is more, if a publisher of such communications engages in a
 marketing strategy intended to maximize sales to, inter alia, "criminals and would-be criminals who desire

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 25 of 44
                                                                                                           App. 177
                DOSWASHINGTONSUP00314
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page88292 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



 information and instructions on how to commit crimes," as the publisher of Hit Man allegedly did, and if that
 publisher's economic success evidently depends upon stimulating a high volume of unlawful use of his
 product -- i.e., the publisher's fortunes substantially rise or fall depending on the degree to which his product
 facilitates unlawful conduct -- there might be sufficient evidence of improper intent. See Direct Sales, 319
 U.S. at 712-13 (where seller of dangerous drugs -- which could be used both for proper and improper
 purposes -- engaged in marketing strategy to stimulate sales to would-be criminals, and where seller had a
 "stake in the venture," it was permissible to infer intent to assist criminal operation). As Justice Holmes
 explained in a related context, it is fair to assume that items are "designed for" unlawful use where they are
 "offered for sale in such a mode as purposely to attract purchasers who wanted them for the unlawful [use]."
 Danovitz v. United States, 281 U.S. 389, 397 (1930).

    Finally, if, as Senator Feinstein believed, some of the information contained in the bombmaking manuals
 has no use other than to facilitate unlawful conduct,70 that fact, too, would be evidence of an intent to
 facilitate crime (at least with respect to that particular information). Publishers of such information
 undoubtedly would argue that such information has uses other than to facilitate unlawful conduct -- such as to
 educate law enforcement officials and would-be murder-mystery writers, and simply to entertain persons who
 enjoy reading accounts of the workings of the criminal mind. Seesupra at 28 (describing claims made by
 publisher of Hit Man). But that assertion would only raise, rather than resolve, the critical question of fact
 regarding a publisher's intent; it would remain an issue for the trier of fact to determine whether one of the
 publisher's purposes was to facilitate criminal conduct.

    We acknowledge that in many cases, there may be a broad and diverse audience for such communications,
 including persons who would not use the information as a blueprint for crime, and the communications might
 have substantial value other than to facilitate crimes. In such cases, courts might agree that "a strict rule
 about finding intent is especially important, lest a jury convict because of outrage over the facts someone has
 chosen to disclose. A person should not be punished for encouraging a general crime like murder by publicly
 disclosing facts unless the prosecution's evidence leaves no possible doubt that his purpose has been to aid or
 cause that criminal result." Greenawalt, Speech, Crime, supra note 20, at 273. But where such a purpose is
 proved beyond a reasonable doubt, as it would have to be in a criminal case, the First Amendment should be
 no bar to culpability.71

 2. Dissemination with the "Knowledge" that a Particular Recipient of the Information Intends to Use It in
 Furtherance of Unlawful Conduct. The Feinstein Amendment also would have made it unlawful, inter alia,
 for any person to "teach or demonstrate" the making of explosive materials, or to distribute by any means
 information pertaining to, in whole or in part, the manufacture of explosive materials, if the person "knows"
 that such information will be used for, or in furtherance of, "an activity that constitutes a Federal criminal
 offense or a criminal purpose affecting interstate commerce." As Senator Biden explained, this "knowledge"
 provision was intended to address the case where the person disseminating the information has evidence that
 a particular potential recipient plans to use that information to engage in unlawful activities -- for example,
 when the person requesting the information expressly indicates that he plans to use the information to learn
 how to commit violent crimes. See supra note 38.

    It is questionable whether the statutory scienter requirement ("knows") in the Feinstein Amendment would
 suffice to cover such a situation. As explained above, supra at 21 & note 32, where a statutory element of
 "knowledge" refers to a possible future result of a defendant's conduct, the government typically must prove
 that the defendant was "aware `that that result is practically certain to follow from his conduct.'" United
 States v. Bailey, 444 U.S. 394, 404 (1980) (citations omitted). Thus, even where someone expressly states

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 26 of 44
                                                                                                           App. 178
                DOSWASHINGTONSUP00315
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page89293 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



 that he desires to purchase a product in order to plan a crime, it might be difficult to persuade the trier of fact
 that it was "practically certain" that the crime would be committed (particularly if, as it turned out, the crime
 was not in fact committed). It would, therefore, be helpful to identify a more carefully tailored mens rea
 requirement in order to address Senator Biden's hypothetical situation.

    The scenario Senator Biden describes brings to mind other types of "facilitation" statutes, such as state
 statutes making it a crime to "provide" a person with "means or opportunity" to commit a crime, "believing it
 probable that he is rendering aid to a person who intends to commit a [crime]." N.Y. Penal Law § 115.05
 (McKinney 1996).72 Such statutes, however, are of general applicability: they do not single out a particular
 form of facilitation, such as facilitation involving conveyance of information, for especially harsh treatment.
 And what is more, conviction under such statutes -- as under the federal aiding and abetting statute, 18 U.S.C.
 § 2 -- requires that the facilitation actually result in the commission of a crime.73

    A closer analogy, therefore, might be another section of the AEDPA itself. Section 706 of the AEDPA
 makes it a felony to "knowingly transfer[] any explosive materials, knowing or having reasonable cause to
 believe that such explosive materials will be used to commit a crime of violence . . . or drug trafficking
 crime." 110 Stat. at 1295-96 (to be codified at 18 U.S.C. § 844(o)).74 The "reasonable cause to believe that
 [the item] will be used [for the unlawful purpose]" standard would seem to address directly the case where
 the recipient of the product indicates an intent to use it to commit or to facilitate a crime. The constitutional
 question then becomes whether such a standard can be used where the item being transferred is not
 "explosive materials," as in AEDPA section 706, but instead information on how to manufacture or use such
 materials.

    There is little case law directly on point. As Professor Greenawalt points out, however, this case is not
 quite as easy from a First Amendment perspective as "attempted aiding and abetting," which can
 constitutionally be proscribed because it requires a specific purpose to actually assist in the commission of the
 crime:

          It is only a minor impairment of freedom to tell people they cannot provide information they want to
 be used for a
          crime. It is somewhat more serious to tell them that, even if they have no such purpose, they must
 keep their mouths
          shut. A speaker may conceivably think a communication has significant value for the listener beyond
 the listener's
          immediate purpose, but, even if the speaker does not think that, perhaps a recognition of the speaker's
 autonomy
          should include allowing him ordinarily to say what he believes to be true to his acquaintances,
 regardless of the use he
          thinks they plan to make of it.

         A further argument against such liability is the problem of determining facts accurately and the effect
 of the resulting
         uncertainty on people who speak. If people become aware that they can be treated as criminal for
 providing
         information they believe will aid a crime, they may hesitate to give information when they think there
 is some modest
         chance of criminal use, not trusting that prosecutors and jurors will always be discerning about

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 27 of 44
                                                                                                           App. 179
                DOSWASHINGTONSUP00316
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page90294 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



 perceptions of relevant
        probabilities.

      The implications for free speech are serious enough to warrant careful attention to the problem of
 communications that
      facilitate.

 Greenawalt, Speech, Crime, supra note 20, at 86-87.

    There are two principal reasons why a "facilitation through speech" prohibition without an "intent"
 requirement would raise serious First Amendment problems. First, such a facilitation prohibition would be
 directed specifically and uniquely at facilitation effected by way of conveying information. In other words, it
 would not prohibit facilitation, as such, but only a speech-related subset of such conduct. "The text of the
 First Amendment makes clear that the Constitution presumes that attempts to regulate speech are more
 dangerous than attempts to regulate conduct." 44 Liquormart, Inc. v. Rhode Island, 116 S. Ct. 1495, 1512
 (1996) (plurality opinion). The constitutionality of the prohibition therefore is not as clear as it would be if
 "facilitation through speech" were just one form -- i.e., one application -- of a generally applicable facilitation
 statute that did not refer specifically to speech. SeeCohen v. Cowles Media Co., 501 U.S. 663, 669-71 (1991)
 (whereas First Amendment is not implicated by application of "generally applicable laws" to violations
 involving speech or the press, there is a greater constitutional problem where, as in Florida Star, the "State
 itself define[s] the content of publications that would trigger liability").

    Second, as explained above, supra at 30-34, the First Amendment traditionally has been understood to
 prohibit the use of the criminal or tort law to punish the dissemination of lawfully obtained factual
 information absent an impermissible purpose for such dissemination; and this is so even where such
 publication has a "propensity" to be misused by someone in a criminal or tortious manner. Yet that is, in a
 sense, precisely what a facilitation prohibition would do in Senator Biden's scenario: it would punish
 distribution of lawfully obtained information because the disseminator had reason to believe that such
 distribution would result in some harm.

    Although the matter is far from certain, in the end we think these First Amendment concerns can be
 overcome, and that such a facilitation prohibition could be constitutional, if drafted narrowly. To be sure, the
 prohibition would be "speech-specific." But, as with respect to 18 U.S.C. § 231(a)(1), see supra at 21-23,
 Congress would be singling out "teaching" and "informational" facilitation of crime not because of any
 hostility to speech itself, but because those are the forms of facilitation that are the most apparent threats to
 safety not already addressed by accomplice and conspiracy prohibitions and by the facilitation prohibitions
 found in sections 323 and 706 of the AEDPA. Congress arguably would simply be filling in a statutory gap,
 rather than expressing a general hostility to any particular viewpoint. Accordingly, the constitutional
 problems should be minimized. See Edler Industries, 579 F.2d at 520-22 (whereas First Amendment would
 prohibit export restrictions dealing with general "interchange of scientific and technological information," it
 is constitutional to restrict such export where the exporter knows or has reason to know that the recipient of
 the information will use it to produce or operate munitions). See also Constitutionality of the Proposed
 Revision of the International Traffic in Arms Regulations, 5 Op. O.L.C. 202, 207-08 (1981).

    Furthermore, such a prohibition could be, in constitutionally significant respects, less problematic than a
 statute or tort that punishes speech having a propensity to be misused by some unknown recipient. In the
 latter type of tort and criminal cases, the practical effect of a penalty would be to deter altogether the
 dissemination of the information, since there is always a chance that some reader, listener or viewer will turn

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 28 of 44
                                                                                                           App. 180
                DOSWASHINGTONSUP00317
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page91295 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



 the information to bad use, and the only way to avoid this risk is to cease speaking altogether. Indeed, even
 where there would in fact be only a slim likelihood that the information would be misused, a jury might be
 expected to find the requisite degree of "recklessness," particularly if -- as is likely in such cases -- the jury is
 hostile to the message conveyed in the information and does not believe that it serves any social utility to
 distribute such information. The risk of such an outcome effectively could chill the "legitimate"
 dissemination of bombmaking information even if there is but a slight risk of its misuse.75 By contrast, a
 facilitation prohibition tailored to particular recipients who are likely to make criminal use of the information
 would not have such a broad chilling effect on such speech. The person conveying the information would be
 required only to withhold its distribution to particular persons who pose an apparent risk, and otherwise
 would be able to continue general publication, distribution or sales. In other words, such a prohibition would
 only restrict or deter certain particular transactions, but would not impede general publication.

    In drafting a constitutional facilitation statute, we think the safest strategy would be to address Senator
 Biden's scenario directly -- for example, by barring dissemination of bomb-making information to a particular
 person, where the disseminator knows that such person intends to use the information for an unlawful
 purpose. Under such a statute, the requisite "knowledge" would not be of a future event, but instead, of
 someone else's present intent. Therefore, the government would not be required to prove that the
 disseminator was "practically certain" of the recipient's intent. See supra at 21 (discussing "practical
 certainty" standard for "knowledge" of future events). Instead, it should suffice to prove that the person
 providing the information was aware of a "high probability" that the recipient had an intent to use the
 information to commit a crime. See, e.g., Barnes v. United States, 412 U.S. 837, 845 (1973); Turner v.
 United States, 396 U.S. 398, 416 & n.29 (1970); Leary v. United States, 395 U.S. 6, 46 n.93 (1969).76 That
 "knowledge" typically should be found where, as in the cases hypothesized by Senator Biden, the recipient
 clearly indicates to the disseminator a desire to use the information for criminal purposes.77

    Alternatively, Congress could decide to track the language of section 706 of the AEDPA, such as the
 following:

        It shall be unlawful for any person to teach or demonstrate to any particular person the making of
 explosive materials,
        or to distribute to any particular person, by any means, information pertaining to, in whole or in part,
 the manufacture of
        explosive materials, with reasonable cause to believe that such particular person will use such
 teaching, demonstration
        or information for, or in furtherance of, an activity that constitutes a Federal criminal offense or a
 criminal offense
        affecting interstate commerce.

 That formulation would almost certainly cover the case where the recipient of the information expressly
 indicates an intent to use such information to commit or to facilitate a crime, and would likely be
 constitutional as applied to such a case. However, such a "reasonable cause to believe" standard might also
 deter widespread, general publication of such information where a publisher is aware that certain suspicious
 persons are in the "audience."78 Because of this risk of chilling substantial publication of such information to
 persons who will not use it unlawfully, such a statute would run a greater risk of constitutional invalidation
 than a statute (such as that described above) that is more narrowly tailored to the particular hypothetical
 described by Senator Biden.79

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 29 of 44
                                                                                                           App. 181
                DOSWASHINGTONSUP00318
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page92296 of 546
                                                                                      of 106                   3/22/15, 8:24 PM



                                          C. Proposed Modification of the Feinstein Amendment

    For the reasons discussed in the preceding sections, the Feinstein Amendment would be more likely to
 reach all of the fact situations that Senators Feinstein and Biden wished to address, and would be more likely
 to pass constitutional muster in most or all of its applications, if it were modified to read as follows:

     It shall be unlawful for any person --

    (a) to teach or demonstrate the making or use of an explosive, a destructive device, or a weapon of mass
 destruction, or to
    distribute by any means information pertaining to, in whole or in part, the manufacture or use of such an
 explosive, device or
    weapon, intending that such teaching, demonstration or information be used for, or in furtherance of, an
 activity that
    constitutes a Federal criminal offense or a State or local criminal offense affecting interstate commerce;80
 or

    (b) to teach or demonstrate to any particular person the making or use of an explosive, a destructive device,
 or a weapon of
    mass destruction, or to distribute to any particular person, by any means, information pertaining to, in
 whole or in part, the
    manufacture or use of such an explosive, device or weapon, knowing that such particular person intends to
 use such
    teaching, demonstration or information for, or in furtherance of, an activity that constitutes a Federal
 criminal offense or State
    or local criminal offense affecting interstate commerce.

   For purposes of this section, the term "explosive" has the meaning set out in 18 U.S.C. § 844(j). The term
 "destructive
   device" has the meaning set out in 18 U.S.C. § 921(a)(4). The term "weapon of mass destruction" has the
 meaning set out in
   18 U.S.C.A. § 2332a(c)(2).

     The principal differences between this proposal and the Feinstein Amendment itself are the following:

    1. The Feinstein Amendment could be construed to impose culpability if the person disseminating the
 information has reason to know that some unidentified, unspecified recipient thereof will use the information
 for an unlawful purpose, or if such an outcome is the "natural consequence" of publication of the
 information. Because that construction could cover virtually all public dissemination of such information, it
 would raise serious constitutional questions. The alternative formulation specifies that the person who
 disseminates the information must either have the specific purpose of facilitating criminal conduct, or must
 have knowledge that a particular recipient intends to make improper use of the material. This should, for
 example, address Senator Biden's example of a sale of a bombmaking manual to a purchaser who has
 requested it for the express purpose of using such information to accomplish an unlawful end. In such a case,
 a well-intentioned distributor of the information will be prohibited from providing the information to the
 requesting party, but may otherwise freely offer the item for sale.

     2. Under the Feinstein Amendment, it would be unclear whether criminal culpability would attach where

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html          Page 30 of 44
                                                                                                           App. 182
                DOSWASHINGTONSUP00319
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page93297 of 546
                                                                                      of 106                                    3/22/15, 8:24 PM



 someone disseminates dangerous information about explosives with a conscious purpose of facilitating
 unlawful conduct by unknown recipients of the information. The alternative formulation would make clear
 that dissemination with such a specific purpose would be proscribed. While the constitutionality of particular
 applications of such a prohibition might be somewhat uncertain (depending on whether the evidence truly
 demonstrates the improper intent beyond a reasonable doubt), we believe that the "intent" prohibition would
 be facially constitutional.81

    3. The alternative formulation would make clear that the "intent" or "knowledge" element refers to the use
 made of the information that the person disseminates. Accordingly, it does not include the Feinstein
 Amendment's language regarding "such explosive materials," because that phrase did not have a clear
 referent: the prohibition should involve dissemination or teaching of information, not dissemination of the
 explosive materials themselves (which is independently addressed elsewhere in Title 18 and in the AEDPA).

   4. The alternative formulation would broaden the Feinstein Amendment to bring within its ambit teaching
 and information concerning not only explosives (as defined in 18 U.S.C.§ 844(j)), but also all destructive
 devices (as defined in 18 U.S.C. § 921(a)(4)) and other weapons of mass destruction (as defined in 18
 U.S.C.A. § 2332a(c)(2)).

   5. The alternative formulation would broaden the Feinstein Amendment to cover information about the
 "use" of explosives, in addition to the manufacture thereof. In the wrong hands, information on how to use
 explosives (such as the information in Hit Man that was used to commit a multiple homicide, discussed in
 Rice v. Paladin) can be every bit as dangerous as information on how to create such explosives.

    6. For purposes of clarification and simplicity, the alternative formulation refers to a "State or local
 criminal offense affecting interstate commerce," rather than to a "criminal purpose affecting interstate
 commerce." It is unclear how a "criminal purpose" could "affect" interstate commerce.


 ENDNOTES:
 1 See Statement of Robert S. Litt, Deputy Assistant Attorney General, Criminal Division, U.S. Department of Justice, in Mayhem
 Manuals and the Internet: Hearings Before the Subcomm. on Terrorism, Technology and Government Information of the Senate
 Comm. on the Judiciary, 104th Cong., 1st Sess. (1995).

 2 The DOJ Committee considered carefully the question whether the inclusion in this Report of titles of, and illustrative excerpts from,
 bombmaking texts would enhance the availability of such information to persons bent upon fabricating bombs and other destructive
 devices. The Committee concluded that such information already is so readily available to such individuals that its publication in a
 Report to Congress will create no additional risk. Nevertheless, except as specifically noted, the mention of any particular source of
 bombmaking information in this Report should not be taken as validation or acknowledgement of the accuracy or value of that
 information.

 3 See also infra note 54 (discussing publication by various periodicals, including the Progressive, of articles describing technical
 processes of thermonuclear weapons).

 4 See "Hunt for a Mad Bomber," Reader's Digest 77, 79 (August 1993).


 5 Much of the information available in print pertaining to nuclear weapons also can be found on the Internet. A number of websites,
 for example, have included compilations of nuclear weapons information gleaned from literature elsewhere in the public domain.

 6 The list, captioned "Bombs: All About Things that Go Boom," includes a warning that the compiler does "not endorse, nor check for


http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html                           Page 31 of 44
                                                                                                                         App. 183
                DOSWASHINGTONSUP00320
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page94298 of 546
                                                                                      of 106                                    3/22/15, 8:24 PM



 the safety, or validity of these bomb making procedures. Makers of these devices take all responsibility. . . . [A]ll of these devices do
 or can pose a risk to the creators and other individuals." The compiler further suggests that "[f]or [the reader's] safety please read the
 recipes carefully two and three times over before attempting."

   It is important to note that, even if a user of the World Wide Web does not know the specific location of a website containing
 bombmaking information, such data can easily be located with a search engine.

 7 In a colloquy during the Senate's consideration of the Feinstein Amendment, see supra at 3-4, Senators Biden and Feinstein described
 similar material that members of their staffs had obtained over the Internet. Senator Biden referred to one item that instructed readers
 how to manufacture a "baby food bomb" from shotgun shells and "other materials that can be obtained by anyone" that are so
 "powerful that they can destroy a car." 142 Cong. Rec. S3448 (daily ed. Apr. 17, 1996) (statement of Sen. Biden). Senator Feinstein
 observed that The Terrorist's Handbook is available by mail order and on the Internet. She observed that this book begins by stating
 that "[w]hether you are planning to blow up the World Trade Center, or merely explode a few small devices on the White House lawn,
 the `Terrorist's Handbook' is an invaluable guide to having a good time." It then goes on to explain, among other things, how to steal
 the chemicals necessary for making an explosive from a college laboratory. 142 Cong. Rec. S7272 (daily ed. June 28, 1996)
 (statement of Sen. Feinstein).

 8 All three defendants were convicted by jury on April 24, 1996, on charges that included conspiracy to make a destructive device to
 be used to destroy a building used in interstate commerce.

 9 In 1995, all four members were subsequently tried, convicted and sentenced for violating 18 U.S.C.
 § 175 (unlawful possession of biological weapons). Although the Patriot Council members only possessed 0.7 grams of ricin, this
 minute amount constitutes more than 100 lethal doses.

   We note that, on November 1, 1995, a senior official of the FBI, testifying before the Senate Permanent Subcommittee on
 Investigations, apprised the Subcommittee members of the ricin plot, including the use by the conspirators of a publicly available
 instruction manual describing manufacture of the toxic poison. See Statement of John P. O'Neill, Chief, Counterterrorism Section,
 FBI, in Global Proliferation of Weapons of Mass Destruction: Hearings Before the Permanent Subcomm. on Investigations of the
 Senate Comm. on Governmental Affairs, 104th Cong., 1st Sess. 236 (1995). Another senior FBI official furnished identical
 information to the House Subcommittee on Military Research and Development. See Statement of Robert M. Blitzer, Chief, Domestic
 Terrorism/Planning Section, FBI, in Chemical-Biological Defense Program and Response to Urban Terrorism: Hearings Before the
 Subcomm. on Military Research and Development of the House Comm. on National Security, published at 1996 WL 7136609 (Mar.
 12, 1996).

 10 See also Department of the Treasury, Bureau of Alcohol, Tobacco and Firearms, Arson and Explosives
 -- Incidents Report 1994, at 41-51 (1995).

 11 This Report deals almost exclusively with the ability of the government to prohibit or restrict the dissemination by private persons
 of bombmaking information that has not been classified. The Report does not discuss in any detail the separate, broader authority of
 the government to impose "reasonable restrictions" on its own employees' activities to ensure that those employees do not disclose
 classified information belonging to the government itself. See generally Snepp v. United States, 444 U.S. 507 (1980).

 12 With respect to information concerning atomic weapons in particular, there is another restriction in federal law that also should be
 mentioned. The Atomic Energy Act imposes certain restrictions on the dissemination of "Restricted Data," which is defined to
 include, inter alia, "all data concerning design, manufacture, or utilization of atomic weapons," 42 U.S.C. § 2014(y)(1), unless such
 information has been expressly "declassified or removed from the Restricted Data category," id. In particular, it is unlawful to
 communicate, transmit or disclose such "Restricted Data" to any person either (i) with intent to injure the United States or with intent
 to secure an advantage to any foreign nation, 42 U.S.C. § 2274(a), or (ii) with "reason to believe such data will be utilized to injure the
 United States or to secure an advantage to any foreign nation," id. § 2274(b). In addition, the Attorney General may apply to a court
 for an injunction prohibiting impermissible dissemination of such Restricted Data by persons who are "about to engage" in such
 conduct. 42 U.S.C. § 2280.

   Insofar as Restricted Data includes simply information produced by or for the government -- such as the government's self-
 generated, classified information -- the extent to which the government may prohibit dissemination of such data by those who are
 granted access to it is a matter outside the principal scope of this Report. Seesupra note 11; infra note 44. However, there is a serious

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html                           Page 32 of 44
                                                                                                                         App. 184
                DOSWASHINGTONSUP00321
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page95299 of 546
                                                                                      of 106                                    3/22/15, 8:24 PM



 question whether Restricted Data also includes information developed or compiled by private citizens who have not had access to
 classified government documents. See generally Mary M. Cheh, The Progressive Case and the Atomic Energy Act: Waking to the
 Dangers of Government Information Controls, 48 Geo. Wash. L. Rev. 163, 180-88 (1980). The position of the Department of Energy
 is that such "privately generated" information concerning nuclear weapon design can be Restricted Data subject to the statutory
 restrictions on dissemination, see 62 Fed. Reg. 2252, 2254, 2261 (Jan. 15, 1997) (proposing new 10 C.F.R. § 1045.21, which would
 make this point explicitly); and the only court to opine on the matter has confirmed this statutory construction, see United States v.
 Progressive, Inc., 467 F. Supp. 990, 998-1000 (W.D. Wis.), rehearing denied, 486 F. Supp. 5 (W.D. Wis.), appeal dismissed, 610 F.2d
 819 (7th Cir. 1979). Insofar as the Restricted Data provisions do encompass certain privately generated information concerning
 nuclear weapons, see 62 Fed. Reg. at 2253-54 (discussing the types of information that the Department of Energy presently considers
 Restricted Data), the Atomic Energy Act would provide another statutory means of limiting the dissemination of such forms of
 bombmaking information. However, because Senator Feinstein's initiative in the last Congress was not directed specifically to
 information about such nuclear weapons, we will limit our discussion of Restricted Data to this footnote, except to note the following:
 As discussed infra at 30-34 & note 54, any attempt by the government to restrict or punish the dissemination of Restricted Data that
 was already in the public domain would run up against significant First Amendment constraints, absent an intent by the disseminator to
 injure the United States or to secure an advantage to any foreign nation.

 13 Cf., e.g., United States v. Rowlee, 899 F.2d 1275, 1278 (2d Cir.) (defendant properly convicted of conspiracy to defraud United
 States based on having provided instruction and assistance to others in avoiding income tax liability), cert. denied, 498 U.S. 828
 (1990); United States v. Daly, 756 F.2d 1076, 1081-82 (5th Cir. 1985) (defendant properly convicted of conspiracy to defraud United
 States based on having disseminated information to members of church on how to file tax returns so as to hamper IRS investigation).

 14 See, e.g., United States v. Donner, 497 F.2d 184, 192 (7th Cir. 1972) (speech, including otherwise constitutionally protected speech,
 can constitute overt act in furtherance of conspiracy), cert. denied, 419 U.S. 1047 (1974).

 15 See generally Direct Sales Co. v. United States, 319 U.S. 703 (1943); United States v. Falcone, 311 U.S. 205 (1940); United States
 v. Pinckney, 85 F.3d 4, 8 (2d Cir. 1996).

 16 See Direct Sales; Falcone; United States v. Blankenship, 970 F.2d 283 (7th Cir. 1992).


 17 See also Lechuga, 994 F.2d at 349-50 (opinion for four judges of 11-member en banc panel); id. at 362-63 (opinion of three other
 judges, concurring on this point). However, where the commodity in question has an "inherent capacity" to be used unlawfully, and
 where the provider of the product has a stake in the success of the illegal venture for which that product is used, a regular course of
 conduct involving such sales may support proof of a conspiracy. Direct Sales, 319 U.S. at 711-13.

 18 See, e.g., United States v. McNeill, 887 F.2d 448, 450-52 (3d Cir. 1989), cert. denied, 493 U.S. 1087 (1990).


 19 Similarly, the First Amendment does not protect an offer to engage in an unlawful transaction or activity. See, e.g., Village of
 Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 496 (1982); Pittsburgh Press Co. v. Pittsburgh Comm'n on Human
 Relations, 413 U.S. 376, 388 (1973); Braun v. Soldier of Fortune Magazine, Inc., 968 F.2d 1110, 1116-21 (11th Cir. 1992), cert. denied,
 506 U.S. 1071 (1993); Norwood v. Soldier of Fortune Magazine, Inc., 651 F. Supp. 1397, 1398-1402 (W.D. Ark. 1987).

 20 See District of Columbia v. Garcia, 335 A.2d 217, 224 (D.C.) (distinguishing between constitutionally protected advocacy and "the
 act of enticing or importuning on a personal basis for personal benefit or gain"), cert. denied, 423 U.S. 894 (1975). See also People v.
 Rubin, 158 Cal. Rptr. 488, 491 (Cal. Ct. App. 1979) (discussing distinction between "general advocacy of crime" and solicitation of
 crime accompanied by "offer of reward"), cert. denied, 449 U.S. 821 (1980). Professor Kent Greenawalt has argued that the
 Brandenburg requirements (such as the requirement of "imminent" criminal conduct) should be relaxed in the case of private,
 nonideological solicitations to crime, even where there is no inducement or threat, but only persuasion. Kent Greenawalt, Speech,
 Crime, and the Uses of Language 261-65 (1989). While this argument has some force, we are not aware that any court has yet
 endorsed it.

 21 See, e.g., United States v. Razo-Leora, 961 F.2d 1140, 1147 (5th Cir. 1992).


 22 Subsection 2(a) reads: "Whoever commits an offense against the United States or aids, abets, counsels, commands, induces or
 procures its commission is punishable as a principal." This statute does not create a distinct federal offense; rather, it merely abolishes

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html                           Page 33 of 44
                                                                                                                         App. 185
                DOSWASHINGTONSUP00322
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page96300 of 546
                                                                                      of 106                                    3/22/15, 8:24 PM



 the common-law distinction between principals and accessories. United States v. Superior Growers Supply, Inc., 982 F.2d 173, 177-78
 (6th Cir. 1992).

 23 See, e.g., United States v. Kelley, 769 F.2d 215, 216-17 (4th Cir. 1985) (defendant aided and abetted tax fraud by instructing others
 on how to prepare false forms); United States v. Buttorff, 572 F.2d 619, 623 (8th Cir.) (same), cert. denied, 437 U.S. 906 (1978).

 24 The law is unsettled on the question of how much contact, or "proximity," is required between the principals and the accomplice --
 that is to say, to what extent the accomplice must "know" who it is he is aiding. In a series of cases similar to those cited supra note
 23, courts have found that defendants could be held culpable for aiding and abetting tax-code violations merely by virtue of having
 provided instruction on unlawful tax-fraud techniques to a discrete group of listeners who had indicated a specific interest in violating
 the law. See also, e.g., United States v. Rowlee, 899 F.2d 1275 (2d Cir.), cert. denied, 498 U.S. 828 (1990); United States v. Freeman,
 761 F.2d 549 (9th Cir. 1985), cert. denied, 476 U.S. 1120 (1986); United States v. Daly, 756 F.2d 1076 (5th Cir. 1985); United States v.
 Moss, 604 F.2d 569 (8th Cir. 1979), cert. denied, 444 U.S. 1071 (1980). manufacture phencyclidine. The facts alleged in the search
 warrant established that Barnett provided essential information for the specific purpose of assisting Hensley in the commission of a
 crime.

    A harder question is whether aiding and abetting can be established with even less direct connection between the aider and the
 principals. In Buttorff, the court of appeals held that the aiding and abetting "joint participation" test was satisfied by virtue of tax-
 evasion instructions that defendants had provided at "large public gatherings," presumably to persons whom they did not personally
 meet. 572 F.2d at 622-23. United States v. Barnett, 667 F.2d 835 (9th Cir. 1982), suggests that this same theory of aiding and abetting
 could be applied to written instructions sent by mail to a customer whom the publisher had never met. In that case, the defendant
 allegedly advertised in a magazine that it was making available for mail-order purchase a catalog of instructions for manufacture of
 phencyclidine, and sent such instructions -- along with the name of a "reliable" chemical supplier -- to a person who submitted the
 required $10 purchase price. Id. at 840. In the context of determining whether there was probable cause for a warrant to search the
 seller's premises, the court held that these allegations were sufficient to allege that the publisher had aided and abetted the recipient's
 manufacture of phencyclidine. The court reasoned that:

         [I]t is unnecessary for the government to show that Barnett [the seller of the instructions] ever met with Hensley [the buyer] in
 order to
         prove that he aided and abetted him in his attempt to manufacture phencyclidine. The facts alleged in the search warrant
 established
         that Barnett provided essential information for the specific purpose of assisting Hensley in the commission of a crime.

 Id. at 843. (The opinion does not indicate whether the "facts alleged" in the search warrant included more than what is described
 above.)

    By contrast, part of the aiding-and-abetting rationale in Buttorff and Barnett may have been implicitly questioned in Superior
 Growers. In that case, the Sixth Circuit held that an indictment had not adequately charged conspiracy to aid and abet marijuana
 possession against proprietors of a garden-supply store. The indictment alleged, inter alia, that the defendants "occasionally provided
 information and advice on how to grow marijuana to various customers"; but there was no allegation that any particular customer in
 fact used such advice to commit a crime. The court held that the "providing information" allegation "ultimately falls short" of alleging
 the requisite intent to aid and abet, "because it does not state that the publications or information were given with defendants'
 knowledge that a particular customer was planning to grow marijuana, and with defendants' intent to assist that customer in the
 endeavor." 982 F.2d at 178. According to the court, in other words, it was insufficient for the government merely to demonstrate that
 the proprietors intended to aid and abet their customers; it was essential to prove that the proprietors had knowledge that their
 customers were manufacturing marijuana "or intended to manufacture marijuana." Id. at 175.

 25 This standard applies even where the federal crime being assisted involves the unlawful use of explosives. See, e.g., United States v.
 Hewitt, 663 F.2d 1381, 1385 (11th Cir. 1981) (describing elements of aiding and abetting a violation of 18 U.S.C. § 844(h)).

 26 Judge Hand's view of the intent required for criminal aiding and abetting was not shared by all courts, some of which argued that it
 was sufficient that the aider and abettor knew of the purpose of the principal -- i.e., that the crime was a natural consequence of the
 assistance. The classic statement of this position is found in Backun v. United States, 112 F.2d 635, 636-37 (4th Cir. 1940). The
 Supreme Court, in Nye & Nissen, nominally resolved the debate by adopting Judge Hand's view. But see United States v. Ortega, 44
 F.3d 505, 508 (7th Cir. 1995) (defendant could be culpable of aiding and abetting even in the absence of evidence that he wanted the

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html                           Page 34 of 44
                                                                                                                         App. 186
                DOSWASHINGTONSUP00323
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page97301 of 546
                                                                                      of 106                                       3/22/15, 8:24 PM



 unlawful act to succeed, if defendant "rendered assistance that he believed would (whether or not he cared that it would) make the
 principal's success more likely"); United States v. Zafiro, 945 F.2d 881, 887-88 (7th Cir. 1991) (dicta) (aiding and abetting should be
 established even absent intent to assist illegal activity, if abettor "knowingly provides essential assistance" that cannot readily be
 obtained from other sources), aff'd on other grounds, 506 U.S. 534 (1993).

 27 See, e.g., Superior Growers, 982 F.2d at 177-78; United States v. Campa, 679 F.2d 1006, 1013 (1st Cir. 1982).


 28 See United States v. Giovannetti, 919 F.2d 1223, 1227 (7th Cir. 1990) (citing American Law Institute, Model Penal Code § 2.06(3)
 (a)(ii)). Although attempted aiding and abetting is not a crime, the converse is not true: it is unlawful to aid and abet an attempted
 crime, provided the underlying attempt is itself an unlawful act.

 29 The substantive crimes that may not be "support[ed]" under section 323 are: 18 U.S.C. §§ 32, 37, 81, 175, 351, 831, 842(m) and
 (n), 844(f) and (i), 956, 1114, 1116, 1203, 1361, 1362, 1363, 1366, 1751, 2155, 2156, 2280, 2281, 2332, 2332a, 2332b, and 2340A,
 and 49 U.S.C. § 46502.

 30 The full definition of "material support or resources" is: "currency or other financial securities, financial services, lodging, training,
 safehouses, false documentation or identification, communications equipment, facilities, weapons, lethal substances, explosives,
 personnel, transportation, and other physical assets, except medicine or religious materials." Id.

 31 See H.R. Conf. Rep. No. 482, 103d Cong., 2d Sess. 232 (1994) (noting that, under the original version of 18 U.S.C. § 2339A, it
 would not be necessary to prove that the facilitator had a "specific intent to commit the underlying action").

 32 Accord Model Penal Code § 2.02(2)(b)(ii) (Official Draft and Revised Comments, 1985); id., Explanatory Note on § 2.02, at 236-37
 n.13; United States v. Meling, 47 F.3d 1546, 1558 (9th Cir.), cert. denied, 116 S. Ct. 130 (1995); United States v. Powell, 929 F.2d 724,
 726, 728 (D.C. Cir. 1991). The government need not prove that the defendant had this level of knowledge with respect to all of the
 particular details of the future result, such as the identity of those who are harmed. Meling, 47 F.3d at 1558. Thus, under section 323,
 for example, if a defendant was virtually certain that particular recipients would in fact use the provided resources to commit a terrorist
 crime, it would be immaterial whether the defendant knew precisely when or where the criminal conduct would occur.

 33 Insofar as it can be argued that Congress intended that "training" be considered a "physical asset" for purposes of the statute, a
 strong argument could be made that a book containing the substance of such "training" also should be considered a "physical asset."
 But it is unclear whether a court would adopt this reasoning with respect to a book containing information otherwise readily available
 in the public domain.

 34 It is notable that Congress did not prohibit all knowing or intentional facilitation of civil disorders -- it focused principally on such
 facilitation accomplished by way of teaching or demonstration. Teaching was not Congress's sole focus, however: Subsection 231(a)
 (2) makes it unlawful to "transport[] or manufacture[] for transportation in commerce any firearm, or explosive or incendiary device,
 knowing or having reason to know or intending that the same will be used unlawfully in furtherance of a civil disorder." It appears that
 Congress simply addressed those forms of facilitation -- teaching (§ 231(a)(1)) and the transport of weapons (§ 231(a)(2)) -- that were
 the most apparent threats to civil order not already addressed adequately by accomplice and conspiracy prohibitions.

 35 In addition, the United States Attorney for the District of Arizona recently brought an indictment under
 § 231(a)(1) against six members of the "Viper" Militia who allegedly had been engaged in, or had conspired to engage in, substantial
 and detailed training of others in the means by which explosives could be used in civil disorders. United States v. Nelson, et al., Cr-96-
 280-PHX-EHC (D. Ariz.). In December 1996, all six defendants admitted their guilt. Three defendants pled guilty to a substantive
 violation of § 231(a)(1), and three others pled guilty to conspiracy to violate § 231(a)(1).

 36 Although this is a demanding standard, nonetheless a person teaching the use of explosives cannot avoid culpability by deliberately
 ignoring facts that would lead him to be aware that the recipient of the teaching is "practically certain" to use it in furtherance of a civil
 disorder. See generally 1 E. Devitt, C. Blackmar, M. Wolff & K. O'Malley, Federal Jury Practice and Instructions § 17.09 (4th ed.
 1992).

 37 See, e.g., 141 Cong. Rec. S7685 (daily ed. June 5, 1995) (statement of Sen. Feinstein); 142 Cong. Rec. S7273 (daily ed. June 28,
 1996) (statement of Sen. Feinstein). See also 141 Cong. Rec. S7684-85 (daily ed. June 5, 1996) (statement of Sen. Hatch) (agreeing to

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html                              Page 35 of 44
                                                                                                                           App. 187
                DOSWASHINGTONSUP00324
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page98302 of 546
                                                                                      of 106                                   3/22/15, 8:24 PM



 inclusion of "intent" requirement in Feinstein Amendment).

 38 See, e.g., 141 Cong. Rec. S7685 (daily ed. June 5, 1995) (statement of Sen. Biden) (describing situation where information is sent to
 a particular person who has expressly indicated that he desires such information so that he can make unlawful use of it); 142 Cong.
 Rec. S3449 (daily ed. Apr. 17, 1996) (statement of Sen. Biden) (same); 142 Cong. Rec. S7274 (daily ed. June 28, 1996) (statement of
 Sen. Biden) (same).

 39 141 Cong. Rec. S7683 (daily ed. June 5, 1995) (statement of Sen. Feinstein).


 40 Id. at S7684-85 (statement of Sen. Hatch); see also id. at S7685 (statement of Sen. Biden) (agreeing with Senator Hatch that
 explosives manufacturers should not be subject to culpability simply because there is a chance that some persons who receive
 information from the manufacturers might use that information for unlawful purposes). Senator Hatch apparently was concerned about
 whether the statute would deter manufacturers from providing lessons on the manufacture and use of explosives. But it should be
 noted that the Feinstein Amendment would only have restricted the dissemination of information concerning the "making" or
 "manufacture" of explosive materials, and not the use of such materials.

 41 In addition, Perry followed instructional references from Hit Man in planning and executing the murders, including information
 about: how to solicit and obtain prospective clients in need of murder-for-hire services; requesting up-front money for expenses;
 registering at a motel in the vicinity of the crime, paying with cash and using a fake license tag number; committing the murders at the
 victims' home; how to make the crime scene look like a burglary; cleaning up and carrying away the ejected shells; breaking down the
 gun and discarding the pieces along the roadside after the murders; and using a rental car with a stolen tag. Id. at 840.

 42 As explained infra note 71, there was some dispute between the parties as to the meaning of this "intent" stipulation, and the court's
 resolution of that dispute affected its ultimate constitutional analysis.

 43 As we explain infra at 39 n.62, 43, 44-45 n.71, we think that the district court's First Amendment analysis in Rice is, in some
 respects, open to question. Plaintiffs have appealed the district court decision to the United States Court of Appeals for the Fourth
 Circuit. Rice v. Paladin Enterprises, Inc., No. 96-2412.

 44 The Feinstein Amendment was addressed to the dissemination by private persons of bombmaking information that has not been
 classified. Accordingly, our discussion of the First Amendment is limited to situations in which the government seeks to restrict the
 dissemination of such privately generated, unclassified information. This Report does not discuss in any detail the constitutionality of
 governmental restrictions on its own employees' activities to ensure that those employees do not disclose classified information
 belonging to the government itself. See supra note 11. As the Supreme Court explained in Snepp v. United States, 444 U.S. 507, 509
 n.3 (1980), such restrictions on employee conduct generally will not violate the First Amendment so long as they are a "reasonable
 means" of protecting the government's "compelling interest in protecting . . . the secrecy of information important to our national
 security." See also, e.g., United States v. Morison, 844 F.2d 1057 (4th Cir.), cert. denied, 488 U.S. 908 (1988); McGehee v. Casey, 718
 F.2d 1137 (D.C. Cir. 1983).

 45 See also NAACP v. Claiborne Hardware, Inc., 458 U.S. 886, 927-28 (1982).


 46 See High Ol' Times, Inc. v. Busbee, 456 F. Supp. 1035, 1040 (N.D. Ga. 1978) (no instance in which the written word alone has ever
 met the Brandenburg test), aff'd, 621 F.2d 141 (5th Cir. 1980). See also Herceg v. Hustler Magazine, Inc., 814 F.2d 1017, 1023 (5th
 Cir. 1987) (questioning, but not deciding, whether the Brandenburg test could ever be satisfied by written materials), cert. denied, 485
 U.S. 959 (1988). In the early days of the Supreme Court's First Amendment jurisprudence, by contrast, the Court repeatedly held that
 the Constitution did not protect published, written advocacy of unlawful conduct. See, e.g., Fox v. Washington, 236 U.S. 273 (1915);
 Schenck v. United States, 249 U.S. 47 (1919); Frohwerk v. United States, 249 U.S. 204 (1919); Abrams v. United States, 250 U.S. 616
 (1919); Gitlow v. New York, 268 U.S. 652 (1925). The reasoning of these cases does not in any significant sense survive
 Brandenburg. See Brandenburg, 395 U.S. at 449 (expressly overruling Whitney v. California, 274 U.S. 357 (1927)).

 47 The First Amendment would not, however, prohibit the evidentiary use of such advocacy to demonstrate a disseminator's intent in
 conveying bombmaking information. SeeWisconsin v. Mitchell, 508 U.S. 476, 489 (1993). Therefore, insofar as criminal culpability
 for dissemination of such information depends upon the distributors' intent -- for example, upon whether a disseminator of
 bombmaking manuals had the conscious purpose of helping others to use the information to engage in unlawful conduct, see infra at

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html                          Page 36 of 44
                                                                                                                        App. 188
                DOSWASHINGTONSUP00325
                       Case 2:20-cv-00111-RAJ
                         Case  1:15-cv-00372-RPDocument
                                                Document
Report on the Availability of Bombmaking Information    107-21  Filed
                                                          8-2 Filed   09/23/20Page
                                                                    05/11/15   Page99303 of 546
                                                                                      of 106                                      3/22/15, 8:24 PM



 40-44 -- the substance of the advocacy in such manuals could be used as material evidence of such intent.

 48 On occasion, the Court has indicated that this demanding standard applies only to information concerning "`a matter of public
 significance.'" See, e.g., Florida Star, 491 U.S. at 533 (quoting Smith, 443 U.S. at 103). See alsoDun & Bradstreet, Inc. v. Greenmoss
 Builders, Inc., 472 U.S. 749, 759-61 (1985) (plurality opinion) (speech on matters of "purely private concern" entitled to less First
 Amendment protection in defamation cases); id. at 764 (Burger, C.J., concurring in pertinent part); id. at 773-74 (White, J., concurring
 in pertinent part). But see Florida Star, 491 U.S. at 541 (omitting the "matter of public significance" standard in the Court's ultimate
 holding, quoted in the text above). However, even if speech of "purely private concern" is entitled to a lesser degree of protection, the
 Court in Florida Star was willing to conclude that the identity of a rape victim is a "matter of public significance." If that is so, it is
 safe to assume the Court would find that information on how to construct explosives likewise concerns a "matter of public
 significance."

 49 In Florida Star, the Court noted that the state's interest in "the physical safety of [rape] victims, who may be targeted for retaliation
 if their names become known to their assailants," was a "highly significant" interest. 491 U.S. at 537. Presumably, the governmental
 interest in preventing the havoc caused by explosive-related crimes is at least as, if not more, significant.

 50 See, e.g., Herceg v. Hustler Magazine, Inc., 814 F.2d 1017 (5th Cir. 1987) (First Amendment bars liability against magazine where
 reader accidentally committed suicide while attempting technique of autoerotic asphyxiation described therein), cert. denied, 485 U.S.
 959 (1988); Yakubowicz v. Paramount Pictures Corp., 536 N.E.2d 1067 (Mass. 1989) (First Amendment bars liability against producer
 of motion picture where viewers killed a youth while allegedly imitating the violence depicted therein); DeFilippo v. NBC, Inc., 446
 A.2d 1036 (R.I. 1982) (First Amendment bars liability against television network where viewer accidentally committed suicide while
 attempting hanging stunt he saw on the "Tonight Show"); Olivia N. v. NBC, Inc., 126 Cal. App. 3d 488 (Cal. Ct. App. 1981) (First
 Amendment bars liability against television network where viewers raped a minor with a bottle while allegedly imitating such a rape
 depicted in television drama). See generally Greenawalt, Speech, Crime, supra note 20, at 284-85 (1989):

           Certain artistic depictions and portrayals may lead some members of the audience to commit crimes, and that possibility exists
 in
           connection with work that undeniably constitutes expression as well as work whose status is more arguable. Sex and violence,
 and
          particularly violent sex, are the main subjects of concern. . . . These asserted connections are plainly an inadequate basis for
 holding
          the communicators criminally liable for the crimes that may be committed after exposure to the communication. In any real
 instance, the
          most that can be said is that the communicator disregarded a risk that what he said would cause criminal behavior, a risk of
 which he
          was aware or should have been aware. Given the extreme difficulty of estimating that in any particular instance the person who
 receives
          the communication, or even one of an audience of millions, will commit a crime as a consequence, demonstrating a substantial
 and
          unjustifiable risk of the sort needed to establish recklessness or negligence would be very hard. In any event, the First
 Amendment
          would preclude liability on those theories because courts and jurors should not be in the business of assessing the
 unjustifiability of
          risks by engaging in ad hoc weighing of the expressive value of a particular program or communication against the dangers it
 creates. . . .
          The dangers of interference with forms of expression are grave enough also to bar civil recovery when victims of crimes by
 consumers
          sue those responsible for communications on a theory of reckless or negligent causation. For example, if a viewer "acts out" a
 violent
          scene from a television drama, the victim cannot recover against the company that has shown the program. . . . If portrayals in
 literature,
          movies, television, photography, and the fine arts may ever be forbidden or made the subject of civil liability because of a
 propensity to

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html                             Page 37 of 44
                                                                                                                           App. 189
                DOSWASHINGTONSUP00326
                       Case 2:20-cv-00111-RAJ
                         Case 1:15-cv-00372-RP Document
                                                Document107-21
Report on the Availability of Bombmaking Information            Filed
                                                         8-2 Filed    09/23/20Page
                                                                    05/11/15    Page 304
                                                                                   100 of of
                                                                                          106546                                 3/22/15, 8:24 PM



      cause crimes, the great danger of a particular sort of communication must be powerfully shown, and the proscribed
 communications must
      be very clearly defined.

 51 See, e.g., Smith v. Linn, 563 A.2d 123 (Pa. Super. Ct. 1989) (First Amendment barred liability against publisher of diet book after
 reader died as result of following diet), aff'd mem., 587 A.2d 309 (Pa. 1991); Alm v. Van Nostrand Reinhold Co., 480 N.E.2d 1263 (Ill.
 App. Ct. 1985) (First Amendment barred liability against publisher of "how-to" book where reader had been injured while following
 instructions therein); Walt Disney Productions, Inc. v. Shannon, 276 S.E.2d 580 (Ga. 1981) (First Amendment barred liability against
 producer and broadcaster of television program where child sustained injuries while seeking to reproduce a sound effect demonstrated
 for children on "Mickey Mouse Club"). Cf. Winter v. G.P. Putnam's Sons, 938 F.2d 1033 (9th Cir. 1991) ("[g]uided by the First
 Amendment and the values embodied therein," id. at 1036, court held that mere negligence could not form the basis of liability against
 book publisher where mushroom enthusiasts became ill from eating mushrooms that the book had described as safe to eat).

 52 See, e.g., American Booksellers Ass'n v. Hudnut, 771 F.2d 323, 328-29 (7th Cir. 1985) (statute permitting civil liability against
 producers of depictions of sexually explicit subordination of women is unconstitutional, even accepting the premises that "[m]en who
 see women depicted as subordinate are more likely to treat them so" and that people are likely to "act in accordance with the images
 and patterns" they find in such expression), aff'd mem., 475 U.S. 1001 (1986); Video Software Dealers Ass'n v. Webster, 968 F.2d 684
 (8th Cir. 1992) (invalidating on constitutional grounds state statute prohibiting the sale or rental to minors of videos "depicting
 violence"); Eclipse Enterprises v. Gulotta, 942 F. Supp. 801 (E.D.N.Y. 1996) (invalidating on constitutional grounds local law
 criminalizing sale to minors of trading cards depicting a "heinous crime, an element of a heinous crime, or a heinous criminal");
 Zamora v. CBS, 480 F. Supp. 199 (S.D. Fla. 1979) (First Amendment bars liability against television networks to recover damages
 where television violence allegedly caused viewer to become addicted and desensitized to violent behavior, resulting in his killing an
 83-year-old woman). See also Watters v. TSR, Inc., 715 F. Supp. 819 (W.D. Ky. 1989) (First Amendment bars liability against
 manufacturer of "Dungeons and Dragons" game for failure to warn, where "mentally fragile" person committed suicide after having
 become consumed with the role-playing nature and fantasy of the game), aff'd on other grounds, 904 F.2d 378 (6th Cir. 1990). Cf.
 Winters v. New York, 333 U.S. 507, 519 (1948) (invalidating as unconstitutionally vague a criminal law that had been construed to
 prohibit circulation of publications depicting violence that "influence generally persons to commit crimes of violence against the
 person").

     The results of the First Amendment analysis do not change if these cases are alternatively viewed as involving implied advocacy of
 undesirable or unlawful conduct. For example, in Kingsley Int'l Pictures Corp. v. Regents of the Univ. of New York, 360 U.S. 684
 (1959), the State refused to grant a license for exhibition of the film "Lady Chatterley's Lover," because that film allegedly "present[s] .
 . . adultery as a desirable, acceptable and proper pattern of behavior." Id. at 685. The Court characterized the State as having
 "prevent[ed] the exhibition of a motion picture because that picture advocates an idea -- that adultery under certain circumstances may
 be proper behavior." Id. at 688. Even ten years prior to Brandenburg, the Court held that the Constitution "protects advocacy of the
 opinion that adultery may sometimes be proper, no less than advocacy of socialism or the single tax." Id. at 689.

 53 491 U.S. at 541. For example, although Florida Star strongly suggests that the government cannot impose "categorical
 prohibitions," id. at 539, on the dissemination of a prescribed type of information -- without regard to scienter, the reasonableness of
 the disclosure, the efficacy of the restriction, and the manner in which the State otherwise can prevent the information's disclosure --
 the Court nevertheless implied in Florida Star that the First Amendment might permit liability under the common law tort of invasion
 of privacy for dissemination of true, lawfully obtained information, where the government has not facilitated the disclosure of the
 information, the information had not previously been publicized, a reasonable person would find the disclosure of the information
 "highly offensive," and some scienter requirement is satisfied. Id. at 538-40.

 54 See also Oklahoma Pub. Co. v. District Court, 430 U.S. 308, 311-12 (1977) (per curiam); Nebraska Press Ass'n v. Stuart, 427 U.S.
 539, 595-96 (1976) (Brennan, J., concurring):

         Much of the information that the Nebraska courts enjoined petitioners from publishing was already in the public domain,
 having been
         revealed in open court proceedings or through public documents. Our prior cases have foreclosed any serious contention that
 further
         disclosure of such information can be suppressed before publication or even punished after publication.

     An infamous case in which this principle was put to the test involved the prior restraint imposed upon publication by the periodical

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html                            Page 38 of 44
                                                                                                                         App. 190
                DOSWASHINGTONSUP00327
                       Case 2:20-cv-00111-RAJ
                         Case 1:15-cv-00372-RP Document
                                                Document107-21
Report on the Availability of Bombmaking Information            Filed
                                                         8-2 Filed    09/23/20Page
                                                                    05/11/15    Page 305
                                                                                   101 of of
                                                                                          106546                                 3/22/15, 8:24 PM



 the Progressive of an article describing technical processes of thermonuclear weapons. See United States v. Progressive, Inc., 467 F.
 Supp. 990 (W.D. Wis.), rehearing denied, 486 F. Supp. 5 (W.D. Wis.), appeal dismissed, 610 F.2d 819 (7th Cir. 1979). While there is,
 to this day, substantial debate about whether the prior restraint violated the First Amendment, the district judge in that case
 acknowledged that such a restraint could be imposed, if at all, only because significant and dangerous information in the article was
 not "in the public realm." 467 F. Supp. at 993, 999. "[N]owhere in the public domain is there a correct description of the type of
 design used in United States thermonuclear weapons." Id. at 999. (The information at issue in that case had been classified as
 "Restricted Data," id. at 998, although the author of the article had not had access to any classified documents. See supra note 12
 (discussing "Restricted Data" under the Atomic Energy Act).) The magazine moved for rehearing on the ground that the information
 was in fact in the public domain; but the district court once more found that the article "contains a comprehensive description of
 radiation coupling, along with [two] other . . . key concepts, that is not found in the public realm." 486 F. Supp. at 9. The plain import
 of the district court's decisions is that the prior restraint could not be imposed if the critical information were, in fact, "in the public
 realm." The government seemed to concede this point: During pendency of the Progressive's appeal of the prior restraint, the
 substance of the article was published in other journals, see L.A. Powe, Jr., The H-Bomb Injunction, 61 U. Colo. L. Rev. 55, 70 (1990),
 at which time the government moved for dismissal of the appeal, see 610 F.2d 819. Thereafter, the Progressive published the article,
 and the government never attempted to prosecute anyone for publication of the information after such information was in the public
 domain.

 55 Brandenburg, 395 U.S. at 456 (Douglas, J., concurring).


 56 A related principle is that generally applicable common-law causes of action typically will not offend the First Amendment in cases
 where they are applied to expressive conduct such as publication or broadcast. See, e.g., Cohen v. Cowles Media Co., 501 U.S. 663
 (1991) (First Amendment does not bar liability for breach of contract where defendant newspaper published confidential source's
 name); Zacchini v. Scripps-Howard Broadcasting Co., 433 U.S. 562 (1977) (First Amendment does not bar liability for tort of
 unlawful appropriation of "right to publicity" where television station broadcast "human cannonball" act in its entirety). However, it
 should be noted that the First Amendment does impose significant limits on the use of a "generally applicable" cause of action where
 an element of that cause of action inevitably (or almost always) depends on the communicative impact of speech or expression. See,
 e.g., Hustler Magazine, Inc. v. Falwell, 485 U.S. 46 (1988) (First Amendment generally does not permit liability, under the generally
 applicable tort of intentional infliction of emotional distress, for publication of a parody of a public figure). See also Cohen, 501 U.S.
 at 671 (distinguishing Hustler).

 57 See generally Greenawalt, Speech, Crime, supra note 20.


 58 Accord United States v. Mendelsohn, 896 F.2d 1183, 1186 (9th Cir. 1990) ("No first amendment defense need be permitted when
 words are more than mere advocacy, `so close in time and purpose to a substantive evil as to become part of the crime itself.'")
 (citation omitted); United States v. Barnett, 667 F.2d 835, 842 (9th Cir. 1982) ("The first amendment does not provide a defense to a
 criminal charge simply because the actor uses words to carry out his illegal purpose. Crimes . . . frequently involve the use of speech
 as part of the criminal transaction."). This rationale applies, for instance, to conspiracies and other unlawful agreements. SeeBrown v.
 Hartlage, 456 U.S. 45, 55 (1982): "The fact that . . . an [unlawful] agreement necessarily takes the form of words does not confer upon
 it, or upon the underlying conduct, the constitutional immunities that the First Amendment extends to speech." See alsoUnited States
 v. Rowlee, 899 F.2d 1275, 1278 (2d Cir.) (First Amendment does not protect speech acts constituting an illegal conspiracy), cert.
 denied, 498 U.S. 828 (1990); United States v. Fleschner, 98 F.3d 155, 158-59 (4th Cir. 1996) (First Amendment does not protect
 speech acts in furtherance of an illegal conspiracy).

 59 Accord Barnett, 667 F.2d at 842-43; United States v. Buttorff, 572 F.2d 619, 623-24 (8th Cir.), cert. denied, 437 U.S. 906 (1978).


 60 See Greenawalt, Speech, Crime, supra note 20, at 85:


           Much more commonly than people commit noncommunicative crimes "purely" by communication, they cooperate, by talking,
 in the
       commission of crimes that involve noncommunicative acts. . . . The reasons of ordinary penal policy for covering
 communicative efforts
       to carry out ordinary crimes are obvious, and the criminal law sensibly draws no distinction between communicative and other
 acts.
       Although assertions of fact generally fall within a principle of freedom of speech, what these sorts of factual statements


http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html                            Page 39 of 44
                                                                                                                         App. 191
                DOSWASHINGTONSUP00328
                       Case 2:20-cv-00111-RAJ
                         Case 1:15-cv-00372-RP Document
                                                Document107-21
Report on the Availability of Bombmaking Information            Filed
                                                         8-2 Filed    09/23/20Page
                                                                    05/11/15    Page 306
                                                                                   102 of of
                                                                                          106546                                 3/22/15, 8:24 PM



 contribute to
         the general understanding of listeners is minimal, and the justifications from free speech that apply to speakers do not reach
         communications that are simply means to get a crime successfully committed. The relevance of free speech is so slight in
 respect
         to such highly specific information related to an immediate practical purpose that it can be disregarded here.

 61 For cases recognizing this distinction, see, e.g., United States v. Johnson, 952 F.2d 565, 578 n.13 (1st Cir. 1991), cert. denied, 506
 U.S. 816 (1992); Rowlee, 899 F.2d at 1279-80; Freeman, 761 F.2d at 552; Buttorff, 572 F.2d at 624 (defendants went "beyond mere
 advocacy": they "explained how to avoid withholding"); People v. Bohmer, 120 Cal. Rptr. 136, 144 n.1 (Cal. Ct. App.), cert. denied,
 423 U.S. 990 (1975). See also Greenawalt, Speech, Crime, supra note 20, at 247 n.13. In Freeman, for example, Justice (then Judge)
 Kennedy concluded that, because some of the counts of the indictment arguably were premised on the defendant's abstract advocacy of
 tax evasion, a Brandenburg-like jury instruction was appropriate for such counts. Id. at 551-52. But where the defendant directly
 counseled someone on how to file false tax returns, "a First Amendment defense is foreclosed even if the prosecution rests on words
 alone." Id. at 552. Conversely, advocacy of unlawful conduct is entitled to the protection of the Brandenburg test, which cannot be
 circumvented merely by labeling such advocacy as "aiding and abetting." See, e.g., Gay Lesbian Bisexual Alliance v. Sessions, 917 F.
 Supp. 1548, 1556 (M.D. Ala. 1996). See also Bond v. Floyd, 385 U.S. 116, 133 (1966). In this regard, it is worth noting that the
 general federal aiding and abetting statute -- 18 U.S.C. § 2 -- punishes as a principal whoever "counsels" a federal offense. See supra
 note 22. We are not aware of any modern case in which culpability under § 2 was premised solely on "counseling" in the form of
 encouragement (or advocating that a crime be committed), without any actual aid or assistance to the principal. Insofar as § 2 were
 construed to permit culpability in such a "pure" advocacy situation, it is likely -- at least absent special circumstances, such as implicit
 coercion or a fiduciary relationship between the pertinent parties -- that the prosecution would be required to satisfy the Brandenburg
 standards. See also supra note 20.

 62 The district court in Rice v. Paladin, see supra at 27-28, thus erred in concluding that the Brandenburg standard applies to speech
 "which advocates or teaches lawless activity." 940 F. Supp. at 845 (emphasis added). As we explain in the text, the constitutional
 analysis can differ quite a bit depending on whether a case involves the "advocacy" or the "teaching" of lawless activity.

 63 As Professor Emerson suggests, there may not always be a bright line between "advising" a group of persons that they should
 engage in criminal conduct and "teaching" that same group specific techniques that the teacher intends for the group to use in such
 crimes: in particular factual circumstances, these are likely to be two points on a fluid continuum of conduct. Whether a particular
 instance of teaching will fall outside the Brandenburg protections for advocacy likely will depend on the "explicitness and
 concreteness" of the teaching. Scales, 367 U.S. at 253. Teaching "in the abstract" the philosophical or political beliefs of a certain
 author is constitutionally protected, see id. at 252 n.27; while, on the other end of the scale, instruction on how to use a pencil to kill a
 person in the case of an uprising, see id. at 250-51, is not protected (at least insofar as the teacher intends for the students to make use
 of such a technique). Somewhere in the middle are cases having aspects both of advocacy and of "teaching." For instance, exhorting a
 crowd of young men to "avoid the draft by feigning insanity (or burning your draft cards)" in some sense "teaches" the audience a
 method of unlawful conduct; but it does not really provide the audience any information it does not already know, and thus probably
 should more appropriately be viewed as a form of advocacy entitled to some constitutional solicitude (albeit not as much as that to
 which "pure" advocacy is entitled).

 64 See also Gorin v. United States, 312 U.S. 19, 27-28 (1941) (in order to avoid a serious constitutional question, Court construes
 "intent" requirement in espionage statute dealing with dissemination of information to "require[] those prosecuted to have acted in bad
 faith") (emphasis added).

 65 Perhaps the First Amendment would impose a requirement that there be some realistic risk that the crime will occur. For example,
 if the information is conveyed to persons who would not under any circumstances use it for unlawful ends, the threat of danger is so
 remote that the speech arguably should not be punished regardless of bad intent. Courts might find, for example, that culpability can
 attach only where the defendant both intended and had reason to believe that the information would or could be unlawfully used. Cf.
 United States v. Dworken, 855 F.2d 12, 19 & n.6 (1st Cir. 1988).

 66 It is important once again to distinguish training with bad intent from advocacy with bad intent. Though a purpose to facilitate a
 crime is sufficient to permit punishment of the former, such a bad purpose is necessary but not sufficient when it comes to restrictions
 on pure advocacy; in the latter case, Brandenburg imposes the additional requirements (i) that the speech be directed to inciting
 imminent crime, and (ii) that such imminent wrongdoing is likely to occur, in fact.


http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html                            Page 40 of 44
                                                                                                                          App. 192
                DOSWASHINGTONSUP00329
                       Case 2:20-cv-00111-RAJ
                         Case 1:15-cv-00372-RP Document
                                                Document107-21
Report on the Availability of Bombmaking Information            Filed
                                                         8-2 Filed    09/23/20Page
                                                                    05/11/15    Page 307
                                                                                   103 of of
                                                                                          106546                                3/22/15, 8:24 PM


 67 For example, the cases where a private party has sought to impose tort liability on the basis of "negligent" or "reckless" publication
 or broadcast, see supra at 31-33 & notes 50-53, have not involved situations where the publisher or broadcaster had the purpose of
 fomenting criminal conduct. Such intent is present in aiding-and-abetting and conspiracy cases, but in those cases, the person
 providing the information is, in a much more direct sense, actually participating with the recipient of the information in the
 performance of an illegal act.

    The precedents that come closest to the situation described in the text are the aiding-and-abetting decisions in Buttorff and Barnett.
 See supra note 24. In Buttorff, the court of appeals rejected a First Amendment argument where the "joint participation" consisted of
 tax-evasion instructions that defendants provided at "large public gatherings," presumably to persons they did not personally meet.
 572 F.2d at 622-23. In Barnett, a First Amendment argument was rejected (albeit in the context of determining whether there was
 probable cause for a warrant to search premises) where the only contact between the accomplice and the principal was that the latter
 received from the former mail-order instructions for the manufacture of phencyclidine, along with the name of a "reliable" chemical
 supplier, in exchange for the $10 purchase price. 667 F.2d at 840. As explained in note 24, supra, there is some question whether
 aiding and abetting can be established by virtue of arms-length transactions such as those in Buttorff and (especially) Barnett. But that
 is quite a different question than whether the Constitution would bar such culpability. Insofar as those cases hold that there is no First
 Amendment defense for transmission of information with the intent to facilitate crimes, they are consistent with the conclusion we
 reach in the text above.

 68 The recent case of United States v. Aguilar, 115 S. Ct. 2357 (1995), provides further support for permitting prohibition of
 improperly motivated publication of dangerous instructional information. The defendant in that case urged a narrow construction of a
 statute banning disclosure of wiretap authorizations, on the ground that a broad reading of the statute would threaten to violate the
 principle that "the government may not generally restrict individuals from disclosing information that lawfully comes into their hands
 in the absence of a `state interest of the highest order.'" Id. at 2365 (quoting Smith, 443 U.S. at 103). The Court, while endorsing that
 basic principle, nonetheless rejected defendants' argument, in part on the ground that "the statute here in question does not impose such
 a restriction generally, but only upon those who disclose wiretap information `in order to [ob]struct, impede, or prevent'" a wiretap
 interception. Id. (quoting 18 U.S.C.
 § 2232(c)).

    There are many other contexts, as well, in which First Amendment protection depends upon whether a speaker has some "bad"
 intent, rather than on the degree of harm that the speech might cause. For example, advocacy of unlawful action will be treated very
 differently under Brandenburg depending on whether it is "directed to" inciting imminent unlawful conduct, even though such a bad
 intent does not ordinarily increase the threat to public safety. Similarly, under the earlier Smith Act cases, the Court, in order to avoid
 serious constitutional questions, strained to construe the Act to require bad intent, even though such intent should not have been
 relevant if, as the Court insisted, the touchstone for constitutional analysis was the risk of a "clear and present danger." See, e.g.,
 Scales, 367 U.S. at 221-22, 229-30; Dennis, 341 U.S. at 499-500 (plurality opinion). See alsoid. at 516 (defendants' intent and their
 "power to bring about the evil" were separate necessary elements of the offense). And, most famously, the First Amendment prohibits
 imposition of liability for publication of a false and defamatory statement about a public figure, unless the publisher acts with "actual
 malice," i.e., with knowledge that the statement was false or with reckless disregard of whether it was false or not. See, e.g., Masson v.
 New Yorker Magazine, Inc., 501 U.S. 496, 510 (1991); New York Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964). Similarly, the
 Court in Florida Star suggested that, whereas the categorical prohibition on the publication of rape victims' names at issue in that case
 was unconstitutional, the constitutional calculus might be different if the statute included a scienter requirement. 491 U.S. at 539.

 69 See Greenawalt, Speech, Crime, supra note 20, at 273: "The constitutional standard here should be that a person intend that the
 crime be committed and that it be reasonably likely that it will be committed in the `near future.'" See also supra note 65.

 70 See 141 Cong. Rec. S7683 (daily ed. June 5, 1995) (statement of Sen. Feinstein) (describing instructions from the Terrorist
 Handbook for construction of items -- such as "toilet paper roll booby traps" and "baby food bombs" --- the sole purpose for which
 allegedly is "to kill somebody"). Cf. Posters 'n' Things, Ltd. v. United States, 511 U.S. 513, 521 & n.11 (1994) (construing statutory
 prohibition on sale of items "primarily intende. . . for use" with drugs to cover "multiple-use" items for which the "likely use" by
 "customers generally" is drug-related).

 71 In a civil case, on the other hand, Professor Greenawalt's concern about constraining juries' discretion would be more directly
 implicated, but the First Amendment should be no bar where an improper intent is proved by clear and convincing evidence. See, e.g.,
 Masson, 501 U.S. at 510; Gertz v. Robert Welch, Inc., 418 U.S. 323, 342 (1974). In Rice v. Paladin itself, the publishers of Hit Man
 had no specific knowledge that they had sold the book to particular persons who planned to commit a crime. Therefore, for reasons

http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html                           Page 41 of 44
                                                                                                                         App. 193
                DOSWASHINGTONSUP00330
                       Case 2:20-cv-00111-RAJ
                         Case 1:15-cv-00372-RP Document
                                                Document107-21
Report on the Availability of Bombmaking Information            Filed
                                                         8-2 Filed    09/23/20Page
                                                                    05/11/15    Page 308
                                                                                   104 of of
                                                                                          106546                                3/22/15, 8:24 PM



 discussed in this Report, the First Amendment would permit liability to attach only if defendants had the requisite "intent" that Hit
 Man be used to facilitate crimes. For purposes of summary judgment, defendants stipulated that they "intended" that "their
 publications would be used, upon receipt, by criminals and would-be criminals to plan and execute the crime of murder for hire, in the
 manner set forth in the publications." Joint Statement of Facts ¶ 4b (referenced at 940 F. Supp. at 840). That concession would, for
 purposes of summary judgment, seem to foreclose a constitutional defense, except for the fact that defendants argued (in their briefs)
 that all they meant by this stipulation of "intent" was that they "knew" the information contained in Hit Man would be read and used
 by an audience that includes criminals. See Memorandum of Points and Authorities in Support of Defendant Paladin Enterprises,
 Inc.'s Motion for Summary Judgment, at 14; Reply Memorandum of Points and Authorities in Support of Defendant Paladin
 Enterprises, Inc.'s Motion for Summary Judgment, at 14-15. In other words, defendants argued that they had stipulated to "intent" only
 in the sense that that concept is understood in the civil tort context: i.e., one "intends" the natural consequences of one's acts.
 Accordingly, defendants argued, they only "intended" that Hit Man would be used for unlawful purposes in the same way that Stephen
 King "intends" his novels will be used for unlawful purposes: in both cases, the publisher allegedly "knows" that publication likely
 will "produce" unlawful conduct by some, unknown, reader or readers. Reply Memorandum of Points and Authorities in Support of
 Defendant Paladin Enterprises, Inc.'s Motion for Summary Judgment, at 15. As we have explained in this memorandum, the First
 Amendment does not permit a publisher of factual information to be subject to liability merely on the basis of this type of "intent."
 See supra at 30-34. Invoking this principle, the district court in Rice granted Paladin's motion for summary judgment, but only
 because the court accepted Paladin's representation that the stipulation of "intent" meant only that Paladin "knew" that some readers
 would misuse the book's information. 940 F. Supp. at 846.

    However, even assuming arguendo that the defendants' own construction of the "intent" stipulation were correct, that still would not
 justify the grant of summary judgment, since it would leave unanswered the question whether Paladin also had the specific purpose of
 facilitating murder. Paladin stipulated (for purposes of summary judgment) that it engaged in a marketing strategy intended to
 maximize sales to the public, including to "criminals and would-be criminals who desire information and instructions on how to
 commit crimes." As we explain in the text, if Paladin in effect encourages unlawful use of its product so that it can increase its profits -
 - for instance, if Hit Man is "offered for sale in such a mode as purposely to attract purchasers who want[] [it] for the unlawful [use],"
 Danovitz, 281 U.S. at 397 -- or if there is other evidence that Paladin publishes Hit Man with the actual purpose of furthering criminal
 conduct, the publisher might be found to have sold Hit Man for the purpose of facilitating murder. If the finder of fact determined that
 that "intent" was proved by clear and convincing evidence, the First Amendment should not bar liability. We also should note,
 however, that, wholly apart from the First Amendment question, it is not clear whether the plaintiffs in Rice alleged a cognizable
 "aiding and abetting" tort claim under Maryland law, a question that we have no occasion to address. But see supra note 24
 (discussing whether, under federal criminal law, aiding and abetting can be established by virtue of arms-length transactions with
 anonymous purchasers).

 72 See also Ariz. Rev. Stat. Ann. § 13-1004 (1996); Ky. Rev. Stat. Ann. § 506.080 (Baldwin 1996); N.D. Cent. Code § 12.1-06-02
 (1995).

 73 As far as we can tell, there are no published opinions concerning the use of such statutes to prosecute facilitation committed by way
 of conveying information, nor have such statutes ever been the subject of a First Amendment challenge.

 74 Similar prohibitions using a "reasonable cause to believe that the product will be unlawfully used" standard are found in statutes
 dealing with chemicals and equipment that can be used to produce controlled substances. See, e.g., 21 U.S.C. §§ 841(d)(2)
 (distribution of chemicals), 843(a)(7) (distribution and export of chemicals, equipment, and other products), 960(d)(3),(4) (export of
 chemicals).

 75 See supra note 50 (quoting Greenawalt, Speech, Crime, supra note 20, at 284-85).


 76 See also, e.g., United States v. Hayden, 64 F.3d 126, 133 (3d Cir. 1995) (citing United States v. Caminos, 770 F.2d 361, 365-66 (3d
 Cir. 1985)); United States v. Honeycutt, 8 F.3d 785, 787 (11th Cir. 1993), cert. denied, 511 U.S. 1024 (1994); United States v. Feroz,
 848 F.2d 359, 360 (2d Cir. 1988); United States v. Corral-Martinez, 592 F.2d 263, 269-70 (5th Cir. 1979). This standard is derived
 from § 2.02(7) of the Model Penal Code:

        When knowledge of the existence of a particular fact is an element of an offense, such knowledge is established if a person is
 aware of a
        high probability of its existence, unless he actually believes that it does not exist.


http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html                           Page 42 of 44
                                                                                                                         App. 194
                DOSWASHINGTONSUP00331
                       Case 2:20-cv-00111-RAJ
                         Case 1:15-cv-00372-RP Document
                                                Document107-21
Report on the Availability of Bombmaking Information            Filed
                                                         8-2 Filed    09/23/20Page
                                                                    05/11/15    Page 309
                                                                                   105 of of
                                                                                          106546                                3/22/15, 8:24 PM



   The Ninth Circuit recently held that the § 2.02(7) "aware of a high probability" standard is appropriate "only in situations where the
 evidence justifies an argument of willful blindness," and that absent a willful blindness situation the government must prove that the
 defendant had "actual knowledge or awareness" of the existence of the fact constituting an element of an offense. United States v.
 Aguilar, 80 F.3d 329, 332 (9th Cir. 1996) (en banc). We take issue with this holding. The Model Penal Code definition of
 "knowledge" conforms to the common understanding of knowledge, and that definition should be used regardless of whether a case
 involves an issue of "willful blindness." See Jonathan L. Marcus, Note, Model Penal Code Section 2.02(7) and Willful Blindness, 102
 Yale L.J. 2231 (1993). To require that a criminal defendant achieve certainty before he can be said to "know" an operative fact would
 preclude conviction in virtually any case in which a defendant has committed an offense in reliance on information supplied by others.
 But most of what we "know" as historical fact has been related to us orally or in writing. Indeed, as Justice (then Judge) Kennedy
 explained in a case involving a related question:

         [W]e commonly act on less than complete information and in this world may never know one-hundred-percent certainty.
 "`Absolute
         knowledge can be had of very few things,' said the Massachusetts court, and the philosopher might add `if any.' For most
 practical
         purposes, "knowledge" `is not confined to what we have personally observed or to what we have evolved by our own cognitive
         faculties.'"

 United States v. Jewell, 532 F.2d 697, 706 n.6 (Kennedy, J., dissenting) (9th Cir.) (quoting Rollin M. Perkins, Criminal Law 775 (2d
 ed. 1969) (internal citations omitted)), cert. denied, 426 U.S. 951 (1976).

 77 See, e.g., Leary, 395 U.S. at 47 (defendant's "knowledge" that marijuana was imported can be established if supplier told defendant
 the source of the drugs).

 78 For example, persons who, with no bad intent, post information to certain Usenet newsgroups on the Internet may have reason to
 know that a certain subscriber to that service often expresses intense hatred of the government. While it is uncertain whether a fact-
 finder would conclude that such knowledge constitutes "reasonable cause to believe that [that subscriber] will use such information for,
 or in furtherance of," a crime, the chill caused by the risk of such a finding would raise significant First Amendment questions,
 because, unless there were a way to prevent access to the suspicious person, the content-provider might have little choice but to cease
 her "postings" altogether. Similarly, a person demonstrating the proper use of explosives to a classroom full of well-intentioned
 students (or purchasers of the product) may sense that a particular student seems suspicious, or may discover that one listener asks
 questions that might subtly suggest an improper motive for wanting to learn the techniques in question. The possible application of a
 facilitation prohibition to such a case might well cause the teacher to cease instruction (or, at the very least, exclude the suspicious-
 looking persons, where that is feasible). Because of this possibility, courts might be more inclined to question the constitutionality of
 the prohibition.

 79 Moreover, as Professor Greenawalt argues, it is unlikely that the First Amendment would permit criminal culpability to attach on a
 "facilitation" theory absent the speaker's knowledge of a substantial risk that the communication will facilitate a crime:

        My own sense is that a legislature may appropriately accept whatever curtailment of expression is involved in a prohibition on
        facilitation that the actor believes is likely . . . . However, a principle of free speech provides a powerful reason why liability
 should not
        extend to all negligent or reckless acts of communication, that is, to situations where the speaker is wholly unaware of the use
 to be
        made of what he says or thinks there is only some modest risk it will be used for a criminal purpose.

 Greenawalt, Speech, Crime, supra note 20, at 87.

 80 In order to be sustained under the First Amendment, the "intent" scienter requirement in this prohibition must be understood to refer
 to cases where the person disseminating the information has a "conscious purpose" that it be used unlawfully, or (at the very least) a
 material stake in seeing that it be used for such purposes. "Intent" should not be construed to encompass cases where criminal activity
 is not in fact the intended result, but is merely a "foreseeable" result, or a "natural consequence," of the publication of the information
 in question. Seesupra at 30-34, 40.



http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html                           Page 43 of 44
                                                                                                                         App. 195
                DOSWASHINGTONSUP00332
                       Case 2:20-cv-00111-RAJ
                         Case 1:15-cv-00372-RP Document
                                                Document107-21
Report on the Availability of Bombmaking Information            Filed
                                                         8-2 Filed    09/23/20Page
                                                                    05/11/15    Page 310
                                                                                   106 of of
                                                                                          106546                                3/22/15, 8:24 PM


 81 In order to avoid a chilling effect on protected speech, courts might construe such a prohibition as limited to cases where it is

 reasonably likely that the information will in fact facilitate such criminal conduct. See supra at 43 & note 69.


 Return to . . . CCIPS home page || Justice Department home page

 Updated page March 22, 1999
 usdoj-crm/mis/mdf




http://webharvest.gov/peth04/20041026201550/http://www.usdoj.gov/criminal/cybercrime/bombmakinginfo.html                           Page 44 of 44
                                                                                                                         App. 196
                DOSWASHINGTONSUP00333
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-3 Filed 09/23/20 Page
                                                           Page1311 of 546
                                                                 of 10




                        EXHIBIT 11




                                                                        App. 197
DOSWASHINGTONSUP00334
CaseCase
     2:20-cv-00111-RAJ  Document
         1:15-cv-00372-RP        107-21
                          Document      Filed05/11/15
                                    8-3 Filed 09/23/20 Page
                                                       Page2312 of 546
                                                             of 10
   Chapter I-Department of State                                                         § 125.01
  tions List equipment in a foreign coun-       PART 125-UNCLASSIFIED TECHNI-
  try without prior Department of State
                                                  CAL DATA AND CLASSIFIED IN-
  approval provided:
                                                  FORMATION (DATA AND EQUIP-
     (a) The arrangement calls for deliv-
  ery of equipment only for use of the
                                                  MENT)
  person in the United States or an           Sec.
  agency of the U.S. Department of De-        125.01 Technical Data.
  fense;                                      125.02 Classified information.
     (b) The technical data of U.S. origin      125.03   Export of technical data.
  to be used in the foreign manufacture         125.04   Export of unclassified          technical
  is unclassified, and has been licensed           data.
  for export by the Department of State         125.05   Export    of   classified     information
  or is subject to one of the exemptions           (data and equipment).
  in §§ 125.10, 125.11, or 125.12 of this                         EXEMPTIONS
  subchapter;
    (c) The foreign manufacture is pur-         125.10   Shipments      by   U.S.    Government
  suant to a contract or purchase order            agencies.
  between a person in the United States       125.11     General exemptions.
                                              125.12     Canadian shipments.
  and a foreign person for delivery of        125.13     Data on nuclear materials.
  equipment only to the person in the
  United States or to an agency of the                            PROCEDURES
  U.S. Government anywhere in the             125.20 Export        of   unclassified     technical
  world;                                          data.
    (d) The contract or purchase order        125.21 Export        of   classified   information
  between a person in the United States           (data and equipment).
  and a foreign person:                       125.22 Certification requirements.
    (1) Limits the use of the technical       125.23 Filing of licenses for export of un-
                                                  classified technical data.
  data to that required by the contract       125.24 Filing of licenses for export of clas-
  or purchase order;                              sified information (data and equipment).
    (2) Prohibits the disclosure of the
                                                 AUTHORITY: Sec. 414, as amended, 68 Stat.
  data to any other person except duly        848; 22 U.S.C. 1934; secs. 101 and 105, E.O.
  qualified subcontractors for the equip-     10973. 26 FR 10409; sec. 6, Departmental
  ment within the same country;               Delegation of Authority No. 104, 26 FR
    (3) Prohibits the acquisition of any      10608, as amended, 27 FR 9925, 28 FR 7231;
  rights in the data by any foreign           and Redelegation of Authority No. 104-3-A,
  person without the approval of the          28 FR 7231.
  Deparment of State; and                       SOURCE: Dept. Reg. 108.605, 34 FR 12037,
    (4) Provides that any subcontracts        July 17, 1969, unless otherwise noted.
  between foreign persons in the ap-             NOTE: Export licenses for technical data
  proved country for manufacture of           may be denied, revoked, suspended, or
  equipment for delivery pursuant to          amended by the Department of State. (See
  the contract or purchase order contain      § 123.05 of this subchapter.)
  all the limitations of this paragraph       § 125.01     Technical data.
  (d); and
    (e) The person in the United States         As used in this subchapter the term
  provides the Office of Munitions Con-       "technical data" means: (a) Any un-
  trol, Department of State, with a copy      classified information that can be
  of each subcontract (or Purchase
                                              used, or be adapted for use, in the
                                              design,    production,    manufacture,
  Order) for offshore procurement at          repair, overhaul, processing, engineer-
  the time it is accepted by both per-        ing, development, operation, mainte-
  sons. Each such subcontract or pur-         nance, or reconstruction of arms, am-
  chase order must clearly identify the       munition, and implements of war on
  article to be produced.                     the U.S. Munitions List; or (b) any
  [Dept. Reg. 108.646, 36 FR 20941, Nov. 2,   technology which advances the state-
  1971]                                       of-the-art or establishes a new art in
                                              an area of significant military applica-
                                          373
                                                                                       App. 198
              DOSWASHINGTONSUP00335

                                     HeinOnline -- CFR 373 1978
CaseCase
     2:20-cv-00111-RAJ  Document
         1:15-cv-00372-RP        107-21
                          Document      Filed05/11/15
                                    8-3 Filed 09/23/20 Page
                                                       Page3313 of 546
                                                             of 10
    § 125.02                                                         Title 22-Foreign Relations

    bility in the United States; I or (c) clas-       visits and participation in briefings
    sified information as defined in                  and symposia). A license to export
    § 125.02.                                         technical data shall not be used for
     [Dept. Reg. 108.629, 35 FR 19016, Dec. 16,       foreign production purposes, or for
     1970]                                            technical assistance in such produc-
                                                      tion, without the specific approval of
    § 125.02 Classified information.                  the Department of State.
       As used in this subchapter, the term
    "classified information" is either (a)           § 125.04 Export of unclassified technical
    equipment, or (b) information (relat-                 data.
    ing to any arms, ammunition, and im-               (a) General. A license issued by the
    plements of war on the U.S. Munitions
    List) which has been assigned a U.S.             Department of State shall be required
    security classification as requiring pro-        for the export of unclassified technical
    tection in the interest of national de-          data (as defined in § 125.01 (a) and (b))
    fense. (Patent applications covered by           unless otherwise expressly exempted
    a secrecy order fall in the same catego-         in this subchapter (see §§ 125.10 and
    ry as classified information. See                125.11).
    § 125.05 (d).) See §§ 125.10 and 125.11             Unclassified information that does
    for exemptions.                                  not meet the definition of technical
                                                     data or can meet the test of an exemp-
    § 125.03 Export of technical data.               tion in §§ 125.10 and 125.11 (see espe-
      The export controls of this sub- cially § 125.11(a)(2)) shall not be the
    chapter over technical data (a) apply subject of license applications.
    to the export of unclassified technical             (b) Patents. A license issued by the
    data relating to arms, ammunition,               Department of State shall be required
    and implements of war on the U.S.                for the export of unclassified technical
    Munitions List, and (b) classified               data relating to arms, ammunition,
    equipment and classified information             and implements of war which exceed
    relating to arms, ammunition, and im- the data used to support a domestic or
    plements of war on the U.S. Munitions
    List as defined in § 125.02. These con-
                                                     foreign filing of a patent application.
    trols shall apply whenever the infor- The export
                                                                    of technical data support-
    mation is to be exported by oral, ing the filing and prosecution of
    visual, or documentary means. There- patent applications in foreign coun-
    fore, an export occurs whenever tech- tries is subject to regulations issued by
    nical data is inter alia, mailed or              the U.S. Patent Office under 35 U.S.C.
    shipped outside the United States, car- 184.
    ried by hand outside the United                     (c) Visits. A license issued by the De-
    States, disclosed through visits abroad partment of State shall be required
    by American citizens (including par- for the export of unclassified technical
    ticipation in briefings and symposia),    2      data relating to arms, ammunition,
    and disclosed to foreign nationals in            and implements of war on the U.S.
    the United States (including plant               Munitions List which are to be dis-
                                                     closed to foreign nationals either in
       'The initial burden of determining wheth- connection with visits to foreign coun-
    er the technology in question advances the tries, including foreign diplomatic mis-
    state-of-the-art or establishes a new art is sions and consular offices in the
    upon the U.S. party or applicant in consul- United States and abroad, by U.S. per-
    tation with the cognizant agency of the U.S.
    armed forces.                                    sons, or in connection with visits to
       2
         The term "foreign nationals" as used in
                                                     the United States by foreign nationals,
    this subchapter   means  "All persons not  citi- unless otherwise expressly exempted
    zens of, not nationals of, nor immigrant          in this subchapter (see § 125.11).
     aliens to, the United States" as defined in      [Dept. Reg. 108.605, 34 FR 12037, July 17,
     the Department of Defense Industrial Secu-       1969, as amended at Dept. Reg. 108.615, 35
     rity Manual. However, certain other foreign      FR 3030, Feb. 14, 1970; Dept. Reg. 108.629.
     persons may be cleared to have access to         35 FR 19016, Dec. 16, 1970]
     technical data. See section 3 of the Industri-
     al Security Manual.

                                                  374
                                                                                  App. 199
                DOSWASHINGTONSUP00336

                                        HeinOnline -- CFR 374 1978
CaseCase
     2:20-cv-00111-RAJ  Document
         1:15-cv-00372-RP        107-21
                          Document      Filed05/11/15
                                    8-3 Filed 09/23/20 Page
                                                       Page4314 of 546
                                                             of 10
   Chapter I-Department of State                                                        § 125.11
    § 125.05 Export of classified information       agent either as a convenience or in sat-
         (data and equipment).                      isfaction of security requirements.
       (a) Any request for authority to             § 125.11 General exemptions.
    export classified information (data or
    equipment) by other than the cogni-                (a) Except as provided in § 126.01,
    zant department or agency of the U.S.           district directors of customs and postal
    Government shall be submitted to the            authorities are authorized to permit
    Department of State for approval.               the export without a license of unclas-
                                                    sified technical data as follows:
    (See §§ 125.10 and 125.11 for exemp-               (1) If it is in published 3 form and
    tions.) The application shall set forth
                                                    subject to public dissemination by
    all pertinent information with full de-         being:
    tails of the proposed transaction. (See           (i) Sold at newstands and book-
    § 125.21 for procedure.)                        stores;
       (b) Classified information, as defined         (ii) Available by subscription or pur-
   in § 125.02, which is approved by' the           chase without restrictions to any
   Department of State for export shall             person or available without cost to any
   be transferred or communicated only              person;
   in accordance with the requirements                (iii) Granted second class mailing
   of the Department of Defens Industri-            privileges by the U.S. Government; or,
   al Security Manual relating to the                 (iv) Freely available at public librar-
   transmission of classified information           ies.
   (and any other requirements imposed                (2) If it has been approved for public
   by cognizant U.S. departments and               release by any U.S. Government de-
   agencies).                                      partment or agency having authority
      (c) The approval of the Department           to classify information or material
   of State shall be obtained for the              under Executive Order 11652, as
   export of classified information to be          amended, and other applicable Execu-
   disclosed to foreign nationals either in        tive Orders, and does not disclose the
   connection with visits to foreign coun-         details of design, production, or manu-
   tries by U.S. persons, or in connection         facture of any arms, ammunition, or
   with visits to the United States by for-        implements of war on the U.S. Muni-
   eign nationals, unless the proposed             tions List.
   export is expressly exempt under the               (3) If the export is in furtherance of
   provisions of this subchapter (see              a manufacturing license or technical
   § 125.11). There shall be no release of         assistance agreement approved by the
   classified information in any manner            Department of State in accordance
   or form to any foreign national except          with Part 124 of this subchapter.
   as otherwise expressly provided in this            (4) If the export is in furtherance of
   subchapter.                                     a contract with an agency of the U.S.
      (d) All communications relating to a         Government or a contract between an
   patent application covered by a secre-          agency of the U.S. Government and
   cy order shall be addressed to the U.S.         foreign persons, provided the contract
   Patent Office. (See 37 CFR 5.11.)               calls for the export of relevant unclas-
                                                   sified technical data, and such data
   [Dept. Reg. 108.605, 35 FR 12037, July 17,      are being exported only by the prime
   1969, as amended by Dept. Reg. 108.615, 35
   FR 3030, Feb. 14, 1970]                         contractor. Such data shall not dis-
                                                   close the details of development, engi-
                             ExEMPTIoNs            neering, design, production, or manu-
                                                   facture of any arms, ammunition or
   § 125.10 Shipments by U.S. Government           implements of war on the U.S. Muni-
       agencies.                                   tions List. (This exemption does not
     Exports of technical data by U.S.
   Government agencies are exempt in                  'The burden for obtaining appropriate
   accorda.nce with Part 126 of this sub-          U.S. Government approval for the publica-
   chapter. This exemption, however,               tion of technical data falling within the
   shall not apply when a U.S. Govern-             definition in § 125.01, including such data as
                                                   may be developed under other than U.S.
   ment agency, on behalf of a private in,         Government contract, is on the person or
   dividual or firm, acts as a transmittal         company seeking publication.

                                                 75
      .ill1, Wd   ,   7H -   25                                                      App. 200
                      DOSWASHINGTONSUP00337
                                          HeinOnline -- CFR 375 1978
CaseCase
     2:20-cv-00111-RAJ  Document
         1:15-cv-00372-RP        107-21
                          Document      Filed05/11/15
                                    8-3 Filed 09/23/20 Page
                                                       Page5315 of 546
                                                             of 10
    § 125.11                                                         Title 22-Fortign Relations
    permit the prime contractor to enter               (11) if the export is solely for the
    into subsidiary technical assistance or         use of American citizen employees of
    manufacturing license agreements, or            U.S. firms provided the U.S. firm certi-
    any arrangement which calls for the             fies its overseas employee is a U.S. citi-
    exportation of technical data without           zen and has a "need to know." 6
    compliance with Part 124 of this sub-              (12) If the export is directly related
    chapter).                                       to classified information, the export of
       (5) If it relates to firearms not in         which has been previously authorized
    excess of caliber .50 and ammunition            to the same recipient, and does not
    for such weapons, except technical              disclose the details of design, produc-
    data containing advanced designs,               tion, or manufacture of any arms, am-
    processes, and manufacturing tech-              munition, or implements of war on the
    niques.                                         U.S. Munitions List.
       (6) If it consists of technical data,           (b) Plant visits. Except as restricted
    other than design, development, or              by the provisions of § 126.01 of this
    production information relating to              subchapter:
    equipment, the export of which has                 (1) No license shall be required for
    been previously authorized to the               the oral and visual disclosure of un-
    same recipient.                                 classified technical data during the
       (7) If it consists of operations, main-      course of a plant visit by foreign na-
    tenance, and training manuals, and              tionals provided the data is disclosed
    aids relating to equipment, the export          in connection with a classified plant
    of which has been authorized to the             visit or the visit has the approval of a
    same recipient.'                                U.S. Government agency having au-
       (8) If it consists of additional copies      thority for the classification of infor-
    of technical data previously approved           mation or material under Executive
    for export to the same recipient; or if         Order 11652, as amended, and other
    it consists of revised copies of techni-        applicable Executive Orders and the
    cal data, provided it pertains to the           requirements of Section V, paragraph
    identical Munitions List article, and           40(d) of the Industrial Security
    the revisions are solely editorial and          Manual are met.
    do not add to the content of technol-              (2) No license shall be required for
    ogy previously approved for export to           the documentary disclosure of unclas-
    the same recipient.                             sified technical data during the course
       (9) If it consists solely of technical       of a plant visit by foreign nationals
    data being reexported to the original           provided the document does not con-
    source of import.                               tain technical data as defined in
       (10) If the export is by the prime           § 125.01 in excess of that released
    contractor in direct support and                orally or visually during the visit, is
    within the technical and/or product             within the terms of the approved visit
    limitations of a "U.S. Government ap-           request, and the person in the United
    proved project" and the prime con-              States assures that the technical data
    tractor so certifies. The Office of Mu-
    nitions Control, Department of State,           Department of Defense Industrial Security
    will verify, upon request, those pro-           Manual relating to the transmission of such
    jects which are "U.S. Government ap-            classified information (and any other re-
    proved", and accord an exemption to             quirements of cognizant U.S. Government
    the applicant who applies for such ver-         departments or agencies).
                                                       'Classified information may also be ex-
    ification and exemption, where appro-
                                                    ported to such certified American citizen
    priate, under this subparagraph. 5              employees without prior Department of
                                                    State approval provided the U.S. party com-
      'Not applicable to technical data relating    plies with the requirements of the Depart-
    to Category VI(e) and Category XVI.             ment of Defense Industrial Security Manual
      'Classified information may also be trans-    relating to the transmission of such classi-
    mitted in direct support of and within the      fied information (and any other require-
    technical and/or product limitations of such    ments of cognizant U.S. Government de-
    verified "U.S. Government approved pro-         partments or agencies). Such technical data
    jects" without prior Department of State        or information (classified or unclassified)
    approval provided the U.S. party so certifies   shall not be released by oral, visual, or docu-
    and complies with the requirements of the       mentary means to any foreign person.



                                                                                    App. 201
               DOSWASHINGTONSUP00338
                                        HeinOnline -- CFR 376 1978
CaseCase
     2:20-cv-00111-RAJ  Document
         1:15-cv-00372-RP        107-21
                          Document      Filed05/11/15
                                    8-3 Filed 09/23/20 Page
                                                       Page6316 of 546
                                                             of 10
   Chapter I-Department of State                                                   § 125.21
   will not be used, adapted for use, or          amended, are coextensive with techni-
   disclosed to others for the purpose of         cal data related to articles in Category
   manufacture or production without              VI(e), Category XVI, and Category
   the prior approval of the Department           XVIII, the provisions of this sub-
   of State in accordance with Part 124           chapter shall not apply.
   of this subchapter.
     (3) No department of State approval                            PROCEDURES
   is required for the disclosure of oral
   and visual classified          information     § 125.20 Export of unclassified technical
   during the course of a plant visit by              data.
   foreign nationals provided the visit             (a) General and visits. Unless
   has been approved by the cognizant             exempted in § 125.10 or § 125.11 of this
   U.S. Defense agency and the require-           subchapter,    applications    for the
   ments of section V, paragraph 40(d) of         export or the disclosure of nonexempt
   the     Defense     Industrial     Security    unclassified technical data to foreign
   Manual are met.                                persons shall be made (by persons in
   [Dept. Reg. 108.605, 35 FR 12037, July 17,     the United States only) to the Depart-
   1969, as amended by Dept. Reg. 108.630, 35     ment of State on Form DSP-5, accom-
   FR 19995, Dec. 31, 1970; Dept. Reg. 108.646,   panied by five copies of the data. In
   36 FR 20941, Nov. 2, 1971; Dept. Reg.          the case of visits, sufficient details of
   108.649, 36 FR 22741, Nov. 30, 1971; Dept.     the proposed discussions shall be
   Reg. 108.668, 37 FR 14694, July 22, 1972J      transmitted in quintuplicate for an
                                                  adequate appraisal of the data in ques-
   § 125.12 Canadian shipments.                   tion.
     District directors of customs and              (b) Patents. All requests for filing
   postal authorities are authorized to           patent applications in a foreign coun-
   permit the export of unclassified tech-        try, and requests for filing amend-
   nical data to Canada without an                ments, modifications or supplements
   export license, except when such tech-         thereto, shall be directed to the U.S.
   nical data relate to the following:            Patent Office in accordance with 37
     (a) Nuclear weapons strategic deliv-         CFR Part 5. If the applicant complies
   ery systems and all specifically de-           with the regulations of the Patent
   signed components, parts, accessories,         Office, no approval of the Department
   attachments, and associated equip-             of State is required unless the appli-
   ment therefor;                                 cant seeks to export technical data ex-
     (b) Nuclear weapons design and test          ceeding that used to support a patent
   equipment defined in Category XVI;             application in a foreign country. In
     (c) Naval nuclear propulsion equip-          such case an application shall be re-
   ment as defined in Category VI(e):             quired to be submitted on form DSP-5
     (d) Aircraft as defined in Category          in accordance with the provisions of
   VIII(a); and                                   paragraph (a) of this section.
     (e) Submersible and oceanographic            (Dept. Reg. 108.615, 35 FR 3030, Feb. 14,
   vessels and related articles as defined        1970, and Dept. Reg. 108.646, 36 FR 20941,
   in Category XX (a) through (d).                Nov. 2, 1971]
     (This exemption does not authorize
   the foreign manufacture of any arms,           § 125.21 Export of classified information
   ammunition, or implements of war on                (data and equipment).
   the U.S. Munitions List. See Part 124            Unless exempted in § 125.10 or
   of this subchapter.)
                                                  § 125.11, applications (from U.S. citi-
   [Dept. Reg. 108.630, 35 FR 19995, Dec. 31,     zens only) for approval to export or
   1970, as amended by Dept. Reg. 108.646, 36     disclose classified information (data or
   FR 20941, Nov. 2, 1971]                        equipment) to foreign persons shall be
                                                  submitted to the Department of State
   § 125.13 I)ata on nuclear materials.           on form DSP-85. When the applica-
     To the extent that technical data,           tion is for export of classified techni-
   the export of which are controlled by          cal data only it shall be accompanied
   the Atomic Energy Commission under             by five copies of the data to permit an
   the Atomic Energy Act of 1954, as              evaluation of whether an export li-



                                                                                 App. 202
               DOSWASHINGTONSUP00339

                                       HeinOnline -- CFR 377 1978
CaseCase
     2:20-cv-00111-RAJ  Document
         1:15-cv-00372-RP        107-21
                          Document      Filed05/11/15
                                    8-3 Filed 09/23/20 Page
                                                       Page7317 of 546
                                                             of 10
    § 125.22                                                        Title 22-Foreign Relations
    cense may be issued. When the appli-           partment of Defense Industrial Securi-
    cation is for export of classified equip-      ty Manual. The Department of State
    ment it shall be accompanied by five           shall forward a copy of the issued li-
    copies of suitable descriptive informa-        cense to the applicant for his informa-
    tion to permit an evaluation of wheth-         tion. Upon completion of the export
    er an export license may be issued,            transaction    the Defense       Supply
    and form DSP-83 in the case of signifi-        Agency shall return the license to the
    cant combat equipment (see footnote 3          Department of State with endorse-
    to § 123.10 (d) of this subchapter). All       ments in accordance with the instruc-
    classified materials accompanying an           tions contained on the reverse thereof.
    application shall be treated as re-            [Dept. Reg. 108.615, 35 FR 3030, Feb. 14,
    quired by the Defense Industrial Secu-         1970]
    rity Manual, section I, paragraph 5.
    [Dept. Reg. 108.646, 36 FR 20942, Nov. 2,      PART 126-PROHIBITED SHIPMENTS,
    1971]                                            TEMPORARY    SUSPENSION  OR
    § 125.22 Certification requirements.             MODIFICATION OF REGULATIONS,
                                                     EXEMPTIONS, AND RELATION TO
       An exporter in the United States              OTHER PROVISIONS OF LAW
    claiming any exemption for the export
    of technical data in accordance with           Sec.
    the provisions of § 125.11, may do so          126.01 Prohibited shipments to or from
    by certifying that the proposed export              certain countries.
    is     covered      by    the     relevant      126.02 Temporary suspension or modifica-
    paragraph(s) of that section. Such cer-             tion of regulations of the subchapter.
    tification shall be made by marking            126.03 Waiver or exception in hardship
                                                        cases.
    the package or letter "22 CFR 125.11 *         126.04 Shipments by U.S. Government
    * * applicable," identifying the specific           agencies.
    paragraph(s) under which the exemp-            126.05 Relation to other provisions of law.
    tion is claimed.                                 AUTHORITY: Sec. 414, as amended, 68 Stat.
                                                   848, 22 U.S.C. 1934; secs. 101 and 105, E.O.
    § 125.23 Filing of licenses for export of      10973, 26 FR 10469; sec. 6. Departmental
        unclassified technical data.               Delegation of Authority No. 104, 26 FR
      DSP-5 licenses authorizing the               10608, as amended, 27 FR 9925, 28 FR 7231;
    export of unclassified technical data          Redelegation of Authority No. 104-3-A, 28
                                                   FR 7231.
    shall be presented to, and filed with
    the appropriate district director of             SOURCE: Dept. Reg. 108.605. 34 FR 12039,
    customs or postmaster at the time of           July 17, 1969, unless otherwise noted.
    shipment or mailing. The district di-
                                                   § 126.01 Prohibited shipments to or from
    rector of customs or postmaster shall               certain countries.
    endorse and transmit the licenses to
    the Office of Munitions Control, De-             The policy of the United States is to
    partment of State, in accordance with          deny licenses and other approvals for
    the instructions contained on the re-          U.S. Munitions List articles destined
    verse thereof.                                 for or originating in Albania, Bulgaria,
                                                   Communist China, Cuba, Czechoslova-
    [Dept. Reg. 108.615, 35 FR 3030, Feb. 14,      kia, East Germany, Estonia, Hungary.
    1970]                                          Latvia, Lithuania, North Korea, Outer
    § 125.24 Filing of licenses for export of      Mongolia, Poland, Rumania, Union of
         classified information (data and equip-   Soviet Socialist Republics, any of the
         ment).                                    area of Viet-Nam which is under de
                                                   facto communist control, and to or
       DSP-85 licenses authorizing the             from any other area where the ship-
    export of classified data or classified        ment of Munitions List articles would
    equipment shall be forwarded by the            not be in furtherance of world peace
    Department of State to agents of the           and the security and foreign policy of
    Department of Defense (Defense                 the United States. The exemptions
    Supply Agency) to arrange for trans-           provided in the regulations in this sub-
    mission in accordance with the De-             chapter, except § 125.11(a) (1) and (2)



                                                                                   App. 203
               DOSWASHINGTONSUP00340

                                       HeinOnline -- CFR 378 1978
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-3 Filed 09/23/20 Page
                                                           Page8318 of 546
                                                                 of 10




                        EXHIBIT 12




                                                                        App. 204
DOSWASHINGTONSUP00341
seCase
   2:20-cv-00111-RAJ  Document
       1:15-cv-00372-RP        107-21
                        Document      Filed05/11/15
                                  8-3 Filed 09/23/20 Page
                                                     Page9319 of 5
                                                           of 10
                                            262

                                                                         7
                                 DEPARTMENT OF STATE
            . ,W.....j .:x              ,, oDC
                                             20520


                             MUNITIONS CONTROL NEWSLETTER

                                                            NO. 80
                                                            2/80
          CRYPTOGRAPHY/TECINICAL DATA

                Concern has been voiced that ITAR provisions relating
          ec~4p6rnt can be so broadly interpreted as to restrict
          scientific exchanges of basic mathematical and engineering
          research data. The Office of Munitions Control wishes to
          clarify the application of the technical data provisions of
          Section 121.01, Category XVIII, of the ITAR as applied to
          equipment found in Categories XI(c) and XIII(b) of the
          Munitions List.
               Cryptologic technical data for which a license is
          required under Section 121.01, Category XVIII, is inter-
          preted by this office with respect to information relating
          to Munitions List items in Categories XI(c) and XIII(b) to
          include only such information as is designed or intended to
          be used, or which reasonably could be expected to be given
          direct application, in the design, production, manufacture,
          repair, overhaul, processing, engineering, development,
          operation, maintenance or reconstruction of items in such
          categories. This interpretation includes, in addition to
          engineering and design data, information designed or reasonably
          expected to be used to make such equipment more effective,
          such as encoding or enciphering techniques and systems, and
          communications or signal security techniques and guidelines,
          as well as other cryptographic and cryptanalytic methods and
          procedures. It does not include general mathematical,
          engineering or statistical information, not purporting to
          have or reasonably expected to be given direct application
          to equipment in such categories. It does not include basic
          theoretical research data. It does, however, include
          algorithms and other procedures purporting to have advanced
          cryptologic application.
               The public is reminded that professional and academic
          presentations and informal discussions, as well as demon-
          strations of equipment, constituting disclosure of cryptologic
          technical data to foreign nationals, are prohibited without
          the prior approval of this office. Approval is not required
          for publication of data within the United States as described
          in Section 125.11(a)(1). Footnote 3 to section 125.11 does
          not establish a prepublication review requirement.




                                                              App. 205
            DOSWASHINGTONSUP00342
se 2:20-cv-00111-RAJ
 Case 1:15-cv-00372-RPDocument 107-21
                        Document      Filed05/11/15
                                 8-3 Filed  09/23/20 Page
                                                      Page10
                                                           320
                                                             of of
                                                                105
                                             263
             The interpretation set forth in this newsletter should
        exclude from the licensing provisions of the ITAR most basic
        scientific data and other theoretical research information,
        except for information intended or reasonably expected to
        have a direct cryptologic application. Because of concerns
        expressed to this office that licensing procedures for
        proposed disclosures of cryptologic technical data contained
        in professional and academic papers and oral presentations
        could cause burdensome delays in exchanges with foreign
        scientists, this office will expedite consideration as to
        the application of ITAR to such disclosures. If requested,
        we will, on an expedited basis provide an opinion as to
        whether any proposed disclosure, for other than commercial
        purposes, of information relevant to cryptology, would
        require licensing under the ITAR.




                                             William B. Robinson, Director
                                             Office of Munitions Control

      Mr. INGRAM. The bottom line is that the regulations themselves
    have not been amended.
      Mr. Foy. That is correct.
      Mr. INGRAM. Let me call your attention to a letter of August 29,
    1978, from your colleague, Larry Hammond, Deputy Assistant At-
    torney General, Office of Legal Counsel, to Col. Wayne Kay, Senior
    Policy Analyst, Office of Science and Technology Policy, Executive
    Office of the President.
      The letter discusses the Edler case that you mentioned, which
    did present a first amendment challenge to the Munitions Control
    Act of 1954 and the ITAR. As Hammond notes, his letter to Kay is
    a followup to the Department's memorandum of 3 months previous
    to Dr. Press on public cryptography and the ITAR. Hammond goes
    on to conclude, at page 2 of his letter,
       While the ninth circuit's decision in Edler is helpful in resolving first amendment
    issues with respect to blueprints and similar types of technical data used as a basis
    for producing military equipment, we do not believe that it either resolves the first
    amendment issues presented by restrictions on the exportof cryptographic ideas or
    eliminates the need to reexamine the ITAR.
      [The material follows:]




                                                                            App. 206
                DOSWASHINGTONSUP00343
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-4 Filed 09/23/20 Page
                                                           Page1321 of 546
                                                                 of 53




                        EXHIBIT 13




                                                                        App. 207
DOSWASHINGTONSUP00344
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-4 Filed 09/23/20 Page
                                                           Page2322 of 546
                                                                 of 53




                                                                        App. 208
DOSWASHINGTONSUP00345
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-4 Filed 09/23/20 Page
                                                           Page3323 of 546
                                                                 of 53




                                                                        App. 209
DOSWASHINGTONSUP00346
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-4 Filed 09/23/20 Page
                                                           Page4324 of 546
                                                                 of 53




                                                                        App. 210
DOSWASHINGTONSUP00347
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-4 Filed 09/23/20 Page
                                                           Page5325 of 546
                                                                 of 53




                                                                        App. 211
DOSWASHINGTONSUP00348
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-4 Filed 09/23/20 Page
                                                           Page6326 of 546
                                                                 of 53




                                                                        App. 212
DOSWASHINGTONSUP00349
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-4 Filed 09/23/20 Page
                                                           Page7327 of 546
                                                                 of 53




                                                                        App. 213
DOSWASHINGTONSUP00350
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-4 Filed 09/23/20 Page
                                                           Page8328 of 546
                                                                 of 53




                                                                        App. 214
DOSWASHINGTONSUP00351
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document      Filed05/11/15
                                        8-4 Filed 09/23/20 Page
                                                           Page9329 of 546
                                                                 of 53




                                                                        App. 215
DOSWASHINGTONSUP00352
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page10
                                                                 330
                                                                   of of
                                                                      53546




                                                                         App. 216
DOSWASHINGTONSUP00353
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page11
                                                                 331
                                                                   of of
                                                                      53546




                                                                         App. 217
DOSWASHINGTONSUP00354
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page12
                                                                 332
                                                                   of of
                                                                      53546




                                                                         App. 218
DOSWASHINGTONSUP00355
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page13
                                                                 333
                                                                   of of
                                                                      53546




                                                                         App. 219
DOSWASHINGTONSUP00356
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page14
                                                                 334
                                                                   of of
                                                                      53546




                                                                         App. 220
DOSWASHINGTONSUP00357
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page15
                                                                 335
                                                                   of of
                                                                      53546




                                                                         App. 221
DOSWASHINGTONSUP00358
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page16
                                                                 336
                                                                   of of
                                                                      53546




                                                                         App. 222
DOSWASHINGTONSUP00359
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page17
                                                                 337
                                                                   of of
                                                                      53546




                                                                         App. 223
DOSWASHINGTONSUP00360
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page18
                                                                 338
                                                                   of of
                                                                      53546




                                                                         App. 224
DOSWASHINGTONSUP00361
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page19
                                                                 339
                                                                   of of
                                                                      53546




                                                                         App. 225
DOSWASHINGTONSUP00362
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page20
                                                                 340
                                                                   of of
                                                                      53546




                                                                         App. 226
DOSWASHINGTONSUP00363
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page21
                                                                 341
                                                                   of of
                                                                      53546




                                                                         App. 227
DOSWASHINGTONSUP00364
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page22
                                                                 342
                                                                   of of
                                                                      53546




                                                                         App. 228
DOSWASHINGTONSUP00365
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page23
                                                                 343
                                                                   of of
                                                                      53546




                                                                         App. 229
DOSWASHINGTONSUP00366
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page24
                                                                 344
                                                                   of of
                                                                      53546




                                                                         App. 230
DOSWASHINGTONSUP00367
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page25
                                                                 345
                                                                   of of
                                                                      53546




                                                                         App. 231
DOSWASHINGTONSUP00368
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page26
                                                                 346
                                                                   of of
                                                                      53546




                                                                         App. 232
DOSWASHINGTONSUP00369
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page27
                                                                 347
                                                                   of of
                                                                      53546




                                                                         App. 233
DOSWASHINGTONSUP00370
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page28
                                                                 348
                                                                   of of
                                                                      53546




                                                                         App. 234
DOSWASHINGTONSUP00371
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page29
                                                                 349
                                                                   of of
                                                                      53546




                                                                         App. 235
DOSWASHINGTONSUP00372
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page30
                                                                 350
                                                                   of of
                                                                      53546




                                                                         App. 236
DOSWASHINGTONSUP00373
  Case 2:20-cv-00111-RAJ
     Case 1:15-cv-00372-RPDocument 107-21
                            Document      Filed05/11/15
                                     8-4 Filed  09/23/20 Page
                                                          Page31
                                                               351
                                                                 of of
                                                                    53546




                                                                      App. 237
DOSWASHINGTONSUP00374
  Case 2:20-cv-00111-RAJ
     Case 1:15-cv-00372-RPDocument 107-21
                            Document      Filed05/11/15
                                     8-4 Filed  09/23/20 Page
                                                          Page32
                                                               352
                                                                 of of
                                                                    53546




                                                                      App. 238
DOSWASHINGTONSUP00375
  Case 2:20-cv-00111-RAJ
     Case 1:15-cv-00372-RPDocument 107-21
                            Document      Filed05/11/15
                                     8-4 Filed  09/23/20 Page
                                                          Page33
                                                               353
                                                                 of of
                                                                    53546




                                                                      App. 239
DOSWASHINGTONSUP00376
  Case 2:20-cv-00111-RAJ
     Case 1:15-cv-00372-RPDocument 107-21
                            Document      Filed05/11/15
                                     8-4 Filed  09/23/20 Page
                                                          Page34
                                                               354
                                                                 of of
                                                                    53546




                                                                      App. 240
DOSWASHINGTONSUP00377
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page35
                                                                 355
                                                                   of of
                                                                      53546




                                                                         App. 241
DOSWASHINGTONSUP00378
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page36
                                                                 356
                                                                   of of
                                                                      53546




                                                                         App. 242
DOSWASHINGTONSUP00379
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page37
                                                                 357
                                                                   of of
                                                                      53546




                                                                         App. 243
DOSWASHINGTONSUP00380
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page38
                                                                 358
                                                                   of of
                                                                      53546




                                                                         App. 244
DOSWASHINGTONSUP00381
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page39
                                                                 359
                                                                   of of
                                                                      53546




                                                                         App. 245
DOSWASHINGTONSUP00382
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page40
                                                                 360
                                                                   of of
                                                                      53546




                                                                         App. 246
DOSWASHINGTONSUP00383
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page41
                                                                 361
                                                                   of of
                                                                      53546




                                                                         App. 247
DOSWASHINGTONSUP00384
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page42
                                                                 362
                                                                   of of
                                                                      53546




                                                                         App. 248
DOSWASHINGTONSUP00385
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page43
                                                                 363
                                                                   of of
                                                                      53546




                                                                         App. 249
DOSWASHINGTONSUP00386
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page44
                                                                 364
                                                                   of of
                                                                      53546




                                                                         App. 250
DOSWASHINGTONSUP00387
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page45
                                                                 365
                                                                   of of
                                                                      53546




                                                                         App. 251
DOSWASHINGTONSUP00388
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page46
                                                                 366
                                                                   of of
                                                                      53546




                                                                         App. 252
DOSWASHINGTONSUP00389
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page47
                                                                 367
                                                                   of of
                                                                      53546




                                                                         App. 253
DOSWASHINGTONSUP00390
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page48
                                                                 368
                                                                   of of
                                                                      53546




                                                                         App. 254
DOSWASHINGTONSUP00391
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page49
                                                                 369
                                                                   of of
                                                                      53546




                                                                         App. 255
DOSWASHINGTONSUP00392
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page50
                                                                 370
                                                                   of of
                                                                      53546




                                                                         App. 256
DOSWASHINGTONSUP00393
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page51
                                                                 371
                                                                   of of
                                                                      53546




                                                                         App. 257
DOSWASHINGTONSUP00394
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page52
                                                                 372
                                                                   of of
                                                                      53546




                                                                         App. 258
DOSWASHINGTONSUP00395
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document      Filed05/11/15
                                       8-4 Filed  09/23/20 Page
                                                            Page53
                                                                 373
                                                                   of of
                                                                      53546




                                                                         App. 259
DOSWASHINGTONSUP00396
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed06/10/15
                                        32 Filed  09/23/20 Page
                                                            Page1374  of 546
                                                                  of 41



                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

   DEFENSE DISTRIBUTED, et al.,          §
        Plaintiffs,                      §
                                         §
   v.                                    §       No. 1:15-cv-372-RP
                                         §
   U.S. DEPARTMENT OF STATE, et al.,     §
         Defendants.                     §


               DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR
                          A PRELIMINARY INJUNCTION




DOSWASHINGTONSUP00397
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed06/10/15
                                        32 Filed  09/23/20 Page
                                                            Page2375  of 546
                                                                  of 41



                                                 TABLE OF CONTENTS

   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR A
   PRELIMINARY INJUNCTION ................................................................................................. 1
   BACKGROUND ........................................................................................................................... 3
             I.         Statutory and Regulatory Framework................................................................ 3
             II.        Defendants’ Regulation of Plaintiffs’ Conduct .................................................. 4
   LEGAL STANDARD ................................................................................................................... 7
   ARGUMENT ................................................................................................................................. 7
             I.         Plaintiffs’ Motion for a Preliminary Injunction Should Be Denied. ................ 7
                        A.      Plaintiffs Have Failed to Carry Their Burden of Demonstrating
                        Irreparable Injury. ................................................................................................... 8
                        B.      The Threatened Harm to the National Security and Foreign Policy
                        Interests of the United States From an Injunction Outweighs any
                        Irreparable Harm to Plaintiffs. .............................................................................. 10
                        C.      The Public Interest Would be Disserved By a Preliminary
                        Injunction. ............................................................................................................. 11
             II.   Plaintiffs’ Motion for a Preliminary Injunction Should Be Denied
             Because Plaintiffs Have Not Shown a Substantial Likelihood of Success on
             the Merits. ........................................................................................................................ 11
                        A.     The Export of CAD Files That Function to Automatically Create a
                        Firearm or its Components is Not the Publishing of an Item of Expressive
                        Speech. .................................................................................................................. 11
                        B.   Even If Limiting the Export of CAD Files Implicates the First
                        Amendment, Defendants Are Likely to Prevail on Plaintiffs’ First
                        Amendment Claims. ............................................................................................. 14
                                   1. ITAR’s Export Controls Are a Valid, Content-Neutral
                                   Regulation of Plaintiffs’ Conduct That Do Not Infringe First
                                   Amendment Rights. .................................................................................. 15
                                   2. ITAR’s Export Controls Are Not a Facially Unconstitutional
                                   Prior Restraint. .......................................................................................... 18
                                   3. ITAR’s Export Controls Are Not Unconstitutionally
                                   Overbroad. ................................................................................................ 21
                        B.   Defendants Are Likely to Prevail on Plaintiffs’ Second
                        Amendment Claims. ............................................................................................. 22
                                   1. Plaintiffs Lack Standing for Their Second Amendment Claims. ....... 22
                                   2. Plaintiffs Are Unlikely to Succeed on Their Second
                                   Amendment Claims. ................................................................................. 25




DOSWASHINGTONSUP00398
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed06/10/15
                                        32 Filed  09/23/20 Page
                                                            Page3376  of 546
                                                                  of 41



                        C.        Defendants Are Likely to Prevail on Plaintiffs’ Other Claims. ................ 27
                                  1. ITAR’s Standards Are Not Void for Vagueness. ............................... 27
                                  2. Application of ITAR’s Export Requirements to Plaintiffs’
                                  CAD Files Does Not Exceed the Statutory Authority Granted by
                                  Congress. ................................................................................................... 28
   CONCLUSION ........................................................................................................................... 31




DOSWASHINGTONSUP00399
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed06/10/15
                                        32 Filed  09/23/20 Page
                                                            Page4377  of 546
                                                                  of 41




                                             TABLE OF AUTHORITIES
   Cases

   AF Holdings, LLC. v. Does 1-1058,
     752 F.3d 990 (D.C. Cir. 2014) .................................................................................................... 6
   Alexander v. U.S.,
     509 U.S. 544 (1993) .................................................................................................................. 18
   Bernstein v. U.S. Dep't of Justice,
     176 F.3d 1132 (9th Cir. 1999) .................................................................................................. 13
   Bonds v. Tandy,
     457 F.3d 409 (5th Cir. 2006) .................................................................................................... 24
   Broadrick v. Oklahoma,
     413 U.S. 601 (1973) .................................................................................................................. 21
   Brockett v. Spokane Arcades,
     472 U.S. 491 (1985) ............................................................................................................ 21, 22
   Brown v. District of Columbia,
     888 F. Supp. 2d 28 (D.D.C. 2012) .............................................................................................. 9
   Brown v. Entm't Merchants Ass'n,
     131 S. Ct. 2729 (2011) .............................................................................................................. 12
   Brown v. Town of Cary,
     706 F.3d 294 (4th Cir. 2013) .................................................................................................... 28
   Bullfrog Films v. Wick,
     646 F. Supp. 492 (C.D. Cal. 1986) ........................................................................................... 14
   Canal Auth. of State of Fla. v. Callaway,
     489 F.2d 567 (5th Cir. 1974) ...................................................................................................... 8
   Capital Cities/ABC, Inc. v. Brady,
     740 F. Supp. 1007 (S.D.N.Y. 1990).................................................................................... 16, 19
   Carey v. Population Servs. Int'l,
     431 U.S. 678 (1977) .................................................................................................................. 25
   City of Lakewood v. Plain Dealer Pub. Co.,
     486 U.S. 750 (1988) ................................................................................................ 18, 19, 20, 21
   City of Littleton v. Z.J. Gifts D-4,
     541 U.S. 774 (2004) .................................................................................................................. 20
   Clark v. Cmty. for Creative Non-Violence,
     468 U.S. 288 (1984) .................................................................................................................. 15
   Coates v. City of Cincinnati,
     402 U.S. 611 (1971) .................................................................................................................. 28
   Corrosion Proof Fittings v. EPA,
     947 F.2d 1201 (5th Cir. 1991), ................................................................................................. 25
   Ctr. for Biological Diversity v. Salazar,
     706 F.3d 1085 (9th Cir. 2013) .................................................................................................... 8
   DaimlerChrysler v. Cuno,
     547 U.S. 332 (2006) .................................................................................................................. 23
   Dole v. Petroleum Treaters,
     876 F.2d 518 (5th Cir. 1989) .................................................................................................... 30
   Emergency Coal. to Defend Educ. Travel v. Dep't of Treas.,


DOSWASHINGTONSUP00400
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed06/10/15
                                        32 Filed  09/23/20 Page
                                                            Page5378  of 546
                                                                  of 41



      545 F.3d 4 (D.C. Cir. 2008) ...................................................................................................... 16
   Escamilla v. M2,
      Tech., 2013 WL 4577538 (E.D. Tex. 2013) ............................................................................. 11
   Faculty Senate of Fla. Int'l U. v. Winn,
      477 F. Supp. 2d 1198 (S.D. Fla. 2007) ....................................................................................... 9
   Feit v. Ward,
      886 F.2d 848 (7th Cir. 1989) ...................................................................................................... 1
   Forsyth Cnty., Ga. v. Nationalist Movement,
      505 U.S. 123 (1992) .................................................................................................................. 21
   Frank v. Relin,
      1 F.3d 1317 (2d Cir. 1993).......................................................................................................... 1
   Freedman v. Maryland,
      380 U.S. 51 (1965) .............................................................................................................. 19, 20
   Gonannies, Inc. v. Goupair.Com, Inc.,
      464 F. Supp. 2d 603 (N.D. Tex. 2006) ....................................................................................... 9
   Haig v. Agee,
      453 U.S. 280 (1981) .................................................................................................................. 14
   Heller v. District of Columbia,
      670 F.3d 1244 (D.C. Cir. 2011) ................................................................................................ 27
   Henderson v. Stalder,
      287 F.3d 374 (5th Cir. 2002) .................................................................................................... 23
   Holy Land Found. v. Ashcroft,
      219 F. Supp. 2d 57 (D.D.C. 2002), ........................................................................................... 11
   House the Homeless v. Widnall,
      94 F.3d 176 (5th Cir. 1996) ............................................................................................ 7, 12, 13
   Huitron-Guizar,
      678 F.3d 1169 ........................................................................................................................... 24
   Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp. of Boston,
      515 U.S. 557 (1995) .................................................................................................................. 12
   In re Iraq & Afg. Detainees Litig.,
      479 F. Supp. 2d 85 (D.D.C. 2007) .............................................................................................. 2
   Johnson v. Moore,
      958 F.2d 92 (5th Cir. 1992) ...................................................................................................... 24
   Junger v. Daley,
      209 F.3d 481 (6th Cir. 2000) .................................................................................................... 13
   Karn v. Dep't of State,
      925 F.Supp. 1 (D.D.C.1996) ..................................................................................................... 13
   Katt v. Dykhouse,
      983 F.2d 690 (6th Cir. 1992) .................................................................................................... 17
   Kirby v. City of Elizabeth,
      388 F.3d 440 (4th Cir. 2004) ...................................................................................................... 1
   Kleindienst v. Mandel,
      408 U.S. 753 (1972) .................................................................................................................. 18
   Kleinman v. City of San Marcos,
      597 F.3d 323 (5th Cir. 2010) .................................................................................................... 17




DOSWASHINGTONSUP00401
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed06/10/15
                                        32 Filed  09/23/20 Page
                                                            Page6379  of 546
                                                                  of 41



   Laker Airways, Ltd. v. Pan Am. World Airways, Inc.,
     604 F. Supp. 280 (D.D.C. 1984) ............................................................................................... 14
   Linick v. U.S.,
     104 Fed. Cl. 319 (Fed. Cl. 2012) .............................................................................................. 18
   Lorillard v. Pons,
     434 U.S. 575 (1978) .................................................................................................................. 30
   Lujan v. Defenders of Wildlife,
     504 U.S. 555 (1992) .................................................................................................................. 24
   Mance v. Holder,
     2015 WL 567302 (N.D. Tex. Feb. 11, 2015) ............................................................................ 25
   Marchese v. California,
     545 F.2d 645 (9th Cir. 1976) .................................................................................................... 26
   Martinez v. Mathews,
     544 F.2d 1233 (5th Cir. 1976) ........................................................................................... passim
   Milena Ship Mgmt. Co. v. Newcomb,
     804 F. Supp. 846 (E.D. La. 1992) ............................................................................................... 8
   Miss. State Democratic Party v. Barbour,
     529 F.3d 538 (5th Cir. 2008) .................................................................................................... 23
   Munn v. Ocean Springs, Miss.,
     763 F.3d 437 (5th Cir. 2014) .............................................................................................. 27, 28
   N.Y. State Club Ass'n v. City of New York,
     487 U.S. 1 (1987) ...................................................................................................................... 21
   NAACP v. Kyle, Tex.,
     626 F.3d 233 (5th Cir. 2010) .................................................................................................... 23
   Nation Magazine v. Dep't of Def.,
     762 F. Supp. 1558 (S.D.N.Y. 1991).......................................................................................... 14
   Nat'l Rifle Ass'n v. ATF,
     700 F.3d 185 (5th Cir. 2012) .................................................................................. 24, 25, 26, 27
   Near v. State of Minn.,
     283 U.S. 697 (1931) .................................................................................................................. 20
   Osterweil v. Edmonson,
     424 F. App'x 342 (5th Cir. 2011) .............................................................................................. 24
   Planned Parenthood Ass'n of Hidalgo Cnty. Tex. v. Suehs,
     692 F.3d 343 (5th Cir. 2012) ............................................................................................ 2, 7, 14
   Promotions v. Conrad,
     420 U.S. 546 (1975) .................................................................................................................. 20
   Pub. Citizen, Inc. v. Bomer,
     274 F.3d 212 (5th Cir. 2001) .................................................................................................... 23
   Reeves v. McConn,
     631 F.2d 377 (5th Cir. 1980) .................................................................................................... 28
   Reliable Consultants, Inc. v. Earle,
     517 F.3d 738 (5th Cir. 2008) .................................................................................................... 25
   RTM Media, L.L.C. v. City of Houston,
     584 F.3d 220 (5th Cir. 2009) .................................................................................................... 17
   Scott v. Flowers,
     910 F.2d 201 (5th Cir. 1990) ...................................................................................................... 1



DOSWASHINGTONSUP00402
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed06/10/15
                                        32 Filed  09/23/20 Page
                                                            Page7380  of 546
                                                                  of 41



   Sec'y State of Md. v. Munson,
     467 U.S. 947 (1984) .................................................................................................................. 22
   Siegel v. Lepore,
     234 F.3d 1163 (11th Cir. 2000) .................................................................................................. 9
   Spence v. Washington,
     418 U.S. 405 (1974) .................................................................................................................. 12
   Teague v. Reg'l Comm'r of Customs,
     404 F.2d 441 (2d Cir. 1968)...................................................................................................... 20
   Texas v. Johnson,
     491 U.S. 397 (1989) .................................................................................................................. 12
   Thomas v. Chicago Park Dist.,
     534 U.S. 316 (2002) .................................................................................................................. 21
   Tough Traveler, Ltd. v. Outbound Prods.,
     60 F.3d 964 (2d Cir. 1995).......................................................................................................... 9
   Turner Broad. Sys., Inc. v. FCC,
     512 U.S. 622 (1994) .................................................................................................................. 15
   U.S. Civil Service Comm. v. Nat'l Ass'n of Letter Carriers,
     413 U.S. 548 (1973) .................................................................................................................. 28
   U.S. v. 12 200-Ft. Reels,
     413 U.S. 123 (1972) .................................................................................................................. 14
   U.S. v. Bell,
     414 F.3d 474 (3d Cir. 2005)...................................................................................................... 17
   U.S. v. Chi Mak,
     683 F.3d 1126 (9th Cir. 2012) ........................................................................................... passim
   U.S. v. Edler Indus.,
     579 F.2d 516 (9th Cir. 1978) ............................................................................................. passim
   U.S. v. Gurrola-Garcia,
     547 F.2d 1075 (9th Cir. 1976) .................................................................................................. 26
   U.S. v. Hicks,
     980 F.2d 963 (5th Cir. 1992) .................................................................................................... 21
   U.S. v. Hoffman,
     10 F.3d 808 (9th Cir. 1993) ..................................................................................................... 17
   U.S. v. Huitron-Guizar,
     678 F.3d 1164 (10th Cir. 2012) ................................................................................................ 16
   U.S. v. Mandel,
     914 F.2d 1215 (9th Cir. 1990) .................................................................................................. 18
   U.S. v. Martinez,
     904 F.2d 601 (11th Cir. 1990) .................................................................................................. 18
   U.S. v. Marzzarella,
     614 F.3d 85 (3d Cir. 2010)........................................................................................................ 26
   U.S. v. Merkt,
     794 F.2d 950 (5th Cir. 1986) ...................................................................................................... 2
   U.S. v. O'Brien,
     391 U.S. 367 (1968) ............................................................................................................ 12, 17
   U.S. v. Posey,
     864 F.2d 1487 (9th Cir. 1989) ............................................................................................ 17, 18



DOSWASHINGTONSUP00403
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed06/10/15
                                        32 Filed  09/23/20 Page
                                                            Page8381  of 546
                                                                  of 41



   U.S. v. Ramsey,
     431 U.S. 606 (1977) ................................................................................................................ 2, 3
   U.S. v. South Carolina,
     720 F.3d 518 (4th Cir. 2013) .................................................................................................... 11
   U.S. v. W.T. Grant Co.,
     345 U.S. 629 (1953) .................................................................................................................... 9
   U.S. v. Yakou,
     428 F.3d 241 (D.C. Cir. 1995) .................................................................................................. 30
   Voting for Am. v. Steen,
     732 F.3d 382 (5th Cir. 2013) .................................................................................................... 16
   W. Ala. Quality of Life Coal. v. U.S. Fed. Highway Admin.,
     302 F. Supp. 2d 672 (S.D. Tex. 2004) ........................................................................................ 9
   Ward v. Rock Against Racism,
     491 U.S. 781 (1989) ............................................................................................................ 15, 21
   Warth v. Seldin,
     422 U.S. 490 (1975) .................................................................................................................. 21
   Water Keeper Alliance v. Dep't of Def.,
     152 F. Supp. 2d 155 (D.P.R. 2001), .......................................................................................... 11
   Winter v. Natural Res. Def. Council,
     555 U.S. 7 (2008) .............................................................................................................. 7, 8, 11
   Wireless Agents, L.L.C. v. T-Mobile USA, Inc.,
     No. 3:05-CV-0094, 2006 WL 1540587 (N.D. Tex. June 6, 2006) ............................................. 9
   Wolfe v. Strankman,
     392 F.3d 358 (9th Cir. 2004) ...................................................................................................... 1
   Statutes

   22 U.S.C. § 2751 et seq.,................................................................................................................. 3
   22 U.S.C. § 2778(a)(1) .................................................................................................. 3, 11, 15, 29
   50 U.S.C. § 5(b) (1964) ................................................................................................................ 20
   22 U.S.C. § 2778(a)(2) .................................................................................................................. 29
   22 U.S.C. § 2778(b)(1)(A)(i) ........................................................................................................ 29
   22 U.S.C. § 2778(b)(2) ................................................................................................................. 29
   Regulations

   22 C.F.R. § 120.10 .................................................................................................................. 19, 21
   22 C.F.R. § 120.10(a).................................................................................................................... 28
   22 C.F.R. § 120.10(a)(1) ................................................................................................................. 7
   22 C.F.R. § 120.10(a)(5) ............................................................................................................... 22
   22 C.F.R. § 120.16 .......................................................................................................................... 4
   22 C.F.R. § 120.17(a)(1) ................................................................................................................. 4
   22 C.F.R. § 120.17(a)(3) ................................................................................................................. 4
   22 C.F.R. § 120.17(a)(4) ................................................................................................................. 4
   22 C.F.R. § 120.3 .......................................................................................................................... 27
   22 C.F.R. § 120.4 ............................................................................................................................ 4
   22 C.F.R. § 120.4(d)(1)-(2)............................................................................................................. 5



DOSWASHINGTONSUP00404
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed06/10/15
                                        32 Filed  09/23/20 Page
                                                            Page9382  of 546
                                                                  of 41



   22 C.F.R. § 121.1(I)(a).................................................................................................................... 3
   22 C.F.R. § 125.11 ........................................................................................................................ 28
   22 C.F.R. § 125.11(a)(1) ............................................................................................................... 30
   22 C.F.R. §§ 120-130...................................................................................................................... 4
   22 C.F.R. Part 120......................................................................................................................... 16
   22 C.F.R. Part 121..................................................................................................................... 3, 19

   Executive Orders

   Executive Order 12637 ................................................................................................................... 4




DOSWASHINGTONSUP00405
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/10/15
                                         32 Filed   09/23/20 Page
                                                              Page10383 of 546
                                                                     of 41



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION
DEFENSE DISTRIBUTED, et al.,                       §
     Plaintiffs,                                   §
                                                   §
v.                                                 §           No. 1:15-cv-372-RP
                                                   §
U.S. DEPARTMENT OF STATE, et al.,                  §
      Defendants.                                  §


             DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR
                        A PRELIMINARY INJUNCTION

       At issue in this litigation is the United States’ system of export controls for weapons—
laws and regulations that seek to ensure that articles useful for warfare or terrorism are not
shipped from the United States to other countries (or otherwise provided to foreigners), where,
beyond the reach of U.S. law, they could be used to threaten U.S. national security, foreign
policy, or international peace and stability. Plaintiffs challenge restrictions on the export of
Computer Aided Design (“CAD”) files that are indispensable to the creation of guns and their
components through a three-dimensional (“3D”) printing process. There is no dispute that the
Government does not restrict Plaintiffs from sharing CAD files domestically or from using CAD
files to make or acquire firearms in the United States. Nonetheless, Plaintiffs seek a mandatory
preliminary injunction to bar the Government from preventing the export of these design files,
which can be easily used to manufacture arms overseas. Plaintiffs’ characterization of such an
export as the mere “publication” of information is wrong—the CAD files unquestionably control
the functioning of a 3D printer and cause it to manufacture firearms. Whatever informational
value there may be in the process by which 3D printing occurs, the CAD files are also functional,
directly facilitate the manufacture of weapons, and may properly be regulated for export. As set
forth below, Plaintiffs’ motion for a preliminary injunction should be denied. 1


1
 Injunctive relief designed to affect the conduct of a government entity is available only from
official-capacity defendants. See Scott v. Flowers, 910 F.2d 201, 213 n.25 (5th Cir. 1990);
accord Wolfe v. Strankman, 392 F.3d 358, 360 n.2 (9th Cir. 2004); Kirby v. City of Elizabeth,
388 F.3d 440, 452 n.10 (4th Cir. 2004); Frank v. Relin, 1 F.3d 1317, 1327 (2d Cir. 1993); Feit v.
Ward, 886 F.2d 848, 858 (7th Cir. 1989); In re Iraq & Afg. Detainees Litig., 479 F. Supp. 2d 85,
118-19 (D.D.C. 2007). This brief is therefore filed only on behalf of Defendants in their official


DOSWASHINGTONSUP00406
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/10/15
                                        32 Filed   09/23/20 Page
                                                             Page11384 of 546
                                                                    of 41




        The Fifth Circuit and the Supreme Court have set forth a demanding four-part test to
obtain a preliminary injunction and require that a party seeking such an “extraordinary remedy
. . . clearly carr[y] the burden of persuasion” on each element. Planned Parenthood Ass’n of
Hidalgo Cnty. Tex. v. Suehs, 692 F.3d 343, 348 (5th Cir. 2012). Plaintiffs here have not even
attempted to demonstrate: (1) “a substantial threat of irreparable injury if the injunction were not
granted,” (2) “that their substantial injury outweigh[s] the threatened harm to the party whom
they [seek] to enjoin,” or (3) “that granting the preliminary injunction would not disserve the
public interest.” Id. As Defendants show below, while Plaintiffs face little immediate harm,
entry of an injunction would be likely to irrevocably harm national security and foreign policy
and damage the public interest. Under these circumstances, Plaintiffs’ failure to address the legal
requirements for a preliminary injunction alone warrants the straightforward denial of their
motion without addressing the legal issues raised by Plaintiffs’ arguments on the merits.
        Nonetheless, Plaintiffs also have no likelihood of success on the merits. The
International Traffic in Arms Regulations (“ITAR”) regulate only the export of defense articles
and defense services for the legitimate and important purpose of protecting national security and
U.S. foreign policy interests. “Control of one’s borders . . . is an essential feature of national
sovereignty,” U.S. v. Merkt, 794 F.2d 950, 955 (5th Cir. 1986), and it is well established that the
United States has authority to regulate the trafficking of articles, particularly military articles,
across those borders. See U.S. v. Ramsey, 431 U.S. 606, 619 (1977) (“border search” exception
to Fourth Amendment rooted in “different rules of constitutional law” than apply domestically).
         Plaintiffs characterize the cross-border transmission of digital instructions that
automatically generate firearms as the “publication” of expression and claim that any licensing
requirement on such export is an impermissible prior restraint on speech. But that claim is
wrong both factually and legally. The Government does not seek to limit Plaintiffs from
spreading ideas or information about 3D printing, but rather seeks to apply the generally
applicable conduct regulation on exports of arms to CAD files that indisputably control the


capacities, and the term “Defendants,” as used herein, does not include the individual-capacity
Defendants in this action.

                                                   2
DOSWASHINGTONSUP00407
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/10/15
                                         32 Filed   09/23/20 Page
                                                              Page12385 of 546
                                                                     of 41




functioning of a 3D printer and direct it to manufacture firearms. For these reasons, as other
courts have concluded, the claim that the First Amendment forbids application of ITAR’s export
requirements to these items is meritless.
       There is also no dispute that Plaintiffs may use these CAD files to make or acquire
firearms in connection with their right to keep and bear arms under the Second Amendment.
That Plaintiffs have not done so because they wish to “facilitat[e] global access to arms,”
Complaint (“Compl.”), ECF No. 1 at ¶ 1, 2 calls into doubt whether their Second Amendment
rights are even at issue, and in any case, Plaintiffs’ Second Amendment and other claims
likewise fail to satisfy the essential minimums of the legal theories that Plaintiffs assert. The
Court should therefore deny Plaintiffs’ motion.
                                         BACKGROUND
I.     Statutory and Regulatory Framework
       The Arms Export Control Act (“AECA”), 22 U.S.C. § 2751 et seq., authorizes the
President, “[i]n furtherance of world peace and the security and foreign policy of the United
States” to “control the import and the export of defense articles and defense services” and to
promulgate regulations accordingly. 22 U.S.C. § 2778(a)(1). At the heart of the AECA is the
United States Munitions List (“USML”), an extensive listing of materials that constitute “defense
articles and defense services” under the AECA. 22 C.F.R. Part 121. Category I of the USML
includes all firearms up to .50 caliber, and all technical data directly related to such firearms. See
22 C.F.R. § 121.1(I)(a). Technical data is information that “is required for the design,
development, production, manufacture, assembly, operation, repair, testing, maintenance or
modification of defense articles.” Id. § 120.10(a). 3 Section 2778(a) of the AECA authorizes the

2
  See Mem. in Support of Pls. Mot. for Prelim. Injunction, ECF No. 8 (“Pl. Br.”), Ex. 1 ¶ 2 (Decl.
of
3
   Cody Wilson); id. at App. 270 (deposit from prospective foreign “Ghost Gunner” buyer).
  Technical data includes information in the form of blueprints, drawings, photographs, plans,
instructions or documentation,” and broadly exempts information already in the public domain,
as defined in Section 120.11. Id. § 120.10. On June 3, 2014, the State Department issued a
Notice of Proposed Rulemaking to update, inter alia, the definitions of “technical data” in the
ITAR, the scope of the “public domain” exemption, and the application of ITAR to technical
data on the Internet. See 80 Fed. Reg. 31525; Aguirre Decl. ¶ 11. The proposal would clarify
that CAD files are a form of “technical data” and make explicit that providing technical data on a
publicly accessible network, such as the Internet, is an export because of its inherent accessibility
to foreign powers. 80 Fed. Reg. 31525. As relevant here, the clarified definitions in this NPRM

                                                  3
DOSWASHINGTONSUP00408
      Case 2:20-cv-00111-RAJ
         Case  1:15-cv-00372-RPDocument 107-21
                                 Document      Filed06/10/15
                                          32 Filed   09/23/20 Page
                                                               Page13386 of 546
                                                                      of 41




President: (1) to designate those defense articles and services to be included on the USML; (2) to
require licenses for the export of items on the USML; and (3) to promulgate regulations for the
import and export of such items on the USML. Id. The President has delegated to the State
Department this authority, and the Department has accordingly promulgated the ITAR, which is
administered by the State Department’s Directorate of Defense Trade Controls (“DDTC”). See
Executive Order 13637(n)(iii); 22 C.F.R. §§ 120-130.
        Importantly, ITAR does not regulate any activities except those that constitute “exports,”
i.e., the transfer of defense articles abroad or to foreign persons. ITAR’s definition of exports
includes, in relevant part: (1) “[s]ending or taking a defense article out of the United States in
any manner,” 22 C.F.R. § 120.17(a)(1); (2) “[d]isclosing (including oral or visual disclosure) or
transferring in the United States any defense article to an embassy, any agency or subdivision of
a foreign government,” id. § 120.17(a)(3); and (3) “[d]isclosing (including oral or visual
disclosure) or transferring technical data to a foreign person, whether in the United States or
abroad.” Id. § 120.17(a)(4).
        In the vast majority of circumstances, there is no doubt as to whether a particular item to
be exported is a defense article or defense service. See Declaration of Lisa V. Aguirre (“Aguirre
Decl.”) ¶ 19. For those cases in which there is doubt, however, ITAR contains a “commodity
jurisdiction” (“CJ”) procedure. Upon written request, the DDTC will provide potential exporters
with a determination as to whether the item, service, or data is within the scope of ITAR. 22
C.F.R. § 120.4. These assessments are made on a case-by-case basis through an inter-agency
process, evaluating whether the article is covered by the USML, is functionally equivalent to an
article on the USML, or has substantial military or intelligence application. See id. § 120.4(d).
II.     Defendants’ Regulation of Plaintiffs’ Conduct
        On May 8, 2013, shortly after learning about Defense Distributed’s unrestricted posting
of CAD files to the Internet, the DDTC’s Enforcement Division sent a letter to Defense
Distributed noting that “it is unlawful to export any defense article or technical data for which a


would simply confirm that treatment of the Plaintiffs’ posting of the CAD files to the Internet
under the current regulations would remain the same, and thus Defendants do not anticipate the
NPRM would impact application of the ITAR to the files at issue in this case.

                                                  4
DOSWASHINGTONSUP00409
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/10/15
                                        32 Filed   09/23/20 Page
                                                             Page14387 of 546
                                                                    of 41




license or written approval is required without first obtaining the required authorization from the
DDTC.” Pl. Br. at App. 14; see Ex. 1. Observing that “disclosing (including oral or visual
disclosure) or transferring foreign data to a foreign person, whether in the United States or
abroad, is considered an export,” DDTC requested that Defense Distributed submit CJ
determination requests for ten CAD files and that Defense Distributed “treat [this] technical data
as ITAR-controlled” until DDTC could “provide[] Defense Distributed with final CJ
determinations.” Pl. Br. at App. 14-15. These files included “a trigger guard, grips, two
receivers, a magazine for AR-15 rifles, and a handgun named ‘The Liberator.’” Pl. Br. at App. 1,
¶ 3. DDTC therefore suggested that the technical data be removed from Defense Distributed’s
website—i.e., a location in which it would be disclosed without limitation to a foreign person,
see 22 C.F.R. § 120.16, should any foreign person visit Defense Distributed’s website and
download the file, during the review process. Defendants did not suggest in any way that
Defense Distributed’s CAD files could not be provided to U.S. persons within the U.S. or
otherwise used, altered, or discussed in ways that would not constitute “exports.”
       On June 21, 2013, Defense Distributed filed CJ requests for the ten items identified in the
DDTC letter. Defense Distributed described its submissions as “data files” that are “essentially
blueprints that can be read by CAD software . . . [as] a means of creating physical 3D models of
objects.” Pl. Br. at App. 208. These data files instruct 3D printers to create:

       (1) sixteen . . . parts and components of the [“Liberator”] pistol [which] could be
           assembled into a single shot .380 caliber firearm;
       (2) a barrel and grip for a .22 caliber pistol;
       (3) a solid piece of plastic in the shape of [a 125 mm BK-14M High Explosive Anti-Tank
           (“HEAT”) Warhead];
       (4) a plastic piece in the shape of [a 5.56/.223] muzzle brake;
       (5) nineteen . . . components of a pistol slide for the Springfield XD-40;
       (6) a slip-on sound moderator for an air gun;
       (7) “The Dirty Diane” . . . an oil filter silencer adapter;
       (8) a model of a sub-caliber insert [for] a cylinder with a .22 bore;
       (9) Voltock Electronic Black Powder System . . . models of cylinders of various bores;
       (10) a model of a sight for a VZ-58 rifle.
Pl. Br. at App. 210.
       At no time did Defense Distributed inquire about whether ITAR would affect its
distribution of CAD files to U.S. persons within the United States or would limit its ability, or


                                                 5
DOSWASHINGTONSUP00410
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/10/15
                                        32 Filed   09/23/20 Page
                                                             Page15388 of 546
                                                                    of 41




that of other U.S. persons, to use the CAD files in 3D printing. 4
       While the Government reviewed Defense Distributed’s first CJ ten requests, Defense
Distributed submitted an additional request on January 2, 2015, seeking a determination on: (1)
the “Ghost Gunner,” a “3-axis, computer-numerically-controlled [machine] . . . designed,
developed, and manufactured by Defense Distributed to automatically manufacture publicly
available designs with nearly zero user interaction.” Pl. Br. at App. 267 (emphasis added). On
April 15, 2015, DDTC provided a CJ determination to Defense Distributed, finding that the
Ghost Gunner would not be subject to the jurisdiction of the Department of State (although
“project files, data files, or any form of technical data for producing a defense article” would be
subject to ITAR jurisdiction). Id. at App. 280-81.
       On June 4, 2015, review of Defense Distributed’s first ten requests was completed and
DDTC provided CJ determinations for the requested items. See Aguirre Decl. ¶ 28. As
explained in DDTC’s determination letter, the Department of State determined that only six of
the CAD files were subject to ITAR control: those for the “Liberator pistol,” “.22 [caliber]
electric [pistol],” “5.56/.223 muzzle brake,” “Springfield XD-40 tactical slide assemble,” “sub-
caliber insert,” and “VZ-58 front sight.” Id. In finding the CAD files to be within the
commodity jurisdiction of the State Department, DDTC classified the CAD files as technical
data under Category I, subsection (i) of the USML, relying on the definition of technical data in
§ 120.10(a)(1). As DDTC’s letter explained, these determinations require that a “license or other
approval . . . pursuant to the ITAR” be obtained before any export of these CAD files. Id.
       As to the items determined to be within ITAR’s commodity jurisdiction, the CJ review
process concluded that Defense Distributed’s CAD files constitute electronic data that can be
used, in conjunction with a 3D printer, to automatically, and without further human intervention,
generate a defense article or a component of a defense article identified on the USML. See

4
 ITAR jurisdiction is limited to exports of defense articles and related technical data and does
not prohibit the transmission of defense articles from one U.S. person to another known to be a
U.S. person within the U.S. Although DDTC’s May 8, 2013 letter expressed DDTC’s concerns
about Defense Distributed’s unrestricted postings to the Internet, the availability of online
material to users outside the U.S. can be limited in a number of ways. For example, Internet
users can be generally located using their Internet Protocol addresses. See generally AF
Holdings, v. Does 1-1058, 752 F.3d 990, 996 (D.C. Cir. 2014) (discussing geolocation services).

                                                 6
DOSWASHINGTONSUP00411
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/10/15
                                         32 Filed   09/23/20 Page
                                                              Page16389 of 546
                                                                     of 41




Aguirre Decl. ¶¶ 29-30. The CAD files are “technical data” that are regulated by the ITAR
because, absent such regulation, providing the CAD designs to a foreign person or foreign
government would be equivalent to providing the defense article itself, enabling the complete
circumvention of ITAR’s export regulations.
                                       LEGAL STANDARD
       “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter
v. Natural Res. Def. Council, 555 U.S. 7, 24 (2008). Rather, a plaintiff seeking a preliminary
injunction must show: “(1) a substantial likelihood of success on the merits, (2) a substantial
threat of irreparable injury if the injunction were not granted, (3) that their substantial injury
outweighed the threatened harm to the party whom they sought to enjoin, and (4) that granting
the preliminary injunction would not disserve the public interest.” Suehs, 692 F.3d at 348. “In
each case, courts must balance the competing claims of injury and must consider the effect on
each party of the granting or withholding of the requested relief.” Winter, 555 U.S. at 24. Due
to its “extraordinary” nature, no preliminary injunction should be “granted unless the party
seeking it has clearly carried the burden of persuasion on all four requirements.” Id. (internal
quotation omitted).
       Here, Plaintiffs’ burden is even higher, given the nature of the injunction they seek.
Plaintiffs ask this Court to enjoin Defendants “from enforcing any prepublication approval
requirement against unclassified information under the International Traffic in Arms
Regulations.” Proposed Order, ECF No. 7, at 1. This request constitutes “[m]andatory
preliminary relief, which goes well beyond simply maintaining the status quo pendente lite.”
Martinez v. Mathews, 544 F.2d 1233, 1243 (5th Cir. 1976) (citations omitted). Such relief “is
particularly disfavored, and should not be issued unless the facts and law clearly favor the
moving party.” Id. (citations omitted); see also Milena Ship Mgmt. Co. v. Newcomb, 804 F.
Supp. 846, 852-55 (E.D. La. 1992).
                                           ARGUMENT
I.     Plaintiffs’ Motion for a Preliminary Injunction Should Be Denied.
       Plaintiffs must persuasively demonstrate that each of the four conditions for a preliminary


                                                   7
DOSWASHINGTONSUP00412
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/10/15
                                         32 Filed   09/23/20 Page
                                                              Page17390 of 546
                                                                     of 41




injunction is met, not just a single element of their choosing. See Winter, 555 U.S. at 20. This
requirement serves interests of critical importance; among them, “preserv[ation] of the court’s
ability to render a meaningful decision on the merits” based on a fully developed record and the
reasoned and considered arguments of the parties. Canal Auth. of State of Fla. v. Callaway, 489
F.2d 567, 573 (5th Cir. 1974); Ctr. for Biological Diversity v. Salazar, 706 F.3d 1085, 1090 (9th
Cir. 2013). Nevertheless, Plaintiffs have elected to rely on only one element of the standard:
their likelihood of success. They give short shrift—less than one page in a brief for which the
Court granted leave to extend the page limits to thirty—to the three other elements. Plaintiffs’
failure to address these other elements alone warrants denial of their motion.
A.     Plaintiffs Have Failed to Carry Their Burden of Demonstrating Irreparable Injury.
       As the Supreme Court explained in Winter, because “[a] preliminary injunction is an
extraordinary remedy,” courts must consider the actual “effect on each party of the granting or
withholding” of relief and do so “[i]n each case.” 555 U.S. at 24. But Plaintiffs have
disregarded this principle and offered no specifics to support their claim of irreparable harm
other than the allegation that Defendants have infringed upon their constitutional rights. See Pl.
Br. at 29. This pro forma statement—particularly in light of Defendants’ demonstration below
that Plaintiffs’ rights have not been violated—is insufficient to carry Plaintiffs’ burden to obtain
a mandatory injunction.
       The presumption that alleged violations of constitutional rights can be sufficient to
presume irreparable injury for purposes of injunctive relief should only be made “where there is
an ‘imminent likelihood that pure speech will be chilled or prevented altogether’,” and the
circumstances presented here undercut Plaintiffs’ argument that such injury has occurred.
Faculty Senate of Fla. Int’l U. v. Winn, 477 F. Supp. 2d 1198 (S.D. Fla. 2007) (declining to find
irreparable harm in limits on foreign academic research) (quoting Siegel v. Lepore, 234 F.3d
1163, 1178 (11th Cir. 2000) (en banc)). First, Plaintiffs’ claim of imminent irreparable injury is
significantly undermined by their delay in seeking judicial relief. Plaintiffs challenge the State
Department’s application of the ITAR to unrestricted postings of technical data on their
website—an application of which they have been aware since receiving the State Department’s


                                                  8
DOSWASHINGTONSUP00413
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/10/15
                                        32 Filed   09/23/20 Page
                                                             Page18391 of 546
                                                                    of 41




May 8, 2013 letter. See Compl. ¶¶ 25-27. Nearly two years later, on May 6, 2015, Plaintiffs
filed this lawsuit. ECF No. 1. “[D]elay in seeking a remedy is an important factor bearing on
the need for a preliminary injunction.” Gonannies, Inc. v. Goupair.Com, Inc., 464 F. Supp. 2d
603, 609 (N.D. Tex. 2006) (quoting Wireless Agents, L.L.C. v. T-Mobile USA, Inc., No. 3:05-
CV-0094, 2006 WL 1540587, at *3 (N.D. Tex. June 6, 2006)). The two-year delay between the
challenged action and the filing of this lawsuit seriously “undercuts the sense of urgency that
ordinarily accompanies a motion for preliminary relief and suggests that there is, in fact, no
irreparable injury.” Tough Traveler, Ltd. v. Outbound Prods., 60 F.3d 964, 968 (2d Cir. 1995)
(internal quotation marks and citation omitted); see Brown v. District of Columbia, 888 F. Supp.
2d 28, 32 (D.D.C. 2012) (noting as relevant to the irreparable harm analysis the fact that plaintiff
waited almost seven months to file lawsuit).
       Second, irreparable harm can be “neither speculative nor remote,” but must be “actual
and imminent.” W. Ala. Quality of Life Coal. v. U.S. Fed. Highway Admin., 302 F. Supp. 2d
672, 684 (S.D. Tex. 2004) (quoting U.S. v. W.T. Grant Co., 345 U.S. 629, 633 (1953)). As
discussed above, the State Department’s jurisdiction over Defense Distributed’s technical data
extends only to its export, and the State Department has not suggested that ITAR imposes any
limitation on Plaintiffs’ actual distribution of technical data to U.S. persons in the United States.
Yet despite actual knowledge of U.S. persons interested in obtaining this technical data,
allegedly including co-Plaintiff Second Amendment Foundation (“SAF”) and some of its
members, Defense Distributed has apparently done nothing to distribute the technical data in a
manner that would not constitute an export. Nor have Plaintiffs made any inquiry of Defendants
about any measures Defense Distributed could take that would allow it to post the technical data
on the Internet without violating ITAR. Plaintiffs’ apparent failure to exercise these options
undermines their claim that they have incurred an actual, imminent, and irreparable harm. In
these circumstances, Plaintiffs’ brief citation to inapposite case law does not demonstrate
“irreparable injury,” let alone satisfy the heightened standard for a mandatory injunction. 5

5
  The cases relied on by Plaintiffs presented immediate instances of harm not illustrated in
Plaintiffs’ threadbare allegations here. For example, in Deerfield Med. Ctr. v. Deerfield Beach,
irreparable harm existed with respect to an abortion clinic denied zoning privileges and its

                                                  9
DOSWASHINGTONSUP00414
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/10/15
                                         32 Filed   09/23/20 Page
                                                              Page19392 of 546
                                                                     of 41



B.     The Threatened Harm to the National Security and Foreign Policy Interests of the
       United States From an Injunction Outweighs any Irreparable Harm to Plaintiffs.
       As explained in detail in the Declaration of Lisa V. Aguirre, Director of the Office of
Defense Trade Controls Management, the Department of State has concluded that: (1) export of
Defense Distributed’s CAD files could cause serious harm to U.S. national security and foreign
policy interests; and (2) a preliminary injunction in this case would be likely to cause such harm.
       As Plaintiffs described in their submissions to Defendants, their CAD files constitute the
functional equivalent of defense articles: capable, in the hands of anyone who possesses
commercially available 3D printing equipment, of “automatically” generating a lethal firearm
that can be easily modified to be virtually undetectable in metal detectors and other security
equipment. See Aguirre Decl. ¶ 35; Pl. Br. at App. 208-59. 6 The unrestricted provision of such
undetectable firearms by U.S. persons to individuals in other countries—particularly those
countries with stricter firearms regulations that may not have the same security preparedness as
the United States—presents a serious risk of acts of violence in those countries. The State
Department is particularly concerned that Plaintiffs’ proposed export of undetectable firearms
technology could be used in an assassination, for the manufacture of spare parts by embargoed
nations, terrorist groups, or guerrilla groups, or to compromise aviation security overseas in a
manner specifically directed at U.S. persons. 7 See Aguirre Decl. ¶ 35. As with the export of
firearms themselves, these potential risks to U.S. foreign policy and national security interests
warrant subjecting Defense Distributed’s CAD files to ITAR’s export licensing of technical data.
C.     The Public Interest Would be Disserved By a Preliminary Injunction.
       The threat of harm to U.S. foreign policy and national security interests tilts the public


“physician and those women for whom he would otherwise perform the operation in the
meantime.” 661 F.2d 328, 338 (5th Cir. 1981). Similarly, in Elrod v. Burns, the Court found
irreparable injury where challenged patronage requirements imposed on plaintiffs an obligation
to “pledge [] allegiance to another political party” and avoid “associat[ing] with others of [their]
political
6
          persuasion.” 427 U.S. 347, 355-56 (1976).
  Indeed, in part for this reason, the Liberator design includes the insertion a sufficient amount of
metal into the resulting firearm to ensure its detectability. See Aguirre Decl. ¶ 35. Although this
instruction promotes users’ compliance with federal law prohibiting the manufacture of
undetectable firearms, federal law does not prevent the manufacture of undetectable firearms by
users
7
      outside the United States, and the Liberator remains operable without the inserted metal.
  The harm is reinforced by the fact that entry of an injunction is likely to bring attention to the
availability of the CAD files on the Internet. See Aguirre Decl. ¶ 37.

                                                 10
DOSWASHINGTONSUP00415
      Case 2:20-cv-00111-RAJ
         Case  1:15-cv-00372-RPDocument 107-21
                                 Document      Filed06/10/15
                                          32 Filed   09/23/20 Page
                                                               Page20393 of 546
                                                                      of 41




interest factor heavily in the Government’s favor, particularly in the context of a mandatory
injunction. See Winter, 555 U.S. at 24; U.S. v. South Carolina, 720 F.3d 518, 533 (4th Cir.
2013) (“injury to the nation’s foreign policy” weighs in favor of the United States in public
interest inquiry); accord Water Keeper Alliance v. Dep’t of Def., 152 F. Supp. 2d 155, 163
(D.P.R. 2001), aff’d 271 F.3d 21, 34-35 (1st Cir. 2001). This is true even where, as here, the
harms from an injunction are likely to be felt abroad rather than domestically, because—as
recognized by Congress in enacting the AECA, see 22 U.S.C. § 2778(a)(1)—“[b]oth the
Government and the public have a strong interest in curbing” violent regional conflicts elsewhere
in the world, especially when such conflict implicates “the security of the United States and the
world as a whole.” Holy Land Found. v. Ashcroft, 219 F. Supp. 2d 57, 84 (D.D.C. 2002), aff’d
333 F.3d 156 (D.C. Cir. 2003). Plaintiffs’ barebones discussion of the public interest cannot
supersede the demonstrated possibility of harm to national security and foreign policy provided
by Defendants. See Escamilla v. M2 Tech., 2013 WL 4577538 (E.D. Tex. 2013) (injunction that
would harm “issues of national security,” even “indirectly,” would disserve public interest). 8

II.     Plaintiffs’ Motion for a Preliminary Injunction Should Be Denied Because Plaintiffs
        Have Not Shown a Substantial Likelihood of Success on the Merits.
        Plaintiffs have also failed to demonstrate either a likelihood of success on the merits for a
preliminary injunction or that “the facts and law clearly favor” their claims; accordingly, they
have failed to meet their burden for a mandatory injunction. See Martinez, 544 F.2d at 1243.

A.      The Export of CAD Files That Function to Automatically Create a Firearm or its
        Components is Not the Publishing of an Item of Expressive Speech.
        Underpinning Plaintiffs’ First Amendment claims is the assumption that Plaintiffs seek to
“publish” CAD files for 3D printers and that doing so is no different than the “publication of an
idea.” Pl. Br. at 14-15. Plaintiffs themselves recognize this is a critical threshold issue on which
they must succeed, see id., but they have failed to make the requisite showing on the merits to
obtain a mandatory preliminary injunction.

8
  Importantly, because ITAR restricts only exports, any public interest in persons in the U.S.
obtaining Defense Distributed’s CAD files, whether to manufacture a firearm or for any other
lawful purpose, is not affected by the absence of an injunction. The possibility of such a public
interest therefore does not weigh against the Government’s interests in regulating the export of
the CAD files.

                                                 11
DOSWASHINGTONSUP00416
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/10/15
                                        32 Filed   09/23/20 Page
                                                             Page21394 of 546
                                                                    of 41




       Although “speech” under the First Amendment is not limited to written or spoken words,
Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp. of Boston, 515 U.S. 557, 569 (1995), the
Supreme Court has made clear that the First Amendment does not encompass all types of
conduct. See Texas v. Johnson, 491 U.S. 397, 404 (1989) (“[W]e have rejected ‘the view that an
apparently limitless variety of conduct can be labeled ‘speech’ whenever the person engaging in
the conduct intends thereby to express an idea’” (quoting U.S. v. O’Brien, 391 U.S. 367, 376
(1968))). At a minimum, conduct must be sufficiently expressive and communicative to other
persons to qualify for protection under the First Amendment. See Hurley, 515 U.S. at 569;
Spence v. Washington, 418 U.S. 405, 409 (1974))). Cf. Brown v. Entm’t Merchants Ass’n, 131 S.
Ct. 2729, 2733 (2011) (First Amendment protects video games because they “communicate
ideas—and even social messages—through many familiar literary devices (such as characters,
dialogue, plot, and music) and through features distinctive to the medium (such as the player’s
interaction with the virtual world)”). The ITAR regulations at issue govern the export of defense
articles and defense services, including related technical data. As applied to Plaintiffs’ CAD
files, the regulations are properly focused on restricting an export that can unquestionably
facilitate the creation of defense articles abroad.
       The CJ requests submitted by Defense Distributed to DDTC themselves illustrate that the
mere publication of ideas is not at issue. According to the CJ requests, the CAD files are
functional: “essentially blueprints that can be read by CAD software,” Pl. Br. at App. 208, to
“automatically” generate firearms, firearms components, or other defense articles, id. at 267. 9
Further, in its commodity jurisdiction requests, Defense Distributed characterized its role solely
in terms of nonexpressive conduct: “Although DD converted this information into CAD file
format, DD does not believe that it created any new technical data for the production of the gun.”
Id. at 211. Plaintiffs’ own description of the items and planned course of conduct thus fails to
establish that the export of CAD files is mere “speech” for First Amendment purposes.
       The cases on which Plaintiffs rely fail to establish that the law clearly favors their claim

9
 In the CJ determinations, Defendants concluded that only the CAD files, and not Defense
Distributed’s related files (such as “read-me” text files), fell within the commodity jurisdiction of
ITAR.

                                                  12
DOSWASHINGTONSUP00417
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/10/15
                                         32 Filed   09/23/20 Page
                                                              Page22395 of 546
                                                                     of 41




that export of CAD files is an act of protected speech. Plaintiffs rely primarily on Universal City
Studios, Inc. v. Corley, a Second Circuit copyright decision holding that computer code and
computer programs can qualify for First Amendment protection. 273 F.3d 429, 445-49 (2d Cir.
2001). Yet Corley expressly distinguished, and thereby recognized the continuing validity of, a
prior Second Circuit opinion, CFTC v. Vartuli, which held that computer instructions that
“induce action without the intercession of the mind or the will of the recipient” are not
constitutionally protected speech. 228 F.3d 94, 111 (2d Cir. 2000); see Corley, 273 F.3d 448 at
n.20 (distinguishing from its holding Vartuli and other situations where “a human’s mental
faculties do not intercede in executing the instructions”), id. at 449 (confirming that code used to
communicate to a program user is “not necessarily protected” and that code used to communicate
to a computer is “never protected”). Importantly, Vartuli held that the fact that some users of the
computer instructions at issue might interact with those instructions, rather than simply following
them, did not change the constitutional analysis: it was the functionality of the code, not its use,
that determined whether the regulations were consistent with the First Amendment. 10 See
Vartuli, 228 F.3d at 110-12. Plaintiffs’ failure to prove a substantial likelihood of success on this
issue alone would be a sufficient basis to deny their motion. See Suehs, 692 F.3d at 348.
       Further, Plaintiffs’ stated intent to distribute their CAD designs abroad or across U.S.
national boundaries also suggests that the First Amendment’s application may be limited here.
“It is less [than] clear . . . whether even American citizens are protected specifically by the First
Amendment with respect to their activities abroad.” Laker Airways, Ltd. v. Pan Am. World

10
   The other two cases cited by Plaintiffs also indicate that code that is purely functional does
not warrant First Amendment protection. In Bernstein v. U.S. Dep’t of Justice, 176 F.3d 1132,
1139-43 (9th Cir. 1999) and Junger v. Daley, 209 F.3d 481, 485 (6th Cir. 2000), the courts held
that First Amendment protections extended to computer source code on the theory that it can be
read and understood by humans and, unless subsequently compiled, could not directly control the
functioning of a computer. See also Karn v. Dep't of State, 925 F.Supp. 1, 9 n.19 (D.D.C. 1996)
(computer source code alone is “merely a means of commanding a computer to perform a
function”). Even assuming, arguendo, that conclusion were correct as to the source code of
software here it is undisputed that the CAD files control the functioning of a device. Indeed,
here, the CAD files do not merely cause a computer to function generally, but specifically direct
a machine to manufacture a firearm and defense articles. Plaintiffs’ reliance on these cases also
ignores that the Ninth Circuit opinion in Bernstein was subsequently withdrawn and rehearing
granted, see Bernstein v. U.S. Dep’t. of Justice, 192 F.3d 1308 (9th Cir. 1999), and that, after
remand, the plaintiff in Junger stipulated to dismissal with prejudice. See Notice of Dismissal,
Junger v. Dep’t of Commerce, No. 96-cv-1723-JG, Dkt. No. 123 (N.D. Ohio Nov. 16, 2000).

                                                  13
DOSWASHINGTONSUP00418
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/10/15
                                         32 Filed   09/23/20 Page
                                                              Page23396 of 546
                                                                     of 41




Airways, Inc., 604 F. Supp. 280 (D.D.C. 1984) (finding that aliens have no First Amendment
rights abroad); see Bullfrog Films v. Wick, 646 F. Supp. 492, 502 (C.D. Cal. 1986) (“No
Supreme Court case squarely holds that the First Amendment applies abroad.”); cf. U.S. v. 12
200-Ft. Reels, 413 U.S. 123, 125 (1972) (explaining that adjudication of rights at “national
borders” implicates “considerations and different rules of constitutional law from domestic
regulations”). Even courts that have applied the First Amendment to international speech have
recognized that overseas speech or conduct that endangers national security may be outside First
Amendment protection. See, e.g., Haig v. Agee, 453 U.S. 280, 308 (1981) (even “assuming . . .
that First Amendment protections reach beyond our national boundaries,” likelihood of damage
to national security rendered speech by a former CIA employee “not protected by the
Constitution”); accord Bullfrog Films, 646 F. Supp. at 502. Here, where Plaintiffs deliberately
seek to use the Internet to distribute CAD files abroad and have made no effort to engage in
purely domestic distribution, whether on the Internet or otherwise, their foreign distribution of
CAD files may not be protected by the First Amendment.
        In any event, the Court need not resolve finally the constitutional question at this stage in
light of Plaintiffs’ failure to meet their burden with regard to the other required elements for an
injunction. Cf. Nation Magazine v. Dep’t of Def., 762 F. Supp. 1558, 1572 (S.D.N.Y. 1991)
(refraining from deciding, absent “a full record,” constitutional questions regarding the First
Amendment and military interests abroad). Moreover, as explained below, even assuming that
Defense Distributed’s files constitute protected speech, Defendants may properly restrict their
export, consistent with the First Amendment.

B.      Even If Limiting the Export of CAD Files Implicates the First Amendment,
        Defendants Are Likely to Prevail on Plaintiffs’ First Amendment Claims.
        Plaintiffs’ First Amendment theory relies heavily on the notion that the Internet is merely
a means of “publication” of ideas, but this characterization misleads when describing CAD files
that generate defense articles and/or their parts with minimum human intervention. Plaintiffs
consistently use the terms “publish” or “publication,” see, e.g., Pl. Br. at 1, 5, 8, 13, 14, but in
fact it is an “export” that is at issue. ITAR does not prohibit Plaintiffs from distributing these



                                                  14
DOSWASHINGTONSUP00419
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/10/15
                                        32 Filed   09/23/20 Page
                                                             Page24397 of 546
                                                                    of 41




files to U.S. persons in the United States. Similarly, Defendants have not restricted Plaintiffs’
rights to use the Internet to discuss 3D printing, firearms, the Second Amendment, or engage in
other expression. Rather, the narrow issue here is Plaintiffs’ alleged desire to “facilitat[e] global
access” to the CAD files, i.e., to disseminate the automatic ability to make firearms worldwide.

   1. ITAR’s Export Controls Are a Valid, Content-Neutral Regulation of Plaintiffs’
      Conduct That Do Not Infringe First Amendment Rights.
       Plaintiffs contend that ITAR’s export controls on technical data should be subject to strict
scrutiny, Pl. Br. at 23-24, but this argument is in error. “[R]egulations that are unrelated to the
content of speech” receive less demanding First Amendment scrutiny because they ordinarily
“pose a less substantial risk of excising certain ideas or viewpoints from the public dialogue.”
Turner Broad. Sys., Inc. v. FCC, 512 U.S. 622, 642 (1994). And where the Government’s
purpose in imposing a regulation is “justified without reference to the content of the regulated
speech,” such regulation is content-neutral. Clark v. Cmty. for Creative Non-Violence, 468 U.S.
288, 293 (1984). It is the Government’s purpose, not other factors, that is the “controlling
consideration” in this determination. Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989).
       ITAR regulates the conduct of exporting defense articles for the purpose of “further[ing]”
world peace [and] the [national] security and foreign policy interests” of the United States, 22
U.S.C. § 2778(a)(1), and Defense Distributed’s files function to “automatically” produce such
articles or their components. Pl. Br. at App. 267. ITAR’s regulation of technical data,
particularly Defense Distributed’s CAD files, is part and parcel of its regulation of the export of
defense articles, a regulation unrelated to the suppression of free expression. See U.S. v. Chi
Mak, 683 F.3d 1126, 1134-35 (9th Cir. 2012) (“AECA prohibits export without a license of
items on the USML without regard to content or viewpoint . . . , defines [] technical data based
on its function,” and is therefore “content-neutral”) (emphasis in original); U.S. v. Edler Indus.,
579 F.2d 516, 520 (9th Cir. 1978) (recognizing the equivalence for arms control purposes of
“military equipment” and the “blueprints specifying the construction of the very same
equipment”). The overarching policy objective set forth by Congress and the State Department
is to control the spread of defense articles abroad (and related services and technical data)



                                                 15
DOSWASHINGTONSUP00420
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/10/15
                                         32 Filed   09/23/20 Page
                                                              Page25398 of 546
                                                                     of 41




because munitions and materiel can be used to jeopardize the United States’ security interests, a
content-neutral interest. 11 See Emergency Coal. to Defend Educ. Travel v. Dep’t of Treas., 545
F.3d 4, 13-14 (D.C. Cir. 2008).
       Plaintiffs’ CAD files directly instruct a device to automatically carry out the specified
task of manufacturing a defense article. Whatever expressive value may exist in the theory of
the CAD files, they indisputably function to create a weapon. Thus, the ITAR may restrict their
export on the basis of the literal functionality to create the very defense articles that could also
indisputably be restricted for export. Moreover, the AECA and ITAR do not attempt in any way
to restrict the free flow of public information and ideas about CAD files or 3D printing, either
domestically or internationally. See Aguirre Decl. ¶ 30; 22 C.F.R. Part 120. This regulatory
scheme is obviously not the product of government hostility toward the spread of ideas about 3D
printing of firearms, but rather against the very means to easily do so. Accordingly, ITAR’s
limits on the export of Defense Distributed’s CAD files are not directed at the content of
expression. See Chi Mak, 683 F.3d at 1135; cf. Capital Cities/ABC, Inc. v. Brady, 740 F. Supp.
1007, 1013 (S.D.N.Y. 1990) (holding content-neutral a licensing requirement applied to U.S. TV
network’s broadcasts from Cuba, as part of overall scheme regulating imports and exports). 12
For this reason, strict scrutiny does not apply to a First Amendment analysis of export controls
on these CAD files. 13


11
   The government’s interest in limiting the distribution of firearms abroad also does not
implicate the Second Amendment. Cf. U.S. v. Huitron-Guizar, 678 F.3d 1164 (10th Cir. 2012)
(rejecting
12
           attempt by non-U.S. person to assert Second Amendment rights).
   Should the Court conclude, as Defendants contend above, that Plaintiffs’ exports are not
expressive at all, see supra Part II.A, the appropriate standard of review would be rational-basis
scrutiny, which ITAR plainly satisfies. See Voting for Am. v. Steen, 732 F.3d 382, 392 (5th Cir.
2013) (a statute that “regulate[s] conduct alone and do[es] not implicate the First Amendment”
should
13
        receive rational-basis scrutiny).
   Also suggesting that the applicable First Amendment protections are reduced is Plaintiffs’
characterization of those to whom they wish to supply their CAD files as “customers,” Pl. Br. at
27, and Plaintiffs’ allegation that their Internet postings of CAD files are intended to “generate
revenue.” Compl. ¶ 22; see id. ¶ 24 (Internet postings would have “generated advertising
revenue”). Plaintiffs also discuss “offering . . . items for sale,” such as “jigs and code.” Pl. Br. at
App. 3-4, n.1. Restrictions on “particular type[s] of commercial transaction[s]” are generally
treated as regulations of conduct, not speech, see, e.g., Katt v. Dykhouse, 983 F.2d 690, 695-96
(6th Cir. 1992); U.S. v. Bell, 414 F.3d 474 (3d Cir. 2005). Even if treated as speech, it is well-
established that “commercial speech enjoys lesser, intermediate-scrutiny constitutional
protection.” RTM Media, L.L.C. v. City of Houston, 584 F.3d 220, 224 (5th Cir. 2009).

                                                  16
DOSWASHINGTONSUP00421
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/10/15
                                         32 Filed   09/23/20 Page
                                                              Page26399 of 546
                                                                     of 41




       Under intermediate scrutiny, the Government’s regulation of “‘speech’ and ‘non-speech’
elements [] united in a course of conduct” must be sustained if it is “within the constitutional
power of the government; it furthers an important or substantial governmental interest; the
government interest is unrelated to the suppression of free expression; and the incidental
restriction on alleged First Amendment freedoms is no greater than is essential to the furtherance
of that interest.” Kleinman v. City of San Marcos, 597 F.3d 323, 328 (5th Cir. 2010) (quoting
O’Brien, 391 U.S. at 376). As the Ninth Circuit held in Chi Mak, these standards are met by the
“AECA and its implementing regulations,” including ITAR. 683 F.3d at 1135. Regulation of
arms trafficking is an “important interest” of the Government with “unquestionable legitimacy.”
Id. (quoting Edler, 579 F.2d at 520). “The technical data regulations substantially advance that
interest, unrelated to the suppression of expression, because they set forth clear procedures for
seeking approval for export licenses and policies for limiting USML-designation.” Id. Nor is
the restriction greater than essential: “ITAR makes a point to specifically exclude numerous
categories from designation, such as general scientific, mathematical, or engineering papers,” as
well as other materials in the public domain. Chi Mak, 683 F.3d at 1135; see U.S. v. Hoffman, 10
F.3d 808 at *4 (9th Cir. 1993) (unpublished disposition) (if defense articles are “in the public
domain, then the AECA does not prohibit their exportation”). Accordingly, even if subjected to
a heightened standard of review under the First Amendment, ITAR’s regulation of technical data
exports is constitutional. See id.; see also U.S. v. Posey, 864 F.2d 1487 (9th Cir. 1989). 14
       Importantly, the government interests at issue here are the type that merit great deference,
even in the context of a First Amendment challenge. See Kleindienst v. Mandel, 408 U.S. 753,
766-69 (1972). Courts have recognized that the decision on whether to control a particular
commodity for export is one that inherently involves national security and foreign policy
judgments that should be left to the discretion of the Executive branch. See U.S. v. Martinez, 904


14
  Defendants do not concede that application of strict scrutiny would be fatal to the application
of ITAR to Defense Distributed’s CAD files, particularly given that Plaintiffs themselves
acknowledge the government interests at issue here as “compelling.” See Pl. Br. at 28. In light
of the arguments set forth herein, however, Plaintiffs have not met the high burden of persuasion
required to obtain a mandatory injunction even under a lesser standard of review. See Martinez,
544 F.2d at 1243.

                                                 17
DOSWASHINGTONSUP00422
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/10/15
                                        32 Filed   09/23/20 Page
                                                             Page27400 of 546
                                                                    of 41




F.2d 601, 602 (11th Cir. 1990); U.S. v. Mandel, 914 F.2d 1215, 1223 (9th Cir. 1990). Under
Plaintiffs’ broad First Amendment theory, export restrictions on the designs to build a rocket, or
software that controls a radar, or technical data concerning missile systems, would all be subject
to strict scrutiny on the theory that each such item has informational content as well. See Pl. Br.
at 23-24. It is no answer to suggest, as Plaintiffs do, that the question turns on whether
information is “classified.” See, e.g., Pl. Br. at 11. Courts have squarely rejected this argument:

       if the government wished to prevent technical data from being sent to foreign powers, it
       would be required to suppress the information altogether, at home as well as abroad.
       This outcome would blur the fact that national security concerns may be more sharply
       implicated by the export abroad of military data than by the domestic disclosure of such
       data. Technical data that is relatively harmless . . . when available domestically may,
       when sent abroad, pose unique threats to national security. It would hardly serve First
       Amendment values to compel the government to purge the public libraries of every scrap
       of data whose export abroad it deemed for security reasons necessary to prohibit.
Posey, 864 F.2d at 1496-97. Cf. Linick v. U.S., 104 Fed. Cl. 319, 321 (Fed. Cl. 2012) (Patent
Office may “order that an invention be kept secret” if “divulgence might harm national security,”
regardless of whether the “Government itself [has] any interest in the invention”).

       2.      ITAR’s Export Controls Are Not a Facially Unconstitutional Prior Restraint.
       Plaintiffs also have no likelihood of success on the merits of their theory that restrictions
on the export of the CAD files constitute an unlawful prior restraint on speech. “The doctrine of
prior restraint originated in the common law of England, where prior restraints of the press were
not permitted, but punishment after publication was.” Alexander v. U.S., 509 U.S. 544, 553
(1993). The classic administrative prior restraint is what is often described as a licensing scheme
for speech, where the plaintiff’s right to speak is conditioned on prior approval from the
government. See City of Lakewood v. Plain Dealer Pub. Co., 486 U.S. 750, 757 (1988). Such a
prior restraint is contrasted with prohibitions on certain speech enforced by punishment after the
fact, which is not a prior restraint. See id. at 764 (distinguishing between statute imposing
prohibition on speech and one conditioning speech on obtaining a license or permit). A licensing
requirement for conduct that incidentally impacts expression is not such a classic prior restraint,
however, and courts have so concluded in the context of the AECA and ITAR, and other
prohibitions on imports and exports. See, e.g., Edler Indus., 579 F.2d at 521; Chi Mak, 683 F.3d



                                                 18
DOSWASHINGTONSUP00423
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/10/15
                                         32 Filed   09/23/20 Page
                                                              Page28401 of 546
                                                                     of 41




1136. Cf. Capital Cities/ABC, 740 F. Supp. 1007 (upholding against First Amendment challenge
licensing requirements applied to international television broadcasts without concluding such a
licensing system constituted a prior restraint). 15
        Plaintiffs rely heavily on Freedman v. Maryland, 380 U.S. 51 (1965)—the case that
generally defines the requirements for licensing schemes that affect expression—but both the
nature of ITAR and the circumstances here demonstrate that ITAR differs significantly from the
prior restraint considered in that case. The “censorship statute” at issue in Freedman made it
unlawful to exhibit any motion picture unless a state Board of Censors judged the film to be
“moral and proper” and not “tend[ing] . . . to debase or corrupt morals or incite to crimes.” 380
U.S. at 52 & n.2. Unlike in Freedman, ITAR’s export licensing requirement is not directed at a
vast and open-ended category of expressive speech like films, but instead governs the act of
providing defense articles or related technical data to those outside the United States (or to
foreign persons inside the United States), a much narrower category of conduct that is not
characteristically expressive nor remotely comparable to the licensing of adult films
domestically. Compare 22 C.F.R. Part 121 (the USML) and 22 C.F.R. § 120.10 (defining
technical data) with 380 U.S. at 52; see also Teague v. Reg’l Comm’r of Customs, 404 F.2d 441,
446 (2d Cir. 1968) (application of Trading with the Enemy Act, 50 U.S.C. § 5(b) (1964) to
academic publications imported from Cuba did not constitute a prior restraint in light of broader
regulatory purpose of Act). The Ninth Circuit in Edler thus concluded that ITAR’s licensing
requirements for technical data, as long as such data is “significantly and directly related to
specific articles on the USML,” constitute an appropriate means to “control the conduct of


15
   Plaintiffs’ reliance on opinions of the Department of Justice’s Office of Legal Counsel
(“OLC”), Pl. Br. at 3, 18, to support their prior restraint claims is misplaced. These opinions
necessarily analyzed the issues at a relatively high level of generality, and do not address the
particular application or circumstances presented here. See Pl. Br. at App. 139 (OLC opinions
do not “purport to determine the constitutionality of all possible applications of the ITAR”).
Thus, Plaintiffs’ lengthy quotation of OLC’s July 1, 1981 opinion regarding “dissemination of
technical data,” Pl. Br. at 18, is inapposite. As the July 1, 1981 opinion made clear, its
discussion focused on domestic distribution of technical data to foreign persons who might
subsequently take that data abroad, for example, “the conversation of a United States engineer
who meets with foreign friends at home to discuss matters of theoretical interest,” id. at App.
127-28, not a situation like the present where Plaintiffs seek to themselves engage in the overseas
transmission of technical data.

                                                      19
DOSWASHINGTONSUP00424
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/10/15
                                         32 Filed   09/23/20 Page
                                                              Page29402 of 546
                                                                     of 41




assisting foreign enterprises to obtain military equipment and related technical expertise,” and
“not an unconstitutional prior restraint on speech.” 579 F.2d at 521. 16
       ITAR’s focus on the activity of exporting also mitigates two of the principal concerns
raised by classic prior restraint on expression. First, “[b]ecause the censor’s business is to
censor,” when the government establishes a censorship board like that in Freedman and requires
it to determine whether a film is “moral and proper,” it is likely that “the institutional bias of a
censorship board . . . [will] lead to the suppression of speech that should be permitted.”
Freedman, 380 U.S. at 57. In contrast, “laws of general application that are not aimed at conduct
commonly associated with expression” do not raise the same concerns about censorship because
it will only be a “rare occasion [when] an opportunity for censorship will exist.” Lakewood, 486
U.S. at 760-61. Second, laws directing determinations about, e.g., “moral” expression raise
concern about whether such discretion is unreviewable. See City of Littleton v. Z.J. Gifts D-4,
541 U.S. 774, 782-83 (2004) (upholding licensing scheme that relied on less-subjective criteria
than Freedman). But where the statute in question regulates general conduct, these concerns are
mitigated because “application of the statute to areas unrelated to expression will provide the
courts a yardstick with which to measure the licensor’s occasional speech-related decision.”
Lakewood, 486 U.S. at 761. Indeed, the regulation of the export of technical data in furtherance
of national security and foreign policy does not focus on the content of expression, moral or
otherwise. And the vast majority of ITAR licensing applications are approved, see Aguirre Decl.
¶ 33, demonstrating that there is no “institutional bias of a censor” at issue here. See id. 17

16
   Prior restraints are traditionally disfavored in substantial part because it is presumed that after-
the-fact punishment is available in the absence of a prior restraint. See Near v. State of Minn.,
283 U.S. 697, 718-19 (1931); Se. Promotions v. Conrad, 420 U.S. 546, 558-59 (1975). Here,
however, such an approach is apt to be inadequate because the ITAR licensing system is
intended to prevent irreversible harm to national security and foreign policy that may ensure
from export. See Chi Mak, 683 F.3d at 1136 (“national security concerns may be more sharply
implicated by the export abroad of military data than by domestic disclosure”). In the export
context, after-the-fact punishment is likely available only for the exporter because foreign actors
making harmful use of military data are likely often to be beyond the reach of U.S. prosecution.
17
   For similar reasons, these statutory criteria are precise enough to avoid the dangers of “a
licensing statute placing unbridled discretion” in the hands of DDTC. Pl. Br. at 20-21 (quoting
Lakewood, 486 U.S. at 757). The unbridled discretion doctrine applies only where a statute or
regulation lacks “narrow, objective, and definite standards to guide the licensing authority,” and
the Supreme Court has explained that such standards do not require “perfect clarity and precise
guidance.” Forsyth Cnty., Ga. v. Nationalist Movement, 505 U.S. 123, 131 (1992); Ward, 491

                                                  20
DOSWASHINGTONSUP00425
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/10/15
                                        32 Filed   09/23/20 Page
                                                             Page30403 of 546
                                                                    of 41




        3.      ITAR’s Export Controls Are Not Unconstitutionally Overbroad.
        Plaintiffs also raise an “overbreadth” challenge to ITAR’s regulation of technical data.
See Pl. Br. at 16-17. Overbreadth is an exception to the prudential standing requirement that a
plaintiff may only “assert his own legal rights and interests.” Warth v. Seldin, 422 U.S. 490, 499
(1975). In circumstances where a regulation is alleged to be so broad that it is incapable of any
permissible application, courts may allow a party to bring a facial challenge to a statute because
it threatens others not before the court. See N.Y. State Club Ass’n v. City of New York, 487 U.S.
1, 14 (1987); Broadrick v. Oklahoma, 413 U.S. 601 (1973). Overbreadth is “strong medicine” to
be used “sparingly and only as a last resort,” Broadrick, 413 U.S. at 613, and a plaintiff must
show that the alleged “overbreadth of a statute [is] not only [] real, but substantial . . . judged in
relation to the statute’s plainly legitimate sweep.” Id. at 615.
        Here, Plaintiffs’ overbreadth claim cannot meet these standards. First, “[c]ourts need not
entertain an overbreadth challenge ‘where the parties challenging the statute are those who desire
to engage in protected speech that the overbroad statute purports to punish.’” U.S. v. Hicks, 980
F.2d 963, 969 (5th Cir. 1992) (quoting Brockett v. Spokane Arcades, 472 U.S. 491, 504 (1985)).
Thus, no overbreadth challenge is “appropriate if the first amendment rights asserted” on behalf
of third parties are “essentially coterminous” with those asserted by the plaintiffs themselves. Id.
Here, as the Supreme Court observed in Brockett, “[t]here is . . . no want of a proper party to
challenge the [regulations], no concern that the attack on the [regulations] will be unduly delayed
or protected speech discouraged.” 472 U.S. at 504. And, indeed, an overbreadth challenge
should not properly lie if the regulations have been applied permissibly to Plaintiffs, which they
have for the reasons outlined above. See Sec’y State of Md. v. Munson, 467 U.S. 947, 958 (1984).
        Second, even if the merits of Plaintiffs’ overbreadth claim are reached, ITAR’s export


U.S. at 794. As the Ninth Circuit has recognized, the listing of defense articles in the USML and
the definition of technical data “delineate narrowly the scope of information subject to arms
controls” and thus do not violate the First Amendment. Chi Mak, 683 F.3d at 1136; see 22
C.F.R. § 120.10 (defining technical data as the matter “required for the design development,
production, manufacture, assembly, operation, repair, testing, maintenance or modification of
defense articles . . . includ[ing] . . . blueprints, drawings, photographs, plans, instructions and
documentation”); USML Category I(a) (defining included firearms). These criteria provide
“adequate standards to guide the official’s decision.” Thomas v. Chicago Park Dist., 534 U.S.
316, 323 (2002).

                                                  21
DOSWASHINGTONSUP00426
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/10/15
                                         32 Filed   09/23/20 Page
                                                              Page31404 of 546
                                                                     of 41




controls on technical data have a substantially permissible purpose. Plaintiffs have nowhere
demonstrated that the regulations have been applied in a substantial number of impermissible
ways. 18 To the contrary, the regulations serve the vital purpose of preventing the circumvention
of export controls on munitions by the method of providing foreign powers the technical know-
how, instructions, blueprints, or—as in the instant case—the automated processes to produce
such munitions. See Aguirre Decl. ¶ 14. Further, the regulations do not extend to domestic
distribution of technical data to U.S. persons and carve out a wide exemption for “public
domain” data that helps ensure their reach is appropriately limited. See 22 C.F.R. § 120.10(a)(5).
For this reason, there is simply no substantial overbreadth here, and Plaintiffs are not likely to
succeed on this claim. See Chi Mak, 683 F. 3d at 1136 (rejecting overbreadth challenge).

B.     Defendants Are Likely to Prevail on Plaintiffs’ Second Amendment Claims.
       Plaintiffs are also unable to carry their burden for a mandatory preliminary injunction for
their Second Amendment claims because the Court lacks subject matter jurisdiction over these
claims, and Plaintiffs have not established that the facts and law are clearly in their favor.

       1.      Plaintiffs Lack Standing for Their Second Amendment Claims.
       According to Plaintiffs, Defendants have infringed upon “two complimentary [sic]
guarantees” of the Second Amendment: “the right to acquire arms, and the right to make arms.”
Compl. ¶ 49; Pl. Br. at 25-29. Yet none of the Plaintiffs have demonstrated that they have
standing to pursue such Second Amendment claims. To establish standing, “a plaintiff must
show: (1) it has suffered, or imminently will suffer, a concrete and particularized injury-in-fact;
(2) the injury is fairly traceable to the defendant’s conduct; and (3) a favorable judgment is likely
to redress the injury.” Miss. State Democratic Party v. Barbour, 529 F.3d 538, 544 (5th Cir.
2008) (citation omitted). Plaintiffs must also demonstrate standing for each claim asserted.
DaimlerChrysler v. Cuno, 547 U.S. 332, 352-53 (2006).
       With respect to Defense Distributed, Plaintiffs have failed to establish an injury
associated with their claims because they have not set forth any facts indicating that Defense

18
  Indeed, Plaintiffs plead precisely the opposite. See Compl. ¶ 24 (“At the time Defense
Distributed posted the Published Files, there was no publicly known case of Defendants
enforcing a prepublication approval requirement under the ITAR.”).

                                                 22
DOSWASHINGTONSUP00427
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/10/15
                                         32 Filed   09/23/20 Page
                                                              Page32405 of 546
                                                                     of 41




Distributed’s ability to manufacture or acquire arms has been or imminently will be restricted in
any way. Rather, Plaintiffs have alleged only a restriction on Defense Distributed’s ability to
post certain files on its website. See Compl. ¶¶ 22-37. Plaintiffs acknowledge that Defense
Distributed is in possession of the CAD files that it could use to manufacture firearms or
components. See Compl. ¶ 37. And Cody Wilson, the “co-founde[r] and now lead[er] [of]
Defense Distributed,” Pl. Br. at App. 1 ¶ 2, possesses an ATF license to manufacture firearms.
See BUREAU OF ALCOHOL, TOBACCO, FIREARMS, AND EXPLOSIVES, Listing of Federal Firearms
Licensees at lines 61673 & 61675 (May 2015), available at https://www.atf.gov/file/83411/ (last
accessed June 3, 2015). 19 Plaintiffs have therefore failed to set forth specific facts indicating that
Defense Distributed’s alleged Second Amendment rights have been injured in fact. See Pub.
Citizen, Inc. v. Bomer, 274 F.3d 212, 218 (5th Cir. 2001).
       Plaintiffs have likewise failed to demonstrate that SAF has direct standing to pursue its
Second Amendment claims. 20 “An organization has standing to sue on its own behalf if it meets
the same standing test that applies to individuals.” Henderson v. Stalder, 287 F.3d 374, 381 (5th
Cir. 2002) (citation and internal quotation marks omitted). Plaintiffs do not claim that SAF seeks
to manufacture or acquire arms, nor is the suggestion that SAF “would expend its resources to
publish and promote” CAD files, Compl. ¶ 38, indicative of a “concrete and demonstrable”
injury related to these ostensible Second Amendment rights. Cf. NAACP v. Kyle, Tex., 626 F.3d
233, 238 (5th Cir. 2010). Nor is the alleged injury to SAF fairly traceable to Defendants’
conduct, which directly affected Defense Distributed only.
       To the extent SAF asserts associational Second Amendment claims, its standing fares no
better. See Pl. Br. at 28, App. 7; see also Compl. ¶ 2. An association lacks standing to bring a
claim on behalf of its members unless “its members would otherwise have standing to sue in
their own right.” Nat’l Rifle Ass’n v. ATF, 700 F.3d 185, 191 (5th Cir. 2012) (NRA) (citation
omitted). SAF cannot meet this test. The members’ alleged “keen interest” in the CAD files, see


19
   This monthly report is published by ATF as an online spreadsheet. Updates are made
available
20
           at https://www.atf.gov/content/firearms/firearms-industry/listing-FFLs.
   It is unclear from Plaintiffs’ Complaint and motion whether they contend that SAF has direct
standing or is asserting associational standing only.

                                                  23
DOSWASHINGTONSUP00428
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/10/15
                                         32 Filed   09/23/20 Page
                                                              Page33406 of 546
                                                                     of 41




Compl. ¶ 38; see also Pl. Br. at App. 6-11, is insufficient to demonstrate that their Second
Amendment rights have been injured “in a personal and individual way” as required by Article
III. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 563 (1992). This is particularly true for
the injunctive relief sought here: SAF members’ allegations of future injury, see Pl. Br. at App.
9, 11, are purely speculative. See Lujan, 504 U.S. at 564; Osterweil v. Edmonson, 424 F. App’x
342, 344 (5th Cir. 2011); Johnson v. Moore, 958 F.2d 92, 94 (5th Cir. 1992).
       Plaintiffs have also failed to establish traceability for any injury to SAF’s members to
Defendants’ actions. Accessing and sharing 3D printing files, see Pl. Br. at App. 9, 11, is neither
a necessary nor sufficient precondition to manufacturing or acquiring arms. Further, Plaintiffs
plead that SAF has members “nationwide” only, Compl. ¶ 2, and ITAR does not limit the ability
of Defense Distributed or SAF to distribute CAD files directly to U.S. persons within the United
States (or otherwise prevent SAF members from acquiring the CAD files). See Aguirre Decl. ¶
16; cf. Huitron-Guizar, 678 F.3d at 1169-70. Therefore, any alleged violation of SAF’s
members’ Second Amendment rights is not fairly traceable to any action taken by Defendants. 21
       Nor can Plaintiffs obtain standing by “assert[ing] the Second Amendment rights of their
customers and website visitors.” Pl. Br. at 27. Plaintiffs have failed to satisfy the requirements
for such third-party standing because they have: (1) failed to adequately allege that they
themselves suffered an injury in fact; (2) never demonstrated that they have “a close relation” to
the unspecified “customers and website visitors”; and (3) not described any hindrance to these
customers’ and website visitors’ ability to protect their own interests. See Bonds v. Tandy, 457
F.3d 409, 416 n.11 (5th Cir. 2006). In contrast to the cases cited by Plaintiffs, no commercial
transaction has occurred and no vendor-vendee relationship appears to exist between Plaintiffs
and their “customers.” Compare Compl. ¶¶ 5-6 with Carey v. Population Servs. Int’l, 431 U.S.
678 (1977) (vendor relationship) and Reliable Consultants, Inc. v. Earle, 517 F.3d 738 (5th Cir.
2008) (commercial transactions). More importantly, however, the Fifth Circuit has explained


21
   Although SAF’s members assert that they have been unable to “locate [firearms files] on
Defense Distributed’s website,” they make no allegation that they have attempted to request files
from Defense Distributed through other channels, an activity outside the purview of ITAR. See
Pl. Br. at App. 8-11.

                                                24
DOSWASHINGTONSUP00429
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/10/15
                                        32 Filed   09/23/20 Page
                                                             Page34407 of 546
                                                                    of 41




that “Carey . . . gives jus tertii standing to a party only if the party directly affected is incapable
of asserting its own interests.” Corrosion Proof Fittings v. EPA, 947 F.2d 1201, 1210 n.6 (5th
Cir. 1991), opinion clarified (Nov. 15, 1991) (citations omitted). There is no reason to doubt that
Plaintiffs’ unspecified “customers and website visitors” are “independent entit[ies], fully capable
of asserting their own rights.” See id.

        2.      Plaintiffs Are Unlikely to Succeed on Their Second Amendment Claims.
        Assuming Plaintiffs could establish their standing, they have failed to consistently
identify the nature of the Second Amendment right that they seek to enforce or a likelihood of
success on these claims. Plaintiffs primarily focus on the claim that the Second Amendment
encompasses a right to make or acquire arms. Compl. ¶¶ 48-51; Pl. Br. at 26. Elsewhere, they
describe the right as “constitutional protection” of “any components necessary to the functioning
of one’s constitutionally-protected firearm.” Pl. Br. at 26. At another point, they assert their
Second Amendment claim as an infringement on the right to “operate a business that provides
Second Amendment services.” Compl. ¶ 49 (quoting Mance v. Holder, 2015 WL 567302, at *15
n.8 (N.D. Tex. Feb. 11, 2015); Pl. Br. at 27 (same). Regardless of the Second Amendment right
claimed, however, Defendants have at most restricted Defense Distributed’s ability to export
arms-related technical data, and the Second Amendment does not provide such a right.
        The Second Amendment protects “the right of the people to keep and bear Arms.” U.S.
Const. amend. II. In District of Columbia v. Heller, the Supreme Court held that “the District’s
ban on handgun possession in the home violates the Second Amendment, as does its prohibition
against rendering any lawful firearm in the home operable for the purpose of immediate self-
defense.” 554 U.S. 570, 635-36 (2008). In holding that the Second Amendment secures an
individual right, the Court emphasized that the “central right” secured is “to defend oneself in
one’s home,” a right that “is not unlimited.” NRA, 700 F.3d at 193-94; Heller, 554 U.S. at 635.
        The Fifth Circuit, like other Courts of Appeals, has adopted a two-step framework for
analyzing firearms restrictions challenged on Second Amendment grounds:

        [T]he first step is to determine whether the challenged law impinges upon a right
        protected by the Second Amendment—that is, whether the law regulates conduct that
        falls within the scope of the Second Amendment’s guarantee; the second step is to

                                                   25
DOSWASHINGTONSUP00430
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/10/15
                                        32 Filed   09/23/20 Page
                                                             Page35408 of 546
                                                                    of 41



       determine whether to apply intermediate or strict scrutiny to the law, and then to
       determine whether the law survives the proper level of scrutiny.
NRA, 700 F.3d at 194 (citations omitted). “To determine whether a law impinges on the Second
Amendment right, we look to whether the law harmonizes with the historical traditions
associated with the Second Amendment guarantee.” Id. (citing Heller, 554 U.S. at 577-628). “If
the challenged law burdens conduct that falls outside the Second Amendment’s scope, then the
law passes constitutional muster.” Id. at 195 (citing U.S. v. Marzzarella, 614 F.3d 85, 89 (3d Cir.
2010)). “If the law burdens conduct that falls within the Second Amendment’s scope, we then
proceed to apply the appropriate level of means-end scrutiny.” Id.
       Here, the Court’s inquiry can end at Step One because the challenged regulations do not
impose any burden, let alone a substantial burden, on conduct historically protected by the
Second Amendment. The Second Amendment’s “central right” is the right to use arms in self-
defense in the home, not to export arms across international borders. Cf. U.S. v. Gurrola-Garcia,
547 F.2d 1075, 1079 n.6 (9th Cir. 1976) (“Certainly the Second Amendment guarantee of ‘the
right of the people to keep and bear Arms’ . . . does not protect the efforts of a person to take
munitions across an international border and into a foreign country” (citing Marchese v.
California, 545 F.2d 645, 647 (9th Cir. 1976))). Restrictions on arms-related exports are “firmly
historically rooted,” and therefore harmonize with historic tradition. See NRA, 700 F.3d at 204.
For example, prior to the Revolution, it was high treason for British subjects to sell arms to the
King’s enemies. 4 WILLIAM BLACKSTONE, COMMENTARIES ON THE LAWS OF ENGLAND 82-83
(1769). The early republic similarly placed restrictions on arms-related exports. In 1794, just
three years after ratification of the Bill of Rights, “the exportation of munitions of war was
prohibited for a year.” 7 JOHN BASSETT MOORE, A DIGEST OF INTERNATIONAL LAW, § 1098
(1906). These restrictions have also been used to advance foreign policy interests during times
of peace. In 1902, for example, Congress ratified a treaty with Britain that prevented the export
of firearms to certain regions of the Pacific in order to promote international “humanitarian
purposes.” 2 MOORE, § 229. These historical restrictions therefore confirm that the “activities
covered” by the challenged ITAR provisions are “presumptively not protected from regulation
by the Second Amendment.” NRA, 700 F.3d at 196 (quoting Heller v. District of Columbia, 670


                                                 26
DOSWASHINGTONSUP00431
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/10/15
                                         32 Filed   09/23/20 Page
                                                              Page36409 of 546
                                                                     of 41




F.3d 1244, 1253 (D.C. Cir. 2011) (Heller II)).
        Even if the Court concludes that Plaintiffs’ claims implicate conduct protected by the
Second Amendment, the challenged provisions readily withstand intermediate scrutiny. The
Fifth Circuit has applied intermediate scrutiny to laws that, like ITAR’s export controls, do not
prevent a “law-abiding, responsible adult” from “possess[ing] and us[ing] a handgun to defend
his or her home and family,” See id. at 195 (citations omitted). In applying intermediate
scrutiny, the relevant inquiry is “whether there is a reasonable fit between the law and an
important government objective.” Id. at 207. Here, for the same reasons that ITAR’s limits on
technical data satisfy intermediate scrutiny under the First Amendment, the regulations survive
such review under the Second Amendment. See supra Part II.B. 22 For these reasons, Plaintiffs
are unlikely to succeed on their Second Amendment claims.

C.      Defendants Are Likely to Prevail on Plaintiffs’ Other Claims.
        1.      ITAR’s Standards Are Not Void for Vagueness.
        Plaintiffs are also unlikely to succeed in their vagueness challenge to the ITAR’s
restrictions on the export of defense articles, including “components and parts for firearms” and
“technical data” relating to those firearms, components, and parts. These restrictions neither
“fail[] to provide [people] of ordinary intelligence fair notice of what is prohibited [n]or . . .
authorize[] . . . discriminatory enforcement.” Munn v. Ocean Springs, Miss., 763 F.3d 437, 439
(5th Cir. 2014). As explained above, the State Department has enumerated the categories of
defense articles for which export is prohibited in the USML, and ITAR specifically defines
“technical data” as that which is “required for the design development, production, manufacture,
assembly, operation, repair, testing, maintenance or modification of defense articles . . .
includ[ing] . . . blueprints, drawings, photographs, plans, instructions and documentation.” 22

22
   In the nomenclature supplied by NRA, ITAR: (1) is “focused on a particular problem,” namely,
unauthorized exports that pose a danger to national security or foreign policy; (2) implicates a
concededly compelling government interest; and (3) employs “means that were reasonably
adapted to achieving the objective,” by compiling and maintaining on the USML those defense
articles and defense services that pose a danger to national security and foreign policy, and
reasonably defining “export” to address the ways that items can be disseminated. See NRA, 700
F.3d at 208-09; 22 C.F.R. § 120.3, 120.17; see also Pl. Br. at 11 (“Nor do Plaintiffs suggest that
uploading files to the Internet cannot be viewed, in some sense, as an export.”), 28
(acknowledging that interest is compelling).

                                                  27
DOSWASHINGTONSUP00432
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/10/15
                                        32 Filed   09/23/20 Page
                                                             Page37410 of 546
                                                                    of 41




C.F.R. § 120.10(a). This definition, which accords with the ordinary meaning of the words
“technical” and “data,” constitutes a “comprehensible normative standard” in which a “standard
of conduct is specified.” Coates v. City of Cincinnati, 402 U.S. 611, 614 (1971). If “technical
data” as so defined nevertheless “lack[s] the clarity [Plaintiffs] would insist on, it is because . . .
‘we can never expect mathematical certainty from our language.’” Brown v. Town of Cary, 706
F.3d 294, 306 (4th Cir. 2013); accord Munn, 763 F.3d at 440. In addition, even if an individual
were truly uncertain about the definition of “technical data,” that person can apply for a license
or submit a CJ request to DDTC. Thus, no one need risk criminal prosecution or civil sanction
because it is possible to get an advance determination as to the application of ITAR. See U.S.
Civil Service Comm. v. Nat’l Ass’n of Letter Carriers, 413 U.S. 548, 580 (1973).
        Plaintiffs’ contention that the exclusion of information in the public domain from ITAR
renders the regime unconstitutionally vague is even less well-founded. The purpose of the
vagueness doctrine in the First Amendment context is to protect against enactments that would
limit “the free dissemination of ideas.” Reeves v. McConn, 631 F.2d 377, 383 (5th Cir. 1980).
Inclusion of the public domain exception in ITAR explicitly promotes the values of free speech
and protects First Amendment interests, not the opposite. Similarly, repeal of ITAR’s previous
requirement that “[t]he burden for obtaining . . . approval for the publication of technical data . . .
is on the [entity] seeking publication,” 49 Fed. Reg. 47,682 (Dec. 6, 1984), see 22 C.F.R.
§ 125.11 n.3 (1978), lessens any First Amendment harms caused by ITAR, and does not thereby
demonstrate that ITAR’s straightforward regulation of exports is impermissibly vague.
        2.      Application of ITAR’s Export Requirements to Plaintiffs’ CAD Files Does
                Not Exceed the Statutory Authority Granted by Congress.
        Plaintiffs’ claim that Congress has not provided the authority to regulate their transmittal
of automated firearms assembly techniques ignores the plain text of the statute. The AECA
provides that “the President is authorized to control the import and the export of defense articles
and defense services . . . [and] is authorized to designate those items which shall be considered as
defense articles and defense services for the purposes of this section and to promulgate
regulations for the import and export of such articles and services. The items so designated shall



                                                   28
DOSWASHINGTONSUP00433
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/10/15
                                        32 Filed   09/23/20 Page
                                                             Page38411 of 546
                                                                    of 41




constitute the USML.” 22 U.S.C. § 2778(a)(1). In doing so, Congress authorized the President
to “take into account whether the export of an article would contribute to an arms race, aid in the
development of weapons of mass destruction, support international terrorism, increase the
possibility of outbreak or escalation of conflict, or prejudice the development of bilateral or
multilateral arms control or nonproliferation agreements or other arrangements.” Id.
§ 2778(a)(2). In addition, the statute requires that “every person . . . who engages in the business
of manufacturing, exporting, or importing any defense articles or defense services designated by
the President under subsection (a)(1) of this section shall register with the United States
Government agency charged with the administration of this section.” Id. § 2778(b)(1)(A)(i).
And “[e]xcept as otherwise specifically provided in regulations issued under subsection (a)(1)…,
no defense articles or defense services designated by the President under subsection (a)(1) . . .
may be exported or imported without a license for such export or import.” Id. § 2778(b)(2). The
plain text of the statute therefore directly authorizes the export licensing scheme at issue here.
       Plaintiffs concede that this language provides “authority under the AECA to . . . regulate
the export of certain technical data,” and that “uploading files to the Internet can[] be viewed . . .
as an export,” but contend that reading these two authorities together—as authorization to
regulate technical data on the Internet—is “not what Congress had in mind.” Pl. Br. at 12. But
that argument cannot possibly be sustained under a plain reading of the statutory authority. As
Defense Distributed itself described in its “Ghost Gunner” application, the technical data in files
for that device functions “to automatically find, align, and mill” firearms and their components.
Id. at App. 267. In the crafting of the AECA, Congress expressed specific concern that “arms
transfers [not] become an automatic, unregulated process.” H.R. Rep. No. 94-1144, at 12 (1976),
reprinted in 1976 U.S.C.C.A.N. 1378, 1388. The regulation of Defense Distributed’s technical
data thus fits with Congress’s intent “that the technical data subject to control would be directly
relevant to the production of a specified article on the Munitions List.” Edler Indus., 579 F.2d at
521 (noting that the legislative history of AECA’s predecessor statute announced Congress’s
direct intention to “allow[] control of munitions, ‘including relevant technical data.’”) (quoting
S. Rep. No. 83-1799, at 57 (1954), reprinted in U.S.C.C.A.N. 3175, 3244). Thus, Plaintiffs’


                                                  29
DOSWASHINGTONSUP00434
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/10/15
                                         32 Filed   09/23/20 Page
                                                              Page39412 of 546
                                                                     of 41




ultra vires argument is unpersuasive because it would permit the automatic, “virtual export” of
defense articles by anyone willing to undertake the expedient of creating a digital model, sending
that digital version abroad, and thereby enabling foreign recipients to “automatically” create an
unlimited number of identical copies of the original defense article. 23 Cf. Edler, 579 F.2d at 520
(“The authority to regulate arms traffic would be of negligible practical value if it encompassed
only the exportation of particular military equipment but not the exportation of blueprints
specifying the construction of the very same equipment.”).
       Nor do the opinions issued to the State Department by OLC demonstrate that ITAR’s
regulations of technical data exceed the scope of authority granted by Congress. To the contrary,
the July 1, 1981 OLC opinion recognizes that, under ITAR, the State Department has
“traditionally undertaken to regulate the export of technical information” through the technical
data provisions. Id. Although OLC acknowledged as “somewhat unclear” the delegation of
technical data authority, see Pl. Br. at App. 125, 129 & nn.7, 11, these opinions are drafted at a
high level of generality and nowhere do they state that authority is lacking to regulate matters
similar to the CAD files at issue here. 24

                                             CONCLUSION

For the foregoing reasons, Plaintiffs’ Motion for a Preliminary Injunction should be denied.
23
   As Plaintiffs note, the State Department’s administration of ITAR and the USML has long
subjected technical data, including computer code, to export controls. See Pl. Br. at 3; see also
Edler, 579 F.2d at 519. Congress has repeatedly ratified the USML, incorporating its definitions
into subsequent enactments and requiring the Executive to report to Congress in advance of the
removal “of any item from the Munitions List.” See P.L. 107-228 § 1406; id. § 1403; see also,
e.g., PL 104-64 § 573 (relying on USML to restrict scope of antiterrorism assistance provided to
foreign countries); Omnibus Diplomatic Security and Antiterrorism Act of 1986, P.L. 99-399 §
509(a) (prohibiting export of items on USML to countries providing support for international
terrorism). “Congressional actions after the interpretation by the [Executive Branch] . . . indicate
acquiescence” where Congress “revisit[s]” a statute without “seek[ing] . . . to change the []
definition.” Dole v. Petroleum Treaters, 876 F.2d 518, 522 (5th Cir. 1989); see also Lorillard v.
Pons, 434 U.S. 575, 580 (1978). Congress has elsewhere ratified ITAR’s definitions of persons
subject
24
        to its requirements. See, e.g., U.S. v. Yakou, 428 F.3d 241, 243-44 (D.C. Cir. 1995).
   Neither the1980 official guidance, nor the amendment to ITAR published on December 6,
1984, see 49 Fed. Reg. 47,682, indicates that Defendants lack the authority to regulate Plaintiffs’
export of technical data via the Internet. See Compl. ¶¶ 19-20. The former makes clear that it is
addressing the “publication of data within the United States.” The language removed from ITAR
by the latter amendment fell within the public domain exemption to ITAR, and concerned only
“the publication of technical data” for purposes of placing such data in the public domain. See
22 C.F.R. § 125.11(a)(1) n.3 (1978); Pl. Br. App. 200. As explained supra Part II.B, publication
of technical data is not equivalent to the export of such data.

                                                 30
DOSWASHINGTONSUP00435
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/10/15
                                        32 Filed   09/23/20 Page
                                                             Page40413 of 546
                                                                    of 41



Dated: June 10, 2015                 Respectfully submitted,

RICHARD L. DURBIN, JR.               BENJAMIN C. MIZER
Acting United States Attorney        Principal Deputy Assistant Attorney General
Western District of Texas            Civil Division
ZACHARY C. RICHTER                   ANTHONY J. COPPOLINO
Assistant United States Attorney     Deputy Branch Director
Western District of Texas            Federal Programs Branch
                                     /s/Eric J. Soskin__________________
                                     ERIC J. SOSKIN
                                     Pennsylvania Bar No. 200663
                                     STUART J. ROBINSON
                                     California Bar No. 267183
                                     Trial Attorneys
                                     United States Department of Justice
                                     Civil Division, Federal Programs Branch
                                     20 Massachusetts Ave., NW
                                     Washington, DC 20530
                                     Phone: (202) 514-9239;
                                     Fax: (202) 616-8460
                                     Email: stuart.j.robinson@usdoj.gov
                                     Attorneys for Defendants




                                       31
DOSWASHINGTONSUP00436
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/10/15
                                        32 Filed   09/23/20 Page
                                                             Page41414 of 546
                                                                    of 41



                                  CERTIFICATE OF SERVICE

       I certify that on June 10, 2015, I electronically filed this document with the Clerk of
Court using the CM/ECF system, which will send notification to

       Alan Gura, alan@gurapossessky.com
       William B. Mateja, mateja@fr.com
       William T. “Tommy” Jacks, jacks@fr.com
       David S. Morris, dmorris@fr.com
       Matthew Goldstein, matthew@goldsteinpllc.com
       Attorneys for Plaintiffs

       In addition, I have dispatched this document using the United States Postal Service to the
following, who is not listed as a CM/ECF participant:

       Josh Blackman
       1303 San Jacinto Street
       Houston, TX 77002



                                                     /s/ Eric J. Soskin
                                                     ERIC J. SOSKIN
                                                     Trial Attorney




DOSWASHINGTONSUP00437
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document 32-1 Filed
                                            Filed 09/23/20
                                                  06/10/15 Page
                                                           Page 415
                                                                1 of of
                                                                     70546



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

   DEFENSE DISTRIBUTED, et al.,         §
        Plaintiffs,                     §
                                        §
   v.                                   §       No. 1:15-cv-372-RP
                                        §
   U.S. DEPARTMENT OF STATE, et al.,    §
         Defendants.                    §




                  Exhibit A: Declaration of Lisa V. Aguirre




DOSWASHINGTONSUP00438
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document 32-1 Filed
                                            Filed 09/23/20
                                                  06/10/15 Page
                                                           Page 416
                                                                2 of of
                                                                     70546




DOSWASHINGTONSUP00439
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document 32-1 Filed
                                            Filed 09/23/20
                                                  06/10/15 Page
                                                           Page 417
                                                                3 of of
                                                                     70546




DOSWASHINGTONSUP00440
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document 32-1 Filed
                                            Filed 09/23/20
                                                  06/10/15 Page
                                                           Page 418
                                                                4 of of
                                                                     70546




DOSWASHINGTONSUP00441
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document 32-1 Filed
                                            Filed 09/23/20
                                                  06/10/15 Page
                                                           Page 419
                                                                5 of of
                                                                     70546




DOSWASHINGTONSUP00442
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document 32-1 Filed
                                            Filed 09/23/20
                                                  06/10/15 Page
                                                           Page 420
                                                                6 of of
                                                                     70546




DOSWASHINGTONSUP00443
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document 32-1 Filed
                                            Filed 09/23/20
                                                  06/10/15 Page
                                                           Page 421
                                                                7 of of
                                                                     70546




DOSWASHINGTONSUP00444
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document 32-1 Filed
                                            Filed 09/23/20
                                                  06/10/15 Page
                                                           Page 422
                                                                8 of of
                                                                     70546




DOSWASHINGTONSUP00445
    Case 2:20-cv-00111-RAJ
       Case 1:15-cv-00372-RPDocument 107-21
                              Document 32-1 Filed
                                            Filed 09/23/20
                                                  06/10/15 Page
                                                           Page 423
                                                                9 of of
                                                                     70546




DOSWASHINGTONSUP00446
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page10
                                                                424
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00447
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page11
                                                                425
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00448
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page12
                                                                426
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00449
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page13
                                                                427
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00450
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page14
                                                                428
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00451
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page15
                                                                429
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00452
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page16
                                                                430
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00453
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page17
                                                                431
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00454
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page18
                                                                432
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00455
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page19
                                                                433
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00456
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page20
                                                                434
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00457
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page21
                                                                435
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00458
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page22
                                                                436
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00459
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page23
                                                                437
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00460
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page24
                                                                438
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00461
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page25
                                                                439
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00462
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page26
                                                                440
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00463
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page27
                                                                441
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00464
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page28
                                                                442
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00465
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page29
                                                                443
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00466
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page30
                                                                444
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00467
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page31
                                                                445
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00468
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page32
                                                                446
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00469
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page33
                                                                447
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00470
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page34
                                                                448
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00471
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page35
                                                                449
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00472
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page36
                                                                450
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00473
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page37
                                                                451
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00474
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page38
                                                                452
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00475
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page39
                                                                453
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00476
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page40
                                                                454
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00477
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page41
                                                                455
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00478
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page42
                                                                456
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00479
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page43
                                                                457
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00480
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page44
                                                                458
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00481
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page45
                                                                459
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00482
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page46
                                                                460
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00483
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page47
                                                                461
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00484
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page48
                                                                462
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00485
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page49
                                                                463
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00486
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page50
                                                                464
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00487
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page51
                                                                465
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00488
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page52
                                                                466
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00489
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page53
                                                                467
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00490
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page54
                                                                468
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00491
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page55
                                                                469
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00492
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page56
                                                                470
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00493
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page57
                                                                471
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00494
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page58
                                                                472
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00495
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page59
                                                                473
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00496
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page60
                                                                474
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00497
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page61
                                                                475
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00498
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page62
                                                                476
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00499
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page63
                                                                477
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00500
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page64
                                                                478
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00501
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page65
                                                                479
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00502
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page66
                                                                480
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00503
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page67
                                                                481
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00504
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page68
                                                                482
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00505
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page69
                                                                483
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00506
    Case 2:20-cv-00111-RAJ
      Case  1:15-cv-00372-RPDocument
                             Document107-21 Filed06/10/15
                                       32-1 Filed 09/23/20 Page
                                                           Page70
                                                                484
                                                                  ofof
                                                                     70546




DOSWASHINGTONSUP00507
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed06/24/15
                                        37 Filed  09/23/20 Page
                                                            Page1485  of 546
                                                                  of 23



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 DEFENSE DISTRIBUTED and                       §                  Case No. 15-CV-372-RP
 SECOND AMENDMENT FOUNDATION, INC.,            §
                                               §
                  Plaintiffs,                  §
                                               §
                  v.                           §
                                               §
 U.S. DEPARTMENT OF STATE, et al.,             §
                                               §
                  Defendants.                  §
_______________________________________________§


             M EMORANDUM OF P OINTS AND A UTHORITIES IN R EPLY TO D EFENDANTS’
               O PPOSITION TO P LAINTIFFS’ M OTION FOR P RELIMINARY INJUNCTION

       Come now Plaintiffs, Defense Distributed and Second Amendment Foundation, Inc., by

and through counsel, and submit their Memorandum of Points and Authorities in Reply to

Defendants’ Opposition to Plaintiffs’ Motion for Preliminary Injunction.

       Dated: June 24, 2015                          Respectfully submitted,

       GURA & POSSESSKY, PLLC                        FISH & RICHARDSON P.C.

       /s/ Alan Gura                                 /s/ William B. Mateja
       Alan Gura                                     William T. “Tommy” Jacks
       Virginia Bar No. 68842*                       Texas State Bar No. 10452000
       Gura & Possessky, PLLC                        William B. Mateja
       105 Oronoco Street, Suite 305                 Texas State Bar No. 13185350
       Alexandria, Virginia 22314                    David S. Morris
       703.835.9085 / Fax 703.997.7665               Texas State Bar No. 24032877
       alan@gurapossessky.com                        FISH & RICHARDSON P.C.
                                                     One Congress Plaza, Suite 810
       Matthew Goldstein                             111 Congress Avenue
       D.C. Bar No. 975000*                          Austin, Texas 78701
       Matthew A. Goldstein, PLLC                    (512) 472-5070 (Telephone)
       1012 14th Street NW, Suite 620                (512) 320-8935 (Facsimile)
       Washington, DC 20005                          jacks@fr.com
       202.550.0040/Fax 202.683.6679                 dmorris@fr.com
       matthew@goldsteinpllc.com                     mateja@fr.com




DOSWASHINGTONSUP00508
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed06/24/15
                                        37 Filed  09/23/20 Page
                                                            Page2486  of 546
                                                                  of 23



       Josh Blackman
       Virginia Bar No. 78292**
       1303 San Jacinto Street
       Houston, Texas 77002
       202.294.9003/Fax: 713.646.1766
       joshblackman@gmail.com

       *Admitted pro hac vice
       **Admission to W.D. Tex. Bar pending




DOSWASHINGTONSUP00509
       CaseCase
            2:20-cv-00111-RAJ  Document
                1:15-cv-00372-RP        107-21
                                  Document     Filed06/24/15
                                           37 Filed  09/23/20 Page
                                                               Page3487  of 546
                                                                     of 23



                                                               Table of Contents

Table of Authorities.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Preliminary Statement. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

           I.          The Government Misstates the Relevant Legal Standards. . . . . . . . . . . . . . . . . . . . . 1

           II.         Defendants’ Prior Restraint Scheme is Ultra Vires. . . . . . . . . . . . . . . . . . . . . . . . . . . 2

           III.        Defendants Ignore the Realities of Internet Accessibility and Disregard
                       Defense Distributed’s Efforts to Obtain Guidance Regarding Compliance. . . . . . . . 4

           IV.         Defendants Fail to Acknowledge that Plaintiffs’ Files Are Protected Speech. . . . . . . 5

           V.          Plaintiffs’ Speech Does Not Threaten National Security or Foreign Policy. . . . . . . . 7

           VI.         Defendants’ Censorship Causes Real, Irreparable Injury. . . . . . . . . . . . . . . . . . . . . 10

           VII.        Plaintiffs Have Standing to Raise Their Second Amendment Claims. . . . . . . . . . . . 10

           VIII.       Plaintiffs Will Prevail on Their Second Amendment Claims. . . . . . . . . . . . . . . . . . 11

           IX.         Defendants’ Definition of “Export” is Unconstitutionally Overbroad. . . . . . . . . . . 13

           X.          Defendants’ Application of ITAR Is Not Content Neutral. . . . . . . . . . . . . . . . . . . . 14

           XI.         Defendants’ ITAR Review Process Creates an Interminable Prior Restraint. . . . . . 14

Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15




                                                                            i



DOSWASHINGTONSUP00510
      CaseCase
           2:20-cv-00111-RAJ  Document
               1:15-cv-00372-RP        107-21
                                 Document     Filed06/24/15
                                          37 Filed  09/23/20 Page
                                                              Page4488  of 546
                                                                    of 23



                                                        Table of Authorities

Cases

Addis v. Zimmer, Inc.,
       2003 WL 22997870 (W.D. Tex. Nov. 12, 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Almazan v. CTB, Inc.,
      2000 WL 33348244 (W.D. Tex. Apr. 27, 2000) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Ass’n of Am. Physicians & Surgs. v. Tex. Med. Bd., (TMB),
       627 F.3d 547 (5th Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Bernstein v. U.S. Dep’t of Justice,
       176 F.3d 1132 (9th Cir. 1999). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

Boumediene v. Bush,
     553 U.S. 723 (2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Carey v. Pop. Servs. Int’l,
       431 U.S. 678 (1977) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

CFTC v. Vartuli,
      228 F.3d 94 (2d Cir. 2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 7

Consolidated Edison Co. of N.Y. v. Public Serv. Comm’n of N.Y.,
       447 U.S. 530 (1980). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Edward J. DeBartolo Corp. v. Florida Gulf Coast Bldg. & Const. Trades Council,
      485 U.S. 568 (1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Employment Div., Dep’t of Human Res. of Or. v. Smith,
      494 U.S. 872 (1990). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Ezell v. City of Chicago,
        651 F.3d 684 (7th Cir. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Faculty Senate of Fla. Int’l U. v. Winn,
       477 F. Supp. 2d 1198 (S.D. Fla. 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

FDIC v. Meyer,
      510 U.S. 471 (1994). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Junger v. Daley,
       209 F.3d 481 (6th Cir. 2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

                                                                     ii



DOSWASHINGTONSUP00511
      CaseCase
           2:20-cv-00111-RAJ  Document
               1:15-cv-00372-RP        107-21
                                 Document     Filed06/24/15
                                          37 Filed  09/23/20 Page
                                                              Page5489  of 546
                                                                    of 23



Mance v. Holder, No. 4:14-cv-539-O,
      2015 U.S. Dist. LEXIS 16679 (N.D. Tex. Feb. 11, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . 11

N.L.R.B. v. Catholic Bishop of Chicago,
       440 U.S. 490 (1979) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Nat’l Fed. Of the Blind of Texas, Inc. v. Abbott,
       647 F.3d 202 (5th Cir. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

New Orleans Depot Servs., Inc. v. Director, Office of Worker’s Compensation Programs,
      718 F.3d 384 (5th Cir. 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

New York Times v. United States,
      403 U.S. 713 (1971) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 13

Rasul v. Myers,
       563 F.3d 527 (D.C. Cir. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Reed v. Gilbert,
       2015 WL 2473374 (U.S. June 18, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Reid v. Covert,
        354 U.S. 1 (1957). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Reliable Consultants, Inc. v. Earle,
       517 F.3d 738 (5th Cir. 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Roberts v. U.S. Jaycees,
       468 U.S. 609 (1984). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

United States v. Carter,
       549 F. Supp. 2d 1257 (D. Nev. 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

United States v. Chi Mak,
       683 F.3d 1126 (9th Cir. 2012). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

United States v. Edler Indus.,
       579 F.2d 516 (9th Cir. 1978) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

United States v. Mead Corp.,
       533 U.S. 218 (2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Universal City Studios, Inc. v. Corley,
       273 F.3d 429 (2d Cir. 2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 7


                                                                      iii



DOSWASHINGTONSUP00512
       CaseCase
            2:20-cv-00111-RAJ  Document
                1:15-cv-00372-RP        107-21
                                  Document     Filed06/24/15
                                           37 Filed  09/23/20 Page
                                                               Page6490  of 546
                                                                     of 23



Ward v. Rock Against Racism,
       491 U.S. 781 (1989). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Weste v. United States,
       2013 WL 2896843 (W.D. Tex. June 11, 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Wrenn v. District of Columbia,
      2015 WL 3477748 (D.D.C. May 18, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10




Statutes and Rules

18 U.S.C. § 922(p). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

22 U.S.C. § 1934(a) (1970). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

22 U.S.C. § 2778(a)(1) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Fed. R. Civ. P. 65. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1




Other Authorities

80 Fed. Reg. 31,525. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Black’s Law Dictionary (10th ed. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3




                                                                         iv



DOSWASHINGTONSUP00513
     CaseCase
          2:20-cv-00111-RAJ  Document
              1:15-cv-00372-RP        107-21
                                Document     Filed06/24/15
                                         37 Filed  09/23/20 Page
                                                             Page7491  of 546
                                                                   of 23



              M EMORANDUM OF P OINTS AND A UTHORITIES IN R EPLY TO D EFENDANTS’
                O PPOSITION TO P LAINTIFFS’ M OTION FOR P RELIMINARY INJUNCTION

                                       P RELIMINARY S TATEMENT

        In equating the online publication of unclassified data with the export of munitions,

Defendants reveal a fundamental misunderstanding of the relevant technology at issue. This

misunderstanding extends to other basic facts, e.g., DDTC did not merely “suggest[] that the

technical data be removed from Defense Distributed’s website,” Opp. 5 (emphasis added)—its

“Enforcement Division” instructed Plaintiff that its speech “should be removed from public

access immediately.” App. 14. Defendants’ legal arguments are in the same vein, soft-peddling a

radical restriction on basic rights as a plain export control regime having nothing to do with

Americans’ ability to express and arm themselves in the United States. The arguments are

unconvincing. Plaintiffs’ Motion for Preliminary Injunction (Dkt. 7) should be granted.

                                               A RGUMENT

I.      T HE G OVERNMENT M ISSTATES THE R ELEVANT L EGAL S TANDARDS.

        Plaintiffs are puzzled by the allegation that their “failure to address the legal

requirements for a preliminary injunction alone warrants the straightforward denial of their

motion,” Opp. at 2, and the overheated claim that “Plaintiffs here have not even attempted to

demonstrate” three of the traditional elements, id. The familiar test is set out on page 10, under

“Summary of Argument,” and each Roman numeral under “Argument” relates to each of the

standard elements, with a fifth section discussing Rule 65’s bond requirements. It is Defendants

who apparently believe the standards must be manipulated to achieve the correct result.

        The prohibitive/mandatory distinction test Defendants endorse is inapposite. While a

mandatory injunction is more difficult to obtain than a prohibitive one, two flaws undermine


                                                    1



DOSWASHINGTONSUP00514
      CaseCase
           2:20-cv-00111-RAJ  Document
               1:15-cv-00372-RP        107-21
                                 Document     Filed06/24/15
                                          37 Filed  09/23/20 Page
                                                              Page8492  of 546
                                                                    of 23



Defendants’ argument of this point. First, Defendants inexplicably assume that the status quo

began with their decision to require pre-publication authorization. But as Plaintiffs demonstrated,

requiring pre-publication approval of Internet speech is a new application of ITAR. For years,

the government disclaimed ITAR’s application of a prior restraint. It simply cannot be that every

new regulatory action re-defines the “status quo,” such that the Government gets a “mandatory”

thumb on the scale in every case for injunctive relief. Moreover, the injunction requested is

prohibitive, not mandatory. Plaintiffs seek to stop misconduct, not to obtain some new benefit.

        Defendants also erroneously suggest that because Defense Distributed’s website contains

advertising, and offers the Ghost Gunner for sale, the commercial speech doctrine applies. Opp.

at 16, n. 13. But Defense Distributed is a “non-profit corporation,” Wilson Decl. ¶ 24, whose

goal is “to publish and distribute, at no cost to the public, such information and knowledge on

the Internet in promotion of the public interest.” Id. ¶ 2 (emphasis added). Even if Plaintiffs

charged for downloading the files, their speech would still be predominantly expressive. That

Defense Distributed cannot afford to give away the Ghost Gunner for free, and sells the machine

to fund its charitable operations, does not alter the fact that the Ghost Gunner files more than

“implicitly advocate for [plaintiff’s] views, ideas, goals, causes, and values.” Nat’l Fed. Of the

Blind of Texas, Inc. v. Abbott, 647 F.3d 202, 212-13 (5th Cir. 2011).

II.     D EFENDANTS’ P RIOR R ESTRAINT S CHEME IS ULTRA V IRES.

        Defendants’ flawed understanding of the technology at issue guides their unconstitutional

interpretation of the Arms Export Control Act (“AECA”). To the Government, posting CAD

files on the Internet “would be equivalent to providing the defense article itself.” Opp. at 7

(emphasis added). This conclusion cannot be reconciled with the AECA’s plain text or intent.

        Congress authorized the President “to control the import and the export of defense

                                                   2



DOSWASHINGTONSUP00515
     CaseCase
          2:20-cv-00111-RAJ  Document
              1:15-cv-00372-RP        107-21
                                Document     Filed06/24/15
                                         37 Filed  09/23/20 Page
                                                             Page9493  of 546
                                                                   of 23



articles and defense services and to provide foreign policy guidance to persons of the United

States involved in the export and import of such articles and services.” 22 U.S.C. § 2778(a)(1)

(emphasis added). The AECA does not define “export,” and, “[i]n the absence of such a

definition, [courts] construe a statutory term in accordance with its ordinary or natural meaning.”

FDIC v. Meyer, 510 U.S. 471, 476 (1994); see also New Orleans Depot Servs., Inc. v. Director,

Office of Worker’s Compensation Programs, 718 F.3d 384, 391 (5th Cir. 2013). Defendants’

claim hinges on the court accepting its novel argument that an “export” includes public speech

in the United States, not directed at a particular listener, if a foreign person can listen. This is far

afield from the well-accepted, unambiguous definition of export: “[a] product or service created

in one country and transported to another.” Black’s Law Dictionary (10th ed. 2014).

        Defendants cite to United States v. Edler Indus., 579 F.2d 516, 521 (9th Cir. 1978) for the

proposition that the subject files are ITAR-controlled because Congress intended to control

technical data “directly relevant to the production of a specified article on the Munitions List.”

Opp. at 29. This is a red herring because Congressional intent to control “technical data” under

the AECA is not at issue in this action.1 The question of whether Plaintiffs’ public speech

contains ITAR-controlled technical data is irrelevant if public speech is not considered an

“export.” Moreover, it is important to note that the conduct at issue in Edler involved private

speech, not public speech; and the Edler court found that, regardless of the Congressional intent

to control technical data under AECA’s predecessor, the Mutual Security Act of 1954, 22 U.S.C.

§ 1934(a) (1970), ITAR must be narrowly applied to avoid interfering with constitutionally

protected speech. Edler Indus., 579 F.2d at 521. Even if the Court departs from the ordinary or


1
 See Opp. at 11 (“Plaintiffs do not suggest that Defendants lack authority under the AECA to
construct a narrowly-tailored regime to regulate the export of certain technical data.”).

                                                     3



DOSWASHINGTONSUP00516
       Case 2:20-cv-00111-RAJ
          Case  1:15-cv-00372-RPDocument 107-21
                                  Document      Filed06/24/15
                                           37 Filed   09/23/20 Page
                                                                Page10494 of 546
                                                                       of 23



natural meaning of the term “export” in determining Congressional intent, the AECA is silent or

ambiguous with respect to public speech. Defendants’ command to remove data from Defense

Distributed’s website preceded by two years the June 3, 2015 notice of proposed rulemaking. 80

Fed. Reg. 31,525. The prepublication approval requirement’s informal imposition on a “case-by-

case” basis, based on internal, unpublished guidelines, closely resembles the “ruling letters” at

issue in United States v. Mead Corp that “respond to transactions of the moment.” 533 U.S. 218,

223 (2001); Opp. at 4 (“These assessments are made on a case-by-case basis through an inter-

agency process, evaluating whether the article is covered by the USML”) (emphasis added). As a

result, Skidmore, rather than Chevron deference is appropriate. Id. at 228.

         Defendants’ application of ITAR to all public speech clearly exceeds permissible bounds.

It is unreasonable to assume that Congress ever expected the AECA would be used to censor

public speech by citizens inside the United States merely because foreign persons can listen.

III.     D EFENDANTS IGNORE THE R EALITIES OF INTERNET ACCESSIBILITY AND D ISREGARD
         D EFENSE D ISTRIBUTED ’S E FFORTS TO O BTAIN G UIDANCE R EGARDING C OMPLIANCE.

         Conceding that Plaintiffs may share the disputed technical data with other Americans,

and that Plaintiffs may use the technical data “to make or acquire firearms in the United States,”

Defendants nonetheless assert that the speech’s ordinary Internet publication would constitute an

export of defense articles. Opp. at 1, 14-16. Thus, should a foreigner somehow come into contact

with a file posted on the Internet for the sole audience of a U.S. person, the publisher could be

subject to severe civil and criminal penalties.2

         Defendants’ suggestion that their prior restraint could be avoided if Plaintiffs restricted


2
 Defendants offer that “no one need risk criminal prosecution or civil sanction because it is
possible to get an advance determination as to” ITAR’s application. Opp. at 28. The nearly two
years Plaintiff waited to resolve its commodity jurisdiction request is a long time to stay silent.

                                                     4



DOSWASHINGTONSUP00517
      Case 2:20-cv-00111-RAJ
         Case  1:15-cv-00372-RPDocument 107-21
                                 Document      Filed06/24/15
                                          37 Filed   09/23/20 Page
                                                               Page11495 of 546
                                                                      of 23



access to their files to U.S. internet protocol (“IP”) addresses, Aguirre Decl. at ¶ 16; Opp. at 1, 5,

14-15, n. 4, is naïve at best. First, as any unintentional disclosure to a foreign person is a strict

liability offense under ITAR, relying on IP address filtering to keep oneself on the right side of

the law is hardly prudent. Moreover, IP addresses can be faked (“spoofed”) quite easily,

allowing foreign nationals to access files on the Internet domestically or abroad at Plaintiffs’

peril.3 And, even if Plaintiffs were somehow able to always limit access to domestic IP

addresses, there is no way to stop a foreign person from looking at (or using) a U.S. person’s

internet connection. Every embassy in Washington is steps away from free, domestic IP WiFi.

And the State Department has never before, including in its latest proposed notice for

rulemaking, offered IP filtering as an acceptable method to publish files to the Internet (much

less a safe harbor). In sum, Defendants have effectively declared the Internet a forbidden ground

for collaboration if a CAD file might fall within their overbroad definition of “technical data.” 4

IV.     D EFENDANTS F AIL TO A CKNOWLEDGE THAT PLAINTIFFS’ F ILES A RE P ROTECTED S PEECH .

        Defendants give short shrift to the two leading precedents relating to First Amendment

protection for computer code, Bernstein and Junger, relegating them to a sparse footnote and

dubbing them the “other two cases cited by Plaintiffs.” Opp. at 13, n. 10 (citing Bernstein v. U.S.

Dep’t of Justice, 176 F.3d 1132, 1139-43 (9th Cir. 1999); Junger v. Daley, 209 F.3d 481, 485

(6th Cir. 2000)). Both of these cases held—as the government must acknowledge—that



3
 Weste v. United States, 2013 WL 2896843, at *14 (W.D. Tex. June 11, 2013); United States v.
Carter, 549 F. Supp. 2d 1257, 1268-69 (D. Nev. 2008).
4
 Although Defendants fault Defense Distributed for not “inquir[ing] about whether” the files
could be limited to “U.S. persons within the United States,” or how “to post the technical data on
the Internet without violating ITAR,” Opp. at 5, 9, 14, Defense Distributed repeatedly sought
guidance on ITAR compliance to no avail. Pl. Br. at 19-20; App. 3-4, ¶¶ 10-11; Exs. 18-23.

                                                     5



DOSWASHINGTONSUP00518
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/24/15
                                        37 Filed   09/23/20 Page
                                                             Page12496 of 546
                                                                    of 23



computer code is protected by the First Amendment.5 Indeed, Plaintiffs’ files are more

expressive than Bernstein’s encryption algorithm or Junger’s source code.

        Unable to challenge Bernstein and Junger’s core holding, Defendants change the facts,

conflating the CAD and Ghost Gunner files in question and claiming that these are purely

functional. But the two file types are distinct, and they are each expressive.6 Defendants’

confusion is based on a declaration by one Lisa Aguirre, who appears without a curriculum vitae

and whose qualifications are unknown. Addis v. Zimmer, Inc., 2003 WL 22997870, at *1 (W.D.

Tex. Nov. 12, 2003) (striking an expert whose report lacked a curriculum vitae); Almazan v.

CTB, Inc., 2000 WL 33348244, at *7 (W.D. Tex. Apr. 27, 2000) (recognizing importance of c.v.

in assessing design expert’s qualifications). Her declaration, based on “personal knowledge” and

“information provided to [her] in [her] official capacity,” mischaracterizes the technology’s

operation, and repeatedly conflates the commodity jurisdiction requests. Aguirre Decl. at ¶ 4.

Wilson’s supplemental declaration responds to Aguirre’s errors. Ex. 1 at ¶¶ 37-45.

        Simply stated, and as elaborated by Wilson, CAD files are not “executable,” and creating

the Liberator indeed “requires additional craftsmanship, know-how, tools, and materials,”

contrary to Aguirre’s position. Aquirre Decl. ¶ 29.b; Ex. 1 at ¶¶ 4-36. This is not a case where “a

human’s mental faculties do not intercede,” but rather the files “communicate information

comprehensible to a human [and] qualify as speech.” Universal City Studios, Inc. v. Corley, 273

F.3d 429, 448 (2d Cir. 2001). Accordingly, CFTC v. Vartuli, 228 F.3d 94 (2d Cir. 2000), upon



5
 Contrary to the Defendants’ assertion, Opp. at 13 n. 10, Plaintiffs discuss Bernstein’s history.
Pl. Br. n. 8.
6
  Defendants’ brief discusses only the CAD, not the Ghost Gunner files, and their submissions
fail to address the broader array of files Plaintiffs seek to publish. See Complaint ¶ 37.

                                                   6



DOSWASHINGTONSUP00519
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/24/15
                                         37 Filed   09/23/20 Page
                                                              Page13497 of 546
                                                                     of 23



which Defendants heavily rely, is simply inapposite. Vartuli concerned software-generated

currency trading instructions which did not require the human mind’s intercession—users were

told that they “must ‘follow the signals with no second guessing.’” Vartuli, 228 F.3d at 111. In

contrast, Defense Distributed’s software files, which are open-source for philosophical reasons,

invite the user’s mind to intercede, modify and customize the code and any related construction

of a gun or gun part. Ex. 1 at ¶ 46.

        Importantly, the CAD files and the Ghost Gunner files can both be used in the generation

of a product and are expressive themselves. “[T]he fact that a program has the capacity to direct

the functioning of a computer does not mean that it lacks the additional capacity to convey

information, and it is the conveying of information that renders instructions ‘speech’ for

purposes of the First Amendment.” Universal City, 273 F.3d at 447.

V.      P LAINTIFFS’ S PEECH D OES N OT T HREATEN N ATIONAL S ECURITY OR F OREIGN P OLICY .

        As Justice Stewart recognized in the “Pentagon Papers” case, a prior restraint is justified

only where the disclosure will “surely result in direct, immediate, and irreparable damage to our

Nation or its people.” New York Times v. United States, 403 U.S. 713, 730 (1971) (Stewart, J.,

concurring) (emphasis added). Defendants’ alleged national security and foreign policy harms

are indirect, indeterminate, and speculative. They do not even come close to meeting the

threshold identified by the Supreme Court in the Pentagon Papers case, where the national

security implications were far more concrete and actionable than anything identified in this case.

        Defendants’ claim of national security and foreign policy harms centers around the

notion that the Liberator’s design allows the creation of “a lethal firearm that can be easily

modified to be virtually undetectable in metal detectors and other security equipment.” Opp. at

10 (citing Aguirre Decl. at ¶ 35); Aguirre Decl. at n. 9. But just about any firearm, in the wrong

                                                   7



DOSWASHINGTONSUP00520
       Case 2:20-cv-00111-RAJ
          Case  1:15-cv-00372-RPDocument 107-21
                                  Document      Filed06/24/15
                                           37 Filed   09/23/20 Page
                                                                Page14498 of 546
                                                                       of 23



hands, can theoretically threaten national security. Could Defendants banish all firearms-related

speech from the Internet by asserting “national security?” And why stop with firearms?

Countless technologies may be repurposed by a foreign military.

          In any event, Defendants again show a fundamental misunderstanding of the relevant

technology, ignoring the fact that one of the modifications required to render the Liberator

“undetectable by metal detectors”—the removal of the steel firing pin component—also renders

it a paperweight.7 Ex. 1 at 33. Furthermore, its substantial physical size and obvious appearance

as a firearm or firearm component (complete with a trigger guard and handgrip) render it readily

detectable by X-ray machines, millimeter wave machines, pat-downs, and physical bag searches.

Of course, as noted supra, Aguirre has not been proffered as an expert in firearms functionality,

nor is there any evidence that she could qualify as one.

          Moreover, assuming, arguendo, that the Liberator, as designed, could somehow be

converted into a working, undetectable gun, the design itself is not for an undetectable (i.e.,

illegal, per 18 U.S.C. § 922(p)) firearm. Id. at ¶¶ 14, 33. Just as a long-barreled shotgun is not

regulated under the National Firearms Act because it might be sawed off with a hacksaw, the

constitutionally-protected sharing of the Liberator files on domestic web sites should not be

restrained based on the speculative (and false) theory that someone could remove all of the metal

components from it and still have a functioning firearm. Moreover, plans and instructions for

building much more easily concealable (though equally capable of firing projectiles) devices

such as pen guns or “zip” guns are widely available in books and on Internet forums.

          The other items for which Plaintiffs have submitted commodity jurisdiction requests are



7
    For that matter, bullets are detectable.

                                                   8



DOSWASHINGTONSUP00521
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/24/15
                                         37 Filed   09/23/20 Page
                                                              Page15499 of 546
                                                                     of 23



similarly unlikely to create a threat to national security. For example, files substantially similar

to Defense Distributed’s AR-15 lower CAD files have long been hosted online by other

individuals and organizations. App. 283-84. The alleged risk associated with the online posting

of the “80% AR-15 lower receiver” Ghost Gunner CNC file Defendants identified as subject to

the ITAR (App. 280-81) is even more attenuated, as the Internet is replete with downloadable

CAD files for complete (as opposed to “80%” complete) AR-15 lower receivers.

        Defendants rely heavily on United States v. Chi Mak, 683 F.3d 1126 (9th Cir. 2012), in

pressing their “national security” shibboleth, but that case—involving the sharing of stolen

military secrets—is wholly inapposite. Chi Mak’s China-bound CD containing encrypted

“export-controlled naval technology,” 683 F.3d at 1131, was not public speech, and the

defendant was not a public speaker. In contrast, Plaintiffs seek to publish information lawfully

possessed by them on the Internet. Notably, the Chi Mak court instructed the jury that the

Government bore the burden of proving that the contested technical data was not in the public

domain. Id. at 1132.

        Here, in contrast, it is obvious that for many months (and, in some cases, for years),

Defendants have been aware of other examples of online sharing of other CAD files for firearm

and firearm component designs, and they have done nothing to stop such publication.8 The CAD

files for the Liberator itself remain available on the Internet (though not through Defense

Distributed). Moreover, given the rapid development and availability of 3D scanners, including

ones interfacing directly with 3D printers, it is difficult to see what safety gains, if any, might

come from restricting Plaintiffs’ fundamental liberties in this case. Wilson Supp. Decl., ¶ 48.


8
 App. 211-12, 283-84. Aguirre’s claim that existing material identified as being in the public
domain did not contain CAD files, Aguirre Decl. ¶ 29(c), is thus particularly baffling.

                                                     9



DOSWASHINGTONSUP00522
       Case 2:20-cv-00111-RAJ
          Case  1:15-cv-00372-RPDocument 107-21
                                  Document      Filed06/24/15
                                           37 Filed   09/23/20 Page
                                                                Page16500 of 546
                                                                       of 23



VI.      D EFENDANTS’ C ENSORSHIP C AUSES R EAL, IRREPARABLE INJURY .

         Defendants are entirely too dismissive of the fact that each additional day that passes

without relief being granted is an additional day in which Americans’ free speech is stifled and

the right to keep and bear arms for self-defense is infringed. There is no serious dispute that, as a

matter of law, the public interest in protecting First and Second Amendment freedoms will be

irreparably harmed. See Ezell v. City of Chicago, 651 F.3d 684, 699 (7th Cir. 2011); Wrenn v.

District of Columbia, 2015 WL 3477748 at *9 (D.D.C. May 18, 2015). Defendants’ reliance on

Faculty Senate of Fla. Int’l U. v. Winn, 477 F. Supp. 2d 1198 (S.D. Fla. 2007), for the

proposition that “limits on foreign academic research” do not cause irreparable First Amendment

harm, is spurious. The case involved the loss of travel funding, and the court merely applied the

familiar rule that money damages are not irreparable, but compensable. Had the Government

actually barred academic research, the opinion would have doubtless read very differently.

         Defendants audaciously use their own two years of bureaucratic delay to argue that

Plaintiffs have waited too long to seek relief. Opp. at 8-9. But Plaintiffs jumped through every

hoop Defendants asked them to jump through, spending time and money in a good faith effort to

comply with Defendants’ ambiguous, interminable regime. This lawsuit was filed on May 6,

2015, only 21 days after Defendants’ April 15, 2015 response to Defense Distributed’s Ghost

Gunner commodity jurisdiction requests, barring distribution of the Ghost Gunner files.

VII.     P LAINTIFFS H AVE S TANDING TO R AISE T HEIR S ECOND A MENDMENT C LAIMS.

         Defendants do not question Plaintiffs’ standing to raise their First and Fifth Amendment

claims, assailing only Plaintiffs’ Second Amendment standing on grounds that they do not,

themselves, seek to manufacture arms. But they have no real response to the simple fact that

“vendors and those in like positions . . . have been uniformly permitted to resist efforts at

                                                   10



DOSWASHINGTONSUP00523
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/24/15
                                        37 Filed   09/23/20 Page
                                                             Page17501 of 546
                                                                    of 23



restricting their operations by acting as advocates for the rights of third parties who seek access

to their market or function,” Carey v. Pop. Servs. Int’l, 431 U.S. 678, 684 (1977) (quotation

omitted); Reliable Consultants, Inc. v. Earle, 517 F.3d 738, 743 (5th Cir. 2008); Mance v.

Holder, No. 4:14-cv-539-O, 2015 U.S. Dist. LEXIS 16679, at *25 n.8 (N.D. Tex. Feb. 11, 2015).

        To the extent it was not obvious to the Government, from the first set of declarations, that

Plaintiffs’ members, customers and visitors want to access the files for the purpose of

manufacturing firearms for self-defense, that much is now made clear in the supplemental

declarations. The attacks on SAF’s associational standing are spurious. SAF easily meets the test

for associational standing. Its members who have unambiguously declared their intent to

download files from Defense Distributed and SAF’s websites are barred from accessing files, are

injured, and would thus “[a] otherwise have standing to sue in their own right; (b) the interests it

seeks to protect are germane to the organization’s purpose; and (c) neither the claim asserted nor

the relief requested requires the participation of individual members in the lawsuit.” Id.; Ass’n of

Am. Physicians & Surgs. v. Tex. Med. Bd., (TMB), 627 F.3d 547, 550 (5th Cir. 2010).

VIII.   P LAINTIFFS W ILL P REVAIL ON T HEIR S ECOND A MENDMENT C LAIMS.

        As is often the case, the Government asserts a (specious) standing defense because it

lacks any meaningful defense on the merits. Remarkably, there is no real answer to the Second

Amendment claim actually made by the Plaintiffs. Defendants expend a great deal of effort

arguing that the Second Amendment does not protect the right to export weapons. For the sake

of argument, so stipulated.9 But Plaintiffs are not claiming the right to export weapons. Plaintiffs,



9
 Although far from the issues raised in this case, it would appear that the Government can no
more bar Americans from taking guns with them overseas for the purpose of self-defense, than it
can ban Americans from leaving the country with their books or religious articles.

                                                   11



DOSWASHINGTONSUP00524
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/24/15
                                         37 Filed   09/23/20 Page
                                                              Page18502 of 546
                                                                     of 23



who have the exclusive and absolute authority to define their own claims, claim the right to

acquire and manufacture arms. The Government does not appear to contest that much.

        Obviously, restricting the Internet publication of 3D printing and CNC files used to

manufacture firearms impacts this fundamental right, and so the Government bears a heightened

scrutiny burden in proving the constitutionality of its restrictions. Even were the Court to

assume, for the sake of argument, that Internet publication is a form of export, it is not, like

sailing a container ship into the ocean purely so. Is the Internet not used by American citizens,

within the United States, to exchange information? Plaintiffs’ Internet publication will, as

intended, cause information to be delivered, received, and used domestically. However many

foreign downloads Defendants might stop, banning this activity infringes Second Amendment

rights within the United States.

        With respect to step-two of the Second Amendment inquiry, Defendants assume without

discussion that intermediate scrutiny would apply. Why? Their action impedes the exercise of

core Second Amendment rights by responsible, law-abiding Americans. And even under

intermediate scrutiny, Defendants barely attempt to show why such a breathtakingly radical

restriction—banishing all firearms-related technical data from the Internet—would

constitutionally “fit” their interests.

        Indeed, the Supreme Court has recognized that when two constitutional rights work “in

conjunction,” they “reinforc[e]” each other, forming a “hybrid claim.” Employment Div., Dep’t

of Human Res. of Or. v. Smith, 494 U.S. 872, 881-82 (1990). These claims warrant “heightened

scrutiny.” See Roberts v. U.S. Jaycees, 468 U.S. 609, 622 (1984). The first two Amendments

work in tandem to protect expressive content about the right to keep and bear arms.



                                                   12



DOSWASHINGTONSUP00525
      Case 2:20-cv-00111-RAJ
         Case  1:15-cv-00372-RPDocument 107-21
                                 Document      Filed06/24/15
                                          37 Filed   09/23/20 Page
                                                               Page19503 of 546
                                                                      of 23



IX.     D EFENDANTS’ D EFINITION OF “E XPORT” IS UNCONSTITUTIONALLY O VERBROAD.

        Defendants’ surreal construction of the term “export” cannot be reconciled with the First

Amendment’s protection of speech that is accessible to foreign persons—even if it affects

national security. Under Defendants’ view, the State Department could require the New York

Times to seek permission to “export” the Pentagon Papers—also known as publishing a

newspaper—lest a foreigner read the article over the shoulder of a U.S. citizen. Cf. New York

Times, supra, 403 U.S. 713. To avoid the constitutional difficulties with the government’s

interpretation of the statute, this Court should construe the meaning of “export” as narrowly as

possible, excluding the infinite construction that includes sharing public information onto the

Internet.10 The Government’s position threatens Americans’ basic freedom to communicate

amongst themselves via the Internet.

        Echoing its response to the Second Amendment claim, the Government remains willfully

oblivious to the fact that Internet speech frequently occurs domestically, exclusively between

two Americans. But also echoing its claims regarding the lack of a Second Amendment right to

export arms, Defendants assert that Plaintiffs enjoy no First Amendment rights overseas. Perhaps

it is not definitively clear that the Government is wrong on this claim, but close enough: “When

the Government reaches out to punish a citizen who is abroad, the shield which the Bill of Rights

and other parts of the Constitution provide to protect his life and liberty should not be stripped

away just because he happens to be in another land.” Reid v. Covert, 354 U.S. 1, 6 (1957)


10
  Edward J. DeBartolo Corp. v. Florida Gulf Coast Bldg. & Const. Trades Council, 485 U.S.
568, 578 (1988) (“the section is open to a construction that obviates deciding whether a
congressional prohibition of handbilling on the facts of this case would violate the First
Amendment”); N.L.R.B. v. Catholic Bishop of Chicago, 440 U.S. 490, 500 (1979) (“an Act of
Congress ought not be construed to violate the Constitution if any other possible construction
remains available.”).

                                                   13



DOSWASHINGTONSUP00526
      Case 2:20-cv-00111-RAJ
         Case  1:15-cv-00372-RPDocument 107-21
                                 Document      Filed06/24/15
                                          37 Filed   09/23/20 Page
                                                               Page20504 of 546
                                                                      of 23



(plurality opinion); cf. Rasul v. Myers, 563 F.3d 527, 531 (D.C. Cir. 2009) (per curiam). And

while “practical considerations” may inform the question of what rights Americans enjoy

overseas, Boumediene v. Bush, 553 U.S. 723, 761-62 (2008), the only relevant Americans here

are on American soil.11

X.      D EFENDANTS’ A PPLICATION OF ITAR IS N OT C ONTENT N EUTRAL.

        Defendants argue that strict scrutiny should not apply to ITAR’s export controls, as those

controls are allegedly content-neutral. Opp. at 15. According to Defendants, their national

security and foreign-policy based purpose is the controlling consideration in determining the

content neutrality of the export controls in question. Id. (citing Ward v. Rock Against Racism,

491 U.S. 781, 791 (1989)). But last week’s Supreme Court decision in Reed v. Gilbert, 2015 WL

2473374, *8 (U.S. June 18, 2015), distinguishes Ward, recognizing that a government’s purpose

is not relevant when a law is content-based on its face. “[A] speech regulation targeted at a

specific subject matter is content based even if it does not discriminate among viewpoints within

that subject matter.” 2015 WL 2473374 at *9 (citing Consolidated Edison Co. of N.Y. v. Public

Serv. Comm’n of N.Y., 447 U.S. 530, 537 (1980)). When a particular type of speech (or speaker)

is given treatment that is different from another kind of speech (or speaker), strict scrutiny

applies. Id. at 10-12. Here, Plaintiffs’ Internet speech is regulated based on the fact that it

pertains to firearms. Reed clearly holds that strict scrutiny applies.

XI.     D EFENDANTS’ ITAR R EVIEW P ROCESS C REATES AN INTERMINABLE P RIOR R ESTRAINT.

        In response to the charge that its imposition of ITAR on Plaintiffs creates a prior



11
  Defendants’ allegation that Plaintiffs’ First Amendment rights are coterminous with the
threatened expressive rights of all third parties, Opp. at 21, is speculative. A regulation as broad
and arbitrary as Defendants’ may have numerous unforeseeable applications.

                                                    14



DOSWASHINGTONSUP00527
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed06/24/15
                                         37 Filed   09/23/20 Page
                                                              Page21505 of 546
                                                                     of 23



restraint, Defendants respond that Defense Distributed can simply file a commodity jurisdiction

request for a quick resolution of any issues. This is, at best, a rose-colored view of the process.

The government casually notes that “[o]n June 21, 2013, Defense Distributed filed CJ requests

for the ten items identified in the DDTC letter.” Opp. at 5. Two paragraphs, and two years later,

the brief continues, “On June 4, 2015, review of Defense Distributed’s first ten requests was

completed.” Opp. at 6. It was during this two-year delay that Plaintiffs’ speech rights were

censored, and held in limbo. Defendants dare to suggest that Plaintiffs’ “claim of imminent

irreparable injury is significantly undermined by the[] delay in seeking judicial relief.” Opp. at 8.

However, not until Plaintiffs filed suit did Defendants finally reply to the Liberator commodity

jurisdiction request. In contrast, the commodity jurisdiction request for the Ghost Gunner was

resolved in only four months—shortly after this litigation commenced. The Government’s

disparate processing of the commodity jurisdiction requests provides even more evidence of the

content-based nature of the procedures Defendants employ in administering their prior restraint.

        Aguirre claims, “in my experience, the overwhelming majority of ITAR licensing

applications are approved outright or approved with conditions intended to safeguard the defense

article being exported.” Aguirre Decl. at ¶ 33. However, Defendants do not identify any

procedures used to review license applications for public speech. This failure is significant in

light of Defense Distributed’s January 5, 2015 request for licensing guidance which, to date,

Defendants have not responded to. App. 305. Even if the prepublication requirement satisfies

other First Amendment concerns, the Defendants’ continued failure to provide any indicia of

adequate procedures, defeats their prior restraint under both the First and Fifth Amendments.

                                              C ONCLUSION

        The motion for preliminary injunction should be granted.

                                                   15



DOSWASHINGTONSUP00528
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/24/15
                                        37 Filed   09/23/20 Page
                                                             Page22506 of 546
                                                                    of 23



       Dated: June 24, 2015                        Respectfully submitted,

       GURA & POSSESSKY, PLLC                      FISH & RICHARDSON P.C.

       /s/ Alan Gura                               /s/ William B. Mateja
       Alan Gura                                   William T. “Tommy” Jacks
       Virginia Bar No. 68842*                     Texas State Bar No. 10452000
       Gura & Possessky, PLLC                      William B. Mateja
       105 Oronoco Street, Suite 305               Texas State Bar No. 13185350
       Alexandria, Virginia 22314                  David S. Morris
       703.835.9085 / Fax 703.997.7665             Texas State Bar No. 24032877
       alan@gurapossessky.com                      FISH & RICHARDSON P.C.
                                                   One Congress Plaza, Suite 810
       Matthew Goldstein                           111 Congress Avenue
       D.C. Bar No. 975000*                        Austin, Texas 78701
       Matthew A. Goldstein, PLLC                  (512) 472-5070 (Telephone)
       1012 14th Street NW, Suite 620              (512) 320-8935 (Facsimile)
       Washington, DC 20005                        jacks@fr.com
       202.550.0040/Fax 202.683.6679               dmorris@fr.com
       matthew@goldsteinpllc.com                   mateja@fr.com

       Josh Blackman
       Virginia Bar No. 78292**
       1303 San Jacinto Street
       Houston, Texas 77002
       202.294.9003/Fax: 713.646.1766
       joshblackman@gmail.com

       *Admitted pro hac vice
       **Admission to W.D. Tex. Bar pending




                                              16



DOSWASHINGTONSUP00529
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed06/24/15
                                        37 Filed   09/23/20 Page
                                                             Page23507 of 546
                                                                    of 23



                                       Certificate of Service


       The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a) on June 24, 2015, and was served on all counsel who are

deemed to have consented to electronic service. Local Rule CV-5(b)(1). Any and all other

counsel of record not deemed to have consented to electronic service were served with a true and

correct copy of the foregoing by U.S. Mail and/or electronic mail on June 24, 2015.




                                      /s/ William B. Mateja
                                      William B. Mateja




DOSWASHINGTONSUP00530
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document  37-1 Filed
                                              Filed09/23/20
                                                    06/24/15 Page
                                                             Page508
                                                                  1 ofof
                                                                       1 546




                         EXHIBIT 1

             FILED UNDER SEAL
             SUPPLEMENTAL DECLARATION
                   OF CODY WILSON




DOSWASHINGTONSUP00531
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document  37-2 Filed
                                              Filed09/23/20
                                                    06/24/15 Page
                                                             Page509
                                                                  1 ofof
                                                                       3 546




                         EXHIBIT 2




DOSWASHINGTONSUP00532
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document  37-2 Filed
                                              Filed09/23/20
                                                    06/24/15 Page
                                                             Page510
                                                                  2 ofof
                                                                       3 546




DOSWASHINGTONSUP00533
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document  37-2 Filed
                                              Filed09/23/20
                                                    06/24/15 Page
                                                             Page511
                                                                  3 ofof
                                                                       3 546




DOSWASHINGTONSUP00534
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document  37-3 Filed
                                              Filed09/23/20
                                                    06/24/15 Page
                                                             Page512
                                                                  1 ofof
                                                                       3 546




                         EXHIBIT 3




DOSWASHINGTONSUP00535
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document  37-3 Filed
                                              Filed09/23/20
                                                    06/24/15 Page
                                                             Page513
                                                                  2 ofof
                                                                       3 546




DOSWASHINGTONSUP00536
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document  37-3 Filed
                                              Filed09/23/20
                                                    06/24/15 Page
                                                             Page514
                                                                  3 ofof
                                                                       3 546




DOSWASHINGTONSUP00537
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document  37-4 Filed
                                              Filed09/23/20
                                                    06/24/15 Page
                                                             Page515
                                                                  1 ofof
                                                                       3 546




                         EXHIBIT 4




DOSWASHINGTONSUP00538
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document  37-4 Filed
                                              Filed09/23/20
                                                    06/24/15 Page
                                                             Page516
                                                                  2 ofof
                                                                       3 546




DOSWASHINGTONSUP00539
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                              Document  37-4 Filed
                                              Filed09/23/20
                                                    06/24/15 Page
                                                             Page517
                                                                  3 ofof
                                                                       3 546




DOSWASHINGTONSUP00540
     CaseCase
          2:20-cv-00111-RAJ  Document
              1:15-cv-00372-RP        107-21
                                Document     Filed08/04/15
                                         43 Filed  09/23/20 Page
                                                             Page1518  of 546
                                                                   of 25



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

DEFENSE DISTRIBUTED, ET AL.,                     §
                                                 §
               Plaintiffs,                       §
                                                 §
V.                                               §            1-15-CV-372 RP
                                                 §
UNITED STATES DEPARTMENT OF                      §
STATE, ET AL.,                                   §
                                                 §
               Defendants.                       §


                                              ORDER

       Before the Court are Plaintiffs’ Motion for Preliminary Injunction, filed May 11, 2015 (Clerk’s

Dkt. #7), Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Preliminary

Injunction, filed May 11, 2015 (Clerk’s Dkt. #8) and the responsive pleadings thereto. The Court

conducted a hearing on the motion on July 6, 2015. Having considered the motion, responsive

pleadings, record in the case, and the applicable law, the Court is of the opinion that Plaintiffs’

motion for a preliminary injunction should be denied. See FED. R. CIV. P. 65(b).

                                        I. BACKGROUND

       Plaintiffs Defense Distributed and the Second Amendment Foundation (“SAF”) bring this

action against defendants the United States Department of State, Secretary of State John Kerry,

the Directorate of Defense Trade Controls (“DDTC”), and employees of the DDTC in their official

and individual capacities, challenging implementation of regulations governing the “export” of

“defense articles.”

       Under the Arms Export Control Act (“AECA”), “the President is authorized to control the

import and the export of defense articles and defense services” and to “promulgate regulations for

the import and export of such articles and services.” 22 U.S.C. § 2778(a)(1). The AECA imposes

both civil and criminal penalties for violation of its provisions and implementing regulations,




DOSWASHINGTONSUP00541
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed08/04/15
                                        43 Filed  09/23/20 Page
                                                            Page2519  of 546
                                                                  of 25



including monetary fines and imprisonment. Id. § 2278(c) & (e). The President has delegated his

authority to promulgate implementing regulations to the Secretary of State. Those regulations, the

International Traffic in Arms Regulation (“ITAR”), are in turn administered by the DDTC and its

employees. 22 C.F.R. 120.1(a).

       The AECA directs that the “defense articles” designated under its terms constitute the

United States “Munitions List.” 22 U.S.C. § 2278(a)(1). The Munitions List “is not a compendium

of specific controlled items,” rather it is a “series of categories describing the kinds of items”

qualifying as “defense articles.” United States v. Zhen Zhou Wu, 711 F.3d 1, 12 (1st Cir.) cert.

denied sub nom. Yufeng Wei v. United States, 134 S. Ct. 365 (2013). Put another way, the

Munitions List contains “attributes rather than names.” United States v. Pulungan, 569 F.3d 326,

328 (7th Cir. 2009) (explaining “an effort to enumerate each item would be futile,” as market is

constantly changing).    The term “defense articles” also specifically includes “technical data

recorded or stored in any physical form, models, mockups or other items that reveal technical data

directly relating to items designated in” the Munitions List. 22 C.F.R. § 120.6

       A party unsure about whether a particular item is a “defense article” covered by the

Munitions List may file a “commodity jurisdiction” request with the DDTC. See 22 C.F.R. § 120.4

(describing process). The regulations state the DDTC “will provide a preliminary response within

10 working days of receipt of a complete request for commodity jurisdiction.” Id. § 120.4(e). If a

final determination is not provided after 45 days, “the applicant may request in writing to the

Director, Office of Defense Trade Controls Policy that this determination be given expedited

processing.” Id.

       According to Plaintiffs, Defense Distributed publishes files on the Internet as a means of

fulfilling its primary missions to promote the right to keep and bear arms and to educate the public,

as well as generating revenue. Specifically, in December 2012 Defense Distributed made available

for free on the Internet privately generated technical information regarding a number of gun-related

                                                 2



DOSWASHINGTONSUP00542
     CaseCase
          2:20-cv-00111-RAJ  Document
              1:15-cv-00372-RP        107-21
                                Document     Filed08/04/15
                                         43 Filed  09/23/20 Page
                                                             Page3520  of 546
                                                                   of 25



items (the “Published Files”). (Compl. ¶¶ 22-24). Plaintiffs allege that, on May 8, 2013, Defendants

sent Defense Distributed a letter stating:

         DTCC/END is conducting a review of technical data made publicly available by
         Defense Distributed through its 3D printing website, DEFCAD.org, the majority of
         which appear to be related to items in Category I of the [Munitions List]. Defense
         Distributed may have released ITAR-controlled technical data without the required
         prior authorization from the Directorate of Defense Trade Controls (DDTC), a
         violation of the ITAR.

(Id. ¶ 25).

         Plaintiffs state they promptly removed the Published Files from the Internet. Further, per

instruction in the May 2013 letter, Plaintiffs submitted commodity jurisdiction requests covering the

Published Files on June 21, 2013. According to Plaintiffs, they have not received a response to

the requests from Defendants. (Id. ¶¶ 26-29).

         Plaintiffs further allege that, on September 25, 2014, Defense Distributed sent a request

for prepublication approval for public release of files containing technical information on a machine

named the “Ghost Gunner” that can be used to manufacture a variety of items, including gun parts

(the “Ghost Gunner Files”).1 Following resubmission of the request, on April 13, 2015, DDTC

determined that the Ghost Gunner machine, including the software necessary to build and operate

the Ghost Gunner machine, is not subject to ITAR, but that “software, data files, project files,

coding, and models for producing a defense article, to include 80% AR-15 lower receivers, are

subject to the jurisdiction of the Department of State in accordance with [ITAR].” (Id. ¶¶ 28-33).

         In addition, Plaintiffs allege that since September 2, 2014, Defense Distributed has made

multiple requests to DOPSR for prepublication review of certain computer-aided design (“CAD”)

files. In December 2014, DOPSR informed Defense Distributed that it refused to review the CAD

files. The DOPSR letter directed Defense Distributed to the DDTC Compliance and Enforcement


          1
            According to Plaintiffs, Defendants identify the Department of Defense Office of Prepublication Review and
Security (“DOPSR”) as the government agency from which private persons must obtain prior approval for publication of
privately generated technical information subject to ITAR control. (Compl. ¶ 28).

                                                          3



DOSWASHINGTONSUP00543
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed08/04/15
                                        43 Filed  09/23/20 Page
                                                            Page4521  of 546
                                                                  of 25



Division for further questions on public release of the CAD files. Defense Distributed has sought

additional guidance on the authorization process, but to date, Defendants have not responded. (Id.

¶¶ 34-36).

        Plaintiffs filed this action on April 29, 2015, raising five separate claims. Specifically,

Plaintiffs assert that the imposition by Defendants of a prepublication approval requirement for

“technical data” related to “defense articles” constitutes: (1) an ultra vires government action; (2)

a violation of their rights to free speech under the First Amendment; (3) a violation of their right to

keep and bear arms under the Second Amendment; and (4) a violation of their right to due process

of law under the Fifth Amendment. Plaintiffs also contend the violations of their constitutional rights

entitled them to monetary damages under Bivens v. Six Unknown Named Agents of the Federal

Bureau of Narcotics, 403 U.S. 388 (1971). Plaintiffs now seek a preliminary injunction enjoining

the enforcement of any prepublication approval requirement against unclassified information under

the ITAR, specifically including all files Defense Distributed has submitted for DOPSR review. The

parties have filed responsive pleadings. The Court conducted a hearing on July 6, 2015 and the

matter is now ripe for review.

                                    II. STANDARD OF REVIEW

        A preliminary injunction is an extraordinary remedy and the decision to grant a preliminary

injunction is to be treated as the exception rather than the rule. Valley v. Rapides Parish Sch. Bd.,

118 F.3d 1047, 1050 (5th Cir. 1997). The party seeking a preliminary injunction may be granted

relief only if the moving party establishes: (1) a substantial likelihood of success on the merits; (2)

a substantial threat that failure to grant the injunction will result in irreparable injury; (3) that the

threatened injury out-weighs any damage that the injunction may cause the opposing party; and

(4) that the injunction will not disserve the public interest. See Hoover v. Morales, 146 F.3d 304,

307 (5th Cir.1998); Wenner v. Texas Lottery Comm'n, 123 F.3d 321, 325 (5th Cir. 1997); Cherokee



                                                   4



DOSWASHINGTONSUP00544
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed08/04/15
                                        43 Filed  09/23/20 Page
                                                            Page5522  of 546
                                                                  of 25



Pump & Equip. Inc. v. Aurora Pump, 38 F.3d 246, 249 (5th Cir. 1994). To show a substantial

likelihood of success, “the plaintiff must present a prima facie case, but need not prove that he is

entitled to summary judgment.” Daniels Health Sciences, L.L.C. v. Vascular Health Sciences,

L.L.C., 710 F.3d 579, 582 (5th Cir. 2013). See also Janvey v. Alguire, 647 F.3d 585, 596 (5th Cir.

2011) (same, citing CHARLES ALAN W RIGHT, ARTHUR R. MILLER, MARY KAY KANE, 11A FEDERAL

PRACTICE & PROCEDURE § 2948.3 (2d ed. 1995) (“All courts agree that plaintiff must present a prima

facie case but need not show that he is certain to win.”)). The party seeking a preliminary

injunction must clearly carry the burden of persuasion on all four requirements to merit relief.

Mississippi Power & Light Co., 760 F.2d 618, 621 (5th Cir. 1985).

                                          III. ANALYSIS

        Defendants maintain Plaintiffs have not established any of the four requirements necessary

to merit grant of a preliminary injunction. Plaintiffs, of course, disagree. The Court will briefly

address the parties’ arguments concerning the final three requirements before turning to the core,

and dispositive question, whether Plaintiffs have shown a likelihood of success on the merits of

their clairms.

A. Injury and Balancing of Interests

        Defendants suggest Plaintiffs’ contention that they face irreparable injuy absent immediate

relief is rebutted by their delay in filing this lawsuit. However, the Supreme Court has stated that

the “loss of First Amendment freedoms, for even minimal periods of time, unquestionably

constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976); see also Palmer v.

Waxahachie Indep. Sch. Dist., 579 F.3d 502, 506 (5th Cir. 2009) (the “loss of First Amendment

freedoms for even minimal periods of time constitutes irreparable injury justifying the grant of a

preliminary injunction.”). The Second Amendment protects “similarly intangible and unquantifiable

interests” and a deprivation is thus considered irreparable. Ezell v. City of Chicago, 651 F.3d 684,



                                                 5



DOSWASHINGTONSUP00545
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed08/04/15
                                        43 Filed  09/23/20 Page
                                                            Page6523  of 546
                                                                  of 25



699 (7th Cir. 2011) (“for some kinds of constitutional violations, irreparable harm is presumed”).

The Court thus has little trouble concluding Plaintiffs have shown they face a substantial threat of

irreparable injury.

        The Court has much more trouble concluding Plaintiffs have met their burden in regard to

the final two prongs of the preliminary injunction inquiry. Those prongs require weighing of the

respective interests of the parties and the public. Specifically, that the threatened injury out-weighs

any damage that the injunction may cause the opposing party and that the injunction will not

disserve the public interest. In this case, the inquiry essentially collapses because the interests

asserted by Defendants are in the form of protecting the public by limiting access of foreign

nationals to “defense articles.”

        Plaintiffs rather summarily assert the balance of interests tilts in their favor because “[I]t is

always in the public interest to prevent the violation of a party’s constitutional rights.” Awad v.

Ziriax, 670 F.3d 1111, 1132 (10th Cir. 2012); see also Jackson Women’s Health Org. v. Currier,

760 F.3d 448, 458 n.9 (5th Cir. 2014) (district court did not abuse its discretion in finding injunction

would not disserve public interest because it will prevent constitutional deprivations). They further

assert that an injunction would not bar Defendants from controlling the export of classified

information.

        The Court finds neither assertion wholly convincing. While Plaintiffs’ assertion of a public

interest in protection of constitutional rights is well-taken, it fails to consider the public’s keen

interest in restricting the export of defense articles. See Winter v. Natural Res. Def. Council, Inc.,

555 U.S. 7, 24-25 (2008) (discussing failure of district court to consider injunction's adverse impact

on public interest in national defense); Am. Civil Liberties Union v. Clapper, 785 F.3d 787, 826 (2nd

Cir. 2015) (characterizing maintenance of national security as “public interest of the highest order”).

It also fails to account for the interest – and authority – of the President and Congress in matters

of foreign policy and export. See Haig v. Agee, 453 U.S. 280, 292 (1981) (matters relating to

                                                   6



DOSWASHINGTONSUP00546
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed08/04/15
                                        43 Filed  09/23/20 Page
                                                            Page7524  of 546
                                                                  of 25



conduct of foreign relations “are so exclusively entrusted to the political branches of government

as to be largely immune from judicial inquiry or interference”); United States v. Pink, 315 U.S. 203,

222–23 (1942) (conduct of foreign relations “is committed by the Constitution to the political

departments of the Federal Government”); Spectrum Stores, Inc. v. Citgo Petroleum Corp., 632

F.3d 938, 950 (5th Cir. 2011) (matters implicating foreign relations and military affairs generally

beyond authority of court’s adjudicative powers).

        As to Plaintiff’s second contention, that an injunction would not bar Defendants from

controlling the export of classified information, it is significant that Plaintiffs maintain the posting

of files on the Internet for free download does not constitute “export” for the purposes of the AECA

and ITAR. But Defendants clearly believe to the contrary. Thus, Plaintiffs’ contention that the grant

of an injunction permitting them to post files that Defendants contend are governed by the AECA

and ITAR would not bar Defendants from controlling “export” of such materials stand in sharp

constrast to Defendants’ assertion of the public interest. The Court thus does not believe Plaintiffs

have met their burden as to the final two prongs necessary for granting Plaintiffs a preliminary

injunction. Nonetheless, in an abundance of caution, the Court will turn to the core of Plaintiffs’

motion for a preliminary injunction, whether they have shown a likelihood of success on their claims

B. Ultra Vires

        Plaintiffs first argue Defendants are acting beyond the scope of their authority in imposing

a prepublication requirement on them under the AECA. A federal court has no subject matter

jurisdiction over claims against the United States unless the government waives its sovereign

immunity and consents to suit. Danos v. Jones, 652 F.3d 577, 581 (5th Cir. 2011) (citing FDIC v.

Meyer, 510 U.S. 471, 475 (1994)). The ultra vires exception to sovereign immunity provides that

“where the officer's powers are limited by statute, his actions beyond those limitations are

considered individual and not sovereign actions,” or “ultra vires his authority,” and thus not



                                                   7



DOSWASHINGTONSUP00547
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed08/04/15
                                        43 Filed  09/23/20 Page
                                                            Page8525  of 546
                                                                  of 25



protected by sovereign immunity. Larson v. Domestic & Foreign Commerce Corp., 337 U.S. 682,

689 (1949). To fall within the ultra vires exception to sovereign or governmental immunity, a

plaintiff must “do more than simply allege that the actions of the officer are illegal or unauthorized.”

Danos, 652 F.3d at 583. Rather, the complaint must allege facts sufficient to establish that the

officer was acting “without any authority whatever,” or without any “colorable basis for the exercise

of authority.” Id. (quoting Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101 n.11

(1984)).

        The statute at issue provides:

        In furtherance of world peace and the security and foreign policy of the United
        States, the President is authorized to control the import and the export of defense
        articles and defense services and to provide foreign policy guidance to persons of
        the United States involved in the export and import of such articles and services.
        The President is authorized to designate those items which shall be considered as
        defense articles and defense services for the purposes of this section and to
        promulgate regulations for the import and export of such articles and services.

22 U.S.C. § 2778(a)(1). “Export” is defined, in pertinent part, as including “[d]isclosing (including

oral or visual disclosure) or transferring technical data to a foreign person whether in the United

States or abroad.”      22 C.F.R. § 120.17(a)(4).      Plaintiffs argue this definition falls outside

Congressional intent in authorizing restriction of export of defense articles because, as interpreted

by Defendants, it includes public speech within the United States.

        Notably, Plaintiffs do not suggest Defendants lack authority under the AECA to regulate

export of defense articles. Further, under the AECA, decisions are required to

        take into account whether the export of an article would contribute to an arms race,
        aid in the development of weapons of mass destruction, support international
        terrorism, increase the possibility of outbreak or escalation of conflict, or prejudice
        the development of bilateral or multilateral arms control or nonproliferation
        agreements or other arrangements.

22 U.S.C. § 2778(a)(2). Defense Distributed admits its purpose is “facilitating global access to, and

the collaborative production of, information and knowledge related to the three-dimensional (“3D”)

printing of arms.”    (Compl. ¶ 1) (emphasis added).         Facilitating global access to firearms

                                                   8



DOSWASHINGTONSUP00548
    CaseCase
         2:20-cv-00111-RAJ  Document
             1:15-cv-00372-RP        107-21
                               Document     Filed08/04/15
                                        43 Filed  09/23/20 Page
                                                            Page9526  of 546
                                                                  of 25



undoubtedly “increase[s] the possibiliity of outbreak or escalation of conflict.” Defense Distributed,

by its own admission, engages in conduct which Congress authorized Defendants to regulate.

Plaintiffs have not, therefore, shown Defendants are acting without any “colorable basis for the

exercise of authority.” Accordingly, they have not shown a likelihood of success on their ultra vires

challenge.

C. First Amendment

          Plaintiffs next argue Defendants’ interpretation of the AECA violates their First Amendment

right to free speech. In addressing First Amendment claims, the first step is to determine whether

the claim involves protected speech, the second step is to identify the nature of the forum, and the

third step is to assess whether the justifications for exclusion from the relevant forum satisfy the

requisite standard. Cornelius v. NAACP Legal Defense & Educ. Fund, Inc., 473 U.S. 788, 797

(1985).

          As an initial matter, Defendants argue the computer files at issue do not constitute speech

and thus no First Amendment protection is afforded. First Amendment protection is broad,

covering “works which, taken as a whole, have serious literary, artistic, political, or scientific value,

regardless of whether the government or a majority of the people approve of the ideas these works

represent.” Miller v. California, 413 U.S. 15, 34 (1973). See also Brown v. Entm't Merchants Ass'n,

131 S. Ct. 2729, 2733 (2011) (video games’ communication of ideas and social messages suffices

to confer First Amendment protection). Defendants, however, maintain the computer files at the

heart of this dispute do not warrant protection because they consist merely of directions to a

computer. In support, they rely on a Second Circuit opinion which held that computer instructions

that “induce action without the intercession of the mind or the will of the recipient” are not

constitutionally protected speech. Commodity Futures Trading Comm'n v. Vartuli, 228 F.3d 94, 111

(2nd Cir. 2000).



                                                   9



DOSWASHINGTONSUP00549
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed08/04/15
                                         43 Filed   09/23/20 Page
                                                              Page10527 of 546
                                                                     of 25



         As Plaintiffs point out, one year later, the Second Circuit addressed the issue of whether

computer code constitutes speech at some length in Universal City Studios, Inc. v. Corley, 273

F.3d 429 (2nd Cir. 2001).2 The court made clear the fact that computer code is written in a

language largely unintelligible to people was not dispositive, noting Sanskrit was similarly

unintelligible to many, but a work written in that language would nonethless be speech. Ultimately,

the court concluded “the fact that a program has the capacity to direct the functioning of a computer

does not mean that it lacks the additional capacity to convey information, and it is the conveying

of information that renders instructions ‘speech’ for purposes of the First Amendment.” Id. at 447

(discussing other examples of “instructions” which qualified as speech under First Amendment).

Similarly, the Sixth Circuit has found “[b]ecause computer source code is an expressive means for

the exchange of information and ideas about computer programming . . . it is protected by the First

Amendment,” even though such code “has both an expressive feature and a functional feature.”

Junger v. Daley, 209 F.3d 481, 485 (6th Cir. 2000).

         Although the precise technical nature of the computer files at issue is not wholly clear to the

Court, Plaintiffs made clear at the hearing that Defense Distributed is interested in distributing the

files as “open source.” That is, the files are intended to be used by others as a baseline to be built

upon, altered and otherwise utilized. Thus, at least for the purpose of the preliminary injunction

analysis, the Court will consder the files as subject to the protection of the First Amendment.

         In challenging Defendants’ conduct, Plaintiffs urge this Court to conclude the ITAR’s

imposition of a prepublication requirement constitutes an impermissible prior restraint. Prior

restraints “face a well-established presumption against their constitutionality.”                          Marceaux v.

Lafayette City-Parish Consol. Gov't, 731 F.3d 488, 493 (5th Cir. 2013). See also Organization for

          2
              Defendants are correct that the Corley court did not overrule the decision in Vartuli. However, the Corley
court itself distinguished the decision in Vartuli as limited, because it was based on the manner in which the code at issue
was marketed. That is, the defendants themselves marketed the software as intended to be used “mechanically” and
“without the intercession of the mind or the will of the recipient.” Corley, 273 F.3d at 449 (quoting Vartuli, 228 F.3d at
111). Plaintiffs here have not so marketed or described the files at issue.

                                                            10



DOSWASHINGTONSUP00550
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed08/04/15
                                         43 Filed   09/23/20 Page
                                                              Page11528 of 546
                                                                     of 25



a Better Austin v. Keefe, 402 U.S. 415, 419 (1971) (“Any prior restraint on expression comes ...

with a ‘heavy presumption’ against its constitutional validity”); Shuttlesworth v. City of Birmingham,

394 U.S. 147, 150–51 (1969) (noting “the many decisions of this Court over the last 30 years,

holding that a law subjecting the exercise of First Amendment freedoms to the prior restraint of a

license without narrow, objective, and definite standards to guide the licensing authority, is

unconstitutional”). “[A] system of prior restraint avoids constitutional infirmity only if it takes place

under procedural safeguards designed to obviate the dangers of a censorship system.” Collins v.

Ainsworth, 382 F.3d 529, 539 (5th Cir. 2004) (quoting Southeastern Promotions, Ltd. v. Conrad,

420 U.S. 546, 559 (1975)).

        The “heavy presumption” against constitutional validity of prior restraint is not, however, “a

standard of review, and judicial decisions analyzing prior restraints have applied different standards

of review depending on the restraint at issue.” Catholic Leadership Coal. of Tex. v. Reisman, 764

F.3d 409, 438 (5th Cir. 2014). See, e.g., Seattle Times Co. v. Rhinehart, 467 U.S. 20, 33 (1984)

(order prohibiting dissemination of discovered information before trial “is not the kind of classic prior

restraint that requires exacting First Amendment scrutiny”); Perry v. McDonald, 280 F.3d 159, 171

(2nd Cir. 2001) (context in which prior restraint occurs affects level of scrutiny applied);, 192 F.3d

742, 749 (7th Cir. 1999) (“We note initially that the [plaintiff] is simply wrong in arguing that all prior

restraints on speech are analyzed under the same test.”).

        No party suggests posting of information on the Internet for general free consumption is not

a public forum. The next inquiry is thus the applicable level of protection afforded to the files at

issue. Content-neutral restrictions on speech are examined under intermediate scrutiny, meaning

they are permissible so long as they are narrowly tailored to serve a significant governmental

interest and leave open ample alternative channels for communication of the information. Turner

Broad. Sys. v. FCC, 520 U.S. 180, 213–14 (1997); Ward v. Rock Against Racism, 491 U.S. 781,

791 (1989). Content-based restrictions are examined under strict scrutiny, meaning they must be

                                                    11



DOSWASHINGTONSUP00551
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed08/04/15
                                        43 Filed   09/23/20 Page
                                                             Page12529 of 546
                                                                    of 25



narrowly drawn to effectuate a compelling state interest. Perry Educ. Ass'n v. Perry Local

Educators' Ass'n, 460 U.S. 37, 46 (1983).

       Not surprisingly, the parties disagree as to whether the ITAR imposes content-based

restrictions. “Government regulation of speech is content based if a law applies to particular

speech because of the topic discussed or the idea or message expressed.” Reed v. Town of

Gilbert, 135 S. Ct. 2218, 2227 (2015). Plaintiffs here argue, because the regulations restrict

speech concerning the entire topic of “defense articles” the regulation is content-based. “A

regulation is not content-based, however, merely because the applicability of the regulation

depends on the content of the speech.” Asgeirsson v. Abbott, 696 F.3d 454, 459 (5th Cir. 2012).

Rather, determination of whether regulation of speech is content-based “requires a court to

consider whether a regulation of speech ‘on its face’ draws distinctions based on the message a

speaker conveys.” Reed, 135 S. Ct. at 2227. See also Ward, 491 U.S. at 791 (principal inquiry

in determining content-neutrality, “is whether the government has adopted a regulation of speech

because of disagreement with the message it conveys”).

       Employing this inquiry, the Supreme Court has found regulations to be content-neutral

where the regulations are aimed not at suppressing a message, but at other “secondary effects.”

For example, the Supreme Court upheld a zoning ordinance that applied only to theaters showing

sexually-explicit material, reasoning the regulation was content-neutral because it was not aimed

at suppressing the erotic message of the speech but instead at the crime and lowered property

values that tended to accompany such theaters. Renton v. Playtime Theatres, Inc., 475 U.S. 41,

47–48 (1986). The Supreme Court similarly upheld a statute establishing buffer zones only at

clinics that performed abortions, concluding the statute did not draw content-based distinctions as

enforcement authorities had no need to examine the content of any message conveyed and the

stated purpose of the statute was public safety. McCullen v. Coakley, 134 S. Ct. 2518, 2531 (2014)

(noting violation of statute depended not “on what they say,” but “simply on where they say it”). The

                                                 12



DOSWASHINGTONSUP00552
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed08/04/15
                                        43 Filed   09/23/20 Page
                                                             Page13530 of 546
                                                                    of 25



Fifth Circuit has likewise found regulations content-neutral, even where the regulation governed

a specific topic of speech. See Kagan v. City of New Orleans, 753 F.3d 560, 562 (5th Cir. 2014),

cert. denied, 135 S. Ct. 1403 (2015) (upholding regulation requiring license for a person to charge

for tours to City's points of interest and historic sites, “for the purpose of explaining, describing or

generally relating the facts of importance thereto,” finding regulation “has no effect whatsoever on

the content of what tour guides say”); Asgeirsson, 696 F.3d at 461 (holding Texas’ Open Meeting

Act, prohibiting governmental body from conducting closed meetings during which public business

or public policy over which the governmental body has supervision or control is discussed, to be

content-neutral, because closed meetings: (1) prevent transparency; (2) encourage fraud and

corruption; and (3) foster mistrust in government).

        The ITAR, on its face, clearly regulates disclosure of “technical data” relating to “defense

articles.” The ITAR thus unquestionably regulates speech concerning a specific topic. Plaintiffs

suggest that is enough to render the regulation content-based, and thus invoke strict scrutiny.

Plaintiffs’ view, however, is contrary to law. The Fifth Circuit rejected a similar test, formulated as

“[a] regulatory scheme that requires the government to ‘examine the content of the message that

is conveyed’ is content-based regardless of its motivating purpose,” finding the proposed test was

contrary to both Supreme Court and Fifth Circuit precedent. Asgeirsson, 696 F.3d at 460.

        The ITAR does not regulate disclosure of technical data based on the message it is

communicating. The fact that Plaintiffs are in favor of global access to firearms is not the basis for

regulating the “export” of the computer files at issue. Rather, the export regulation imposed by the

AECA is intended to satisfy a number of foreign policy and national defense goals, as set forth

above. Accordingly, the Court concludes the regulation is content-neutral and thus subject to

intermediate scrutiny. See United States v. Chi Mak, 683 F.3d 1126, 1135 (9th Cir. 2012) (finding

the AECA and its implementing regulations are content-neutral).

        The Supreme Court has used various terminology to describe the intermediate scrutiny

                                                  13



DOSWASHINGTONSUP00553
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed08/04/15
                                        43 Filed   09/23/20 Page
                                                             Page14531 of 546
                                                                    of 25



standard. Compare Ward, 491 U.S. at 798 (“a regulation of the time, place, or manner of protected

speech must be narrowly tailored to serve the government's legitimate, content-neutral interests

but that it need not be the least restrictive or least intrusive means of doing so”), with Bd. of Trs.

of State Univ. of N.Y. v. Fox, 492 U.S. 469, 480 (1989) (requiring “the government goal to be

substantial, and the cost to be carefully calculated,” and holding “since the State bears the burden

of justifying its restrictions, it must affirmatively establish the reasonable fit we require”), and

Turner, 520 U.S. at 189 (regulation upheld under intermediate scrutiny if it “further[s] an important

or substantial governmental interest unrelated to the suppression of free speech, provided the

incidental restrictions d[o] not burden substantially more speech than is necessary to further those

interests”). The Court will employ the Fifth Cicuit’s most recent enunciation of the test, under which

a court must sustain challenged regulations “if they further an important or substantial

governmental interest; if the governmental interest is unrelated to the suppression of free

expression; and if the incidental restriction on alleged First Amendment freedoms is no greater than

is essential to the furtherance of that interest.” Time Warner Cable, Inc. v. Hudson, 667 F.3d 630,

641 (5th Cir. 2012)

        The Court has little trouble finding there is a substantial governmental interest in regulating

the dissemination of military information. Plaintiffs do not suggest otherwise. See Holder v.

Humanitarian Law Project, 561 U.S. 1, 28 (2010) (noting all parties agreed government's interest

in combating terrorism “is an urgent objective of the highest order”). Nor do Plaintiffs suggest the

government’s regulation is directed at suppressing free expression. Rather, they contend the

regulations are not sufficiently tailored so as to only incidentally restrict their freedom of expression.

        The only circuit to address whether the AECA and ITAR violate the First Amendment has

concluded the regulatory scheme survives such a challenge. In so doing, the Ninth Circuit

concluded the technical data regulations substantially advance the government’s interest, unrelated

to the suppression of expression, because the regulations provide clear procedures for seeking

                                                   14



DOSWASHINGTONSUP00554
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed08/04/15
                                         43 Filed   09/23/20 Page
                                                              Page15532 of 546
                                                                     of 25



necessary approval. Chi Mak, 683 F.3d at 1135 (citing 22 C.F.R § 120.10(a) (the determination

of designation of articles or services turns on whether an item is “specifically designed, developed,

configured, adapted, or modified for a military application, and has significant military or intelligence

applicability such that control under this subchapter is necessary”)). The Ninth Circuit also

concluded the regulations were not more burdensome than necessary, noting the “ITAR makes a

point to specifically exclude numerous categories from designation, such as general scientific,

mathematical, or engineering papers.” Id. (citing Humanitarian Law Project, 561 U.S. at 29

(upholding material support statute against First Amendment challenge where the statute provided

narrowing definitions to avoid infringing upon First Amendment interests)).3

         Plaintiffs’ challenge here is based on their contention that Defendants have applied an

overbroad interpretation of the term “export.” Specifically, Plaintiffs argue that viewing “export” as

including public speech, including posting of information on the Internet, imposes a burden on

expression which is greater than is essential to the furtherance of the government’s interest in

protecting defense articles.

         But a prohibition on Internet posting does not impose an insurmountable burden on

Plaintiffs’ domestic communications. This distinction is significant because the AECA and ITAR

do not prohibit domestic communications.                   As Defendants point out, Plaintiffs are free to

disseminate the computer files at issue domestically in public or private forums, including via the

mail or any other medium that does not provide the ability to disseminate the information

internationally.

         Nor is the Court convinced by Plaintiffs’ suggestion that the ban on Internet posting does

not prevent dissemination of technical data outside national borders, and thus does not further the


         3
            The Ninth Circuit has also rejected a First Amendment challenge to the AECA’s predecessor, the Mutual
Security Act of 1954. See United States v. Edler Indus., Inc., 579 F.2d 516, 521 (9th Cir. 1978) (holding statute and
regulations not overbroad in controlling conduct of assisting foreign enterprises to obtain military equipment and related
technical expertise and licensing provisions of statute not an unconstitutional prior restraint on speech).

                                                           15



DOSWASHINGTONSUP00555
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed08/04/15
                                         43 Filed   09/23/20 Page
                                                              Page16533 of 546
                                                                     of 25



government’s interests under the AECA. The Ninth Circuit addressed and rejected a similar

suggestion, namely that the only way the government can prevent technical data from being sent

to foreign persons is to suppress the information domestically as well, explaining:

        This outcome would blur the fact that national security concerns may be more
        sharply implicated by the export abroad of military data than by the domestic
        disclosure of such data. Technical data that is relatively harmless and even socially
        valuable when available domestically may, when sent abroad, pose unique threats
        to national security. It would hardly serve First Amendment values to compel the
        government to purge the public libraries of every scrap of data whose export abroad
        it deemed for security reasons necessary to prohibit.

United States v. Posey, 864 F.2d 1487, 1496-97 (9th Cir. 1989).

        The Court also notes, as set forth above, that the ITAR provides a method through the

commodity jurisdiction request process for determining whether information is subject to its export

controls. See 22 C.F.R. § 120.4 (describing process). The regulations include a ten day deadline

for providing a preliminary response, as well as a provision for requesing expedited processsing.

22 C.F.R. § 120.4(e) (setting deadlines). Further, via Presidential directive, the DDTC is required

to “complete the review and adjudication of license applications within 60 days of receipt.” 74 Fed.

Reg. 63497 (December 3, 2009). Plaintiffs thus have available a process for determining whether

the speech they wish to engage in is subject to the licensing scheme of the ITAR regulations.

        Accordingly, the Court concludes Plaintiffs have not shown a substantial likelihood of

success on the merits of their claim under the First Amendment.

D. Second Amendment

        Plaintiffs also argue the ITAR regulatory scheme violates their rights under the Second

Amendment. Defendants contend Plaintiffs cannot succeed on this claim, both because they lack

standing to raise it, and because the claim fails on the merits. As standing is jurisdictional, the

Court will turn to that issue first.




                                                 16



DOSWASHINGTONSUP00556
      Case 2:20-cv-00111-RAJ
         Case  1:15-cv-00372-RPDocument 107-21
                                 Document      Filed08/04/15
                                          43 Filed   09/23/20 Page
                                                               Page17534 of 546
                                                                      of 25



          a. Standing

          Article III of the Constitution limits the jurisdiction of federal courts to cases and

controversies. United States Parole Comm'n v. Geraghty, 445 U.S. 388, 395 (1980). “One

element of the case-or-controversy requirement is that [plaintiffs], based on their complaint, must

establish that they have standing to sue.” Raines v. Byrd, 521 U.S. 811, 818 (1997). This

requirement, like other jurisdictional requirements, is not subject to waiver and demands strict

compliance. Raines, 521 U.S. at 819; Lewis v. Casey, 518 U.S. 343, 349 n.1 (1996). To meet the

standing requirement a plaintiff must show (1) she has suffered an “injury in fact” that is (a)

concrete and particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the injury

is fairly traceable to the challenged action of the defendant; and (3) it is likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision. Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000); Consol. Cos., Inc. v. Union Pacific

R.R. Co., 499 F.3d 382, 385 (5th Cir. 2007); Fla. Dep't of Ins. v. Chase Bank of Tex. Nat'l Ass'n,

274 F.3d 924, 929 (5th Cir. 2001) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61

(1992)). “The party invoking federal jurisdiction bears the burden of establishing these elements.”

Lujan, 504 U.S. at 561.

          Defendants correctly point out Defense Distributed is in full possession of the computer files

at issue and thus cannot argue it is being prevented from exercising its rights under the Second

Amendment.4 Plaintiffs maintain Defense Distributed nonetheless has standing because it is

“entitled to assert the Second Amendment rights of [its] customers and website visitors.” (Plf. Brf.

at 27). A litigant is generally limited to asserting standing only on behalf of himself. See Kowalski

v. Tesmer, 543 U.S. 125, 129 (2004) (a party “generally must assert his own legal rights and

interests, and cannot rest his claim to relief on the legal rights or interests of third parties”). The


          4
              No party addressed whether a corporation such as Defense Distributed itself possesses Second Amendment
rights.

                                                          17



DOSWASHINGTONSUP00557
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed08/04/15
                                         43 Filed   09/23/20 Page
                                                              Page18535 of 546
                                                                     of 25



Supreme Court has recognized a limited exception when the litigant seeking third-party standing

has suffered an "injury in fact" giving him a "sufficiently concrete interest" in the outcome of the

issue, the litigant has a “close” relationship with the third party on whose behalf the right is asserted

and there is a “hindrance” to the third party's ability to protect his own interests. Powers v. Ohio,

499 U.S. 400, 411 (1991).

         Plaintiffs argue they meet this test, asserting Defense Distributed acts as a “vendor” or in

a like position by way of offering the computer files for download to visitors of its website. See

Carey v. Population Servs. Int’l, 431 U.S. 678, 684 (1977) (“vendors and those in like positions .

. . have been uniformly permitted to resist efforts at restricting their operations by acting as

advocates for the rights of third parties who seek access to their market or function”); Reliable

Consultants, Inc. v. Earle, 517 F.3d 738, 743 (5th Cir. 2008) (Supreme Court precedent holds

providers of product have standing to attack ban on commercial transactions involving product).

As an initial matter, it is not at all clear that distribution of information for free via the Internet

constitutes a commercial transaction.5 Moreover, Plaintiffs do not explain how visitors to Defense

Distributed’s website are hindered in their ability to protect their own interests. In fact, the presence

of SAF as a plaintiff suggests to the contrary. Thus, whether Defense Distributed has standing to

assert a claim of a violation of the Second Amendment is a very close question.

         Lack of standing by one plaintiff is not dispositive, however. See Village of Arlington

Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 264 (1977) (court need not decide third-party

standing question, “[f]or we have at least one individual plaintiff who has demonstrated standing

to assert these rights as his own”). And SAF’s standing presents a much less difficult question.

It asserts it has standing, as an association, to assert the rights of its members. See Warth v.


         5
           Defense Distributed describes itself as organized and operated “for the purpose of defending the civil liberty
of popular access to arms guaranteed by the United States Constitution” through “facilitating global access to”
information related to 3D printing of firearms, and specifically “to publish and distribute, at no cost to the public, such
information and knowledge on the Internet in promotion of the public interest.” (Compl. ¶ 1) (emphasis added).

                                                           18



DOSWASHINGTONSUP00558
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed08/04/15
                                        43 Filed   09/23/20 Page
                                                             Page19536 of 546
                                                                    of 25



Seldin, 422 U.S. 490, 511 (1975) (“[e]ven in the absence of injury to itself, an association may have

standing solely as the representative of its members”). Associational standing requires showing:

(1) the association’s members have standing to sue in their own right; (2) the interests at issue are

germane to the association's purpose; and (3) the participation of individual members in the lawsuit

is not required. Ass’n of Am. Physicians & Surgeons, Inc. v. Tex. Med. Bd., 627 F.3d 547, 550-51

(5th Cir. 2010) (citing Hunt v. Wash. St. Apple Adver. Comm'n, 432 U.S. 333, 343 (1977)). “The

first prong requires that at least one member of the association have standing to sue in his or her

own right.” National Rifle Ass’n of Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms, & Explosives,

700 F.3d 185, 191 (5th Cir. 2012).

       Defendants limit their challenge to SAF’s standing solely to whether any of its members

have standing to sue in their own right. Specifically, Defendants contend SAF has merely asserted

a conjectural injury, by suggesting its members would access computer files in the future. In

response, SAF has provided affidavit testimony from two of its members stating they would access

the computer files at issue via the Defense Distributed website, study, learn from and share the

files, but are unable to do so due to Defendants’ interpretation of the ITAR regulatory scheme. (Plf.

Reply Exs. 3-4). This testimony satisfies the “injury in fact” portion of the standing inquiry.

       Defendants further contend any injury is not fairly traceable to their conduct. They argue

the ITAR does not prevent SAF members in the United States from acquiring the files directly from

Defense Distributed. But this argument goes to the burden imposed on SAF members, which is

a question aimed at the merits of the claim, not standing. See Davis v. United States, 131 S. Ct.

2419, 2434, n.10 (one must not “confus[e] weakness on the merits with absence of Article III

standing”). In this case, the inability of SAF members to download the computer files at issue off

the Internet is the injury in fact of the SAF members, and is clearly traceable to the conduct of

Defendants. The Court therefore finds SAF has standing to assert a claim of a violation of the

Second Amendment. See Nat’l Rifle Ass’n, 700 F.3d at 192 (NRA had standing, on behalf of its

                                                 19



DOSWASHINGTONSUP00559
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed08/04/15
                                        43 Filed   09/23/20 Page
                                                             Page20537 of 546
                                                                    of 25



members under 21, to bring suit challenging laws prohibitingfederal firearms licensees from selling

handguns to 18-to-20-year-olds); Ezell v. City of Chicago, 651 F.3d 684, 696 (7th Cir. 2011) (SAF

and Illinois Rifle Association had associational standing to challenge city ordinances requiring one

hour of firing range training as prerequisite to lawful gun ownership and prohibiting all firing ranges

in city); Mance v. Holder, 2015 WL 567302, at *5 (N.D. Tex. Feb. 11, 2015) (non-profit organization

dedicated to promoting Second Amendment rights had associational standing to bring action

challenging federal regulatory regime as it relates to buying, selling, and transporting of handguns

over state lines).

        b. Merits

        The Second Amendment provides: “A well regulated Militia, being necessary to the security

of a free State, the right of the people to keep and bear Arms, shall not be infringed.” U.S. Const.

amend. II. The Supreme Court has recognized that the Second Amendment confers an individual

right to keep and bear arms. See District of Columbia v. Heller, 554 U.S. 570, 595 (2008). The

Fifth Circuit uses a two-step inquiry to address claims under the Second Amendment. The first

step is to determine whether the challenged law impinges upon a right protected by the Second

Amendment—that is, whether the law regulates conduct that falls within the scope of the Second

Amendment’s guarantee. The second step is to determine whether to apply intermediate or strict

scrutiny to the law, and then to determine whether the law survives the proper level of scrutiny.

Nat'l Rifle Ass'n, 700 F.3d at 194.

        In the first step, the court is to “look to whether the law harmonizes with the historical

traditions associated with the Second Amendment guarantee.” Id. (citing Heller, 554 U.S. at

577-628). Defendants argue at some length that restriction by a sovereign of export of firearms

and other weapons has a lengthy historical tradition. Plaintiffs do not contest otherwise. Rather,

Plaintiffs contend the conduct regulated here impinges on the ability to manufacture one’s own



                                                  20



DOSWASHINGTONSUP00560
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed08/04/15
                                         43 Filed   09/23/20 Page
                                                              Page21538 of 546
                                                                     of 25



firearms, in this case, by way of 3D printing.

        While the founding fathers did not have access to such technology,6 Plaintiffs maintain the

ability to manufacture guns falls within the right to keep and bear arms protected by the Second

Amendment. Plaintiffs suggest, at the origins of the United States, blacksmithing and forging would

have provided citizens with the ability to create their own firearms, and thus bolster their ability to

“keep and bear arms.” While Plaintffs’ logic is appealing, Plaintiffs do not cite any authority for this

proposition, nor has the Court located any. The Court further finds telling that in the Supreme

Court’s exhaustive historical analysis set forth in Heller, the discussion of the meaning of “keep and

bear arms” did not touch in any way on an individual’s right to manufacture or create those arms.

The Court is thus reluctant to find the ITAR regulations constitute a burden on the core of the

Second Amendment.

        The Court will nonetheless presume a Second Amendment right is implicated and proceed

with the second step of the inquiry, determining the appropriate level of scrutiny to apply. Plaintiffs

assert strict scrutiny is proper here, relying on their contention that a core Second Amendment right

is implicated. However, the appropriate level of scrutiny “depends on the nature of the conduct

being regulated and the degree to which the challenged law burdens the right.” Nat’l Rifle Ass’n,

700 F.3d at 195 (emphasis added).

        The burden imposed here falls well short of that generally at issue in Second Amendment

cases. SAF members are not prevented from “possess[ing] and us[ing] a handgun to defend his

or her home and family.” Id. at 195 (citations omitted). The Fifth Circuit’s decision in National Rifle

Association is instructive. At issue was a regulatory scheme which prohibited federally licensed

firearms dealers from selling handguns to persons under the age of twenty-one. The court

reasoned that only intermediate scrutiny applied for three reasons: (1) an age qualification on


        6
          Nonetheless, “the Second Amendment extends, prima facie, to all instruments that constitute bearable arms,
even those that were not in existence at the time of the founding.” Heller, 554 U.S. at 582.

                                                        21



DOSWASHINGTONSUP00561
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed08/04/15
                                        43 Filed   09/23/20 Page
                                                             Page22539 of 546
                                                                    of 25



commercial firearm sales was significantly different from a total prohibition on handgun possession;

(2) the age restriction did not strike at the core of the Second Amendment by preventing persons

aged eighteen to twenty from possessing and using handguns for home defense because it was

not a historical outlier; and (3) the restriction only had temporary effect because the targeted group

would eventually age out of the restriction's reach. Id. at 205–07. In this case, SAF members are

not prohibited from manufacturing their own firearms, nor are they prohibited from keeping and

bearing other firearms. Most strikingly, SAF members in the United States are not prohibited from

acquiring the computer files at issue directly from Defense Distributed. The Court thus concludes

only intermediate scrutiny is warranted here. See also Nat’l Rifle Ass’n of Am., Inc. v. McCraw, 719

F.3d 338, 347-48 (5th Cir. 2013), cert. denied, 134 S. Ct. 1365 (2014) (applying intermediate

scrutiny to constitutional challenge to state statute prohibiting 18-20-year-olds from carrying

handguns in public).

       As reviewed above, the regulatory scheme of the AECA and ITAR survives an intermediate

level of scrutiny, as it advances a legitimate governmental interest in a not unduly burdensome

fashion. See also McCraw, 719 F.3d at 348 (statute limiting under 21-year-olds from carrying

handguns in public advances important government objective of advancing public safety by curbing

violent crime); Nat’l Rifle Ass’n, 700 F.3d at 209 (“The legitimate and compelling state interest in

protecting the community from crime cannot be doubted.”). Accordingly, the Court finds Plaintiffs

have not shown a substantial likelihood of success on the merits.

E. Fifth Amendment

       Plaintiffs finally argue the prior restraint scheme of the ITAR is void for vagueness and thus

in violation of their right to due process. “It is a basic principle of due process that an enactment

is void for vagueness if its prohibitions are not clearly defined.” Grayned v. City of Rockford, 408

U.S. 104, 108 (1972). The Fifth Amendment prohibits the enforcement of vague criminal laws, but



                                                 22



DOSWASHINGTONSUP00562
     Case 2:20-cv-00111-RAJ
        Case  1:15-cv-00372-RPDocument 107-21
                                Document      Filed08/04/15
                                         43 Filed   09/23/20 Page
                                                              Page23540 of 546
                                                                     of 25



the threshold for declaring a law void for vagueness is high. “The strong presumptive validity that

attaches to an Act of Congress has led this Court to hold many times that statutes are not

automatically invalidated as vague simply because difficulty is found in determining whether certain

marginal offenses fall within their language.” United States v. Nat’l Dairy Prods. Corp., 372 U.S.

29, 32 (1963). Rather, it is sufficient if a statute sets out an “ascertainable standard.” United

States v. L. Cohen Grocery Co., 255 U.S. 81, 89 (1921). A statute is thus void for vagueness only

if it wholly “fails to provide a person of ordinary intelligence fair notice of what is prohibited, or is so

standardless that it authorizes or encourages seriously discriminatory enforcement.” United States

v. Williams, 553 U.S. 285, 304 (2008).

        Plaintiffs here assert broadly that ITAR is unconstitutionally vague because “persons of

ordinary intelligence” must guess as to whether their speech would fall under its auspices. As an

initial matter, the Court notes at least two circuits have rejected due process challanges to the

AECA and ITAR, and upheld criminal convictions for its violation. See Zhen Zhou Wu, 711 F.3d

at 13 (rejecting defendants’ argument “that this carefully crafted regulatory scheme—which has

remained in place for more than a quarter century—is unconstitutionally vague” as applied to

them); United States v. Hsu, 364 F.3d 192, 198 (4th Cir. 2004) (holding the AECA and its

implementing regulations not unconstitutionally vague as applied to defendants). Plaintiffs neither

acknowledge those decisions nor explain how their rationale is inapplicable to their situation.

        The Supreme Court has recently noted its precedent generally limits such challenges to

“statutes that tied criminal culpability” to conduct which required “wholly subjective judgments

without statutory definitions, narrowing context, or settled legal meanings.” Humanitarian Law

Project, 561 U.S. at 20 (quoting Williams, 553 U.S. at 306). Plaintiffs’ challenge here is additionally

hampered because they have not made precisely clear which portion of the ITAR language they

believe is unconstitutionally vague.

        To the degree Plaintiffs contend “defense articles” is vague, as Defendants point out, the

                                                    23



DOSWASHINGTONSUP00563
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed08/04/15
                                        43 Filed   09/23/20 Page
                                                             Page24541 of 546
                                                                    of 25



term “defense articles” is specifically defined to include items on the Munitions List, which contains

twenty-one categories of governed articles, as well as information “which is required for the design,

development, production, manufacture, assembly, operation, repair, testing, maintenance or

modification of defense articles” which additionally “includes information in the form of blueprints,

drawings, photographs, plans, instructions or documentation.” See 22 C.F.R. §§ 120.6 (defining

“defense articles”), 120.10 (a) (defining technical data) & 121.1 (Munitions List). Although lengthy,

the cited regulations do not themselves include subjective terms, but rather identify items with

significant specificity. For example, the first category “Firearms, Close Assault Weapons and

Combat Shotguns” includes eight subcategories such as “Nonautomatic and semi-automatic

firearms to caliber .50 inclusive (12.7 mm),” as well as six interpretations of the terms. 22 C.F.R.

§ 121.1. The Court has little trouble finding these provisions survive a vagueness challenge.

          The term “export” is also defined in the ITAR, although at lesser length. At issue here,

“export” is defined to include “[d]isclosing (including oral or visual disclosure) or transferring

technical data to a foreign person, whether in the United States or abroad.”            22 C.F.R. §

120.17(a)(4). Plaintiffs here admit they wish to post on the Internet, for free download, files which

include directions for the 3D printing of firearms. Persons of ordinary intelligence are clearly put

on notice by the language of the regulations that such a posting would fall within the defintion of

export.

          Accordingly, the Court concludes Plaintiffs have not shown a likelihood of success on the

merits of their claim under the Fifth Amendment.




                                                 24



DOSWASHINGTONSUP00564
    Case 2:20-cv-00111-RAJ
       Case  1:15-cv-00372-RPDocument 107-21
                               Document      Filed08/04/15
                                        43 Filed   09/23/20 Page
                                                             Page25542 of 546
                                                                    of 25



                                      IV. CONCLUSION

       Plaintiffs’ Motion for Preliminary Injunction (Clerk’s Dkt. #7) is hereby DENIED.

       SIGNED on August 4, 2015.




                                          ROBERT L. PITMAN
                                          UNITED STATES DISTRICT JUDGE




                                              25



DOSWASHINGTONSUP00565
    Case 2:20-cv-00111-RAJ Document 107-21 Filed 09/23/20 Page 543 of 546




DOSWASHINGTONSUP00566
    Case 2:20-cv-00111-RAJ Document 107-21 Filed 09/23/20 Page 544 of 546




DOSWASHINGTONSUP00567
    Case 2:20-cv-00111-RAJ Document 107-21 Filed 09/23/20 Page 545 of 546




DOSWASHINGTONSUP00568
    Case 2:20-cv-00111-RAJ Document 107-21 Filed 09/23/20 Page 546 of 546




DOSWASHINGTONSUP00569
